Exhibit 10.1

 

LOGO [g758656g0703043615639.jpg]

 

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

among

AURORA CONVENTION CENTER HOTEL, LLC,

as Borrower,

AURORA CONVENTION CENTER HOTEL LESSEE, LLC,

as Operating Lessee

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO AND THEIR
ASSIGNEES PURSUANT TO SECTION 13.13, as Lenders

WELLS FARGO SECURITIES, LLC,

as Left Lead Arranger and Sole Bookrunner

BANK OF AMERICA, N.A.,

as Syndications Agent

BofA SECURITIES, INC.,

as Joint Lead Arranger

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Lead Arranger

THE BANK OF NOVA SCOTIA,

as Document Agent

SUMITOMO MITSUI BANKING CORPORATION,

as Document Agent

Entered into as of July 2, 2019

WFB LOAN NO. 1013851

 

 

 



--------------------------------------------------------------------------------

Loan No. 1013851

 

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

   DEFINITIONS      1  

1.1

   DEFINED TERMS      1  

1.2

   SCHEDULES AND EXHIBITS INCORPORATED      28  

ARTICLE 2

   LOAN      29  

2.1

   LOAN      29  

2.2

   LOAN FEES      29  

2.3

   LOAN DOCUMENTS      29  

2.4

   INTENTIONALLY OMITTED      29  

2.5

   MATURITY DATE      29  

2.6

   INTEREST ON THE LOAN AND REPAYMENT OF PRINCIPAL      30  

2.7

   PAYMENTS      33  

2.8

   FULL REPAYMENT AND RELEASE      34  

2.9

   LENDERS’ ACCOUNTING      34  

2.10

   OPTION TO EXTEND      34  

2.11

   LETTERS OF CREDIT      36  

2.12

   PRINCIPAL REPAYMENTS      36  

2.13

   RECOURSE      36  

2.14

   RATES      37  

ARTICLE 3

   DISBURSEMENT AND ACCOUNTS      37  

3.1

   CONDITIONS PRECEDENT TO FUND THE TERM TRANCHE      37  

3.2

   CONDITIONS PRECEDENT TO FUND THE EXPANSION TRANCHE      39  

3.3

   ACCOUNTS, PLEDGE AND ASSIGNMENT, AND DISBURSEMENT AUTHORIZATION      41  

3.4

   BORROWER’S FUNDS ACCOUNT      42  

3.5

   DISBURSEMENTS GENERALLY      42  

3.6

   FUNDS TRANSFER DISBURSEMENTS      43  

3.7

   WITHHOLDING OF ADVANCES; RETENTION      43  

3.8

   FF&E ACCOUNT, RESERVES      44  

ARTICLE 4

   EXPANSION      44  

4.1

   COMMENCEMENT AND COMPLETION      44  

4.2

   COMMENCEMENT AND COMPLETION OF OFFSITE IMPROVEMENTS      44  

4.3

   FORCE MAJEURE      44  

 

-i-



--------------------------------------------------------------------------------

Loan No. 1013851

 

4.4

   CONSTRUCTION AGREEMENT      45  

4.5

   ARCHITECT’S AGREEMENT      45  

4.6

   PLANS AND SPECIFICATIONS      45  

4.7

   CONTRACTOR/CONSTRUCTION INFORMATION      46  

4.8

   PROHIBITED CONTRACTS      47  

4.9

   LIENS AND LIEN AFFIDAVITS AND STOP PAYMENT NOTICES      47  

4.10

   ASSESSMENTS AND IMPROVEMENT DISTRICTS      47  

4.11

   CONSTRUCTION RESPONSIBILITIES      47  

4.12

   DELAY      48  

4.13

   INSPECTIONS      48  

4.14

   SURVEYS      48  

4.15

   PERMITS      48  

4.16

   SUBGUARD INSURANCE      48  

4.17

   IN-BALANCE PAYMENTS      49  

4.18

   INCENTIVE PAYMENTS.      49  

ARTICLE 5

   INSURANCE      49  

5.1

   TITLE INSURANCE      49  

5.2

   PROPERTY INSURANCE      49  

5.3

   FLOOD HAZARD INSURANCE      50  

5.4

   LIABILITY INSURANCE      50  

5.5

   BUSINESS INTERRUPTION INSURANCE      50  

5.6

   OTHER COVERAGE      50  

5.7

   GENERAL      51  

ARTICLE 6

   REPRESENTATIONS AND WARRANTIES      51  

6.1

   AUTHORITY/ENFORCEABILITY      51  

6.2

   BINDING OBLIGATIONS      51  

6.3

   FORMATION AND ORGANIZATIONAL DOCUMENTS      51  

6.4

   NO VIOLATION      51  

6.5

   COMPLIANCE WITH LAWS; USE      52  

6.6

   LITIGATION      52  

6.7

   FINANCIAL CONDITION      52  

6.8

   NO MATERIAL ADVERSE CHANGE      53  

6.9

   INTENTIONALLY OMITTED      53  

6.10

   ACCURACY      53  

6.11

   TAX LIABILITY      53  

 

-ii-



--------------------------------------------------------------------------------

Loan No. 1013851

 

6.12

   TITLE TO ASSETS; NO LIENS      53  

6.13

   MANAGEMENT AGREEMENT; FRANCHISE AGREEMENT      53  

6.14

   UTILITIES      53  

6.15

   COMPLIANCE      54  

6.16

   AMERICANS WITH DISABILITIES ACT COMPLIANCE      54  

6.17

   BUSINESS LOAN      54  

6.18

   LEASES      54  

6.19

   NO CONSTRUCTION LIENS      54  

6.20

   PROJECT INFORMATION      54  

6.21

   REAFFIRMATION AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES      55  

6.22

   NO SUBORDINATION      55  

6.23

   PERMITS; FRANCHISES      55  

6.24

   MATERIAL CONTRACTS      55  

6.25

   EMPLOYEES      56  

6.26

   VEHICLES      56  

6.27

   COLLECTIVE BARGAINING AGREEMENT      56  

6.28

   PROJECT DOCUMENTS      56  

6.29

   PERSONAL PROPERTY      57  

6.30

   [INTENTIONALLY OMITTED]      57  

6.31

   SANCTIONS, ANTI-CORRUPTION AND ANTI-MONEY LAUNDERING LAWS      57  

6.32

   EEA FINANCIAL INSTITUTIONS      58  

ARTICLE 7

   HAZARDOUS MATERIALS      58  

7.1

   SPECIAL REPRESENTATIONS AND WARRANTIES      58  

7.2

   HAZARDOUS MATERIALS COVENANTS      59  

7.3

   INSPECTION BY ADMINISTRATIVE AGENT      59  

7.4

   HAZARDOUS MATERIALS INDEMNITY      59  

7.5

   LEGAL EFFECT OF SECTION      61  

ARTICLE 8

   INTENTIONALLY OMITTED      61  

ARTICLE 9

   COVENANTS OF BORROWER      61  

9.1

   EXPENSES      61  

9.2

   ERISA COMPLIANCE      61  

9.3

   LEASING      62  

9.4

   APPROVAL OF LEASES      62  

 

-iii-



--------------------------------------------------------------------------------

Loan No. 1013851

 

9.5

   EXISTENCE AND ORGANIZATIONAL DOCUMENTS      62  

9.6

   SUBDIVISION MAPS      63  

9.7

   OPINION OF LEGAL COUNSEL      63  

9.8

   FURTHER ASSURANCES; CORRECTION OF DEFECTS      63  

9.9

   ASSIGNMENT      64  

9.10

   MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT      64  

9.11

   REQUIREMENTS OF LAW      66  

9.12

   SPECIAL COVENANTS; SINGLE PURPOSE ENTITY      66  

9.13

   LIMITATIONS ON DISTRIBUTIONS, ETC      69  

9.14

   MERGER, CONSOLIDATION AND TRANSFER OF ASSETS      69  

9.15

   PROHIBITED TRANSFERS      69  

9.16

   INTEREST RATE PROTECTION AGREEMENTS      76  

9.17

   TAXES AND OTHER LIABILITIES      77  

9.18

   PERSONAL PROPERTY      77  

9.19

   FF&E AND INVENTORY      78  

9.20

   CONSTRUCTION      78  

9.21

   MANAGER FF&E CONTROL AGREEMENT      78  

9.22

   INTENTIONALLY OMITTED      79  

9.23

   MANAGER’S PAYMENTS TO OPERATING LESSEE & BORROWER      79  

9.24

   LITIGATION      79  

9.25

   PROJECT DOCUMENTS      79  

9.26

   LIQUOR LICENSE      80  

9.27

   BROKERS      80  

9.28

   DEVELOPMENT AGREEMENT      81  

9.29

   INCENTIVE AGREEMENT      81  

9.30

   SANCTIONS      81  

9.31

   BORROWER’S FUNDS ACCOUNT      82  

9.32

   NO DELAWARE DIVISION      82  

9.33

   DSCR AND DEBT YIELD REPORTING; CASH SWEEP      82  

ARTICLE 10

   REPORTING COVENANTS      84  

10.1

   FINANCIAL INFORMATION      84  

10.2

   BOOKS AND RECORDS      84  

10.3

   ANNUAL BUDGET      84  

10.4

   MONTHLY REPORTING REQUIREMENTS      85  

10.5

   PROJECT AGREEMENT REPORTING      85  

 

-iv-



--------------------------------------------------------------------------------

Loan No. 1013851

 

10.6

   KNOWLEDGE OF DEFAULT; ETC      85  

10.7

   LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION      85  

10.8

   ENVIRONMENTAL NOTICES      86  

10.9

   CERTIFICATE OF BORROWER      86  

10.10

   OTHER INFORMATION      86  

10.11

   FORM; WARRANTY      86  

ARTICLE 11

   DEFAULTS AND REMEDIES      87  

11.1

   DEFAULT      87  

11.2

   ACCELERATION UPON DEFAULT; REMEDIES      90  

11.3

   DISBURSEMENTS TO THIRD PARTIES      90  

11.4

   ADMINISTRATIVE AGENT’S COMPLETION OF CONSTRUCTION      91  

11.5

   ADMINISTRATIVE AGENT’S CESSATION OF CONSTRUCTION      91  

11.6

   REPAYMENT OF FUNDS ADVANCED      91  

11.7

   RIGHTS CUMULATIVE, NO WAIVER      91  

ARTICLE 12

   ADMINISTRATIVE AGENT      92  

12.1

   APPOINTMENT AND AUTHORIZATION; CO-LENDER PROVISIONS      92  

12.2

   WELLS FARGO AS LENDER      93  

12.3

   LOAN DISBURSEMENTS      94  

12.4

   DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS      94  

12.5

   PRO RATA TREATMENT      96  

12.6

   SHARING OF PAYMENTS, ETC      96  

12.7

   COLLATERAL MATTERS; PROTECTIVE ADVANCES      97  

12.8

   POST-FORECLOSURE PLANS      98  

12.9

   APPROVALS OF LENDERS      99  

12.10

   NOTICE OF DEFAULTS      99  

12.11

   ADMINISTRATIVE AGENT’S RELIANCE, ETC      99  

12.12

   INDEMNIFICATION OF ADMINISTRATIVE AGENT      100  

12.13

   LENDER CREDIT DECISION, ETC      101  

12.14

   SUCCESSOR ADMINISTRATIVE AGENT      101  

12.15

   TITLED AGENTS      102  

12.16

   FLOOD COMPLIANCE      102  

ARTICLE 13

   MISCELLANEOUS PROVISIONS      103  

13.1

   INDEMNITY      103  

13.2

   FORM OF DOCUMENTS      104  

 

-v-



--------------------------------------------------------------------------------

Loan No. 1013851

 

13.3

   NO THIRD PARTIES BENEFITED      104  

13.4

   NOTICES      104  

13.5

   ATTORNEY-IN-FACT; POWERS OF ATTORNEY      105  

13.6

   ACTIONS      105  

13.7

   RIGHT OF CONTEST      105  

13.8

   RELATIONSHIP OF PARTIES      106  

13.9

   DELAY OUTSIDE ADMINISTRATIVE AGENT’S AND LENDERS’ CONTROL      106  

13.10

   ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT      106  

13.11

   IMMEDIATELY AVAILABLE FUNDS      106  

13.12

   AMENDMENTS AND WAIVERS      106  

13.13

   SUCCESSORS AND ASSIGNS      108  

13.14

   ADDITIONAL COSTS; CAPITAL ADEQUACY      111  

13.15

   SIGNS      114  

13.16

   LENDERS’ AGENTS      114  

13.17

   TAX SERVICE      114  

13.18

   TAXES      114  

13.19

   WAIVER OF RIGHT TO TRIAL BY JURY      118  

13.20

   SEVERABILITY      118  

13.21

   TIME      118  

13.22

   HEADINGS      118  

13.23

   GOVERNING LAW      119  

13.24

   USA PATRIOT ACT NOTICE; COMPLIANCE      120  

13.25

   ELECTRONIC DOCUMENT DELIVERIES      120  

13.26

   INTEGRATION; INTERPRETATION      120  

13.27

   ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS      121
 

13.28

   ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS      121  

13.29

   COUNTERPARTS      122  

13.30

   NO WAIVER      122  

13.31

   ELECTRONIC TRANSMISSION OF DATA      122  

13.32

   ADDITIONAL BORROWER AND OPERATING LESSEE WAIVERS      123  

13.33

   AMENDMENT AND RESTATEMENT            

 

-vi-



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBITS AND SCHEDULES

 

SCHEDULE 1.1

   –    PRO RATA SHARES

SCHEDULE 9.33

   –    FORM OF DSCR COMPLIANCE CERTIFICATE

EXHIBIT A

   –    DESCRIPTION OF PROPERTY

EXHIBIT B

   –    DOCUMENTS

EXHIBIT C

   –    [Intentionally Omitted]

EXHIBIT D

   –    [Intentionally Omitted]

EXHIBIT E

   –    FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT F

   –    FORM OF PROMISSORY NOTE

EXHIBIT G

   –    DISBURSEMENT INSTRUCTION AGREEMENT

EXHIBIT H-1

   –    FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN LENDERS THAT ARE
NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

EXHIBIT H-2

   –    FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN PARTICIPANTS THAT
ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

EXHIBIT H-3

   –    FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN PARTICIPANTS THAT
ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

EXHIBIT H-4

   –    FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN LENDERS THAT ARE
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

EXHIBIT I

   –    OPERATING LEASE DOCUMENTS

EXHIBIT J

   –    BENCHMARK REPLACEMENT PROVISIONS

EXHIBIT K

      MATERIAL CONTRACTS

EXHIBIT L

   –    ITEMIZED REQUISITION

EXHIBIT M

   –    FORM OF COMPLETION GUARANTY

 

-vii-



--------------------------------------------------------------------------------

Loan No. 1013851

 

SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”), dated as of
July 2, 2019, by and among AURORA CONVENTION CENTER HOTEL, LLC, a Delaware
limited liability company (“Borrower”), AURORA CONVENTION CENTER HOTEL LESSEE,
LLC, a Delaware limited liability company (“Operating Lessee”), each of the
financial institutions initially a signatory hereto together with their
assignees under Section 13.13 (collectively, the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as contractual representative of the
Lenders to the extent and in the manner provided in Article 12 (in such
capacity, together with its successors and assigns, “Administrative Agent”).

R E C I T A L S

A. Borrower owns certain real property described in Exhibit A hereto (the
“Land”) on which is located certain improvements consisting of an approximately
1,501 room Gaylord Rockies Hotel together with all appurtenances, fixtures, and
hotel facilities and amenities now or hereafter located on the Land including
approximately 409,000 square feet of meeting space (collectively, the
“Improvements”, together with the Land, the “Property”).

B. Borrower and Operating Lessee have previously entered into the Operating
Lease Documents (as such term is defined below) for the purpose of leasing the
Property to Operating Lessee and transferring and assigning to Operating Lessee
management and operation of the Property and certain other Collateral (as such
term is defined below).

C. Borrower, Operating Lessee, Administrative Agent and Lenders previously
entered into that certain Amended and Restated Building Loan Agreement, dated as
of March 7, 2016, as amended by that certain First Modification to Loan
Documents, dated as of December 31, 2018 (the “Original Loan Agreement”)
pursuant to which the Lenders agreed to lend to Borrower an aggregate maximum
principal amount of $500,000,000 (the “Original Loan”) in accordance with the
terms and provisions contained therein.

D. Borrower and Operating Lessee have requested to amend and restate the terms
of the Original Loan Agreement to, among other things, (i) increase the amount
of the Original Loan to a new principal amount of up to $880,000,000, which
increased amount will consist of (a) a term loan in the amount of $800,000,000
and (b) an additional allowance in an amount of up to $80,000,000 which, if
disbursed, shall be used to construct certain additional improvements on the
Property; (ii) extend the term of the Original Loan and (iii) make certain other
modifications as described herein.

E. Lenders are willing to make the Loan subject to the terms of this Agreement,
on the condition that the parties enter into this Agreement which amends,
restates and replaces the Original Loan Agreement in its entirety, and that
Borrower and Operating Lessee otherwise satisfy certain conditions as set forth
herein.

NOW, THEREFORE, Borrower, Operating Lessee, Administrative Agent and Lenders
agree as follows:

ARTICLE 1 DEFINITIONS.

1.1 DEFINED TERMS.

The following capitalized terms generally used in this Agreement shall have the
meanings defined or referenced below. Certain other capitalized terms used only
in specific sections of this Agreement are defined in such sections.

 



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Acceptable Counterparty” – means Wells Fargo, any Lender, any of their
Affiliates or another financial institution having a long term credit rating or
issuer rating of no less than “A-”, by Standard & Poor’s Financial Services LLC
and no less than “A3” by Moody’s Investor Services.

“Accounts” – means, collectively, each Account listed on Schedule 3.2 to the
Disclosure Letter and any other account established by Borrower or Operating
Lessee in connection with the Loan from time to time (but excluding the
Manager’s Account and accounts maintained by Manager or Affiliates of Manager in
connection with the MBS Systems).

“Account Collateral” – means and includes (i) all cash, instruments, securities
and funds on deposit in the Accounts, (ii) all investments of funds in the
Accounts and all certificates, securities and instruments evidencing any such
investments of funds in or from the Accounts and (iii) all interest, dividends,
cash, instruments and other property received as Proceeds or otherwise of, or in
substitution or exchange for, any collateral described in (i) and (ii) above.

“ADA” – means the Americans with Disabilities Act, of July 26, 1990, Pub. L.
No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et seq., as now or hereafter
amended or modified from time to time.

“Adjusted NOI” – means, for the trailing twelve (12) months ending on the last
day of the calendar quarter immediately preceding the date of determination, the
amount by which (a) Gross Operating Revenues for such period exceed (b) the
Adjusted Operating Expenses for such period.

“Adjusted Operating Expenses” – means, for any period of time, Gross Operating
Expenses for such period, subject to the following adjustments:

(a) management fees shall be equal to the greater of (i) the actual Base
Management Fees incurred with respect to such period (including, without
limitation, accounting fees and the Incentive Management Fees) and (ii) an
amount equal to three percent (3.0%) of Gross Operating Revenues for such period
in each case exclusive of any additional payments to Manager;

(b) FF&E reserves shall be equal to the actual FF&E reserves provided for in the
Management Agreement, if any, for such period.

“Administrative Agent” – means Wells Fargo Bank, National Association, or any
successor Administrative Agent appointed pursuant to Section 12.14.

“Affiliate” – means, with respect to any Person, (a) in the case of any such
Person which is a partnership, limited partnership, limited liability company,
corporation or any other entity, any partner, member, shareholder or other
Person owning twenty-five percent (25%) or more equity in such entity,
respectively, (b) any other Person which is directly or indirectly controlled
by, controls or is under common control with such Person or one or more of the
Persons referred to in the preceding clause (a), (c) any other Person who is a
member of the Immediate Family of such Person or of any Person referred to in
the preceding clauses (a) through (b), and (d) any other Person that is a trust
solely for the benefit of one or more Persons referred to in clause (c) and of
which such Person is sole trustee; provided, however, in no event shall
Administrative Agent and/or any Lender or any of their respective Affiliates be
deemed an Affiliate of Borrower or Operating Lessee. For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or otherwise.

“Agreement” – shall have the meaning given to such term in the preamble hereto.

 

Page 2



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Amortization DSCR Hurdle” – means, (i) as of any applicable DSCR Test Date
following the Original Maturity Date and prior to the First Extended Maturity
Date, a DSCR of 1.375:1.00; and (ii) as of any applicable DSCR Test Date from
and after the First Extended Maturity Date, a DSCR of 1.50:1.00, each as
certified in accordance with Section 9.33 hereof.

“Annual Budget” – means the annual operating and capital budget submitted by
Borrower and, if applicable, approved by Administrative Agent pursuant to
Section 10.3 for the applicable calendar year.

“Anti-Corruption Laws” – means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, Operating Lessee or any member of the
Borrowing Group from time to time concerning or relating to bribery or
corruption, including, without limitation, the United States Foreign Corrupt
Practices Act of 1977 and the rules and regulations thereunder and the U.K.
Bribery Act 2010 and the rules and regulations thereunder.

“Anti-Money Laundering Laws” – means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Application for Payment” – shall mean a written itemized statement, signed by
Borrower setting forth (a) a description of the work performed, material
supplied and/or costs incurred or due for which disbursement is requested with
respect to any line item shown in the Disbursement Budget, (b) the total amount
incurred, expended and/or due for each requested item less prior disbursements,
and (c) the Funding Date.

“Appraisal” – means a written appraisal prepared by an independent MAI appraiser
acceptable to Administrative Agent and subject to Administrative Agent’s
customary independent appraisal requirements and prepared in compliance with all
applicable regulatory requirements, including the Financial Institutions
Recovery, Reform and Enforcement Act of 1989, as amended from time to time.

“Appraised Value” – means the “as is” market value of the Property as reflected
in the most recent Appraisal of the Property as the same may have been adjusted
based upon Administrative Agent’s internal review of such Appraisal which is
based on criteria and factors then generally used and considered by
Administrative Agent in determining the value of similar real estate properties,
which review shall be conducted prior to acceptance of such Appraisal by
Administrative Agent.

“Approved Fund” – means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any
entity that administers or manages a Lender and which is not engaged in the
business of acquiring direct or indirect ownership interest in commercial real
estate projects.

“Architect” – means any Person that is retained as an architect with respect to
the Expansion and is a party to an Architect’s Agreement with Borrower or
Operating Lessee.

“Architect’s Agreement” – means one or more agreements with respect to the
design of, and the preparation of the Plans and Specifications for, the
Expansion, by and between Borrower or Operating Lessee and Architect, as
approved by Administrative Agent.

“Ares Entity Member” – means AREG Aurora Co-Invest Incentive, LLC, a Delaware
limited liability company.

“Ares Member” – means any of Ares Entity Member or any Ares Rolling Member.

 

Page 3



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Ares Rolling Member” – means any individual or non-charitable trust established
for estate planning purposes holding, from time to time, an indirect interest in
(A) Borrower, as a “Rolling Member” of Aurora Convention Center Hotel Investors,
LLC, a Delaware limited liability company (“PropCo”), under and as defined in
that certain Amended and Restated Limited Liability Company Agreement of PropCo
dated as of December 31, 2018, a true and correct copy of which has been
provided to Lender, and/or (B) Operating Lessee, as a “Rolling Member” of Aurora
Convention Center Hotel Lessee Holdco, LLC, a Delaware limited liability company
(“OpCo”), under and as defined in that certain Amended and Restated Limited
Liability Company Agreement of Opco dated as of December 31, 2018, a true and
correct copy of which has been provided to Lender.

“Assignee” – shall have the meaning given to such term in Section 13.13(c).

“Assignment and Assumption Agreement” – means an Assignment and Assumption
Agreement among a Lender, an Assignee and Administrative Agent, substantially in
the form of Exhibit E.

“Assignment and Assumption of Management Agreement” – means that certain
Assignment and Assumption of Management Agreement (Springing), dated as of
March 7, 2016, and effective as of December 14, 2018, by and among Borrower,
Operating Lessee and Manager, pursuant to which all of Borrower’s rights, title
and interest as “Owner” under the Management Agreement were assigned to
Operating Lessee concurrently with the effectiveness of the Operating Lease.

“AURA” – means the Aurora Urban Renewal Authority.

“Bail-In Action” – means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” – means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” – means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.

“Base Management Fees” – means the fees payable under the Management Agreement
that are calculated on the basis of a percentage of Gross Operating Revenues,
not to exceed three percent (3.0%) of Gross Operating Revenues without the
consent of Requisite Lenders.

“Base Rate” – means the sum of: (a) the per annum rate of interest equal to the
Federal Funds Rate plus three-quarters of one percent (0.75%), plus (b) two
hundred fifty basis points (2.50%).

“Base Rate Loan” means a portion of the Loan bearing interest at a rate based on
the Base Rate.

“Base Rebates” – means the tax increment revenues collected from within the
boundaries of the Aurora Conference Center Urban Renewal Area, as described in
City Resolution No. R2015-35, and received by AURA for a collection period until
at least June 30, 2037, which tax increment revenues are available under the
Urban Renewal Law (§31-25-101, C.R.S., as amended) at the percentages described
in the Incentive Agreement from: those real and personal property taxes imposed
by the City of Aurora, Colorado, and certain other taxing jurisdictions levying
property taxes within the Aurora Conference Center Urban Renewal Area, exclusive
of those property taxes imposed by the Aurora Conference Center General
Improvement District created by Ordinance No. 2011-17 and the Sable Altura Fire
Protection District; the general sales taxes, lodgers taxes and admissions tax
levied by the City of Aurora, exclusive of the enhanced lodger’s tax and
enhanced sales tax on admissions authorized by City Ordinance No. 2011-16.

 

Page 4



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Benchmark” – shall have the meaning given to such term in Exhibit J.

“Benchmark Loan” – means the portion of the Loan which is subject to a
Calculated Rate. In the event Borrower is subject to a principal amortization
schedule under the terms and conditions of the Loan Documents, the Benchmark
Portion for any calendar month shall not include the amount of any principal
prepayment required to be made during such calendar month pursuant to
Section 2.12.

“Benchmark Price Adjustment” – shall have the meaning given to such term in
Section 2.6(g).

“Benchmark Replacement” – shall have the meaning given to such term in Exhibit
J.

“Benchmark Taxes” – means, as referred to herein, collectively, all
withholdings, interest equalization , stamp, court or documentary, intangible,
recording, filing or similar taxes or withholdings (other than Excluded Taxes)
imposed by any domestic or foreign governmental authority that are attributable
to Lenders having entered into the Loan Documents or the performance of Lenders’
obligations thereunder or to the interest rate being determined by reference to
the Benchmark.

“Beneficial Ownership Certification” – means a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation, or any
comparable non-U.S. regulation applicable to any Lender regarding the
determination of beneficial ownership.

“Beneficial Ownership Regulation” – means 31 CFR § 1010.230.

“Borrower” – shall have the meaning given to such term in the preamble hereto.

“Borrower’s Funds” – means all funds of Borrower, if any, deposited with
Administrative Agent, for the benefit of Lenders, pursuant to the terms and
conditions of this Agreement.

“Borrower’s Funds Account” – means an account of Borrower with Wells Fargo,
described more particularly in the Cash Management Agreement (including any
redesignation or renumbering of any such account and such other account(s) with
Wells Fargo as may be substituted for or replace or supersede any such
account(s) from time to time, in each case with approval of Administrative
Agent), which is a blocked account into which Borrower’s Funds shall be
deposited from time to time pursuant to Section 3.3 and Section 4.17.

“Borrower’s Depository Account” – means an account of Borrower with Wells Fargo,
described more particularly in the Cash Management Agreement (including any
redesignation or renumbering of any such account and such other account(s) with
Wells Fargo as may be substituted for or replace or supersede any such
account(s) from time to time, in each case with approval of Administrative
Agent), which is a blocked account into which Base Rebates and other proceeds
payable to Borrower under the Incentive Agreement shall be deposited from time
to time pursuant to Section 4.18.

“Borrower’s Operating Account” – means an account of Borrower with Wells Fargo,
described more particularly in the Cash Management Agreement (including any
redesignation or renumbering of any such account and such other account(s) with
Wells Fargo as may be substituted for or replace or supersede any such
account(s) from time to time, in each case with approval of Administrative
Agent), which is pledged to Administrative Agent and Lenders and which is in the
control (within the meaning of the applicable UCC) of Administrative Agent.

“Borrowing Group” – means, individually and collectively: (a) Borrower, (b)
Operating Lessee, (c) any parent or subsidiary of Borrower or Operating Lessee,
(d) any Guarantor, (e) any direct owner of any collateral securing any part of
the Loan, any Guaranty, or this Agreement, and (f) any officer, director or
other person or entity acting on behalf of any Borrower, Guarantor, or any such
owner referred to in clause (e) above, in each case, with respect to the Loan,
any Guaranty, or this Agreement.

 

Page 5



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Business Day” – means: (a) for all purposes other than as set forth in clause
(b) below, any day, except a Saturday, Sunday or any other day on which
commercial banks in New York, New York are authorized or required by law to
close; and (b) with respect to the determination of any LIBO Rate, any day that
is a day for trading by and between banks in Dollar deposits in the London
interbank market. Unless specifically referenced in this Agreement as a Business
Day, all references to “days” shall be to calendar days.

“Calculated Rate” – means the rate of interest, equal to the sum of: (a) two
hundred fifty basis points (2.50%) plus (b) the Benchmark then in effect.

“Cash Flow Sweep Release Event” – means (a) in the event of a DSCR Failure, the
DSCR Reporting Date as of which the Property shall have achieved a DSCR greater
than or equal to the Minimum DSCR Hurdle for the two (2) immediately preceding
DSCR Test Dates (calculated without deducting the amounts on deposit in the DSCR
Reserve Account from the outstanding principal amount of the Loan) and Borrower
shall have timely delivered to Administrative Agent the DSCR Compliance
Certificates so certifying, or (b) in the event the Cash Sweep Requirement was
caused solely by Borrower’s failure to deliver a DSCR Compliance Certificate to
Administrative Agent as and when required pursuant to Section 9.33(a), receipt
by Administrative Agent of the DSCR Compliance Certificate evidencing that a
DSCR Failure had not occurred as of the date such delivery was required.

“Cash Flow Sweep Termination Event” – means (a) in the event of a DSCR Failure,
the DSCR Reporting Date as of which the Property shall have achieved a DSCR
greater than or equal to the Minimum DSCR Hurdle for the two (2) immediately
preceding DSCR Test Dates (calculated after deducting the amounts on deposit in
the DSCR Reserve Account from the outstanding principal amount of the Loan) and
Borrower shall have timely delivered to Administrative Agent the DSCR Compliance
Certificates so certifying, or (b) in the event the Cash Sweep Requirement was
caused solely by Borrower’s failure to deliver a DSCR Compliance Certificate to
Administrative Agent as and when required pursuant to Section 9.33(a), receipt
by Administrative Agent of the DSCR Compliance Certificate evidencing that a
DSCR Failure had not occurred as of the date such delivery was required.

“Cash Management Agreement” – means that certain Second Amended and Restated
Cash Management Agreement, dated as of the Effective Date, by and between
Borrower, Operating Lessee, Administrative Agent and Manager, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

“Cash Sweep Period” – shall have the meaning given to such term in
Section 9.33(b).

“Cash Sweep Reconciliation” – shall have the meaning given to such term in
Section 9.33(c).

“Cash Sweep Requirement” – shall have the meaning given to such term in
Section 9.33(b).

“Chattel Paper” – shall have the meaning given to such term in the UCC.

“Collateral” – means the Property and any Personal Property or other collateral
with respect to which a Lien or security interest was granted to Administrative
Agent by Borrower or Operating Lessee, for the benefit of Lenders, pursuant to
the Loan Documents.

“Commitment” – means, as to each Lender, such Lender’s obligation to make
disbursements pursuant to Section 3.5 and Section 12.3, in an amount up to, but
not exceeding the amount set forth for such Lender on Schedule 1.1 attached
hereto as such Lender’s “Commitment Amount” or as set forth in the applicable
Assignment and Assumption Agreement, as the same may be reduced from time to
time pursuant to the terms of this Agreement or as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.13.

 

Page 6



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Complete”, “Completed” or “Completion” – means completion of the Expansion free
and clear of all liens, which shall be deemed to have occurred, at such time as
either (a) all of the following have occurred: (i) Administrative Agent’s
receipt of a written statement or certificate executed by the Architect
designated or shown on the Plans and Specifications (or another architect or
consultant acceptable to Administrative Agent in Administrative Agent’s
reasonable discretion) certifying, with only customary qualifications and
exceptions, that the Expansion is substantially completed, (ii) Administrative
Agent’s receipt of a temporary certificate of occupancy permit(s) for all of the
Expansion issued by the local government agency having jurisdiction and
authority to issue same, (iii) no mechanic’s liens, materialman’s liens or stop
notices (as defined in Section 4.9) having been recorded except with respect to
(A) liens relating to obligations valued at less than $250,000 in the aggregate
and (B), liens which have been bonded over in form, scope and substance
reasonably satisfactory to Administrative Agent (and from a bonding company
reasonably approved by Administrative Agent), or, alternatively, Administrative
Agent’s receipt of valid releases thereof from those persons to the extent such
persons are entitled to record said liens or serve said stop notices,
(iv) Administrative Agent’s receipt of other close-out items as reasonably
required and approved by Administrative Agent which are customarily delivered in
connection with construction loan disbursements, and (v) Administrative Agent
has received evidence that Manager has confirmed completion of the Expansion and
the Management Agreement is effective (including, without limitation, any
amendments thereto required in connection with adding the Expansion to the Hotel
(as defined in the Management Agreement)) and no material default by Borrower or
Operating Lessee, as applicable, exists under the Management Agreement (which
default extends beyond any applicable cure period provided for therein and
Manager has not waived said default prior to the expiration of such cure
period); or (b) Administrative Agent’s receipt of such other evidence of lien
free and defect free completion of the Expansion as Administrative Agent deems
satisfactory in its reasonable discretion, but only to the extent the same are
customarily available in Aurora, Colorado for a project similar to the
Expansion.

“Completion Date” – means, if the Expansion is commenced, the Original Maturity
Date.

“Construction Agreement” – means one or more agreements to construct the
Expansion entered into by and between Borrower or Operating Lessee and one or
more Contractors.

“Contractor” – means any Person that is a party to a Construction Agreement with
Borrower or Operating Lessee regarding the Expansion, as approved by
Administrative Agent.

“Contracts” – means all contracts, agreements, warranties and guaranties entered
into by, or benefitting, Borrower or Operating Lessee and relating to or
governing the use, occupancy, operation, management, franchising, hotel group,
name or chain affiliation and/or guest reservation, repair and service of the
Property, and all leases, occupancy agreements, concession agreements, and
commitments to provide rooms or facilities in the future, including all
amendments, modifications and supplements to any of the foregoing, other than
ordinary course room rental and group sales agreements.

“Control” – means, including its correlative meanings, the terms “Controlling”,
“Controlled By” and “under Common Control with”, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities or by
contract or otherwise. Notwithstanding anything contained in this Agreement to
the contrary, a Person shall be deemed in Control of another Person, so long as
major decisions and management policies of such Person require the approval or
consent of that Person even though another person may also be required to
approve or consent to one or more of such decisions or policies.

 

Page 7



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Customer in Good Standing” – means, as determined by Administrative Agent in
its sole but good faith discretion:

(i) a Person that:

(a) is currently, either directly or indirectly (through a Person that it
Controls or who is Controlled by it) a customer of Administrative Agent and/or
any Affiliate thereof in a commercial real estate loan transaction;

(b) is not and has not been the subject of: (i) a Proceeding (either voluntary
or involuntary, unless such involuntary Proceeding was dismissed within ninety
(90) days of the filing thereof) within the prior twenty (20) year period,
unless such Person is otherwise acceptable to Administrative Agent; or (ii) a
workout or restructuring on account of its obligations and liabilities to
Administrative Agent or such Affiliate thereof; provided, however, the
provisions of the foregoing subclause (ii) shall not apply to any Person if
Administrative Agent has, acting in good faith, determined that notwithstanding
such workout or restructuring, such Person resolved its obligations to
Administrative Agent and/or such Affiliate, as applicable, on terms and
conditions reasonably satisfactory to Administrative Agent and/or such
Affiliate, and during such workout or restructuring, such Person did not
commence a lawsuit or any other action (including pursuant to a counterclaim or
otherwise) against Administrative Agent and/or such Affiliate, as applicable, in
connection with such workout or restructuring; and

(c) otherwise has paid and performed all of its obligations and liabilities to
Administrative Agent and/or such Affiliate thereof, as applicable, in accordance
with the respective terms thereof, or otherwise in a manner satisfactory to
Administrative Agent and/or such Affiliate thereof, as applicable, in
substantial accordance with the respective terms thereof; provided, however, the
provisions of this clause (c) shall not apply to any Person if Administrative
Agent and/or such Affiliate thereof, as applicable, has determined, acting in
good faith, that notwithstanding such failure to pay and perform all of such
Person’s material obligations and liabilities to Administrative Agent and/or
such Affiliate thereof, as applicable, substantially in accordance with the
respective terms thereof, such Person resolved its obligations to Administrative
Agent and/or such Affiliate thereof, as applicable, on terms and conditions
reasonably satisfactory to Administrative Agent and/or such Affiliate thereof,
as applicable, and such Person did not commence a lawsuit or any other action
(including pursuant to a counterclaim or otherwise) against Administrative Agent
and/or such Affiliate thereof, as applicable, in connection therewith; or

(ii) a Person that is not currently a commercial real estate borrower of
Administrative Agent, either directly or indirectly (through a Person that it
Controls or is Controlled by it), but who otherwise meets Administrative Agent’s
then applicable underwriting criteria (applied in a non-discriminatory manner by
Administrative Agent in the use of its sole but good faith discretion) to be a
commercial real estate borrower/customer of Administrative Agent and/or its
Affiliates.

“Debt Service” – means, as of the last day of the calendar quarter immediately
preceding the applicable date of determination, an amount equal to the greater
of (i) the actual, annual debt service for the Loan for the relevant calculation
period, and (ii) the amount obtained by multiplying the then outstanding
principal balance of the Loan by the greater of (A) eight percent (8.00%), and
(B) a debt service constant calculated using (1) an interest rate factor equal
to the then prevailing rate on 10 Year U.S. Treasury Notes, plus two and
one-half percent (2.50%) and (2) principal amortization based on a thirty
(30) year amortization schedule.

“Default” – shall have the meaning given to such term in Section 11.1.

 

Page 8



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Default Rate” – means the lesser of (i) a rate of interest per annum five
percent (5%) in excess of the applicable Effective Rate in effect from time to
time or (ii) the Maximum Lawful Rate.

“Defaulting Lender” – means any Lender which, at any time, shall: (i) fail or
refuse to perform any of its obligations under this Agreement or any other Loan
Document to which it is a party within the time period specified for performance
of such obligation or, if no time period is specified, if such failure or
refusal continues for a period of five (5) Business Days after receipt of notice
from Administrative Agent; (ii) notify Borrower, Administrative Agent, or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement; (iii) (A) become or be insolvent or have a parent company that has
become or is insolvent, and/or (B) become the subject of a bankruptcy or
insolvency proceeding, or have had a receiver, conservator, trustee, or
custodian appointed for it, or have taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or have a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment and/or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or any direct or indirect
parent company of such Lender by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under clauses
(i) through (iv) above shall be conclusive and binding absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender upon delivery of
written notice of such determination to the Borrower and any such Defaulting
Lender.

“Delaware Divided LLC” – means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC” – means any limited liability company formed under the laws of
the State of Delaware.

“Delaware LLC Division” – means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act, as amended from time to time.

“Disbursement Budget” – means the column titled “Funded by Bank” in the then
current Expansion Budget.

“Disbursement Instruction Agreement” – means the Disbursement Instruction
Agreement executed and delivered by Borrower on the Effective Date, or such
other form as Administrative Agent may require from time to time.

“Disbursement Plan” – means, if the Expansion is commenced, a disbursement plan
substantially in the form of the disbursement plan attached to the Original Loan
Agreement and otherwise reasonably acceptable to Administrative Agent and
Borrower, setting forth specific construction related requirements and
conditions to disbursement of the Expansion Tranche, which Disbursement Plan
shall be updated and revised from time to time to the extent there are changes
in the Disbursement Budget.

“Disclosure Letter” means that certain Disclosure Letter, dated as of the
Effective Date, executed and delivered by Borrower and Operating Lessee to
Administrative Agent, for the benefit of the Lenders.

 

Page 9



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Dollars” and “$” – means the lawful money of the United States of America.

“DSCR” – means, as of any DSCR Test Date, (i) the Adjusted NOI for the twelve
(12) consecutive calendar months ending on such DSCR Test Date, divided by
(ii) the Debt Service as of such date.

“DSCR Compliance Certificate” – shall have the meaning given to such term in
Section 9.33.

“DSCR Failure” – means the failure of the DSCR to be greater than or equal to
the Minimum DSCR Hurdle as of any DSCR Test Date.

“DSCR Reporting Date” – means the twenty-fifth (25th) day after each DSCR Test
Date.

“DSCR Reserve Account” – means, collectively, (i) an account of Borrower with
Wells Fargo, described more particularly in the Cash Management Agreement
(including any redesignation or renumbering of any such account and such other
account(s) with Wells Fargo as may be substituted for or replace or supersede
any such account(s) from time to time, in each case with approval of
Administrative Agent)(the “Borrower’s DSCR Reserve Account”) and (ii) an account
of Operating Lessee with Wells Fargo, described more particularly in the
Operating Lessee Cash Management Agreement (including any redesignation or
renumbering of any such account and such other account(s) with Wells Fargo as
may be substituted for or replace or supersede any such account(s) from time to
time, in each case with approval of Administrative Agent)(the “Operating
Lessee’s DSCR Reserve Account”), each of which is a blocked account into which
Excess Cash Flow shall be deposited from time to time pursuant to Section 9.33
(and in accordance with the Cash Management Agreement and Operating Lessee Cash
Management Agreement, as applicable).

“DSCR Start Date” – means June 30, 2020.

“DSCR Test Date” – means, commencing on the DSCR Start Date and each March 31,
June 30, September 30, and December 31 thereafter, and, with respect to the
First Option to Extend, the Second Option to Extend and Third Option to Extend,
March 31, 2024, March 31, 2025, and March 31, 2026, respectively.

“EEA Financial Institution” – means (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” – means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” – means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” – means July 2, 2019.

“Effective Rate” – shall have the meaning given to such term in Section 2.6(e).

“Eligible Assignee” – means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) Administrative Agent and (ii) unless a Default exists, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower, Operating Lessee or any of the Borrower’s or Operating Lessee’s
Affiliates or Subsidiaries.

 

Page 10



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Equipment” – shall have the meaning given to such term in the UCC.

“ERISA” – means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

“EU Bail-In Legislation Schedule” – means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Excess Cash Flow” – means, for any relevant period, (a) amounts received by
Borrower and/or Operating Lessee from Manager plus (b) to the extent not
utilized to pay Gross Operating Expenses or Taxes (including, without
limitation, any payments made to Manager in accordance with the Management
Agreement), amounts received by Borrower pursuant to the Incentive Agreement,
less, to the extent not paid by Manager, required debt service payments and
other amounts due and payable with respect to the Loan pursuant to the Loan
Documents.

“Excluded Taxes” – means any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to any applicable law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 13.18,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 13.18(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Expansion” – means a planned addition to the Property and Improvements
consisting of approximately 300 additional rooms and associated improvements to
be constructed (if at all) at Borrower’s option, subject to and in accordance
with the terms herein, and which, if constructed, will be part of the
Improvements.

“Expansion Budget” – means the budget for the construction of the Expansion (and
any required offsite improvements, if any) to Completion, which shall be
prepared by Borrower and approved by Requisite Lenders, together with any
changes thereto approved by Administrative Agent or Requisite Lenders, as
applicable, or otherwise permitted hereunder.

“Expansion Developer” – means Rida Realty Investments Corp., or such other
developer reasonably acceptable to Administrative Agent.

“Expansion Development Agreement” – means one or more agreements to manage
development of the Expansion entered into by and between Borrower or Operating
Lessee and Expansion Developer.

“Expansion Tranche” – means the lesser of (i) Eighty Million Dollars
($80,000,000) and (ii) an amount equal to the total cost of Completing the
Expansion pursuant to a final budget approved by Administrative Agent (such
approval not to be unreasonably withheld or delayed).

 

Page 11



--------------------------------------------------------------------------------

Loan No. 1013851

 

“FATCA” – means Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” – means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal Funds brokers
of recognized standing selected by Administrative Agent, provided, however, that
if the Federal Funds Rate determined as provided above as of any determination
date would be less than zero percent (0.0%), then the Federal Funds Rate for
such period shall be deemed to be zero percent (0.0%).

“FF&E” – all furnishings, furniture, fixtures, machinery, apparatus, equipment,
fittings, appliances, beds, bureaus, chiffonniers, chests, chairs, desks, lamps,
mirrors, bookcases, tables, rugs, carpeting, drapes, draperies, curtains,
shades, venetian blinds, screens, paintings, hangings, pictures, divans,
couches, luggage carts, luggage racks, stools, sofas, chinaware, linens,
pillows, blankets, glassware. silverware, food carts, cookware, dry cleaning
facilities, dining room wagons, keys or other entry systems, bars, bar fixtures,
liquor and other drink dispensers, icemakers, radios, television sets, intercom
and paging equipment, electric and electronic equipment, dictating equipment,
private telephone systems, computers, monitors, printers, other computer
equipment, wireless Internet equipment, in-room Internet equipment, fiber optic
or other Internet cable, audio visual equipment, speakers, sound systems,
entertainment systems, “disc jockey” systems, projectors, fitness equipment,
free weights, treadmills, stationary bicycles, stair climbing machines, weight
machines, spa equipment, massage tables, beauty treatment supplies, hair styling
equipment, saloon equipment, sun beds, medical equipment, automobiles, tractors,
trailers, golf carts, potted plants, heating, lighting and plumbing fixtures,
fire prevention and extinguishing apparatus, cooling and air-conditioning
systems, elevators, escalators, fittings, plants, apparatus, stoves, ranges,
refrigerators, laundry machines, tools, machinery, engines, dynamos, motors,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning-waxing and polishing equipment, call systems, brackets,
electrical signs, bulbs, bells, ash and fuel, conveyors, cabinets, lockers,
shelving, spotlighting equipment, dishwashers, garbage disposals, washers and
dryers), building supplies and materials, chattels, goods, consumer goods,
inventory, other customary hotel equipment, warranties, chattel paper,
documents, accounts, general intangibles, trade names, trademarks, service marks
and logos owned by or licensed to Borrower or Operating Lessee and goodwill
related thereto, and all other articles of personal property of every kind and
nature whatsoever, tangible or intangible, now, heretofore or hereafter arising
out of or related to the ownership of the Property, or acquired with proceeds of
the Loan, or located in, on or about the Property, or used or intended to be
used with or in connection with the construction, use, operation or enjoyment of
the Property; together with all replacements and proceeds of, and additions and
accessions to, any of the foregoing. Notwithstanding the foregoing, FF&E shall
not include: (a) any personal property owned, leased or licensed by the tenants
of the Property (so long as not leased or licensed to such tenants by Borrower
or Operating Lessee), (b) the personal property owned, leased or licensed by
Manager (so long as not leased or licensed to Manager by Borrower or Operating
Lessee), (c) the personal property of transient hotel guests, (d) the personal
property of employees, invitees and licensees in, on or about the Property,
(e) taxicabs, limousines or other vehicles for hire with a driver and (f) the
personal property (including trade names, trademarks and other intellectual
property) of Franchisor, if any.

“FF&E Expenses” – means the costs of FF&E actually incurred by Borrower,
Operating Lessee or Manager in accordance with the Annual Budget, provided that
Manager may incur expenses in accordance with the Management Agreement.

 

Page 12



--------------------------------------------------------------------------------

Loan No. 1013851

 

“FF&E Reserve Account” – means an account of Operating Lessee with Wells Fargo,
described more particularly in the Operating Lessee Cash Management Agreement
(including any redesignation or renumbering of any such account and such other
account(s) with Wells Fargo as may be substituted for or replace or supersede
any such account(s) from time to time, in each case with approval of
Administrative Agent), which is a blocked account into which Operating Lessee’s
funds for FF&E Expenses shall be deposited from time to time as may be required
by and pursuant to Section 3.7.

“Financial Statements” – means for each reporting party a balance sheet, income
statement, statements of cash flows and a schedule of contingent liabilities and
associated footnotes (provided that the schedule of contingent liabilities and
associated footnotes will be required with respect to annual financial
statements only), and a schedule of real estate assets (solely with respect to
Rida Guarantor), and unless Administrative Agent otherwise consents,
consolidated statements if the reporting party is a holding company, a parent of
a subsidiary entity or a subsidiary of a parent entity. Each party for whom
Financial Statements are required is a “reporting party” and a specified period
to which the required Financial Statements relate is a “reporting period”. Ryman
Guarantor is not a reporting party so long as Ryman publicly files reports with
the Securities and Exchange Commission.

“First Extended Maturity Date” – means July 2, 2024.

“First Option to Extend” – means Borrower’s option, subject to the terms and
conditions of Section 2.10, to extend the term of the Loan from the Original
Maturity Date to the First Extended Maturity Date.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, and (c) the National
Flood Insurance Reform Act of 1994, each as amended and together with any
successor Law of such type.

“Foreign Lender” – means a Lender that is not a U.S. Person.

“Franchise Agreement” – means any franchise agreement (which shall be subject to
the prior written approval of Requisite Lenders in their sole discretion)
entered into with respect to the franchise branding of the Property, as any such
franchise agreement may be amended, restated, supplemented, replaced or
otherwise modified from time to time with Requisite Lender’s consent.

“Franchisor” – means the franchisor under any Franchise Agreement.

“Franchisor Comfort Letter” – means a letter agreement to be executed between
Franchisor, Borrower and/or Operating Lessee, as the case may be, and
Administrative Agent with respect to any Franchise Agreement.

“Fund” – means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Date” – means, subject to Section 12.3, the date on which Borrower
requests that a disbursement be made, which date shall in no event be earlier
than seven (7) Business Days following submittal by Borrower to Administrative
Agent of the Application for Payment (together with all related supporting
information and certificates) and the satisfaction by Borrower of each
applicable condition to disbursement set forth in this Agreement.

“GAAP” – means generally accepted accounting principles as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession, as modified as appropriate by the Uniform
System of Accounts.

 

Page 13



--------------------------------------------------------------------------------

Loan No. 1013851

 

“General Intangibles” – shall have the meaning given to such term in the UCC.

“Governmental Authority” – means any nation or government, any federal, state,
local, municipal or other political subdivision thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Gross Operating Expenses” – means, with respect to the Property for any period,
without duplication, the sum of all of Borrower’s and Operating Lessee’s, and,
to the extent paid out of Gross Operating Revenues or otherwise required to be
paid or reimbursed by Borrower or Operating Lessee, Manager’s, costs and
expenses of operating, maintaining, directing, licensing, managing and
supervising the Property computed on an accrual basis (excluding
(i) depreciation, amortization and any other similar expense of a non-cash
nature, (ii) any debt service, (iii) any capital expenditures, (iv) income or
similar taxes, and (v) the costs of any other things required by Administrative
Agent or the Loan Documents to be done or provided at the Borrower’s, Operating
Lessee’s or Manager’s sole expense) incurred by Borrower, Operating Lessee or
the Manager pursuant to the Management Agreement or any Franchise Agreement, if
applicable, or as otherwise specifically provided therein, which are properly
attributable to the applicable period under the Borrower’s or Operating Lessee’s
system of accounting, including without limitation: (a) the cost of all food and
beverages sold or consumed and of all necessary chinaware, glassware, linens,
flatware, uniforms, utensils and other items of a similar nature and paper
supplies, cleaning materials and similar consumable items placed in use (other
than reserve stocks thereof in storerooms); (b) salaries and wages of personnel
of the Property, including costs of payroll taxes and employee benefits; (c) the
cost of all other goods and services obtained by Borrower, Operating Lessee or
the Manager in connection with its operation of the Property including, without
limitation, heat and utilities, office supplies and all services performed by
third parties, including leasing expenses in connection with telephone and data
processing equipment, and all existing and any future installations necessary
for the operation of the Property for hotel purposes (other than those of a
capital nature as determined in accordance with GAAP); (d) the cost of repairs
to and maintenance of the Property other than of a capital nature as determined
in accordance with GAAP; (e) the cost of insurance premiums for the insurance
required to be maintained by Borrower or Operating Lessee hereunder and losses
arising from the operation of the Property and losses incurred on any
self-insured risks of the foregoing types, provided that, Administrative Agent,
Borrower, the Manager and any Franchisor, if required pursuant to any Franchise
Agreement, have specifically approved in advance such self-insurance or
insurance is unavailable to cover such risks; (f) all real estate and personal
property taxes, assessments, water rates or sewer rents, now or hereafter levied
or assessed or imposed against the Property or part thereof and other charges
(other than federal, state or local income taxes and franchise taxes or the
equivalent) payable by or assessed against Borrower or Operating Lessee with
respect to the operation of the Property; (g) the allocated amount of legal fees
and fees of any firm of independent certified public accounts designated from
time to time only to the extent related to the operation of the Property;
(h) the costs and expenses of technical consultants and specialized operational
experts for specialized services in connection with non-recurring work on
operational, legal, functional, decorating, design or construction problems and
activities; (i) the allocated amount of all expenses for advertising the
Property and all expenses of sales promotion and public relations activities;
(j) the cost of any reservations system, any accounting services or other group
benefits, programs or services from time to time made available to the Property;
(k) the cost associated with any retail leases or operating leases; (l) any Base
Management Fees, any Incentive Management Fees, and any other fees and
reimbursables paid or payable to the Manager under the Management Agreement;
(m) any franchise fees or other fees and reimbursables paid or payable to any
Franchisor under any Franchise Agreement, if any; (n) assessments and other fees
payable to the condominium association pursuant to the Project Documents, if
any; and (o) all costs and expenses of owning, maintaining, conducting and
supervising the operation of the Property to the extent such costs and expenses
are not included above. Notwithstanding the foregoing, in no event shall Gross
Operating Expenses include any amounts payable by Operating Lessee to Borrower
(or vice-versa) under the Operating Lease Documents.

 

Page 14



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Gross Operating Revenues” – means with respect to the Property for any period,
without duplication, all income and proceeds (whether in cash or on credit, and
computed on an accrual basis) received by Borrower, Operating Lessee or Manager
for the use, occupancy or enjoyment of the Property, or any part thereof, or
received by Borrower, Operating Lessee or Manager for the sale of any goods,
services or other items sold on or provided from the Property in the ordinary
course of the Property’s operation, during such period including, without
limitation: (a) all income and proceeds received from any lease, operating lease
and rental of rooms, exhibit, sales, commercial, meeting, conference or banquet
space within the Property, including parking revenue, and income from vending
machines, spa treatments, health club fees, greens fees, cart rental, golf
memberships and fees, country club and health club memberships, and fees and
service charges; (b) all income and proceeds received from food and beverage
operations and from catering services conducted from the Property and received
by Borrower, Operating Lessee or Manager; (c) all income and proceeds from
business interruption, rental interruption and use and occupancy insurance with
respect to the operation of the Property (after deducting therefrom all costs
and expenses incurred in the adjustment or collection thereof); (d) all awards
for temporary use (after deducting therefrom all costs incurred in the
adjustment or collection thereof and in restoration of the Property); (e) all
income and proceeds from judgments, settlements and other resolutions of
disputes with respect to matters which would be includable in this definition of
“Gross Operating Revenues” if received in the ordinary course of the Property’s
operation (after deducting therefrom all necessary costs and expenses incurred
in the adjustment or collection thereof); (f) interest on credit accounts, rent
concessions or credits, and other required pass-throughs; and (g) any tax
rebates accrued under the Incentive Agreement so long as neither Borrower nor
Administrative Agent has a reasonable basis to believe that such amounts will
not be received in the ordinary course of business and consistent with past
practices, but excluding, (1) gross receipts received by lessees (other than
Operating Lessee or Manager), licensees or concessionaires of the Property;
(2) income and proceeds from the sale or other disposition of goods, capital
assets and other items not in the ordinary course of the Property’s operation;
(3) federal, state and municipal excise, sales and use taxes collected directly
from patrons or guests of the Property as a part of or based on the sales price
of any goods, services or other items, such as gross receipts, room, admission,
cabaret or equivalent taxes (other than those paid to Borrower pursuant to the
Incentive Agreement), but only to the extent such taxes are not included in the
definition of Gross Operating Expenses; (4) awards (except to the extent
provided in clause (d) above); (5) refunds of amounts not included in Gross
Operating Expenses at any time and uncollectible accounts as determined by
Manager; (6) gratuities collected by employees at the Property; (7) the proceeds
of any financing; (8) other income or proceeds resulting other than from the use
or occupancy of the Property, or any part thereof, or other than from the sale
of goods, services or other items sold on or provided from the Property in the
ordinary course of business; (9) any credits or refunds made to customers,
guests or patrons in the form of allowances or adjustments to previously
recorded revenues, and (10) any amounts payable to Borrower by Operating Lessee
(or vice-versa) under the Operating Lease Documents.

“Group Bookings Pace Report” – means a Property-level worksheet generated
monthly that tracks the number of group room nights, average rate charged per
room night, and total expected rooms revenues (excluding food and beverage) that
have been booked at the Property for each month of the current calendar year and
the subsequent calendar year. The current pace of the bookings are then compared
with the budgeted targets for each month of the current year and with the number
of rooms booked for the same month during the prior year. For the months that
have already passed, actual performance figures are compared to budget targets
and the actual figures for the same month the prior year. Room nights are
typically segregated into the following minimum categories: (1) “Definites”
represent groups that have an executed contract and made a deposit and (2)
“Tentatives” represent groups that have been provided a contract for review.
Notwithstanding the foregoing, the Group Bookings Pace Report shall be in the
format and contain the content provided by the Manager pursuant to the
Management Agreement.

 

Page 15



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Guarantor” – means, collectively, the Rida Guarantor, the Ryman Guarantor and
any other person or entity who, or which, in any manner, is or becomes obligated
to Lenders under any guaranty now or hereafter executed in connection with the
Loan (collectively or severally as the context thereof may suggest or require).

“Guaranty” – means, collectively, the Rida Guaranty, the Ryman Guaranty and any
other guaranty now or hereafter executed by a Guarantor in connection with the
Loan (collectively or severally as the context thereof may suggest or require).

“Hazardous Materials” – shall have the meaning given to such term in
Section 7.1(a).

“Hazardous Materials Claims” – shall have the meaning given to such term in
Section 7.1(c).

“Hazardous Materials Indemnity” – means that certain Second Amended and Restated
Hazardous Materials Indemnity Agreement, dated as of the date hereof, executed
by and between Ryman Guarantor and Rida Guarantor, as Indemnitor, and
Administrative Agent.

“Hazardous Materials Laws” – shall have the meaning given to such term in
Section 7.1(b).

“Immediate Family” – means the husband, wife, ex-wife, adult child, and adult
grandchild, adult sister and adult brother and their respective children,
provided, however, that the term shall include a trust for the benefit of any of
the foregoing individuals and/or a family limited liability company comprised
solely of any of the foregoing individuals, and in addition, a trust for a minor
child or minor grandchild which provides for distribution of the member’s
interest to such minor beneficiary of such trust upon such minor beneficiary
attaining the age of 21 years or older.

“Improvements” – shall have the meaning given to such term in Recital A, and
which, if Borrower elects to commence construction of the Expansion, shall
include the Expansion.

“In-Balance” – means, if Borrower has requested an advance of funds from the
Expansion Tranche or at any time thereafter and prior to the Completion of the
Expansion, the Expansion Budget shall be at all times equal to or greater than
the amount which Administrative Agent from time to time reasonably determines
necessary to complete the Expansion.

“In-Balance Payments” – means all payments required under Section 4.17.

“Incentive Agreement” – means that certain Incentive Agreement dated as of
June 20, 2011, as amended February 10, 2014, by and between the City of Aurora,
AURA and Borrower, as successor to Gaylord Entertainment Company.

“Incentive Management Fees” – means, with respect to the Property, amounts
denominated in the Management Agreement as “Incentive Management Fees,” or if
there is no such designation, fees in the nature of incentive management fees
(other than reimbursements due to Manager for operating expenses and other
out-of-pocket costs and expenses in accordance with the Management Agreement) to
be paid to the Manager under the Management Agreement that are in excess of the
Base Management Fees.

“Indemnified Taxes” – means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

Page 16



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Indemnitees” – means Administrative Agent, Lead Arrangers, Lenders, and their
respective parents, subsidiaries and Affiliates, any holder of or Participant in
the Loan and all directors, officers, employees, agents, successors and
permitted assigns of any of the foregoing.

“Independent Inspecting Architect” – means the architect, engineer, agent,
consultant or other inspector selected and retained by Administrative Agent from
time to time, at Borrower’s expense, to inspect the Expansion, if applicable, on
behalf of Administrative Agent and Lenders.

“Infrastructure Agreement” – means that certain Infrastructure Acquisition and
Reimbursement Agreement, dated as of December 18, 2015, as amended by that
certain First Amendment to Infrastructure Acquisition and Reimbursement
Agreement, dated as of April 18, 2019, by and between Colorado International
Center Metropolitan District No. 4 and Borrower, with joinder for limited
purposes by Aurora High Point Metropolitan District, High Point at DIA
Investments, LLC and ACM High Point VI LLC, a Delaware limited liability
company, as assignee of LNR CPI High Point, LLC, with respect to certain
off-site improvements.

“Interest Period” – means a period commencing on the first (1st) Business Day of
a calendar month and continuing to, but not including, the first (1st) Business
Day of the next calendar month; provided, however, no Interest Period shall
extend beyond the Maturity Date.

“Interest Rate Cap Agreement” – shall mean, collectively, one or more interest
rate cap agreements (together with the confirmation and schedules relating
thereto) reasonably acceptable to Administrative Agent, between an Acceptable
Counterparty and Borrower obtained by Borrower as and when required pursuant to
Section 9.16 hereof.

“Interest Rate Protection Agreement” – shall mean (a) an Interest Rate Cap
Agreement or (b) a Swap Agreement.

“Inventory” – shall have the meaning given to such term in the UCC, together
with and including within the term “Inventory” (a) items which would be entered
on a balance sheet under the line items for “Inventory” and (b) “China,
glassware, silver, linen and uniforms” under the Uniform Systems of Accounts.

“Land” – shall have the meaning given such term in Recital A.

“Lead Arrangers” shall mean, collectively, (i) Wells Fargo Securities, LLC, as
left lead arranger, and (ii) BofA Securities, Inc., and Credit Agricole
Corporate and Investment Bank, as joint lead arrangers.

“Lease” and “Leases” – means any and all present and future leases (other than
the Operating Lease) of the Property or any portion thereof, all licenses and
agreements for the use and occupancy of the Property or any portion thereof,
other than ordinary course group sales agreements and other agreements with
customers at the Property.

“Lender” – means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders at any given
time, all then existing Defaulting Lenders will be disregarded and excluded,
and, for voting purposes only, “all Lenders” shall be deemed to mean “all
Lenders other than Defaulting Lenders”.

“Lending Office” – means, for each Lender, the office of such Lender specified
in such Lender’s administrative questionnaire or in the applicable Assignment
and Assumption Agreement, or such other office of such Lender as such Lender may
notify Administrative Agent in writing from time to time.

 

Page 17



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Letter of Credit” – means an irrevocable standby evergreen letter of credit
(and any amendment thereof) that (a) is issued by a bank acceptable to
Administrative Agent in its reasonable discretion, (b) provides for a term of at
least one year that automatically renews for additional one year periods until
at least thirty (30) days after the issuing bank gives notice to Administrative
Agent of termination of such letter of credit, and (c) may be drawn upon by
presentation by Administrative Agent of a sight draft at a location satisfactory
to Administrative Agent, and (d) is otherwise satisfactory to Administrative
Agent in its reasonable discretion.

“LIBO Rate” – means the rate of interest per annum determined by Administrative
Agent on the basis of the rate for United States dollar deposits for delivery on
the first (1st) day of each Interest Period, for a period approximately equal to
such Interest Period, as published by the ICE Benchmark Administration, a United
Kingdom company, or a comparable or successor approved by Administrative Agent,
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
first day of the Interest Period (or if not so reported, then as determined by
Administrative Agent (consistent with Administrative Agent’s treatment of other
LIBO-based loans to other similarly situated borrowers) from another recognized
source or interbank quotation); provided, however, that if the LIBO Rate
determined as provided above with respect to any Interest Period would be less
than zero percent (0.0%), then the LIBO Rate for such Interest Period shall be
deemed to be zero percent (0.0%).

“Licenses” – means, collectively, all certifications, permits, licenses and
approvals, including certificates of completion, use and occupancy permits and
any applicable liquor licenses or beverage permits, including the Liquor
License, required for the legal use, occupancy and operation of the Property as
described in the Recitals hereto.

“Lien” – means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights-of-way, zoning restrictions and the like), lien (statutory
or other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including without limitation any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement or document having similar effect (other than a financing statement
filed by a “true” lessor pursuant to Section 9-505 (or any successor section) of
the UCC) naming the owner of the asset to which such Lien relates as debtor,
under the UCC or other comparable law of any jurisdiction.

“Liquor License” – means, collectively, all liquor licenses and/or permits
issued to and held by Manager and/or Borrower issued by the State of Colorado
and/or the City of Aurora and/or an agency, board or division of either of them
for the sale and consumption of alcoholic beverages at the Property, and any
replacement therefor or renewals thereof.

“Loan” – means the aggregate principal sum of up to Eight Hundred Eighty Million
Dollars ($880,000,000) which consists of (i) the Term Tranche and (ii) the
Expansion Tranche, a portion of which Lenders agreed to lend and Borrower
originally agreed to borrow pursuant to the Original Loan Agreement, and, as so
increased by this Agreement, that Lenders continue to agree to lend and Borrower
continues to agree to Borrower on the terms and conditions set forth in this
Agreement.

“Loan Documents” – means those documents, properly executed and in recordable
form, if necessary, listed in Exhibit B as Loan Documents, as amended by this
Agreement and as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.

“Loan Party” – means Borrower, Operating Lessee and Guarantor.

 

Page 18



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Loan-to-Value Percentage” – means, the amount, expressed as a percentage,
obtained by dividing (i) the outstanding principal amount of the Loan by
(ii) the Appraised Value of the Property (after adjustment for, but without
duplication of, senior liens and regular and special tax assessments) as
determined by Administrative Agent.

“Major Subcontractors” – means all subcontractors that are party to a
subcontract in excess of $5,000,000.

“Management Agreement” – means collectively, that certain Management Agreement,
dated as of December 18, 2015, by and between Manager and Operating Lessee (as
successor-by-assignment to Borrower pursuant to the Assignment and Assumption of
Management Agreement), or any replacement management agreement and/or owner
agreement (the terms and conditions of which shall be subject to the prior
written approval of Requisite Lenders in their sole discretion) entered into
with respect to the management of the Property, as amended by that certain Side
Letter to Management Agreement dated as of December 18, 2015, as further amended
by that certain Key Money Side Letter dated as of December 18, 2015, as further
amended by that certain Letter Agreement Regarding Implementation of Operating
Lease Structure, dated as of March 7, 2016, as further amended by that certain
Letter Agreement Regarding Closing of Equity and Loan Restructuring, dated as of
March 7, 2016, as further amended by that certain Side Letter Regarding
Pre-Opening Expenses and Owner’s Priority, dated November 2018, and as further
amended by that certain Side Letter to Management Agreement (2018 Equity
Restructuring) dated December 31, 2018, in each case as it may be further
amended, restated, supplemented, replaced or otherwise modified from time to
time, as permitted hereunder.

“Manager” – means Marriott Hotel Services, Inc., a Delaware corporation (and its
permitted successors or assigns pursuant to the Management Agreement), or any
replacement manager (which shall be subject to the prior written approval of
Requisite Lenders in their sole discretion) engaged by Borrower to manage the
Property.

“Manager’s Account” – means the accounts maintained by Manager pursuant to the
Management Agreement (including the MBS Systems (as described in the Management
Agreement)), into which all Gross Revenues (as defined in the Management
Agreement) will be deposited.

“Material Contract” – means (a) the Management Agreement, (b) any Franchise
Agreement, (c) any collective bargaining agreement with respect to the Property
that Borrower or Operating Lessee has a right to approve pursuant to the
Management Agreement, (d) the Project Documents, (e) the Operating Lease
Documents and (f) unless Borrower or Operating Lessee, as applicable, has no
approval right over such contract under the Management Agreement, any other
contract for goods or services that (i) has a term of more than one (1) year or
(ii) cannot be terminated without termination payment on notice of ninety
(90) days or less, and imposes an annual payment obligation greater than One
Million Dollars ($1,000,000).

“Maturity Date” – means the Original Maturity Date, subject to extension in
accordance with Section 2.10.

“Maximum Lawful Rate” – means the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of New York (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under New York law), taking
into account all charges made in connection with the transaction evidenced by
the Note and the other Loan Documents.

“MBS Systems” – shall have the meaning given to such term in the Management
Agreement.

 

Page 19



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Minimum DSCR Hurdle” – means the DSCR as of the particular DSCR Test Date in
question is equal to or greater than the following:

 

Date

   DSCR June 30, 2020, September 30, 2020, December 31, 2020    1.00:1.00
March 31, 2021, June 30, 2021, September 30, 2021, December 31, 2021   
1.125:1.00 March 31, 2022 and continuing on each DSCR Test Date until the
Maturity Date    1.1875:1.00

“Monthly FF&E Deposit”– shall have the meaning given to such term in
Section 3.8.

“Net Senior Distributions” – means, for the applicable calendar month, without
duplication, the amount equal to the difference between (a) the sum of (i) all
distributions to Borrower or Operating Lessee under the Management Agreement
(after payment of any Incentive Management Fees), plus (ii) Base Rebates paid to
Borrower plus (iii) all income received by Borrower or Operating Lessee from any
other source minus (b) all debt service payments and any other payments due and
payable on the Loan.

“Non-Pro Rata Advance” – means a Protective Advance or a disbursement under the
Loan with respect to which fewer than all Lenders have funded their respective
Pro Rata Shares in breach of their obligations under this Agreement.

“Note” or “Notes” – means each Amended and Restated Secured Promissory Note and
Secured Promissory Note, dated as of the Effective Date, collectively in the
original principal amount of the Loan, each executed by Borrower and payable to
the order of a Lender, each substantially in the form of Exhibit F attached
hereto, together with such other replacement notes as may be issued from time to
time pursuant to Section 13.13, as hereafter may be amended, restated,
supplemented, replaced or otherwise modified from time to time.

“OFAC” – means the United States Treasury Department Office of Foreign Assets
Control and any successor thereto.

“Operating Lease” – means that certain Lease Agreement, dated as of December 14,
2018, by and between Borrower, as landlord, and Operating Lessee, as tenant, and
pursuant to which, inter alia, Operating Lessee operates the Property (subject
to the Management Agreement) and owns all or a substantial portion of the FF&E
at the Property.

“Operating Lease Documents” – means (a) the Operating Lease, and (b) the other
instruments identified in Exhibit I attached hereto.

“Operating Lessee” – shall have the meaning given to such term in the
introductory paragraph of this Agreement.

“Operating Lessee Cash Management Agreement” – means the Amended and Restated
Cash Management Agreement, dated as of the Effective Date, by and among
Operating Lessee, Borrower, Administrative Agent and Manager, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

Page 20



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Operating Lessee’s Operating Account” – means an account of Operating Lessee
with Wells Fargo, described more particularly in the Operating Lessee Cash
Management Agreement (including any redesignation or renumbering of any such
account and such other account(s) with Wells Fargo as may be substituted for or
replace or supersede any such account(s) from time to time, in each case with
approval of Administrative Agent).

“Operating Statement” – shall have the meaning given to such term in
Section 10.4(a).

“Options to Extend” – means the First Option to Extend, the Second Option to
Extend and/or the Third Option to Extend, as applicable.

“Original Loan Agreement” – shall have the meaning given to such term in the
Recitals.

“Original Maturity Date” – means July 2, 2023.

“Other Connection Taxes” – means, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Related Documents” – means those documents properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents,
as the same may be amended, restated, supplemented, replaced or otherwise
modified from time to time.

“Other Taxes” – means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Owner’s Agreement” – means that certain Owner Agreement, dated as of March 7,
2016, and effective as of December 14, 2018, among a Borrower, Operating Lessee
and Manager, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time with the approval of Administrative Agent.

“Participant” – shall have the meaning given to such term in Section 13.13.

“Participant Register” – shall have the meaning given to such term in
Section 13.13(b)(ii).

“Partners” – shall have the meaning given to such term in Section 9.15(d)(ix).

“PATRIOT Act” – means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Performing Defaulting Pfandbrief Lender” – means any Lender that (a) is a
Defaulting Lender solely by reason of clause (iii) and/or clause (iv) of the
definition thereof and, for the avoidance of doubt, is performing its funding
and other obligations under the Loan Documents; and (b) has pledged or otherwise
transferred its interest in the Loan to any Person which is a trustee,
administrator or receiver (or their respective nominees, collateral agents or
collateral trustees) of a mortgage pool securing covered mortgaged bonds issued
by an eligible German bank (Pfandbriefbank), the bondholders (as a collective
whole) thereof, or by any other Person otherwise permitted to issue covered
mortgage bonds (Hypothekenpfandbriefe) under German Pfandbrief legislation, as
such legislation may be amended and in effect from time to time, or any
successor or substitute legislation, and any such Person shall have the right to
be a “Lender” in lieu of Lender which assigned, pledged or otherwise transferred
its interest to such Person (any such pledge or transfer of interest under
(b) hereof shall be referred to as a “Pfandbrief Pledge”).

 

Page 21



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Permit” – means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Liens” – means:

(a) Liens for taxes (or payments in lieu of taxes), assessments or charges of
any Governmental Authority for claims not yet due;

(b) any laws, ordinances or regulations affecting the Property or any documents
required to be recorded by such applicable law;

(c) Liens imposed by laws, such as mechanics’ liens and other similar liens,
arising in the ordinary course of business which secure payment of obligations
not more than thirty (30) days past due or which otherwise are in compliance
with Section 4.9;

(d) All matters shown on the Title Policy as exceptions to Lender’s coverage
thereunder;

(e) Liens in favor of Administrative Agent, for the benefit of Lenders, under
the Security Instrument;

(f) the Project Documents;

(g) purchase money Liens on FF&E and/or vehicles not to exceed $1,000,000 at any
time; and

(h) customary easements and other similar agreements entered into by Borrower in
connection with the development and operation of the Property subject to
Administrative Agent’s approval which will not be unreasonably withheld,
conditioned or delayed.

“Person” – means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority. With respect
to any Sanctioned Person, “Person” shall also include any group, sector,
territory or country.

“Personal Property” – means the Accounts, Chattel Paper, Contracts, Equipment,
General Intangibles, Inventory, vehicles, cash and books, records and files on
hand at the Property.

“Plans and Specifications” – means the plans and specifications for the
construction of the Expansion heretofore or hereafter delivered to and approved
by Administrative Agent, as amended in order to comply with the terms and
conditions of this Agreement.

“Pledged Account Collateral” – means (a) each and all of the Accounts; (b) all
of the Account Collateral; (c) all monies now or at any time hereafter deposited
in any or all of the Accounts, all certificates, instruments and securities
(whether certificated or uncertificated), if any, from time to time representing
any or all of such Accounts or any interest therein and all claims, demands,
general intangibles, choses in action and other rights or interests of Borrower
or Operating Lessee in respect of the Accounts or any moneys now or at any time
hereafter deposited therein; and any increases, renewals, extensions,
substitutions and replacements thereto; (d) Borrower’s and/or Operating Lessee’s
interest in any moneys now or at any time hereafter deposited in the Manager’s
Account and all claims, demands, general

 

Page 22



--------------------------------------------------------------------------------

Loan No. 1013851

 

intangibles, choses in action and other rights or interests of Borrower and
Operating Lessee in respect of the Manager’s Account or any moneys now or at any
time hereafter deposited therein; and any increases, renewals, extensions,
substitutions and replacements thereto; (e) all notes, bonds, stocks,
certificates of deposit, instruments and securities in which funds or other
Account Collateral may be invested or deposited and all interest, dividends,
instruments and other property from time to time received in respect of or upon
the sale, exchange or other transfer of any or all of the Account Collateral;
(f) all contract rights, instruments, documents, general intangibles and other
rights which Borrower or Operating Lessee may now have or hereafter acquire with
respect to any of the Account Collateral, including, without limitation,
Borrower’s and Operating Lessee’s rights under any trust or other agreement with
the depository bank relating in any manner to any of the Accounts; (g) all
accessions, increases and additions on or to any or all of the property
described in items (a)-(f) above, inclusive; and (h) all Proceeds of each and
every item of property described hereinabove in items above, inclusive.

“Potential Default” – means an event, circumstance or condition which, with the
giving of notice or the passage of time, or both, would constitute a Default.

“Principal Office” – means the office of Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and Lenders.

“Principal Payments” – shall have the meaning given to such term in
Section 2.12.

“Pro Rata Share” – means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Pro Rata Share” of each Lender shall be the Pro Rata Share of such
Lender in effect immediately prior to such termination or reduction.

“Proceeding” – means any proceeding or other action, whether voluntary or
involuntary, under any existing or future law of any jurisdiction, including the
Bankruptcy Code, relating to bankruptcy, insolvency, reorganization or relief of
debtors.

“Proceeds” – shall have the meaning given to such term in the UCC, and shall
include, without limitation, whatever is receivable or received when Account
Collateral or proceeds thereof is sold, leased, collected, exchanged or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes, without limitation, all rights to payment, including return premiums,
with respect to any insurance relating thereto (whether or not Administrative
Agent is loss payee thereof) and all rights to payment with respect to any cause
of action relating to any of the Account Collateral.

“Prohibited Equity Transfer” – shall have the meaning given to such term in
Section 9.15(b).

“Prohibited Property Transfer” – shall have the meaning given to such term in
Section 9.15(a).

“Project Documents” – means, collectively, (i) the Incentive Agreement pursuant
to which the Base Rebates are provided to Borrower, (ii) the Infrastructure
Agreement, (iii) that certain Declaration of Covenants Imposing and Implementing
the Public Improvements Fee dated as of December 18, 2015, executed by Borrower,
(iv) the Operating Lease, and (v) any agreement or instrument now or hereafter
entered into by Borrower or Operating Lessee with respect to any of the
foregoing subject to the terms of this Agreement, as applicable.

“Property” – shall have the meaning given to such term in Recital B.

“Protective Advance” – means any advances made by Administrative Agent in
accordance with the provisions of Section 12.7(e) to protect the Collateral
securing the Loan.

 

Page 23



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Qualified Transferee” – means a publically traded entity listed on the New York
Stock Exchange or another recognized United States exchange (or an entity wholly
owned and Controlled by a publically traded entity listed on the New York Stock
Exchange or another recognized United States exchange) which is formed and
domiciled in the United States and is, or is owned and Controlled by, an entity
which: (a) will have, after the purchase of direct or indirect interests in
Ryman, a total capitalization of at least Five Billion Dollars
($5,000,0000,000); (b) is not a Sanctioned Person; (c) is a Customer in Good
Standing; (d) is able, at the time of transfer, to meet the Ryman Guarantor
financial covenants relating to (i) Consolidated Funded Indebtedness to Total
Asset Value Ratio and (ii) Consolidated Tangible Net Worth (as such terms are
defined in Ryman’s corporate credit agreement); and (e) has, as its primary
business, real estate investment, and a core component of such Person’s real
estate investment includes the ownership of hotels and related hospitality
assets.

“Recipient” – means (a) Administrative Agent and/or (b) any Lender, as
applicable.

“Register” – shall have the meaning given to such term in Section 13.13(d).

“Regulatory Change” – means, with respect to any Lender, any change first
effective after the Effective Date in applicable law (including, without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of financial institutions, including
such Lender, of or under any applicable law (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof or compliance by any Lender with any request or directive
regarding capital adequacy. Notwithstanding anything herein to the contrary,
(a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued, provided that same has not been implemented prior to the date
hereof. For purposes of clarification, any such interpretation, directive or
request after the date hereof but made in connection with any applicable law
existing prior to the date hereof is a “Regulatory Change.”

“Regulatory Costs” – means, collectively, future, supplemental, emergency or
other increases in the Reserve Percentage or the FDIC assessment rates, or any
other new or increased requirements or costs imposed by any domestic or foreign
Governmental Authority to the extent that they are attributable to a Lender
having entered into the Loan Documents or the performance of such Lender’s
obligations thereunder, and which result in a reduction in such Lender’s rate of
return from the Loan or any amount due and payable to such Lender under any Loan
Document. Regulatory Costs shall not, however, include any requirements or costs
that are incurred or suffered by Lender as a direct result of a Lender’s gross
negligence or willful misconduct.

“Rents” – shall have the meaning given to such term in the Security Instrument.

“Repayment and Carry Guaranty Obligations” – shall have the meaning set forth in
Section 9.15(d).

“Requirements of Law” – means, as to any entity, the charter and by-laws,
partnership agreement or other organizational or governing documents of such
entity, and any law, rule or regulation, Permit, or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such entity or any of its property or to which such entity or
any of its property is subject, including without limitation, applicable
securities laws and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or Permit or occupational safety or health
law, rule or regulation.

 

Page 24



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Requisite Lenders” – means, as of any date, Lenders (which must include the
Lender then acting as Administrative Agent) having at least sixty-six and
two-thirds percent (66-2/3%) of the aggregate amount of the Commitments, or, if
the Commitments have been terminated or reduced to zero, Lenders holding at
least sixty-six and two-thirds percent (66-2/3%) of the principal amount
outstanding under the Loan, provided that (a) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Pro Rata Shares of the Loan of Lenders shall be re-determined,
for voting purposes only, to exclude the Pro Rata Shares of the Loan of such
Defaulting Lenders, and (b) at all times when two or more Lenders are party to
this Agreement, the term “Requisite Lenders” shall in no event mean less than
two Lenders.

“Reserve Percentage” – means at any time the percentage announced by
Administrative Agent that is legally required as the reserve percentage for the
Loan under Regulation D, or other regulations from time to time in effect
concerning reserves for Eurocurrency Liabilities, as defined in Regulation D,
from related institutions as though Administrative Agent were in a net borrowing
position, as promulgated by the Board of Governors of the Federal Reserve
System, or its successor.

“Rida Guarantor” – means Ira Mitzner.

“Rida Guaranty” – means the Third Amended and Restated Guaranty Agreement by
Rida Guarantor dated as of even date herewith in favor of Administrative Agent
for the benefit of Lenders, as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

“Rida Member” – means Rida Aurora, LLC, a Delaware limited liability company.

“Ryman” – means Ryman Hospitality Properties, Inc., a Delaware corporation.

“Ryman Guarantor” – means individually and collectively, jointly and severally,
RHP Hotel Properties, LP, a Delaware limited partnership, and Ryman.

“Ryman Guaranty” – means that certain Second Amended and Restated Guaranty
Agreement executed by Ryman Guarantor dated as of even date herewith in favor of
Administrative Agent for the benefit of Lenders, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.

“Sanction” or “Sanctions” – means economic or financial sanctions or trade
embargoes imposed (but specifically excluding tariffs), administered or enforced
from time to time by the U.S. government (including those administered by OFAC),
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Sanctioned Country” – means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, as of the
date hereof, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” – means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

Page 25



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Second Extended Maturity Date” – means July 2, 2025.

“Second Option to Extend” – means Borrower’s option, subject to the terms and
conditions of Section 2.10, to extend the term of the Loan from the First
Extended Maturity Date to the Second Extended Maturity Date.

“Secured Interest Rate Protection Agreement” – means any Swap Agreement entered
into by and between Borrower and Wells Fargo or any of its Affiliates in
connection the Loan, which Swap Agreement shall be secured by the Security
Instrument pursuant to the terms therein, provided that, Borrower may request,
no later than the date such Swap Agreement is entered into, that certain Lenders
are offered an opportunity to participate in such Swap Agreement, and, upon
receipt of such request, Wells Fargo shall offer such Lenders a participation in
such Swap Agreement, on terms and conditions reasonably acceptable to Wells
Fargo. Any Secured Interest Rate Protection Agreement shall be secured only by
the Secured Collateral (as defined in the Security Instrument) pursuant to the
terms of the Security Instrument, and shall not be secured by any other
collateral, guaranty, letter of credit or any other credit enhancements of any
nature.

“Security Instrument” – means the Amended and Restated Deed of Trust with
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of as of the date hereof, and to be recorded in the Recorder’s Office of Adams
County, Colorado, executed by Borrower and Operating Lessee, as Trustor, to the
trustee named therein, for the benefit of Administrative Agent, for its benefit
and the benefit of Lenders, as Beneficiary, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.

“Separateness Provisions” – shall have the meaning given to such term in
Section 9.12(c).

“Spread Maintenance Fee” – means the greater of:

(a) an amount equal to (i) from the Effective Date to July 2, 2020, one percent
(1.00%) of the principal balance of the Loan being prepaid, and (ii) from
July 2, 2020 to the expiration of the Spread Maintenance Period, one-half of one
percent (0.50%) of the principal balance of the Loan being prepaid; and

(b) an amount calculated by multiplying (i) the principal balance of the Loan
being prepaid by (ii) a percentage obtained by multiplying (A) the number of
days between the date of such prepayment and the end of the Spread Maintenance
Period by (B) the quotient of (x) two and one-half percent (2.50%), divided by
(y) three hundred sixty (360).

“Spread Maintenance Period” – means the period commencing on the Effective Date
and ending on January 2, 2021.

“Subdivision Map” – shall have the meaning given to such term in Section 9.6.

“Swap Agreement” – means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code, entered into by Borrower and an Acceptable Counterparty,
together with all modifications, extensions, renewals and replacements thereof.

“Taxes” – means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Tranche” – means Eight Hundred Million Dollars ($800,000,000).

 

Page 26



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Third Extended Maturity Date” – means July 2, 2026.

“Third Option to Extend” – means Borrower’s option, subject to the terms and
conditions of Section 2.10, to extend the term of the Loan from the Second
Extended Maturity Date to the Third Extended Maturity Date.

“Title Company” – means Fidelity National Title Insurance Company.

“Title Policy” – means the ALTA Loan Policy of Title Insurance, policy number
CO-FSTG-IMP-27307-1-15-F0531093, issued to Administrative Agent, for the benefit
of Lenders, by the Title Company in connection with the Loan, together with any
and all future endorsements attached thereto.

“Transfer” or “Transferred” – means any sale, installment sale, exchange,
mortgage, pledge, hypothecation, assignment, or other transfer, conveyance or
disposition, whether voluntarily, involuntarily or by operation of law or
otherwise.

“Transfer Affiliate” – means, with respect to any Person, (a) in the case of an
entity, any other Person which is directly or indirectly controlled by, controls
or is under common control with the subject Person, and, (b) in the case of an
individual, any entity controlled by such Person and any other Person who is a
member of the Immediate Family of such Person, and any other Person that is a
trust solely for the benefit of such Person and/or the Immediate Family of such
Person and of which such Person or the Immediate Family of such Person is/are
trustee with authority to act on behalf of the subject trust; provided, however,
in no event shall Lender or any of its Affiliates be deemed an Affiliate of
Operating Lessee or Borrower. For purposes of clause (a) of this definition,
“control” (including with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”) means both the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person (subject to customary major decision
approvals in favor of another Person), whether through the ownership of voting
securities or by contract or otherwise and the ownership, directly or
indirectly, in the aggregate of more than fifty percent (50%) of the beneficial
ownership interests of a Person.

“U.S. Person” – means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” – shall have the meaning given to such term in
Section 13.18(g)(ii)(B)(III).

“UCC” – means the Uniform Commercial Code in effect from time to time in the
state where Borrower is organized and where the Property is located, as
applicable, as now or hereafter amended or modified.

“Uniform System of Accounts” – means the Uniform System of Accounts for the
Lodging Industry, Eleventh Revised Edition, 2011, as published by the
Educational Institute of the American Hotel & Lodging Association, as revised
from time to time to the extent such revision has been or is in the process of
being generally implemented within the System.

“Wells Fargo” – shall have the meaning given to such term in the preamble
hereto.

“Withholding Agent” – means the Borrower, any other Loan Party and
Administrative Agent.

“Write-Down and Conversion Powers” – means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Page 27



--------------------------------------------------------------------------------

Loan No. 1013851

 

1.2 SCHEDULES AND EXHIBITS INCORPORATED.

Schedules 3.2, 6.3, 6.6 and 7.1 to the Disclosure Letter, and Schedules 1.1 and
9.33 and Exhibits A through P all attached hereto, are hereby incorporated into
this Agreement. Unless otherwise specified herein, all references to preamble,
recitals, schedules and exhibits in this Agreement shall refer to the preamble,
recitals, schedules or exhibits attached hereto and/or the Disclosure Letter, as
applicable.

1.3 AMENDMENT AND RESTATEMENT; NEW AND EXITING LENDERS.

(a) This Agreement constitutes an amendment and restatement of the Original Loan
Agreement in its entirety effective from and after the Effective Date. The
execution and delivery of this Agreement shall not constitute a novation,
release, impairment or discharge of the Original Loan Agreement or any of the
obligations existing under the Original Loan Agreement. On the Effective Date,
the Loan and all other obligations of Borrowers outstanding as of such date
under the Original Loan Agreement, as amended, shall be deemed to be the Loan
and obligations outstanding under this Agreement, without any further action by
any Person.

(b) Administrative Agent, Borrower, Operating Lessee and each Lender agree that
upon the effectiveness of this Agreement, the amount of each of the Commitments
of each Lender is as set forth on Schedule 1.1 attached hereto. Simultaneously
with the effectiveness of this Agreement, the Commitments of each of the Lenders
as in effect immediately prior to the effectiveness of this Agreement shall be
reallocated among the Lenders pro rata in accordance with their respective
Commitments as set forth on Schedule 1.1. To effect such reallocations, each
Lender who either had no Commitment prior to the effectiveness of this Agreement
or whose Commitment upon the effectiveness of this Agreement exceeds its
Commitment immediately prior to the effectiveness of this Amendment (each an
“Assignee Lender”) shall be deemed to have purchased at par all right, title and
interest in, and all obligations in respect of, the Commitments from the Lenders
whose Commitments are less than their respective Commitment immediately prior to
the effectiveness of this Amendment (each an “Assignor Lender”), so that the
Commitments of each Lender will be as set forth on Schedule 1.1 attached hereto.
Such purchases shall be deemed to have been effected by way of, and subject to
the terms and conditions of, Assignment and Assumptions without the payment of
any related assignment fee, and, except for Notes to be provided to the Assignor
Lenders and Assignee Lenders in the principal amount of their respective
Commitments, no other documents or instruments shall be, or shall be required to
be, executed in connection with such assignments (all of which are hereby
waived). The Assignor Lenders, the Assignee Lenders and the other Lenders shall
make such cash settlements among themselves, through the Administrative Agent,
as the Administrative Agent may direct (after giving effect to the making of any
Loans to be made on the Effective Date and any netting transactions effected by
the Administrative Agent) with respect to such reallocations and assignments so
that the aggregate outstanding principal amount of the Loan shall be held by the
Lenders pro rata in accordance with the amount of the Commitments.
Notwithstanding the foregoing and any other provision of this Agreement to the
contrary, the parties hereto agree that, in connection with any assignment of
the Commitments under this Section, the Administrative Agent, and each relevant
Assignee Lender and/or Assignor Lender shall endeavor (and Borrower shall at de
minimis cost to Borrower, reasonably cooperate therewith) to make arrangements
satisfactory to such parties to cause each such Assignee Lender and/or Assignor
Lender to temporarily hold risk participations in the outstanding Loan with a
view toward minimizing breakage costs and transfers of funds in connection with
such increase of Commitments. On the Effective Date, the commitment of each
Assignor Lender that is a party to the Original Loan Agreement, but not a party
to this Agreement (an “Exiting Lender”), shall be terminated, all outstanding
obligations owing to such Exiting Lenders under the Original Loan Agreement on
the Effective Date shall be paid in full as provided

 

Page 28



--------------------------------------------------------------------------------

Loan No. 1013851

 

in this Section, and each Exiting Lender shall cease to be a Lender under this
Agreement; provided, however, that, notwithstanding anything else provided
herein or otherwise, any rights of an Exiting Lender under the Loan Documents
that are intended by their express terms to survive termination of the
Commitments and/or the repayment, satisfaction or discharge of obligations under
any Loan Document shall survive for such Exiting Lender.

ARTICLE 2 LOAN.

2.1 LOAN.

Lenders have agreed to lend to Borrower, and Borrower agrees to borrow from
Lenders, the principal sum of up to Eight Hundred Eighty Million Dollars
($880,000,000), said sum to be evidenced by the Notes. The Notes shall be
secured, in part, by the Security Instrument encumbering certain real property
and improvements as legally defined therein. Amounts disbursed to or on behalf
of Borrower pursuant to the Notes shall be used to refinance the Property and
Improvements (including repayment of the indebtedness evidenced by that certain
Amended and Restated Mezzanine Loan Agreement by and among, Aurora Convention
Center Hotel Mezz, LLC, Aurora Convention Center Hotel Lessee Midco Member, LLC
and Marriott International Capital Corporation), to finance the Expansion (if
Borrower so elects), to return capital and for such other purposes and uses as
may be permitted under this Agreement and the other Loan Documents.

The Loan shall consist of two tranches: (i) the Term Tranche, to be disbursed by
Administrative Agent to Borrower in a single advance on the Effective Date
pursuant to the terms herein, and (ii) the Expansion Tranche, which, if Borrower
has elected to commence the construction of the Expansion, will be disbursed by
Administrative Agent to Borrower in multiple advances as provided herein.
Borrower acknowledges that Administrative Agent shall have no obligation to
advance, and Lenders shall have no obligation to lend, to Borrower more than
$800,000,000 of the Loan unless and until the conditions precedent set forth in
Section 3.2 have been satisfied.

2.2 LOAN FEES.

Borrower shall pay to Administrative Agent certain fees, each in the amount and
at the times as set forth in a separate letter agreement between Borrower and
Administrative Agent, dated as of May 1, 2019 (the “Fee Letter”).

2.3 LOAN DOCUMENTS.

Borrower and Operating Lessee, as applicable, shall execute and deliver to
Administrative Agent (or cause to be executed and delivered) concurrently with
this Agreement each of the documents, properly executed and in recordable form,
as applicable, described in Exhibit B as Loan Documents, together with those
documents described in Exhibit B as Other Related Documents; provided, however,
Operating Lessee shall only be required to execute and deliver to Administrative
Agent the Loan Documents and Other Related Documents to which Operating Lessee
is named as a party in Exhibit B.

2.4 INTENTIONALLY OMITTED.

2.5 MATURITY DATE.

All sums due and owing under this Agreement and the other Loan Documents shall
be repaid in full on or before the Maturity Date. All payments due to
Administrative Agent and Lenders under this Agreement, whether at the Maturity
Date or otherwise, shall be paid in Dollars in immediately available funds.

 

Page 29



--------------------------------------------------------------------------------

Loan No. 1013851

 

2.6 INTEREST ON THE LOAN AND REPAYMENT OF PRINCIPAL.

(a) Principal and Interest Payments. Interest accrued on the outstanding
principal balance of the Loan shall be due and payable, in the manner provided
in Section 2.7, on the first day of each calendar month commencing with the
first calendar month after the Effective Date. Required principal prepayments
shall be made from time to time in accordance with Section 2.12. For the
avoidance of doubt, the outstanding principal balance of the Loan shall not
include any proceeds that have not been advanced until such time as the same are
advanced pursuant to this Agreement.

(b) Default Interest. Notwithstanding the rates of interest specified in
Sections 2.6(e) below and the payment dates specified in Section 2.6(a), at
Requisite Lenders’ discretion at any time following the occurrence and during
the continuance of any Default (except that in connection with a Default caused
by the condemnation of a material portion of the Property or Improvements under
Section 11.1(d)(i), in which case at any time following ninety (90) days after
such Default), the principal balance of the Loan then outstanding and, to the
extent permitted by applicable law, any accrued interest payments on the Loan
not paid when due, shall bear interest payable upon demand at the Default Rate.
All other amounts due Administrative Agent or Lenders (whether directly or for
reimbursement) under this Agreement or any of the other Loan Documents if not
paid when due, or if no time period is expressed, if not paid within twelve
(12) Business Days after demand, shall likewise, at the option of Requisite
Lenders, bear interest from and after demand at the Default Rate.

(c) Late Fee. Borrower acknowledges that late payment to Administrative Agent
will cause Administrative Agent and Lenders to incur costs not contemplated by
this Agreement. Such costs include, without limitation, processing and
accounting charges. Therefore, if Borrower fails timely to pay any sum due and
payable hereunder through the Maturity Date (other than payment of the entire
outstanding balance of the Loan on the Maturity Date), unless waived by
Administrative Agent, a late charge of four cents ($.04) for each dollar of any
such principal payment or interest due hereon and which is not paid within
fifteen (15) days after such payment is due, shall be charged by Administrative
Agent (for the benefit of Lenders) and paid by Borrower for the purpose of
defraying the expense incident to handling such delinquent payment. Borrower and
Administrative Agent agree that this late charge represents a reasonable sum
considering all of the circumstances existing on the date hereof and represents
a fair and reasonable estimate of the costs that Administrative Agent and
Lenders will incur by reason of late payment. Borrower and Administrative Agent
further agree that proof of actual damages would be costly and inconvenient.
Acceptance of any late charge shall not constitute a waiver of the default with
respect to the overdue installment, and shall not prevent Administrative Agent
from exercising any of the other rights available hereunder or any other Loan
Document. Such late charge shall be paid without prejudice to any other rights
of Administrative Agent.

(d) Computation of Interest. Interest shall be computed on the basis of the
actual number of days elapsed in the period during which interest or fees accrue
and a year of three hundred sixty (360) days on the principal balance of the
Loan outstanding from time to time. In computing interest on the Loan, the date
of the making of a disbursement under the Loan shall be included and the date of
payment shall be excluded. Notwithstanding any provision in this Section 2.6,
interest in respect of the Loan shall not exceed the maximum rate permitted by
applicable law.

 

Page 30



--------------------------------------------------------------------------------

Loan No. 1013851

 

(e) Effective Rate. The “Effective Rate” upon which interest shall be calculated
for the Loan shall, from and after the Effective Date, be as follows:

(i) Provided no Default exists under this Agreement, for the initial
disbursement of principal under the Note, and for any subsequent disbursements
of principal during any calendar month, the Effective Rate on such principal
amount shall be the lesser of (A) the Maximum Lawful Rate or (B) the Calculated
Rate on the date of disbursement. Such Effective Rate shall apply to such
principal amount from the date of disbursement through and including the date
immediately preceding the first (1st) Business Day of the next calendar month.
On the first (1st) Business Day of the next calendar month, any principal
disbursed during the prior calendar month shall be added to (or become) the
Benchmark Loan for purposes of calculation of the Effective Rate under clause
(ii) immediately below.

(ii) Commencing with the first (1st) Business Day of the first (1st) calendar
month after the initial disbursement of principal under the Note, and continuing
thereafter on the first (1st) Business Day of each succeeding calendar month,
the Effective Rate on the outstanding Benchmark Loans under the Note (i.e., all
outstanding principal on such first (1st) Business Day) shall be reset to the
lesser of (A) the Maximum Lawful Rate or (B) the Calculated Rate on each such
first (1st) Business Day.

(f) Benchmark Taxes, Regulatory Costs and Reserve Percentages. Within twelve
(12) Business Days after Administrative Agent’s demand, Borrower shall pay to
Administrative Agent for the account of each Lender, in addition to all other
amounts which may be, or become, due and payable under this Agreement and the
other Loan Documents, any and all Benchmark Taxes and Regulatory Costs, to the
extent they are not internalized by calculation of the Calculated Rate. Further,
at Administrative Agent’s option, the Calculated Rate shall be automatically
adjusted by adjusting the Reserve Percentage, as determined by Administrative
Agent in its prudent banking judgment, from the date of imposition (or
subsequent date selected by Administrative Agent) of any such Regulatory Costs.
Administrative Agent shall give Borrower notice of any Benchmark Taxes and
Regulatory Costs as soon as practicable after their occurrence, but Borrower
shall be liable for any Benchmark Taxes and Regulatory Costs regardless of
whether or when notice is so given. A certificate as to the amount of such
Benchmark Taxes and Regulatory Costs, submitted to Borrower by Administrative
Agent, shall be conclusive and binding for all purposes, absent manifest error.

(g) Benchmark Price Adjustment. Borrower acknowledges that prepayment or
acceleration of a Benchmark Loan during an Interest Period shall result in
Lenders incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a Benchmark Loan is prepaid
or the date all sums payable hereunder become due and payable, by acceleration
or otherwise (the “Price Adjustment Date”), Borrower will pay Lenders (in
addition to all other sums then owing to Lenders) an amount (the “Benchmark
Price Adjustment”) equal to the then present value of (a) the amount of interest
that would have accrued on the Benchmark Loan for the remainder of the Interest
Period at the Calculated Rate set on the first (1st) Business Day of the month
in which such amount is prepaid or becomes due, less (b) the amount of interest
that would accrue on the same Benchmark Loan for the same period if the
Calculated Rate were set on the Price Adjustment Date at the Calculated Rate in
effect on the Price Adjustment Date. The present value shall be calculated by
using as a discount rate the Calculated Rate quoted on the Price Adjustment
Date.

 

Page 31



--------------------------------------------------------------------------------

Loan No. 1013851

 

(h) Purchase, Sale and Matching of Funds. Borrower understands, agrees and
acknowledges the following: (a) Lenders have no obligation to purchase, sell
and/or match funds in connection with the use of a Calculated Rate as a basis
for calculating an Effective Rate or Benchmark Price Adjustment; (b) a
Calculated Rate is used merely as a reference in determining an Effective Rate
and Benchmark Price Adjustment; and (c) Borrower has accepted a Calculated Rate
as a reasonable and fair basis for calculating an Effective Rate and a Benchmark
Price Adjustment. Borrower further agrees to pay the Benchmark Price Adjustment,
Benchmark Taxes and Regulatory Costs, if any, whether or not any Lender elects
to purchase, sell and/or match funds.

(i) Usury. It is expressly stipulated and agreed to be the intent of Borrower
and Lenders at all times to comply strictly with the applicable New York law
governing the maximum rate or amount of interest payable on the Notes or the
Loan (or applicable United States federal law to the extent that it permits
Lenders to contract for, charge, take, reserve or receive a greater amount of
interest than under New York law). Accordingly, if applicable law (or any
judicial interpretation thereof) renders usurious any amount (i) contracted for,
charged, taken, reserved or received pursuant to the Notes, any of the other
Loan Documents or any other communication or writing by or between Borrower,
Administrative Agent and Lenders related to the transaction or transactions that
are the subject matter of the Loan Documents, (ii) contracted for, charged or
received by reason of Lenders’ exercise of the option to accelerate the maturity
of the Notes and/or the Loan, or (iii) Borrower will have paid or Lenders will
have received by reason of any voluntary prepayment by Borrower of the Notes
and/or the Loan, then it is Borrower’s and Lenders’ express intent that all
amounts charged in excess of the amount calculated at the Maximum Lawful Rate
shall be automatically cancelled, ab initio, and all amounts in excess of the
amount calculated at the Maximum Lawful Rate theretofore collected by Lenders
shall be credited on the principal balance of the Notes and/or the Loan (or, if
the Notes and the Loan have been or would thereby be paid in full, refunded to
Borrower), and, to the fullest extent permitted under applicable law, the
provisions of the Notes and the other Loan Documents immediately be deemed
reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder; provided, however, if the
Notes have been paid in full before the end of the stated term of the Notes,
then Borrower and Lenders agree that Lenders shall, with reasonable promptness
after Administrative Agent or Lenders discover or are advised by Borrower that
interest was received in an amount in excess of the Maximum Lawful Rate, either
refund such excess interest to Borrower and/or credit such excess interest
against the Notes and/or the Loan. To the fullest extent permitted under
applicable law, Borrower hereby agrees that as a condition precedent to any
claim seeking usury penalties against Lenders, Borrower will provide written
notice to Administrative Agent and Lenders, advising Lenders in reasonable
detail of the nature and amount of the violation, and Lenders shall have sixty
(60) days after receipt of such notice in which to correct such usury violation,
if any, by either refunding such excess interest to Borrower or crediting such
excess interest against the Notes and/or the Loan then owing by Borrower to
Lenders. All sums contracted for, charged or received by any Lender for the use,
forbearance or detention of any debt evidenced by the Notes and/or the Loan
shall, to the extent permitted by applicable law, be amortized or spread, using
the actuarial method, throughout the stated term of the Notes and/or the Loan
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of the Notes and/or the Loan does
not exceed the Maximum Lawful Rate, or the amount calculated at the Maximum
Lawful Rate, from time to time in effect and applicable to the Notes and/or the
Loan for so long as debt is outstanding. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Lenders to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration. To the fullest extent permitted under applicable law,
Borrower and Lenders hereby agree that any and all suits alleging the
contracting for, charging or receiving of usurious interest shall lie in New
York County, New York, and each irrevocably waive the right to venue in any
other county.

 

Page 32



--------------------------------------------------------------------------------

Loan No. 1013851

 

2.7 PAYMENTS.

(a) Manner and Time of Payment. All payments of principal, interest and fees
hereunder payable to Administrative Agent or Lenders shall be made without
condition or reservation of right and free of set-off or counterclaim, in
Dollars and by wire transfer (pursuant to Administrative Agent’s written wire
transfer instructions) of immediately available funds, to Administrative Agent,
for the account of each Lender as applicable, not later than 11:00 A.M. (San
Francisco time) on the date due; and funds received by Administrative Agent
after that time and date shall be deemed to have been paid on the next
succeeding Business Day.

(b) Intentionally Omitted.

(c) Payments on Non-Business Days. Whenever any payment to be made by Borrower
hereunder shall be stated to be due on a day which is not a Business Day,
payments shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder
and of any fees due under this Agreement, as the case may be.

(d) Direct Debit. To the extent any of the following payments are not being paid
from Loan proceeds, then in order to assure timely payment to Administrative
Agent, for the benefit of Lenders, of accrued interest, principal, fees and late
charges due and owing under the Loan, Borrower hereby irrevocably authorizes
Administrative Agent to directly debit the Borrower’s Operating Account for
payment when due of all such amounts payable to Administrative Agent or any
Lender, unless Borrower delivers written notice to Administrative Agent electing
to terminate the direct debit service in which event Administrative Agent shall
cease direct debiting no later than thirty (30) days after delivery of the
aforementioned notice. Borrower represents and warrants to Administrative Agent
and Lenders that Borrower is the legal owner of the Borrower’s Operating Account
in accordance with this Agreement. Written confirmation of the amount and
purpose of any such direct debit shall be given to Borrower by Administrative
Agent not less frequently than monthly. In the event any direct debit hereunder
is returned for insufficient funds, Borrower shall pay Administrative Agent, for
the benefit of Lenders, upon demand, in immediately available funds, all amounts
and expenses due and owing, including without limitation any late fees incurred,
to Administrative Agent or any Lender.

(e) Voluntary Prepayment. Borrower may, upon not less than three (3) Business
Days’ prior written notice to Administrative Agent not later than 11:00 A.M.
(San Francisco time) on the date given, at any time and from time to time,
prepay all or any portion of the Loan without penalty, except as otherwise
expressly set forth in this Section 2.7(e). Any notice of prepayment given to
Administrative Agent under this Section 2.7(e) shall specify the date of
prepayment and the principal amount of the prepayment. In connection with and as
a condition of such prepayment, Borrower shall pay to Administrative Agent, on
the prepayment date, (1) prior to the expiration of the Spread Maintenance
Period, the Spread Maintenance Fee, (2) in connection with a prepayment of any
Benchmark Loan, any applicable Benchmark Price Adjustment payable in respect
thereof and (3) any amounts due and payable under any Secured Interest Rate
Protection Agreement. Following the expiration of the Spread Maintenance Period,
or at any time if permitted or required pursuant to the terms of the Loan
Documents as a result of a casualty or condemnation, prepayments may be made
without the payment of a Spread Maintenance Fee; provided, however, all such
prepayments shall be subject to payment of any applicable Benchmark Price
Adjustment (if any) and payment of any amounts due and payable under any Secured
Interest Rate Protection Agreement. Any principal balance reduction shall reduce
Lenders’ Commitments pro rata by an aggregate like amount, and any such amounts
repaid by Borrower may not be re-borrowed. Any such notice may be revocable by
Borrower at any time provided that Borrower shall pay, within twelve
(12) Business Days of demand, for any Benchmark Price Adjustment incurred by any
Lender resulting from such revocation.

 

Page 33



--------------------------------------------------------------------------------

Loan No. 1013851

 

2.8 FULL REPAYMENT AND RELEASE.

Upon receipt of all sums owing and outstanding under the Loan Documents, and the
full performance of all obligations under any Secured Interest Rate Protection
Agreement, Administrative Agent shall issue a full release of the Property from
the lien of the Security Instrument and shall release all other collateral
pledged as security for the Loan; provided, however, that all of the following
conditions shall be satisfied at the time of, and with respect to, such release:
(a) Administrative Agent, for the benefit of Lenders, shall have received all
customary escrow, closing and recording costs, the costs of preparing and
delivering such release and any sums then due and payable under the Loan
Documents, and the full performance of all obligations under any Secured
Interest Rate Protection Agreement; and (b) Administrative Agent shall have
received a written release reasonably satisfactory to Administrative Agent of
any set aside letter, letter of credit or other form of undertaking which
Administrative Agent or any Lender has issued to any surety, Governmental
Authority or any other party in connection with the Loan and/or the Property.
Lenders’ obligations to make further disbursements under the Loan shall
terminate as to any portion of the Loan undisbursed as of the date of issuance
of such full release, and any commitment of Lenders to lend any undisbursed
portion of the Loan shall be cancelled.

2.9 LENDERS’ ACCOUNTING.

Administrative Agent shall maintain a loan account (the “Loan Account”) on its
books in which shall be recorded (a) the names and addresses and the Pro Rata
Shares of the commitment of each of the Lenders, and principal amount of the
Loan owing to each Lender from time to time, and (b) all repayments of principal
and payments of accrued interest, as well as payments of fees required to be
paid pursuant to this Agreement. All entries in the Loan Account shall be made
in accordance with Administrative Agent’s customary accounting practices as in
effect from time to time. Monthly, Administrative Agent will render a statement
of the Loan Account to Borrower and will deliver a copy thereof to each Lender.
Each such statement shall be deemed final, binding and conclusive upon Borrower
in all respects as to all matters reflected therein (absent manifest error).

2.10 OPTION TO EXTEND.

Borrower shall have the Option to Extend the term of the Loan from the Original
Maturity Date to the First Extended Maturity Date, the First Extended Maturity
Date to the Second Extended Maturity Date and the Second Extended Maturity Date
to the Third Extended Maturity Date, upon satisfaction of each and every one of
the following conditions precedent:

(a) Borrower shall provide Administrative Agent with written notice of
Borrower’s request to exercise the applicable Option to Extend not less than
forty-five (45) days and not more than one hundred twenty (120) days prior to
the then applicable Maturity Date.

(b) As of the date of Borrower’s delivery of notice of request to exercise the
applicable Option to Extend, and as of the applicable Maturity Date, no Default
shall exist, and Borrower shall so certify in writing.

(c) To the extent Borrower has commenced construction of the Expansion, lien
free Completion of the Expansion.

 

Page 34



--------------------------------------------------------------------------------

Loan No. 1013851

 

(d) Borrower and Operating Lessee shall execute or cause the execution of all
customary documents reasonably required by Administrative Agent to exercise the
applicable Option to Extend.

(e) As of the applicable Maturity Date, there shall exist no material “default”
or “event of default” under any of the Project Documents.

(f) At Borrower’s sole cost and expense, the issuance by the Title Company, and
Administrative Agent’s receipt, of any endorsements deemed necessary by
Administrative Agent and available in Colorado (with respect to properties
similar to the Property) for attachment to the Title Policy, insuring the
priority and validity of the Security Instrument, or such other evidence of
satisfactory title as required by Administrative Agent.

(g) Borrower shall have delivered evidence (in the form of the certificate
required pursuant to Section 9.33) satisfactory to Administrative Agent that as
of the applicable DSCR Test Date, the Property has achieved a DSCR of at least
(i) with respect to the First Option to Extend, 1.3125 to 1.00, and (ii) with
respect to the Second Option to Extend and the Third Option to Extend, 1.375 to
1.00; provided, however, in the event such required minimum DSCR is not
achieved, then Borrower shall have the option to pay down the outstanding
principal balance of the Loan in an amount such that the applicable minimum DSCR
is achieved (such amount necessary to achieve the applicable minimum DSCR, the
“DSCR Shortfall”). Any principal balance reduction shall reduce the aggregate
Commitments by a like amount and may not be re-borrowed.

(h) Administrative Agent shall have received, at Borrower’s sole cost and
expense, an updated Appraisal confirming to the reasonable satisfaction of
Administrative Agent that the Loan-to-Value Percentage, as of the then
applicable Maturity Date, does not exceed sixty-five percent (65.00%); provided,
however, in the event such fair market value is not adequate to meet the
required Loan-to-Value Percentage, then Borrower shall have the option to pay
down the outstanding principal balance of the Loan in an amount such that said
Loan-to-Value Percentage is achieved (such amount necessary to achieve the
minimum Loan-to-Value Percentage, the “LTV Shortfall”). The valuation date of
such updated Appraisal shall be within ninety (90) days of the then applicable
Maturity Date. Any principal balance reduction shall reduce the aggregate
Commitments by a like amount and may not be re-borrowed.

(i) Within twenty-four (24) hours of the Effective Date, Borrower shall have
provided evidence to Administrative Agent that Borrower has obtained one or more
Interest Rate Protection Agreements in accordance with Section 9.16 hereof
covering in the aggregate a notional amount of at least the outstanding
principal balance of the Loan as of the then applicable Maturity Date and
continuing for a period of at least one (1) year (and in any case which shall
terminate no sooner than the next applicable Maturity Date) and with a strike
rate no greater than four and one-half percent (4.5%).

(j) On or before the Original Maturity Date, the First Extended Maturity Date
and the Second Extended Maturity Date, as applicable, Borrower shall pay to
Administrative Agent for the ratable benefit of Lenders an extension fee in the
amount of one quarter of one percent (0.25%) of the total outstanding Commitment
amount of the Loan, as determined on the Original Maturity Date, the First
Extended Maturity Date and the Second Extended Maturity Date, as applicable, in
immediately available funds.

 

Page 35



--------------------------------------------------------------------------------

Loan No. 1013851

 

(k) Borrower shall pay all other reasonable costs and expenses incurred by
Administrative Agent in connection with the exercise of the applicable Option to
Extend, including appraisal fees, environmental audit and reasonable attorneys’
fees incurred by Administrative Agent; all such costs and expenses incurred up
to the time of Administrative Agent’s written agreement to the extension shall
be due and payable upon Administrative Agent’s execution of that agreement (or
if the proposed extension does not become effective, then upon demand by
Administrative Agent), and any future failure to pay such amounts shall
constitute a Default under the Loan Documents if such amounts are not paid
within five (5) days of notice from Administrative Agent.

Any undisbursed Commitments of Lenders shall be cancelled on the Original
Maturity Date and shall not be used to calculate the extension fee payable by
Borrower. Except as modified by the applicable Option to Extend, the terms and
conditions of this Agreement and the other Loan Documents as modified and
approved by Administrative Agent (or Requisite Lenders or Lenders, as required
pursuant to the terms of this Agreement) shall remain unmodified and in full
force and effect.

2.11 LETTERS OF CREDIT.

In lieu of making principal prepayments in the amount of a DSCR Shortfall or LTV
Shortfall under Section 2.10(g) or Section 2.10 (h), or Section 11.1(w), as
applicable, Borrower or any Guarantor may deliver to Administrative Agent a
Letter of Credit in the amount of the DSCR Shortfall or LTV Shortfall, as
applicable. If Administrative Agent is already in possession of a Letter of
Credit, Borrower or any Guarantor may satisfy the provisions of the foregoing
sentence by delivery of an amendment to such Letter of Credit in form and
substance reasonably acceptable to Administrative Agent to the extent necessary
to increase the amount thereof to an amount equal to such amount required
hereunder. Administrative Agent may draw upon any Letter of Credit, including
any Letter of Credit (or cash collateral) provided under Section 11.1(w), under
which it is beneficiary (i) upon notice from Administrative Agent to the issuer
of such Letter of Credit of the existence of a Default, or (ii) at any time that
less than thirty (30) days remain until the expiry of such Letter of Credit
(whether Administrative Agent received notice from the issuing bank of the
termination or expiration of the Letter of Credit, or otherwise), and amounts so
drawn shall be applied to the obligations of Borrower in such order as
Administrative Agent may elect. At such time as Borrower has evidenced to
Administrative Agent’s satisfaction that the Property has achieved the
applicable minimum DSCR (or Minimum DSCR Hurdle, as applicable) and/or
Loan-to-Value Percentage, as applicable, without taking into account the Letter
of Credit and no Default exists, Administrative Agent shall return the Letter of
Credit to Borrower promptly upon Borrower’s written request therefor.

2.12 PRINCIPAL REPAYMENTS.

Following extension of the Maturity Date in accordance with Section 2.10 above,
if at any time thereafter the Property, as of any DSCR Test Date, fails to
achieve the then-applicable Amortization DSCR Hurdle (or if Borrower fails to
deliver a DSCR Compliance Certificate when and as required by Section 9.33
below), then commencing on the first day of the first calendar month following
such DSCR Test Date, and continuing on the first date of each calendar month
thereafter, Borrower shall repay principal outstanding under the Loan in monthly
amounts equal to $1,000,000 (the “Principal Payments”), each in addition to any
applicable Benchmark Price Adjustment which may be payable if any principal
prepayment required by this Section is not made on the first day of the month.
Such monthly Principal Payments shall continue until the earlier of
(i) following any commencement of Principal Payments in accordance with this
Section, provided no Default then exists, the Property achieving a DSCR equal to
or greater than 1.50:1.00 on any two consecutive DSCR Test Dates and
(ii) repayment of the Loan in full. Any principal balance reduction shall reduce
the aggregate Commitments by a like amount and may not be re-borrowed.

2.13 RECOURSE.

The Loan shall be fully recourse to Borrower and all of its assets.

 

Page 36



--------------------------------------------------------------------------------

Loan No. 1013851

 

2.14 RATES.

Neither Administrative Agent nor any Lender warrants or accepts responsibility
for, and none of the foregoing shall have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate”, any Benchmark or any Benchmark Replacement.

ARTICLE 3 DISBURSEMENT AND ACCOUNTS.

3.1 CONDITIONS PRECEDENT TO FUND THE TERM TRANCHE.

Administrative Agent’s and Lenders’ obligation to disburse the Term Tranche or
take any other action under the Loan Documents shall be subject at all times to
satisfaction of each of the following conditions precedent; provided that such
conditions shall be deemed satisfied or waived upon initial funding of the Term
Tranche:

(a) There shall exist no Default or Potential Default (except for a Potential
Default which is to be cured from the Loan disbursement to which this condition
precedent is applicable), as defined in this Agreement, or Default as defined in
any of the other Loan Documents or in the Other Related Documents; and

(b) Administrative Agent shall have received all Loan Documents, Other Related
Documents, the Project Documents, and all other documents, instruments,
policies, and forms of evidence or other materials requested by Administrative
Agent or any Lender under the terms of this Agreement or any of the other Loan
Documents, including all estoppels requested by Administrative Agent with
respect to the Project Documents and the legal opinions and other assurances
requested by Administrative Agent with respect to the validity of the tax
rebates, inclusive of any amounts available to Borrower under the Incentive
Agreement pursuant to which the Base Rebates are provided to Borrower; and

(c) Administrative Agent shall have received and approved all Material
Contracts; and

(d) The Security Instrument is a valid lien upon the Property and Improvements,
prior and superior to all other liens and encumbrances thereon except Permitted
Liens and any other Liens approved by Administrative Agent in writing; and

(e) Upon the reasonable request of any Lender made at least ten (10) days prior
to the Effective Date, (i) each Loan Party shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
any Anti-Money Laundering Laws, including, without limitation, the PATRIOT Act
and any applicable “know your customer” rules and regulations, and (ii) each
Loan Party or subsidiary thereof that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall have delivered to the
Administrative Agent, and any Lender requesting the same, a Beneficial Ownership
Certification in relation to such Loan Party or such subsidiary, in each case at
least five (5) Business Days prior to the Effective Date.

(f) Borrower has complied with all insurance requirements pursuant to Article 5;
and

(g) Administrative Agent shall have received from each Lender such Lender’s Pro
Rata Share of such disbursement; and

 

Page 37



--------------------------------------------------------------------------------

Loan No. 1013851

 

(h) Reimbursement to Administrative Agent by Borrower of Administrative Agent’s
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby to the extent reimbursement is required as a
condition of closing, whether such services are furnished by Administrative
Agent’s employees or agents or by independent contractors, including, without
limitation, reasonable attorneys’ fees, and reasonable, directly allocated
internal and out-of-pocket fees relating to review of the appraisal,
environmental site assessment, property condition report and flood
certification; and

(i) Administrative Agent shall have received and approved in form and substance
reasonably satisfactory to Administrative Agent the following:

(i) [intentionally omitted];

(ii) an environmental site assessment with respect to the presence, if any, of
Hazardous Materials on the Property or Improvements;

(iii) [intentionally omitted];

(iv) [intentionally omitted];

(v) copies of any initial study, negative declaration, mitigated negative
declaration, environmental impact report (or equivalent), notice of
determination or notice of exemption prepared, adopted, certified or filed by or
with any Governmental Authority in connection with the Property and the
Improvements;

(vi) an Appraisal of the Property;

(vii) at Borrower’s sole cost and expense, the issuance by Title Company of any
endorsements reasonably required by Administrative Agent for attachment to the
Loan Policy (including, without limitation, an ALTA 11-02.6 endorsement),
together with any endorsements deemed necessary by Administrative Agent and
available in Colorado (with respect to properties similar to the Property) for
attachment to the Title Policy, insuring the principal amount of the Loan and
the validity and the priority of the lien of the Security Instrument upon the
Property, or such other evidence of satisfactory title as required by
Administrative Agent;

(viii) a current “as-built” ALTA survey of the Property, certified to
Administrative Agent, for the benefit of Lenders, and the title insurer, showing
the boundaries of the Property by courses and distances, together with a
corresponding metes and bounds description, the actual or proposed location of
all improvements, encroachments and restrictions, the location and width of all
easements, utility lines, rights-of-way and building set-back lines, and notes
referencing book and page numbers for the instruments granting the same;

(ix) with respect to Borrower and Ryman Guarantor: (A) copies certified as true
and complete of the following documents from the applicable Governmental
Authority: (1) the articles or certificate of incorporation, formation or
organization or certificate of limited partnership, as applicable; and (2) good
standing certificates or certificates of existence from the jurisdictions in
which each such Person is organized or qualified to do business dated not more
than thirty (30) days prior to the date of this Agreement and (B) true and
complete copies of the by-laws, partnership agreement or operating agreement, as
applicable, of each such Person, certified as of the date of this Agreement as
complete and correct copies thereof by the Secretary or an Assistant Secretary,
general partner, managing member, manager or other authorized representative
reasonably acceptable to Administrative Agent of such Person;

 

Page 38



--------------------------------------------------------------------------------

Loan No. 1013851

 

(x) resolutions, substantially in the same form and substance as the resolutions
delivered to Administrative Agent in connection with the Original Loan, of each
Borrower and each Guarantor, authorizing the execution, delivery and performance
of the Loan Documents and Other Related Documents to which such Person is a
party and the transactions contemplated thereby, certified as of the date of
this Agreement by the Secretary or an Assistant Secretary, general partner,
managing member, manager or other authorized representative reasonably
acceptable to Administrative Agent of such Person, which certificates shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded;

(xi) an opinion of legal counsel, substantially in the same form and content as
the opinions previously delivered to Administrative Agent in connection with the
Original Loan, and including such matters incident to the transactions
contemplated hereby as Administrative Agent may reasonably request;

(xii) all Borrower and Guarantor financial information reasonably requested by
Administrative Agent;

(xiii) Administrative Agent shall have reviewed and approved (to the extent not
previously approved by Administrative Agent in connection with the Original
Loan) all other diligence items related to the Property as Administrative Agent
shall reasonably require, including, without limitation, leases, reciprocal
easement agreements, covenants, conditions and restrictions, permits, licenses,
operating agreements, parking agreements, material agreements and contracts,
together with estoppels as requested by Administrative Agent with respect to any
the foregoing; and

(xiv) such other information, documents, and instruments as Administrative Agent
may reasonably request, provided that such request is of the type customarily
delivered for hotel loans of a similar nature.

3.2 CONDITIONS PRECEDENT TO FUND THE EXPANSION TRANCHE.

Administrative Agent’s and Lenders’ obligation to disburse the Expansion Tranche
shall be subject at all times to satisfaction (or waiver by Administrative Agent
of non-material items) of each of the following conditions precedent (in
addition to those set forth in the Disbursement Plan and in any other applicable
provision hereof):

(a) On or before July 2, 2021, Borrower shall provide Administrative Agent with
written notice of Borrower’s intent to commence construction of the Expansion;
and

(b) There shall exist no Default or Potential Default (except for a Potential
Default which is to be cured from the Loan disbursement to which this condition
precedent is applicable), as defined in this Agreement, or Default as defined in
any of the other Loan Documents or in the Other Related Documents; and

(c) The Security Instrument is a valid lien upon the Property and Improvements,
prior and superior to all other liens and encumbrances thereon except Permitted
Liens and any other Liens approved by Administrative Agent in writing; and

 

Page 39



--------------------------------------------------------------------------------

Loan No. 1013851

 

(d) The Loan shall be In-Balance; and

(e) Administrative Agent shall have received from each Lender such Lender’s Pro
Rata Share of such disbursement; provided, however, that if any Lender fails to
fund such Lender’s Pro Rata share of any advance (the “Defaulting Lender
Amount”) within the time permitted hereunder, Administrative Agent shall notify
(such notice being referred to as the “Failure to Fund Notice”) Borrower within
ten (10) days after the date of the Failure to Fund Notice, and Borrower shall
have the right to replace the Defaulting Lender pursuant to Section 13.13(g)
and/or deposit into the Borrower’s Funds Account an amount equal to the
Defaulting Lender Amount plus such Defaulting Lender’s entire undisbursed
Commitment amount with respect to the Expansion Tranche (the “Required
Deposit”); provided, however, that during the ninety (90) day period following
delivery of the Failure to Fund Notice to Borrower, Borrower shall be entitled
to receive disbursements of the Loan prior to Borrower’s having replaced the
Defaulting Lender in accordance with Section 13.13(g) or making the Required
Deposit, provided all other conditions precedent thereto are satisfied, so long
as Borrower shall, at least two (2) Business Days in advance of any such
requested disbursement, fund into the Borrower’s Funds Account such Defaulting
Lender Amount. Upon such deposit (the Required Deposit shall constitute
Borrower’s Funds) or the replacement of such Defaulting Lender, Lenders shall
resume funding in accordance with this Agreement. When qualified for
disbursement, the Required Deposit shall be deposited into the Borrower’s
Operating Account or otherwise disbursed to or for the benefit or account of
Borrower under the terms of this Agreement prior to any additional advance of
Expansion Tranche proceeds; and

(f) Borrower shall have delivered to Administrative Agent the information and
documentation required pursuant to the Disbursement Plan; and

(g) Prior to the first disbursement of the Expansion Tranche:

(i) Administrative Agent shall have received and approved in form and substance
satisfactory to Administrative Agent (such approval not to be unreasonably
withheld or delayed):

(A) copies of all agreements which are material to completion of the Expansion;

(B) copies of all building permits and Permits required in connection with the
development of the Expansion to the extent available for the then-applicable
stage of construction;

(C) copies of any initial study, negative declaration, mitigated negative
declaration, environmental impact report, notice of determination or notice of
exemption prepared, adopted, certified or filed by or with any Governmental
Authority in connection with the Expansion;

(D) if requested by Administrative Agent, the Contractor’s current financial
statements, statement of qualifications and bank and bonding company checks; and

(E) if applicable, an Expansion Development Agreement; and

 

Page 40



--------------------------------------------------------------------------------

Loan No. 1013851

 

(ii) Administrative Agent shall have received and approved (such approval not to
be unreasonably withheld or delayed) (A) the final executed Construction
Agreement, as approved by Administrative Agent pursuant to the terms herein;
(B) two sets of the Plans and Specifications, certified as complete by the
Architect, together with evidence of all necessary or reasonably appropriate
approvals of governmental agencies; (C) Administrative Agent’s final approved
project cost analysis for construction of the Expansion based on at least sixty
percent (60%) of the Hard Costs (as defined in the Disbursement Plan) to
construct the Expansion being successfully bid out to subcontractors, vendors
and/or materialmen; and (D) the Expansion Budget; and

(iii) Administrative Agent and Borrower shall have agreed upon a Disbursement
Plan based upon the approved Expansion Budget; and

(iv) Borrower shall have delivered or caused to be delivered to Administrative
Agent, for its benefit and the benefit of Lenders, in fully executed form:

(A) a completion guaranty from each Guarantor, in the form attached hereto as
Exhibit M;

(B) an assignment of the Construction Agreement, consented to by the Contractor,
in a form to be reasonably agreed upon;

(C) an assignment of the Plans and Specifications and Architect’s Agreement, in
a form to be reasonably agreed upon; and

(D) an assignment of the Expansion Development Agreement, consented to by the
Expansion Developer, in a form to be reasonably agreed upon; and

(h) Prior to the final disbursement of the Expansion Tranche, Administrative
Agent shall have received evidence reasonably satisfactory to Administrative
Agent that the Expansion has been Completed.

Notwithstanding anything above to the contrary, the Expansion Tranche will be
permanently cancelled and Lenders will have no duty to disburse any amounts
thereof if (x) at any time prior to the first disbursement of the Expansion
Tranche, Borrower provides written notice to Administrative Agent requesting to
cancel the Expansion Trance, (y) on or before July 2, 2021 the conditions set
forth in subsection (g) above have not been fully satisfied, or (z) on or before
January 2, 2022, Borrower has not submitted an Application for Payment to
Administrative Agent requesting a disbursement from the Expansion Tranche. In
the event all or a portion of the Expansion Tranche is cancelled, all subsequent
DSCR calculations shall be made exclusive of any portion of such cancelled
Expansion Tranche amounts.

3.3 ACCOUNTS, PLEDGE AND ASSIGNMENT, AND DISBURSEMENT AUTHORIZATION.

The proceeds of the Loan and Borrower’s Funds, if any, when qualified for
disbursement, shall be deposited into the Borrower’s Operating Account or
otherwise disbursed to or for the benefit or account of Borrower under the terms
of this Agreement; provided, however, that any direct disbursements from the
Loan which are made by means of wire transfer, shall be subject to the
provisions of any funds transfer agreement which is identified in Exhibit B
hereto. Disbursements hereunder may be made by Administrative Agent upon the
written request of any person who has been authorized by Borrower to request
such disbursements until

 

Page 41



--------------------------------------------------------------------------------

Loan No. 1013851

 

such time as written notice of Borrower’s revocation of such authority is
received by Administrative Agent at the address shown in the Disbursement Plan.
As additional security for Borrower’s and Operating Lessee’s performance under
the Loan Documents, Borrower and Operating Lessee each hereby irrevocably pledge
and assign to Administrative Agent, for the benefit of Lenders, all monies at
any time deposited in each Account owned by such party and all the Pledged
Account Collateral of such party. Neither Borrower nor Operating Lessee shall,
without obtaining the prior written consent of Administrative Agent, further
pledge, assign or grant any security interest in any Account, any subaccounts
created thereunder or any funds on deposit in any Account, or permit any lien to
attach thereto, or any levy to be made thereon, or any UCC Financing Statements
to be filed thereon. This Agreement is, among other things, intended by the
parties to be a security agreement for purposes of the UCC. While a Default
exists, Administrative Agent may apply all or any part of the funds on deposit
in any Account against the amounts outstanding under the Loan in any order and
in any manner as Administrative Agent shall elect in Administrative Agent’s sole
discretion (provided, however, that Administrative Agent shall endeavor to first
apply funds in Borrower’s Accounts, if any, prior to applying funds from
Operating Lessee’s Accounts but will incur no liability whatsoever for its
failure to so endeavor) without seeking the appointment of a receiver and
without adversely affecting the rights of Administrative Agent to foreclose the
liens and security interests securing the Loan or exercise its other rights
under the Loan Documents. While a Default exists, Borrower’s Funds shall not
constitute trust funds and may be commingled with other monies held by
Administrative Agent or Wells Fargo. All interest which accrues on any funds
deposited in the Accounts, if any, shall be at a rate established by
Administrative Agent, which may or may not be the highest rate then available,
shall accrue for the benefit of Borrower or Operating Lessee, as applicable, and
shall be taxable to Borrower or Operating Lessee, as applicable, and shall be
added to and disbursed in the same manner and under the same conditions as the
principal sum on which said interest accrued. Upon repayment in full of
Borrower’s obligations under the Loan Documents, all remaining funds held in the
Borrower’s and Operating Lessee’s Accounts, if any, shall be disbursed to
Borrower or Operating Lessee, respectively, within ten (10) Business Days.
Neither Borrower, Operating Lessee nor Manager shall have any accounts with
respect to the Property or into which revenues from the Property are deposited
other than the Accounts with Wells Fargo, except that Manager may deposit Gross
Revenues (as defined in the Management Agreement) into Manager’s Account
pursuant to the terms of the Management Agreement.

3.4 BORROWER’S FUNDS ACCOUNT.

Except as otherwise provided in this Agreement, all of the Borrower’s Funds
which are deposited with Administrative Agent by Borrower pursuant to any
provision of the Loan Documents, if any, shall be placed in the Borrower’s Funds
Account with, and controlled by, Administrative Agent for disbursement pursuant
to this Agreement.

3.5 DISBURSEMENTS GENERALLY.

(a) Subject to the conditions set forth in Section 3.2, the proceeds of the
Expansion Tranche and Borrower’s Funds, if any, shall be disbursed in accordance
with the terms and conditions of the then applicable Disbursement Plan.
Disbursements made after the deposit of Borrower’s Funds, if any, shall be made
first from the Borrower’s Funds Account until depleted. All disbursements shall
be held by Borrower in trust and applied by Borrower solely for the purposes for
which the funds have been disbursed. Administrative Agent and Lenders have no
obligation to monitor or determine Borrower’s use or application of the
disbursements.

(b) At its option, Administrative Agent may make disbursements to cover any
expenses or charges of Administrative Agent which are to be borne by Borrower,
including, but not limited to, the cost of any required legal fees, appraisals,
inspections, certifications or surveys. At its sole option, Administrative Agent
may make any disbursements by payment to Borrower or

 

Page 42



--------------------------------------------------------------------------------

Loan No. 1013851

 

jointly to Borrower and any contractor, subcontractor, supplier, or other person
performing work or furnishing materials in connection with the construction of
the Expansion (and at Borrower’s election by written notice to Administrative
Agent at least seven (7) Business Days prior to such requested disbursement,
Administrative Agent shall pay jointly to Borrower and any such contractor,
subcontractor, supplier or other person), provided that Administrative Agent
shall only exercise this right in the absence of a request to do so by Borrower
if Administrative Agent has reasonable concerns that a contractor,
subcontractor, supplier or other person will not be paid on a timely basis
(provided that Administrative Agent agrees that if Borrower notifies
Administrative Agent of a dispute between Borrower and any such person and
requests that no joint payments be made, then provided Administrative Agent
approves such dispute in Administrative Agent’s reasonable discretion,
Administrative Agent will not make joint payments of such disputed amounts to
such person until the dispute is resolved or Administrative Agent notifies
Borrower in writing that Administrative Agent no longer approves such dispute).
All disbursements shall be applied by Borrower solely for the purposes for which
the funds have been disbursed.

(c) All disbursements shall be made first from Borrower’s Funds, if any, and
then from available Loan funds.

(d) If the outstanding principal balance of the Loan ever exceeds the maximum
amount of the Loan, then all such amounts shall nonetheless be evidenced by the
Note and secured by the Security Instrument; however, Borrower shall, within
twelve (12) Business Days after Administrative Agent’s demand or Borrower’s
earlier discovery of such advance, pay to Administrative Agent an amount equal
to such excess principal amount and accrued but unpaid interest thereon.

(e) All requests for advances shall clearly identify any amounts requested for
payment to a Related Person. Unless expressly set forth in the then effective
Disbursement Budget or this Agreement, no developer’s, management, consulting or
brokerage fee or commission, developer profit or other payment to any Related
Person will be paid directly or indirectly from any proceeds of the Loan without
Administrative Agent’s prior written approval. All amounts provided for in the
Disbursement Budget shall be paid from advances of the Loan provided the
conditions to advance have been satisfied.

3.6 FUNDS TRANSFER DISBURSEMENTS.

Borrower hereby authorizes Administrative Agent, to disburse the proceeds of all
or any portion of the Loan made by Lenders or any of their Affiliates pursuant
to the Loan Documents as requested by an authorized representative of the
Borrower to any of the accounts designated in the Disbursement Instruction
Agreement, and subject to the terms and conditions contained therein.

3.7 WITHHOLDING OF ADVANCES; RETENTION.

Administrative Agent may withhold advances from the Expansion Tranche under the
following circumstances, in addition to any other circumstances described in the
Loan Documents:

(a) Administrative Agent may withhold any advance if the conditions to advance
provided for in the Disbursement Plan have not been satisfied.

(b) The retention may be withheld in accordance with the Disbursement Plan.

(c) Any one or more advances may be withheld in whole or in part if
Administrative Agent determines that the requested advance(s) would cause the
amount committed or advanced to exceed the limitations set forth in the then
effective Disbursement Budget or the limitations in Section 3.5 above.

 

Page 43



--------------------------------------------------------------------------------

Loan No. 1013851

 

3.8 FF&E ACCOUNT, RESERVES.

(a) Borrower shall and/or shall cause Operating Lessee to cause Manager to make
monthly deposits into the FF&E Reserve Account as and when required and in the
amounts required pursuant to the Management Agreement (the “Monthly FF&E
Deposit”). In the event Manager fails to make any required Monthly FF&E Deposit
as and when required hereunder, Borrower shall and/or shall cause Operating
Lessee to make such Monthly FF&E Deposit on or before the twelfth (12th)
Business Day of the calendar month with respect to which Manager failed to make
the Monthly FF&E Deposit and neither Borrower nor Operating Lessee shall make
any distributions to any other Person until such Monthly FF&E Deposit is made.
Funds on deposit in the FF&E Reserve Account may be used by Manager as described
in and as permitted by the Management Agreement. Notwithstanding the foregoing,
to the extent Manager has reserved funds for FF&E in accordance with the
Management Agreement and the Management Agreement does not require additional
monthly deposits of FF&E, no monthly deposits shall be required pursuant to this
Section 3.7.

(b) The FF&E Reserve Account shall be an interest bearing account with interest
benefiting the Borrower or Operating Lessee, as applicable.

(c) So long as a Default exists, Administrative Agent shall have the right to
apply all amounts on deposit, or subsequently deposited while such Default
exists, in the FF&E Reserve Account, in its sole discretion and in any order
Administrative Agent deems fit to the repayment of the Loan and other amounts
owing to Lenders under the Loan Documents and/or to cure such Default.

ARTICLE 4 EXPANSION.

4.1 COMMENCEMENT AND COMPLETION.

If Borrower elects to commence construction of the Expansion, then Borrower
shall Complete construction of the Expansion on or before the Completion Date,
subject to force majeure as provided in Section 4.3. Borrower shall deliver to
Administrative Agent, without delay after execution of the final Construction
Agreement, the Construction Agreement and the final budget for construction of
the Expansion, each as approved by Administrative Agent pursuant to the terms
herein.

4.2 COMMENCEMENT AND COMPLETION OF OFFSITE IMPROVEMENTS.

Borrower shall notify Administrative Agent of any offsite improvements required
by any Governmental Authority in connection with the construction of the
Expansion, which offsite improvements shall be approved by Administrative Agent,
in its reasonable discretion. Borrower shall Complete construction of any such
offsite improvements on or before the earlier of (i) the date for completion
required by such Governmental Authority and (ii) the Completion Date.

4.3 FORCE MAJEURE.

The time within which construction of the Expansion must be Completed shall be
extended for a period of time equal to the period of any delay directly
affecting construction which is caused by fire, earthquake or other acts of God,
strike, lockout, acts of public enemy, riot, insurrection, or governmental
regulation of the

 

Page 44



--------------------------------------------------------------------------------

Loan No. 1013851

 

sale or transportation of materials, supplies or labor or any other delay beyond
the reasonable control of Borrower; provided, however, that Borrower shall
furnish Administrative Agent with written notice satisfactory to Administrative
Agent evidencing any such delay within ten (10) days from the occurrence of any
such delay. In no event shall the time for Completion of the Expansion be
extended beyond the Original Maturity Date.

4.4 CONSTRUCTION AGREEMENT.

Borrower and Contractor shall enter into the Construction Agreement, in the
form, and for no greater cost than, approved by Administrative Agent, pursuant
to the terms and conditions of which Contractor is to construct the Expansion.
Borrower shall require Contractor to perform in accordance with the terms of the
Construction Agreement and shall not materially amend, modify or alter the
responsibilities of Contractor under the Construction Agreement without
Administrative Agent’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Borrower shall execute an
assignment of Borrower’s rights under the Construction Agreement to
Administrative Agent, for the benefit of Lenders, as additional security for
Borrower’s obligations under this Agreement and the other Loan Documents and
shall cause the Contractor to consent to any such assignment.

4.5 ARCHITECT’S AGREEMENT.

Borrower and Architect shall enter into the Architect’s Agreement in the form
reasonably approved by Administrative Agent, pursuant to which Architect is to
design the Expansion. Borrower shall require Architect to perform in accordance
with the terms of the Architect’s Agreement and shall not materially amend,
modify or alter the responsibilities of Architect under the Architect’s
Agreement without Administrative Agent’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed. Borrower shall
execute an assignment of the Architect’s Agreement and the Plans and
Specifications to Administrative Agent, for the benefit of Lenders, as
additional security for Borrower’s performance under this Agreement and the
other Loan Documents and shall cause the Architect to consent to any such
assignment.

4.6 PLANS AND SPECIFICATIONS.

(a) Changes; Administrative Agent Consent. Prior to the commencement of
construction of the Expansion, Administrative Agent shall have reviewed and
reasonably approved the Plans and Specifications. Except as otherwise provided
in this Agreement, Borrower shall not make any changes in the Plans and
Specifications without Administrative Agent’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed) if such
change: (i) constitutes a material change in the building material or equipment
specifications, or in the architectural or structural design, value or quality
of any of the Improvements; (ii) would result in an increase of construction
costs in excess of Two Million Five Hundred Thousand Dollars ($2,500,000.00) for
any single change or in excess of Twelve Million Dollars ($12,000,000.00) for
all such changes; or (iii) would adversely affect the structural integrity, or
materially and adversely affect the quality of building materials, or overall
efficiency of operating systems of the Expansion. Without limiting the above,
Lenders agree that Borrower may make non-material changes in the Plans and
Specifications without Administrative Agent’s or Requisite Lenders’, as
applicable, prior written consent, provided that such changes do not violate any
of the conditions specified herein. Borrower shall at all times maintain, for
inspection by Administrative Agent and Lenders, a full set of working drawings
of the Expansion. Notwithstanding the foregoing, any changes in the Plans and
Specifications which would result in an increase of construction costs in excess
of Five Million Dollars ($5,000,000.00) for any single change or in excess of
Twenty-Five Million Dollars ($25,000,000.00) for all such changes shall require
the prior written consent of Requisite Lenders.

 

Page 45



--------------------------------------------------------------------------------

Loan No. 1013851

 

(b) Changes; Submission Requirements. Borrower shall submit any proposed change
in the Plans and Specifications that requires the consent of Administrative
Agent or Requisite Lenders to Administrative Agent at least ten (10) days prior
to the commencement of construction relating to such proposed change, and shall
submit any proposed change in the Plans and Specifications that does not require
the consent of Administrative Agent or Requisite Lenders to Administrative Agent
within three (3) days following the commencement of construction of the
Expansion relating to such proposed change or Borrower’s first knowledge of such
change, whichever is later to occur. Requests for any change which requires
consent shall be accompanied by working drawings and a written description of
the proposed change, submitted on a change order form reasonably acceptable to
Administrative Agent, signed by Borrower and, if required by Administrative
Agent, also by the Architect and the Contractor. Administrative Agent may also
condition its consent to any proposed change on receipt of the Independent
Inspecting Architect’s signature on any such change order form. At its option,
Administrative Agent may require Borrower to provide: (i) evidence reasonably
satisfactory to Administrative Agent of the cost and time necessary to complete
the proposed change; and (ii) a deposit in the amount of any increased costs
into Borrower’s Funds Account if such change will cause the Loan to no longer be
In-Balance. Notwithstanding the foregoing, Administrative Agent’s prior written
approval is not required for (y) any change orders resulting from matters of
life or safety or (z) change orders of less than $2,000,000. If Administrative
Agent has not responded to such proposed change within ten (10) Business Days
after receiving all necessary documents regarding such change, Borrower may
submit a second request in writing to Administrative Agent regarding such
proposed change, and if Administrative Agent fails to respond within ten
(10) Business Days of such second request, then Administrative Agent (and
Requisite Lenders, if applicable) shall have been deemed to have consented to
such proposed change.

(c) Consent Process. Borrower acknowledges that Administrative Agent’s and/or
any Lender’s review of any changes and required consent may result in delays in
construction and hereby consents to any such delays; provided that
Administrative Agent and the Lenders, if applicable, comply with the processes
set forth herein for disbursements of Loan proceeds.

(d) Final Plans and Specifications. Upon Completion of the Expansion, Borrower
shall deliver to Administrative Agent within sixty (60) days a set of final
Plans and Specifications.

4.7 CONTRACTOR/CONSTRUCTION INFORMATION.

Within ten (10) days of Administrative Agent’s written request, Borrower shall
deliver to Administrative Agent, from time to time, in a form reasonably
acceptable to Administrative Agent: (a) a list detailing the name, address and
phone number of each contractor and proposed Major Subcontractor to be employed
or used for construction of the Expansion together with the dollar amount,
including changes, if any, of each contract and subcontract, and the portion
thereof, if any, paid through the date of such list; (b) copies of each contract
and subcontract identified in such list, including any changes thereto; (c) a
cost breakdown of the projected total cost of constructing the Expansion, and
that portion, if any, of each cost item which has been incurred; and (d) a
construction progress schedule detailing the progress of construction and the
projected sequencing and completion time for uncompleted work, all as of the
date of such schedule.

Borrower agrees that Administrative Agent may disapprove any Major Subcontractor
(which has not been previously approved by Administrative Agent whether prior to
or after closing) which, in Administrative Agent’s good faith determination, is
deemed financially or otherwise unqualified; provided, however, that the absence
of any such disapproval shall not constitute a warranty or representation of
qualification by Administrative Agent or any Lender. Administrative Agent or any
Lender may contact any such contractor, subcontractor or material supplier to
discuss the course of construction.

 

Page 46



--------------------------------------------------------------------------------

Loan No. 1013851

 

4.8 PROHIBITED CONTRACTS.

Without Administrative Agent’s prior written consent, neither Borrower nor
Operating Lessee shall contract for any materials, furnishings, equipment,
fixtures or other parts or components of the Expansion, if any third party shall
retain any ownership interest (other than Lien rights created by operation of
law) in such items after their delivery to the Property unless otherwise
approved by Administrative Agent. Borrower shall have thirty (30) days to effect
the removal of any such retained interest.

4.9 LIENS AND LIEN AFFIDAVITS AND STOP PAYMENT NOTICES.

If a claim of Lien or lien affidavit is recorded which affects the Property or
Improvements or a stop notice is served upon Administrative Agent or any Lender,
Borrower shall, within twenty (20) Business Days of such recording or service or
within twelve (12) Business Days of Administrative Agent’s demand, whichever
occurs first: (a) pay and discharge the claim of Lien or stop notice; (b) effect
the release or removal thereof by recording or delivering to Administrative
Agent a surety bond in sufficient form and amount subject to Administrative
Agent’s approval which shall not be unreasonably withheld, conditioned or
delayed; or (c) provide Administrative Agent with other assurances which
Administrative Agent deems, in its sole discretion, to be satisfactory for the
payment of such claim of Lien or stop notice and for the full and continuous
protection of Administrative Agent and Lenders from the effect of such Lien or
stop notice.

4.10 ASSESSMENTS AND IMPROVEMENT DISTRICTS.

Without Administrative Agent’s prior written consent not to be unreasonably
withheld, neither Borrower nor Operating Lessee shall consent to the formation
of any assessment district, improvement district, community facilities district,
special district, special improvement district, governmental district or other
similar district that is not in existence on the Effective Date (any of the
foregoing hereinafter referred to as a “District”); nor shall Borrower or
Operating Lessee consent to the levying of special taxes or assessments against
the Property by any such District. Each of Borrower and Operating Lessee shall
promptly give notice to Administrative Agent of any written notification or
written advice that Borrower or Operating Lessee, as applicable, may receive
from any municipality or other third party of any intent or proposal to include
the Property in any District or to levy any such special taxes or assessments.
While a Default exists, Administrative Agent shall have the right to file a
written objection to the inclusion of all or any part of the Property in any
District, or to the levy of any such special taxes or assessments, either in its
own name or in the name of Borrower or Operating Lessee, as applicable, and to
appear at, and participate in, any hearing with respect to the formation of any
such District or the levy or such special taxes or assessments.

4.11 CONSTRUCTION RESPONSIBILITIES.

If Borrower commences construction of the Expansion, Borrower shall construct
the Expansion in a workmanlike manner according to the Plans and Specifications
and the recommendations of any soils or engineering report approved by
Administrative Agent. At all times prior to Completion of the Expansion,
construction of the Expansion shall be managed by Contractor pursuant to the
Construction Agreement. Each of Borrower and Operating Lessee shall in all
material respects comply with all Requirements of Law, building restrictions,
recorded covenants and restrictions, and requirements of all regulatory
authorities having jurisdiction over the Property and/or Expansion. Borrower
shall be solely responsible for the quality and suitability of the Plans and
Specifications and their compliance with all governmental requirements, the
supervision of the work of construction, the qualifications, financial condition
and performance of all architects, engineers, contractors, material suppliers,
consultants and property managers, and the accuracy of all applications for
payment and the proper application of all disbursements. Neither Administrative
Agent nor any Lender is obligated to supervise, inspect or inform Borrower,
Operating Lessee or any third party of any aspect of the construction of the
Expansion or any other matter referred to above.

 

Page 47



--------------------------------------------------------------------------------

Loan No. 1013851

 

4.12 DELAY.

Borrower shall promptly notify Administrative Agent in writing of any event
causing delay or interruption of construction, or the timely Completion of the
Expansion. The notice shall specify the particular work delayed, and the cause
and period of each delay.

4.13 INSPECTIONS.

Administrative Agent and the Independent Inspecting Architect shall have the
right to enter upon the portion of the Property where Expansion is being
constructed at all reasonable times upon reasonable prior notice to inspect the
Expansion and the construction work to verify information disclosed or required
pursuant to this Agreement. Any such inspection or review of the Expansion by
Administrative Agent or Independent Inspecting Architect is solely to determine
whether Borrower and Operating Lessee are properly discharging their respective
obligations under the Loan Documents and may not be relied upon by Borrower,
Operating Lessee or by any third party as a representation or warranty of
compliance with this Agreement or any other agreement. Neither Administrative
Agent, Independent Inspecting Architect nor any Lender owe a duty of care to
Borrower, Operating Lessee or any third party to protect against, or to inform
Borrower, Operating Lessee or any third party of, any negligent, faulty,
inadequate or defective design or construction of the Expansion as determined by
Administrative Agent, the Independent Inspecting Architect or any Lender.
Borrower and Operating Lessee shall have the right to have a representative
present at all such inspections.

4.14 SURVEYS.

Promptly following Administrative Agent’s written request, Borrower shall
deliver to Administrative Agent: (a) upon completion of the foundations of the
Expansion, a survey showing the location of the Expansion on the Land and
confirming that the Expansion is located entirely within the Property and does
not encroach upon any easement, or breach or violate any governmental
requirement; and (b) upon completion of the Expansion, an as-built survey
acceptable to the Title Company for purposes of issuing a ALTA 25-06 or
equivalent endorsement, together with any other endorsements reasonably required
by Administrative Agent to evidence and insure the Expansion, to be attached to
the Title Policy. All such surveys shall be performed and certified by a
licensed engineer or surveyor acceptable to the Title Company, shall be prepared
according to current ALTA/ACSM Minimum Standard Detail Requirements and any
additional items reasonably required by Administrative Agent or the Title
Company and customarily provided in similar transactions, and, in each such
case, shall be certified to Administrative Agent, Lenders, their respective
successors and assigns and the Title Company.

4.15 PERMITS.

Prior to the commencement of construction of any portion of the Expansion,
Borrower shall obtain and at all times thereafter maintain, all building permits
and Permits required in connection with the development of such portion of the
Expansion, as applicable.

4.16 SUBGUARD INSURANCE.

Within five (5) calendar days of Administrative Agent’s written request,
Borrower shall, or shall cause the Contractor to, procure from a surety
acceptable to Administrative Agent, and deliver to Administrative Agent,
Subguard insurance reasonably satisfactory to Administrative Agent with respect
to the Major Subcontractors.

 

Page 48



--------------------------------------------------------------------------------

Loan No. 1013851

 

4.17 IN-BALANCE PAYMENTS.

Borrower shall make all payments required from time to time hereunder so that
the Loan remains In-Balance within twelve (12) Business Days of Administrative
Agent’s written demand. From time to time upon Borrower’s request,
Administrative Agent shall confirm in writing whether the Loan is In-Balance.

4.18 INCENTIVE PAYMENTS.

Borrower and Operating Lessee acknowledge that, pursuant to that certain Payment
Direction Letter, dated as of December 14, 2018, Administrative Agent has
directed AURA, in accordance with the Incentive Agreement, to deposit all Base
Rebates and other proceeds payable to Borrower under the Incentive Agreement
into the Borrower’s Depository Account.

ARTICLE 5 INSURANCE.

Borrower shall and/or shall cause Operating Lessee to, without duplication and
while any obligation of Borrower, Operating Lessee or any Guarantor under any
Loan Document or Other Related Document remains outstanding, maintain at
Borrower’s and/or Operating Lessee’s sole expense, with licensed insurers
approved by Administrative Agent, the following policies of insurance in form
and substance satisfactory to Administrative Agent. Capitalized terms used in
this Article shall have the same meaning as such terms are commonly and
presently defined in the insurance industry. Administrative Agent agrees that
its insurance requirements shall be applied to Borrower and the Project in a
manner consistent with the application of its insurance requirements to other
similarly situated borrowers and projects.

5.1 TITLE INSURANCE.

The Title Policy obtained by Borrower, effective as of December 18, 2015,
together with any endorsements available in Colorado which Administrative Agent
may reasonably require, insuring Administrative Agent, for the benefit of
Lenders, in the principal amount of the Loan, of the validity and the priority
of the lien of the Security Instrument upon the Property, subject only to
Permitted Liens and matters approved by Administrative Agent in writing. During
the term of the Loan, Borrower shall deliver to Administrative Agent, within ten
(10) days of Administrative Agent’s written request, such other endorsements (to
the extent the same are available in Colorado) to the Title Policy as
Administrative Agent may reasonably require with respect to the Property,
including, without limitation, if Borrower elects to commence construction of
the Expansion, a title update endorsement concurrently with each advance of Loan
proceeds and, following Completion of the Expansion, deletion of the mechanic’s
lien exception from Schedule B to the Title Policy.

5.2 PROPERTY INSURANCE.

(a) An “All Risk” policy form, covering insurance risks no less broad than those
covered under a special Multi Peril (SMP) policy form, which contains a
commercial ISO “causes of loss-special form,” in the then current form, and such
other risks as Administrative Agent may reasonably require, insuring
Administrative Agent, for the benefit of Lenders against damage in an amount not
less than one hundred percent (100%) of the full replacement cost of the
Property. Administrative Agent, for the benefit of Lenders, shall be named on
the policy as Mortgagee and named under a Lender’s Loss Payable Endorsement
(form #438BFU or equivalent) and Standard Mortgagee Clause Endorsement (in forms
acceptable to Administrative Agent). With respect to any required wind/storm
coverage, the maximum deductible may not exceed $15,000,000.

 

Page 49



--------------------------------------------------------------------------------

Loan No. 1013851

 

(b) If Borrower elects to commence the construction of the Expansion, in
addition to the “All Risk” policy required under clause (a) above, a Builders
All Risk/Special Form Completed Value (Non-Reporting Form) Hazard Insurance
policy, including, without limitation, theft coverage and such other coverages
and endorsements as Administrative Agent may require, insuring Administrative
Agent, for the benefit of Lenders against damage in an amount not less than one
hundred percent (100%) of the full replacement cost of the Property at the time
of Completion of the Expansion; provided that Borrower shall not be required to
begin maintaining such Builders All Risk/Special Form Completed Value
(Non-Reporting Form) Hazard Insurance policy until the day prior to commencement
of construction of the Expansion (and shall maintain such coverage at all times
thereafter). Such coverage should adequately insure any and all Loan collateral,
whether such collateral is onsite, stored offsite or otherwise. Administrative
Agent, for the benefit of Lenders, shall be named on the policy as Mortgagee and
named under a Lender’s Loss Payable Endorsement (form #438BFU or equivalent) and
Standard Mortgagee Clause Endorsement (in forms acceptable to Administrative
Agent). With respect to any required wind/storm coverage, the maximum deductible
may not exceed $15,000,000.

5.3 FLOOD HAZARD INSURANCE.

A policy of flood insurance, as required by applicable governmental regulations,
or as deemed necessary by Administrative Agent, in an amount required by
Administrative Agent, but in no event less than the amount sufficient to meet
the requirements of applicable law and governmental regulation.

5.4 LIABILITY INSURANCE.

A policy of Commercial General Liability insurance on an occurrence basis, with
coverages and limits as required by Administrative Agent, insuring against
liability for injury and/or death to any person and/or damage to any property
occurring on the Property and/or in the Improvements. During the period of any
construction, including, without limitation, if Borrower elects to commence
construction of the Expansion, Borrower may cause their contractors and/or
subcontractors to maintain in full force and effect any or all of the liability
insurance required hereunder. Administrative Agent may require that Borrower
and/or Operating Lessee be named as an additional insured on any such policy.
Whether Borrower employs a general contractor or performs as owner-builder,
Administrative Agent may require that coverage include statutory workers’
compensation insurance.

5.5 BUSINESS INTERRUPTION INSURANCE.

A policy of business interruption insurance providing coverage for at least
eighteen (18) months actual stabilized Gross Operating Revenues (or if the
Property is not yet stabilized, projected stabilized gross operating revenues as
approved by Administrative Agent).

5.6 OTHER COVERAGE.

Borrower and Operating Lessee shall provide to Administrative Agent evidence of
such other amounts of coverage and/or other insurance in such amounts as
Administrative Agent may from time to time request against such other insurable
hazards which at the time are commonly required by Administrative Agent to be
insured against for properties similar to the subject Property located in or
around the region in which the subject Property is located. Such coverage
requirements may include but are not limited to coverage for earthquake (if the
Property is located in a seismic zone 3 or 4 and the probable maximum loss is
twenty percent (20%) or greater), liquor liability, worker’s compensation,
disability, vehicle coverage, delayed business income, rental loss, sink hole,
soft costs, tenant improvement or environmental. If terrorism insurance is
commercially available (in Administrative Agent’s reasonable discretion),
Borrower shall maintain a terrorism insurance policy in an amount satisfactory
to Administrative Agent.

 

Page 50



--------------------------------------------------------------------------------

Loan No. 1013851

 

5.7 GENERAL.

Borrower and Operating Lessee shall provide to Administrative Agent insurance
certificates or other evidence of coverage in form acceptable to Administrative
Agent, with coverage amounts, deductibles, limits and retentions as required by
Administrative Agent. All insurance policies shall provide that the coverage
shall not be cancelable or materially changed without ten (10) days prior
written notice to Administrative Agent of any cancellation for nonpayment of
premiums, and not less than thirty (30) days prior written notice to
Administrative Agent of any other cancellation or any modification (including a
reduction in coverage). Administrative Agent, for the benefit of Lenders shall
be named under a Lender’s Loss Payable Endorsement (form #438BFU or equivalent)
and Standard Mortgagee Clause Endorsement (in forms acceptable to Administrative
Agent) on all insurance policies which Borrower and/or Operating Lessee actually
maintains with respect to the Property. All insurance policies shall be issued
and maintained by insurers approved to do business in the state in which the
Property is located and must have an A.M. Best Company financial rating and
policyholder surplus acceptable to Administrative Agent.

ARTICLE 6 REPRESENTATIONS AND WARRANTIES.

As a material inducement to Administrative Agent and Lenders entering into this
Agreement, each of Borrower and Operating Lessee represents, warrants and, with
respect to Sections 6.5, 6.15, 6.16, 6.19, 6.23, 6.24, 6.25, 6.26, and 6.27,
covenants to, Administrative Agent and each Lender as of the Effective Date and,
subject to the terms of Section 6.21 below, continuing thereafter that:

6.1 AUTHORITY/ENFORCEABILITY.

(a) Each of Borrower and Operating Lessee is in compliance with all Requirements
of Law applicable to its organization, existence and transaction of business,
(b) Borrower has (with respect to the already constructed Improvements), and, if
Borrower so elects, prior to commencement of the construction of the Expansion,
will have as to that portion of the Property, all necessary rights and powers to
own, improve, develop and operate the Property as contemplated by the Loan
Documents, and (c) Operating Lessee has all necessary rights and powers to
operate the Property as contemplated by the Loan Documents.

6.2 BINDING OBLIGATIONS.

Each of Borrower and Operating Lessee is authorized to execute, deliver and
perform its obligations under the Loan Documents, and such obligations shall be
valid and binding obligations of Borrower and Operating Lessee.

6.3 FORMATION AND ORGANIZATIONAL DOCUMENTS.

Borrower and Operating Lessee have delivered to Administrative Agent all
formation and organizational documents of Borrower, Operating Lessee and Ryman
Guarantor, and all constituent entities required to authorize the transactions
contemplated by the Loan Documents and Other Related Documents, and all such
formation and organizational documents remain in full force and effect and have
not been amended or modified since they were delivered to Administrative Agent
in connection with the preparation of this Agreement. As of the Effective Date,
the organizational chart attached as Schedule 6.3 to the Disclosure Letter is
true and accurate with respect to the information contained therein.

6.4 NO VIOLATION.

Borrower’s and Operating Lessee’s execution, delivery, and performance under the
Loan Documents do not: (a) require any consent or approval not heretofore
obtained under any partnership agreement, operating agreement, articles of
incorporation, bylaws or other document; (b) to the best of Borrower’s and
Operating Lessee’s knowledge, violate any material Requirements of Law
applicable to the Borrower, Operating Lessee, the Property or any other statute,
law, regulation or ordinance or any order or ruling of any court or

 

Page 51



--------------------------------------------------------------------------------

Loan No. 1013851

 

Governmental Authority; (c) to the best of Borrower’s and Operating Lessee’s
knowledge, constitute a breach or default or permit the acceleration of
obligations under any material agreement, contract, lease, or other document by
which the Borrower, Operating Lessee, the Property or Collateral is bound or
regulated; or (d) to the best of Borrower’s and Operating Lessee’s knowledge,
violate in any material respect any statute, law, regulation or ordinance, or
any order of any court or Governmental Authority which has a material adverse
effect on Borrower, Operating Lessee or the Property.

6.5 COMPLIANCE WITH LAWS; USE.

Borrower shall and/or shall cause Operating Lessee to obtain and at all times
maintain, or use commercially reasonable efforts to cause the Manager to obtain
and at all times maintain, all permits, Licenses (including the Liquor License
and any other applicable liquor licenses or beverage permits), exemptions, and
approvals necessary to construct, occupy, operate and market the Property, and
shall maintain compliance in all material respects with all Requirements of Law
applicable to the Property and all other applicable statutes, laws, regulations
and ordinances necessary for the transaction of its business. If Borrower or
Operating Lessee has received notice of any material violations of the aforesaid
Requirements of Laws, applicable statutes, laws, regulations and ordinances,
Borrower or Operating Lessee, as applicable, shall cure such violation within
thirty (30) days of such notice provided that if such violation in not
reasonably capable of being cured within such thirty (30) day period, Borrower
or Operating Lessee, as applicable, shall have an additional ninety (90) days
(for a total of 120 days) to cure such violation so long as Borrower or
Operating Lessee, as applicable, commences the cure of such violation within
such thirty (30) day period and diligently prosecutes, as determined by
Administrative Agent, the cure of such violation. The Property is a separate
legal parcel lawfully created in compliance in all material respects with all
subdivision laws and ordinances, and is properly zoned for the stated use of the
Property as disclosed to Administrative Agent at the time of execution hereof.
Neither Borrower nor Operating Lessee shall initiate or acquiesce to a zoning
change of the Property without prior notice to, and prior written consent (not
to be unreasonably withheld, delayed or conditioned) from, Administrative Agent.
Furthermore, neither Borrower nor Operating Lessee shall allow changes in the
stated use of the Property from that disclosed to Administrative Agent at the
Effective Date without prior notice to, and prior written consent from,
Administrative Agent.

6.6 LITIGATION.

Except as disclosed on Schedule 6.6 to the Disclosure Letter, as the same may be
updated from time to time, there are no claims, actions, suits, or proceedings
pending, or to Borrower’s or Operating Lessee’s knowledge threatened, against
Borrower or Operating Lessee or affecting the Property or other Collateral that
would reasonably be expected to have a material adverse effect on Borrower’s or
Operating Lessee’s ability to perform its respective obligations under the Loan
Documents.

6.7 FINANCIAL CONDITION.

Subject to Section 10.12, all Financial Statements and information heretofore
and hereafter delivered to Administrative Agent by Borrower and Operating
Lessee, including, without limitation, information relating to the financial
condition of Borrower, Operating Lessee, the Property, the Collateral, the
partners, joint venturers or members of Borrower, Operating Lessee, Ryman
Guarantor and/or Rida Guarantor, fairly and accurately represent the financial
condition of the subject thereof and have been prepared (except as noted
therein) in accordance with GAAP consistently applied (or other principles
acceptable to Administrative Agent). Notwithstanding the foregoing, the
calculation of liabilities shall NOT include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount. Borrower and
Operating Lessee acknowledge and agree that Administrative Agent and Lenders may
request and obtain additional information from third parties regarding any of
the above, including, without limitation, credit reports.

 

Page 52



--------------------------------------------------------------------------------

Loan No. 1013851

 

6.8 NO MATERIAL ADVERSE CHANGE.

There has been no material adverse change in the financial condition of
Borrower, Operating Lessee, Rida Guarantor and/or Ryman Guarantor since the
dates of the latest Financial Statements furnished to Administrative Agent and,
except as otherwise disclosed to Administrative Agent in writing, neither
Borrower nor Operating Lessee has entered into any material transaction which is
not disclosed in such Financial Statements, it being agreed that a material
adverse change in Rida Guarantor and/or Ryman Guarantor shall not be deemed to
have occurred unless and until such Guarantor fails to meet the minimum net
worth requirements provided for in the applicable Guaranty.

6.9 INTENTIONALLY OMITTED.

6.10 ACCURACY.

To the best of Borrower’s and Operating Lessee’s knowledge, all reports,
documents, instruments, information and forms of evidence delivered to
Administrative Agent and/or any Lender concerning the Loan or security for the
Loan or required by the Loan Documents are materially accurate, correct and
sufficiently complete to give Administrative Agent and Lenders true and accurate
knowledge of their subject matter, and do not contain any material
misrepresentation or omission.

6.11 TAX LIABILITY.

Borrower and Operating Lessee have filed all required material federal, state,
county and municipal tax returns and has paid all taxes and assessments due and
payable, and Borrower has no knowledge of any basis for any additional payment
with respect to any such taxes and assessments.

6.12 TITLE TO ASSETS; NO LIENS.

Borrower has good and indefeasible title to the Property, free and clear of all
liens and encumbrances except Permitted Liens.

6.13 MANAGEMENT AGREEMENT; FRANCHISE AGREEMENT.

Borrower has provided to Administrative Agent a correct and complete copy of the
Management Agreement in effect on and as of the Effective Date. As of the
Effective Date, the Management Agreement has not been amended or modified
(except as has been previously disclosed to Administrative Agent) and is in full
force and effect and no default exists thereunder (nor has any event occurred
that after the giving of notice or the passage of time (or both) would
constitute a default). Except for the Management Agreement delivered to
Administrative Agent, there is no other Management Agreement in effect with
respect to the Property as of the Effective Date. There is no Franchise
Agreement in effect with respect to the Property. Manager has paid to Borrower
or Operating Lessee all Key Money (as defined in the Management Agreement)
pursuant to the Management Agreement, other than $500,000.00.

6.14 UTILITIES.

All material utility services, including, without limitation, gas, water,
sewage, electrical, cable television and telephone, necessary for the occupancy
and operation of the Property are available at or within the boundaries of the
Property, and, if Borrower elects to commence construction of the Expansion,
Borrower will take all steps necessary to assure that all such services will be
available for the development, occupancy and operation of the Expansion upon
Completion.

 

Page 53



--------------------------------------------------------------------------------

Loan No. 1013851

 

6.15 COMPLIANCE.

Borrower and Operating Lessee are each familiar with and, to the best of
Borrower’s and Operating Lessee’s knowledge, is in compliance in all material
respects with all Requirements of Law and Permits necessary for the development
and operation of the Property and, if Borrower so elects, to commence
construction of the Expansion and will use commercially reasonable efforts to
conform to and comply in all material respects with all Requirements of Law and
the Plans and Specifications.

6.16 AMERICANS WITH DISABILITIES ACT COMPLIANCE.

The Improvements are designed and shall be maintained in compliance in all
material respects with all of the applicable requirements and regulations of the
ADA to the extent applicable thereto. To the extent Borrower elects to commence
construction of the Expansion, the Expansion will be designed and shall be
constructed and Completed, and thereafter maintained, in compliance in all
material respects with all of the applicable requirements and regulations of the
ADA. Borrower shall be responsible for all ADA compliance costs.

6.17 BUSINESS LOAN.

The Loan is a business loan transaction in the stated amount solely for the
purpose of carrying on the business of Borrower and none of the proceeds of the
Loan will be used for the personal, family or agricultural purposes whatsoever.

6.18 LEASES.

As of the Effective Date, no Leases affect the Property (other than the
Operating Lease), except for those appearing on Schedule 6.18 to the Disclosure
Letter.

6.19 NO CONSTRUCTION LIENS.

As of the Effective Date, no construction work or activity is being conducted at
the Property or with respect to the Improvements and no contractor,
subcontractor or materialman will have performed any construction work or other
services or delivered any materials to or for the benefit of Borrower, the
Property or the Improvements, except for work that has been discharged in its
entirety and for which the applicable contractor has provided a non-contingent
lien release. Additionally, neither Borrower nor Operating Lessee have received
any notice or have actual knowledge of any claims, disputes, charges or liens by
any contractor, subcontractor or materialman with respect to the Property and
Improvements, that are not being addressed in the ordinary course of business
and, to the extent a lien has been filed, are bonded over.

6.20 PROJECT INFORMATION.

(a) The recitals described in this Agreement with respect to the Property and
its operation are true and correct; (b) the Property includes access to adequate
parking to comply with applicable legal requirements; (c) the Property currently
abuts Himalaya Road and has paved access to 64th Avenue, each of which is a
completed and dedicated public thoroughfare in both directions; (d) all water,
sewer, natural gas (if applicable), electricity, refuse collection, cable
television and telephone service, and police and fire protection, necessary for
the operation of the Property are available, installed and connected to the
Property; and (e) neither Borrower nor Operating Lessee has any knowledge, or
reason to believe that any archaeological ruins, discoveries or specimens exist
on the Property.

 

Page 54



--------------------------------------------------------------------------------

Loan No. 1013851

 

6.21 REAFFIRMATION AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

Each request by Borrower for an advance under this Agreement, if any, shall
constitute an affirmation (i) on the part of Borrower and Operating Lessee that
the representations and warranties contained in this Agreement and the other
Loan Documents are true and correct in all material respects as of the date and
time of such request, and (ii) on the part of each Guarantor that the
representations and warranties contained in its respective Guaranty, are true
and correct in all material respects as of the time of such request, in each
case except to the extent any such representation or warranty (x) is no longer
true and correct due to any changes of facts or circumstances which do not
constitute a Default or (y) by its nature can only be made as of a specified
date, in which case such representation or warranty shall have been true and
correct on and as of such specified date, and that the relevant conditions
precedent set forth in this Agreement have been satisfied or waived by
Administrative Agent. All representations and warranties made herein shall
survive the execution of this Agreement, the making of all advances hereunder
and the execution and delivery of all other documents and instruments in
connection with the Loan, so long as any Lender has any Commitment to lend to
Borrower hereunder and until the Loan has been paid in full. Notwithstanding
anything in this Section to the contrary, the representations and warranties
contained in this Article are continuing representations and warranties as
provided herein.

6.22 NO SUBORDINATION.

There is no agreement, indenture, contract or instrument to which Borrower or
Operating Lessee is a party or to Borrower’s or Operating Lessee’s knowledge by
which Borrower or Operating Lessee may be bound that requires the subordination
in right of payment of any of Borrower’s or Operating Lessee’s obligations under
this Agreement to any other obligation of Borrower or Operating Lessee.

6.23 PERMITS; FRANCHISES.

Borrower and Operating Lessee each possess, and will hereafter possess, all
material permits, memberships, franchises, contracts and licenses required and
all trademark rights, trade names, trade name rights, patents, patent rights and
fictitious name rights necessary in any material respect to enable it to conduct
the business in which it is now engaged.

6.24 MATERIAL CONTRACTS.

Exhibit K is a true and complete list, as of the Effective Date, of each
Material Contract. Borrower shall deliver written notice to Administrative Agent
no less frequently than quarterly (which notice may be included in Borrower’s
quarterly reporting package delivered in accordance with Article 10) of any
change in the accuracy of Exhibit K. Exhibit K accurately sets forth, with
respect to each such agreement, (i) such agreement’s identity, including title
and date of such agreement and any amendments or modifications of such
agreement, and (ii) the parties to such agreement. A correct and complete copy
in all material respects of each Material Contract specified on Exhibit K has
been provided to Administrative Agent and each is unmodified (except as set
forth on Exhibit K) and, with respect to Material Contracts listed on Exhibit K
as of the Effective Date, in full force and effect as of the Effective Date,
and, with respect to all Material Contracts listed on Exhibit K from time to
time, in full force and effect thereafter unless disclosed to Administrative
Agent in writing, and to Borrower’s and Operating Lessee’s knowledge, none of
Borrower, Operating Lessee or any counterparty to such contracts, is in material
default thereunder unless disclosed to Administrative Agent in writing. Promptly
upon Borrower or Operating Lessee entering into any Material Contract, Borrower
or Operating Lessee, as applicable, shall deliver a copy thereof to
Administrative Agent (and shall obtain Administrative Agent’s prior written
consent with respect thereto to the extent required hereunder).

 

Page 55



--------------------------------------------------------------------------------

Loan No. 1013851

 

6.25 EMPLOYEES.

Neither Borrower nor Operating Lessee has any employees as of the Effective Date
and shall not have any employees thereafter without the prior written consent of
Administrative Agent.

6.26 VEHICLES.

As of the Effective Date, the vehicles listed on the Schedule 6.26 to the
Disclosure Letter are the only vehicles used or proposed to be used in the
operation of the Property, and neither Borrower nor Operating Lessee owns or
leases any other vehicles. If at any time after the Effective Date, Borrower or
Operating Lessee acquires any other vehicles (by purchase or lease) for use in
the operation of the Property whereby the value of such vehicles hereafter
acquired exceed, in the aggregate, $500,000 (as calculated on the fair market
value of such vehicle and/or the contract value of the lease, as applicable),
Borrower or Operating Lessee, as applicable, shall, within thirty (30) after
such acquisition, provide notice to Administrative Agent, including the vehicle
identification numbers, whether such vehicles are owned or leased, and
describing any debt or lease obligation related to such vehicles and, to the
extent any such vehicles are owned, at the request of Administrative Agent,
shall take all action necessary to grant to Administrative Agent a lien on such
vehicles and to perfect such lien.

6.27 COLLECTIVE BARGAINING AGREEMENT.

As of the Effective date, neither Borrower nor Operating Lessee has entered into
or assumed any collective bargaining agreement or other similar labor agreement
and, to Borrower’s and Operating Lessee’s knowledge, no collective bargaining
agreement is in effect that is binding on Borrower, Operating Lessee or the
Property, and neither Borrower nor Operating Lessee shall thereafter enter into
any such agreement without prior written notice to Administrative Agent.

6.28 PROJECT DOCUMENTS.

(a) A true, correct and complete copy (in all material respects) of each of the
Project Documents has been delivered to Administrative Agent by (or on behalf
of) Borrower. To Borrower’s and Operating Lessee’s knowledge, each Project
Document is in full force and effect and, as of the Effective Date, has not been
modified or amended in any manner whatsoever except as disclosed to
Administrative Agent. As of the Effective Date, to Borrower’s and Operating
Lessee’s knowledge, there are no defaults under any of the Project Documents and
no event has occurred, which but for the passage of time, or notice, or both,
would constitute a material default under any of the Project Documents. As of
the Effective Date, (i) no party to any of the Project Documents has commenced
any action or given or received any notice for the purpose of terminating any
Project Document to which it is a party, (ii) except for the Project Documents
and for the Permitted Liens, there are no agreements between Borrower or
Operating Lessee and the applicable counterparty (or counterparties) thereto in
any way concerning the subject matter thereof or the occupancy or use of the
Property and (iii) the interest of Borrower and/or Operating Lessee under the
Project Documents has not been assigned or otherwise encumbered, except for any
applicable assignments and/or pledges to Administrative Agent.

(b) Borrower further certifies that: (i) the obligations of Borrower under that
certain Development Agreement for Gaylord Rockies Hotel and Conference Center
dated as of December 27, 2013, between LNR CPI High Point, LLC, High Point at
DIA Investments, LLC, and Borrower (as assignee of RIDA Development Corp.
pursuant to that certain Assignment and Assumption Agreement dated as of
December 18, 2015), as amended, terminated on the date the Project, as defined
therein, has been completed; and (ii) Borrower has satisfied its obligations
under that certain Amended and Restated Agreement of Capital Contribution and
Joint Escrow Instructions dated as of December 27, 2013, by and between LNR CPI
High Point, LLC, High Point at DIA Investments, LLC and Rida Development Corp.,
as amended.

 

Page 56



--------------------------------------------------------------------------------

Loan No. 1013851

 

6.29 PERSONAL PROPERTY.

Other than the Personal Property and the property of transient hotel guests or
the Manager, no personal property is located on or within the Property, or used
or proposed to be used on the Property. The Manager does not, and will not own
at any time that the Loan is outstanding, any FF&E, Inventory or Personal
Property that is material to the operation of the Property. Borrower and/or
Operating Lessee has good title to all Personal Property free and clear of all
liens.

6.30 [INTENTIONALLY OMITTED].

6.31 SANCTIONS, ANTI-CORRUPTION AND ANTI-MONEY LAUNDERING LAWS.

(a) None of (i) the Borrower, Operating Lessee, any Person specifically included
in the definition of Borrowing Group, or, to the knowledge of Borrower and
Operating Lessee, any of their respective employees or Affiliates, or (ii) to
the knowledge of Borrower and Operating Lessee, any agent or representative of
the Borrower, Operating Lessee or any Person specifically included in the
definition Borrowing Group that will act in any capacity in connection with or
benefit from the Loan, (A) is a Sanctioned Person or currently the subject or
target of any Sanctions, (B) is controlled by or acting on behalf of a
Sanctioned Person, (C) is located, organized or resident in a Sanctioned
Country, (D) is under administrative, civil or criminal investigation for an
alleged violation of, or received notice from or made a voluntary disclosure to
any governmental entity regarding a possible violation of, Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions by a governmental authority that
enforces Sanctions or any Anti-Corruption Laws or Anti-Money Laundering Laws, or
(E) directly or indirectly knowingly derives revenues from investments in, or
transactions with, Sanctioned Persons.

(b) Each Person specifically included in the definition of Borrowing Group has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Person and their respective directors, officers, employees,
agents and Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions.

(c) Each of the Borrower, Operating Lessee, and each Person specifically
included in the definition of Borrowing Group, each director, officer, and, to
the knowledge of Borrower and Operating Lessee, employee, agent and Affiliate of
Borrower, Operating Lessee and each Person specifically included in the
definition of Borrowing Group, is in compliance in all material respects with
all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.

(d) No proceeds of any Loan have been used, directly or indirectly, by the
Borrower, Operating Lessee, any Person specifically included in the definition
of Borrowing Group or, to their knowledge, any of its or their respective
directors, officers, employees and agents (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, including any payments (directly or indirectly) to a Sanctioned Person
or a Sanctioned Country or (iii) in any manner that would cause any Person to be
in violation of Sanctions.

 

Page 57



--------------------------------------------------------------------------------

Loan No. 1013851

 

6.32 EEA FINANCIAL INSTITUTIONS.

No Loan Party is an EEA Financial Institution and no Loan Party may become an
EEA Financial Institution without the written consent of all Lenders in their
sole discretion.

ARTICLE 7 HAZARDOUS MATERIALS.

7.1 SPECIAL REPRESENTATIONS AND WARRANTIES.

Without in any way limiting the other representations and warranties set forth
in this Agreement, and after reasonable investigation and inquiry, each of
Borrower and Operating Lessee hereby specially represents and warrants to the
best of Borrower’s and Operating Lessee’s knowledge (which knowledge is based
solely on those reports listed on Schedule 7.1 to the Disclosure Letter) as of
the date of this Agreement as follows:

(a) Hazardous Materials. Except as set forth in those certain reports listed on
Schedule 7.1 to the Disclosure Letter, the Property is not and has not been a
site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any oil,
flammable explosives, asbestos, mold, toxic mold, urea formaldehyde insulation,
radioactive materials, hazardous wastes, toxic or contaminated substances or
similar materials, including, without limitation, any substances which are
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “toxic
substances,” “wastes,” “regulated substances,” “industrial solid wastes,” or
“pollutants” under the Hazardous Materials Laws, as described below, and/or
other applicable environmental laws, ordinances and regulations (collectively,
the “Hazardous Materials”). “Hazardous Materials” shall not include commercially
reasonable amounts of such materials used in the ordinary course of
construction, renovation, demolition or operation of the Property which are used
and stored in accordance with all applicable environmental laws, ordinances and
regulations.

(b) Hazardous Materials Laws. The Property is in compliance with all laws,
ordinances and regulations relating to Hazardous Materials applicable to the
Property (“Hazardous Materials Laws”), including, without limitation: the Clean
Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water Pollution
Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986, “CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control
Act, as amended, 15 U.S.C. Section 2601 et seq.; the Hazardous Materials
Transportation Act, as amended 49 U.S.C. Section 1801 et seq.; the Atomic Energy
Act, as amended, 42 U.S.C. Section 2011 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act, as amended, 7 U.S.C. Section 136 et seq.; the
Occupational Safety and Health Act, as amended, 29 U.S.C. Section 651, the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
Section 11001 et seq.; the Mine Safety and Health Act of 1977, as amended, 30
U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as amended, 42 U.S.C.
Section 300f et seq.; each as now and hereafter amended, and the regulations
thereunder, and any other applicable local, state and/or federal laws or
regulations that govern (i) the existence, cleanup and/or remedy of
contamination on the Property; (ii) the protection of the environment from
released, spilled, deposited or otherwise emplaced contamination; (iii) the
control of hazardous wastes; or (iv) the use, generation, transport, treatment,
removal or recovery of Hazardous Materials, including any and all building
materials.

(c) Hazardous Materials Claims. There are no claims, actions, proceedings or
investigations (“Hazardous Materials Claims”) pending or, to the best of
Borrower’s or Operating Lessee’s knowledge, threatened against Borrower,
Operating Lessee, the Property or Collateral by any Governmental Authority,
governmental agency or by any other person or entity relating to Hazardous
Materials or alleging any violation or liability pursuant to Hazardous Materials
Laws.

 

Page 58



--------------------------------------------------------------------------------

Loan No. 1013851

 

7.2 HAZARDOUS MATERIALS COVENANTS.

Each of Borrower and Operating Lessee agrees as follows:

(a) No Hazardous Activities. Neither Borrower nor Operating Lessee shall cause
or knowingly permit the Property or Improvements to be used as a site for the
use, generation, manufacture, storage, treatment, release, discharge, disposal,
transportation or presence of any Hazardous Materials.

(b) Compliance. Each of Borrower and Operating Lessee shall comply in all
material respects and cause the Property to comply in all material respects with
all Hazardous Materials Laws.

(c) Notices. Each of Borrower and Operating Lessee shall promptly notify
Administrative Agent in writing of: (i) the discovery of any Hazardous Materials
on, under or about the Property; (ii) any knowledge by Borrower or Operating
Lessee that the Property does not comply with any Hazardous Materials Laws and
(iii) any Hazardous Materials Claims initiated against Borrower or Operating
Lessee.

(d) Remedial Action. In response to the presence of any Hazardous Materials on,
under or about the Property and/or Improvements that is required by law to be
remediated, Borrower shall and/or shall cause Operating Lessee to immediately
take, at Borrower’s or Operating Lessee’s sole expense, all remedial action to
the extent required by any applicable Hazardous Materials Laws or any judgment,
consent decree, settlement or compromise in respect to any Hazardous Materials
Claims.

7.3 INSPECTION BY ADMINISTRATIVE AGENT.

Upon reasonable prior notice to Borrower and at all reasonable times (except
that the foregoing shall not be applicable during a Default or in the event of
an emergency), Administrative Agent, its employees and agents, may from time to
time (whether before or after the commencement of a non-judicial or judicial
foreclosure proceeding) enter and inspect the Property for the purpose of
determining the existence, location, nature and magnitude of any past or present
release or threatened release of any Hazardous Materials into, onto, beneath or
from the Property. Borrower shall have the right to have a representative
present at all such inspections.

7.4 HAZARDOUS MATERIALS INDEMNITY.

EACH OF BORROWER AND OPERATING LESSEE HEREBY AGREES TO DEFEND, INDEMNIFY AND
HOLD HARMLESS INDEMNITEES FOR, FROM AND AGAINST ANY AND ALL ACTUAL LOSSES,
ACTUAL DAMAGES (AS OPPOSED TO CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OTHER
THAN CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OR LOST PROFITS OWED BY AN
INDEMNITEE TO A THIRD PARTY), ACTUAL LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS,
COURT COSTS AND LEGAL OR OTHER ACTUAL EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND EXPENSES) WHICH INDEMNITEES MAY INCUR AS A DIRECT
OR INDIRECT CONSEQUENCE OF (A) THE USE, GENERATION, MANUFACTURE, STORAGE,
TREATMENT, RELEASE, THREATENED RELEASE, DISCHARGE, DISPOSAL, TRANSPORTATION OR
PRESENCE OF ANY HAZARDOUS MATERIALS WHICH ARE

 

Page 59



--------------------------------------------------------------------------------

Loan No. 1013851

 

FOUND IN, ON, UNDER, ABOUT OR MIGRATING FROM THE PROPERTY; (B) ANY VIOLATION OR
CLAIM OF VIOLATION OF ANY HAZARDOUS MATERIALS LAWS WITH RESPECT TO THE PROPERTY;
(C) ANY INDEMNITY CLAIM BY A THIRD PARTY AGAINST ONE OR MORE INDEMNITEES IN
CONNECTION WITH ANY OF THE FOREGOING; OR (D) THE BREACH OF ANY COVENANTS (OR
REPRESENTATIONS AND WARRANTIES) OF BORROWER OR OPERATING LESSEE UNDER THIS
ARTICLE, EVEN IF SUCH DAMAGE, LIABILITY, CLAIM, ACTION, JUDGMENT, COST OR
EXPENSE RESULTS FROM THE NEGLIGENCE OF THE INDEMNITEE. SUCH INDEMNITY SHALL
INCLUDE, WITHOUT LIMITATION: (i) THE COSTS, WHETHER FORESEEABLE OR
UNFORESEEABLE, OF ANY REPAIR, CLEANUP OR DETOXIFICATION OF THE PROPERTY, OR THE
REMOVAL OR REMEDIATION OF ANY HAZARDOUS MATERIALS (REGARDLESS OF THE MEDIUM)
FROM THE PROPERTY, OR THE TAKING OF ANY EMERGENCY ACTION, WHICH IS REQUIRED BY
ANY GOVERNMENTAL ENTITY OR IS OTHERWISE NECESSARY TO RENDER THE PROPERTY IN
COMPLIANCE WITH ALL HAZARDOUS MATERIALS LAWS AND REGULATIONS; (ii) ALL OTHER
DIRECT OR INDIRECT CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY
THIRD PARTY TORT CLAIMS OR GOVERNMENTAL CLAIMS, FINES OR PENALTIES AGAINST ANY
AND ALL INDEMNITEES) OWED BY AN INDEMNITEE TO A THIRD PARTY; AND (iii) ALL COURT
COSTS AND REASONABLE ATTORNEYS’ FEES AND EXPENSES PAID OR INCURRED BY ANY AND
ALL INDEMNITEES. DURING THE CONTINUANCE OF A DEFAULT OR IF AN INDEMNITEE SHALL
HAVE BEEN NAMED IN ANY ORDER OR CLAIM RELATED TO HAZARDOUS MATERIALS, EACH
INDEMNITEE SHALL HAVE THE RIGHT AT ANY TIME TO APPEAR IN, AND TO PARTICIPATE IN
AS A PARTY IF IT SO ELECTS, AND BE REPRESENTED BY COUNSEL OF ITS OWN CHOICE IN,
ANY ACTION OR PROCEEDING INITIATED IN CONNECTION WITH ANY HAZARDOUS MATERIALS
LAWS THAT AFFECT THE PROPERTY. PRIOR TO A DEFAULT, THE INDEMNITEES WILL USE
COMMERCIALLY REASONABLE EFFORTS TO MINIMIZE THE FEES AND EXPENSES OF LEGAL
COUNSEL FOR THE INDEMNITEES, WHICH ARE SUBJECT TO REIMBURSEMENT BY THE BORROWER
OR OPERATING LESSEE HEREUNDER BY CONSIDERING THE USAGE OF ONE LAW FIRM TO
REPRESENT THE INDEMNITEES, IF APPROPRIATE UNDER THE CIRCUMSTANCES. INDEMNITOR
SHALL PAY TO THE APPLICABLE INDEMNITEES WITHIN TWELVE (12) BUSINESS DAYS AFTER
DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE
DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO
THE PRINCIPAL BALANCE OF THE NOTES. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, THE FOREGOING INDEMNITY SHALL NOT APPLY TO (A) MATTERS RESULTING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNITEE, (B) MATTERS
RESULTING SOLELY FROM THE ACTIONS OF ANY INDEMNITEE PARTIES TAKEN AFTER SUCH
PARTIES HAVE TAKEN TITLE TO, OR EXCLUSIVE POSSESSION OF THE PROPERTY, OR (C) ANY
LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS OR LEGAL
OR OTHER EXPENSES, RESULTING FROM OR IN CONNECTION WITH HAZARDOUS MATERIALS
INTRODUCED ONTO THE PROPERTY BY ANY INDEMNITEE OR WHICH WERE INTRODUCED ONTO THE
PROPERTY AFTER THE FORECLOSURE (WHETHER MADE BY JUDICIAL FORECLOSURE, PRIVATE
SALE OR OTHER FORECLOSURE) OR CONVEYANCE IN LIEU OF FORECLOSURE.

 

Page 60



--------------------------------------------------------------------------------

Loan No. 1013851

 

7.5 LEGAL EFFECT OF SECTION.

The term of the indemnity provided for herein will commence on the date hereof.
Without in any way limiting the above, it is expressly understood that
Borrower’s and Operating Lessee’s duty to defend and indemnify the Indemnitees
hereunder shall survive: (1) any judicial or non-judicial foreclosure under the
Security Instrument, or transfer of the Property in lieu thereof; (2) the
cancellation of the Notes and the release, satisfaction or reconveyance or
partial release, satisfaction or reconveyance of the Security Instrument; and
(3) the satisfaction of all of Borrower’s and Operating Lessee’s obligations
under the Loan Documents.

ARTICLE 8 INTENTIONALLY OMITTED.

ARTICLE 9 COVENANTS OF BORROWER.

9.1 EXPENSES.

Borrower shall pay Administrative Agent within twelve (12) Business Days after
written demand therefor: (a) all reasonable costs and expenses incurred by
Administrative Agent in connection with the preparation of this Agreement, all
other Loan Documents and Other Related Documents contemplated hereby; (b) all
reasonable third party costs and expenses incurred by Administrative Agent in
connection with the administration of this Agreement, the other Loan Documents
and Other Related Documents for the term of the Loan and Administrative Agent’s
inspection costs in accordance with the terms of this Agreement; and (c) all
costs of enforcement or satisfaction by Administrative Agent or Lenders of any
of Borrower’s or Operating Lessee’s obligations under this Agreement, the other
Loan Documents or the Other Related Documents. For all purposes of this
Agreement, Administrative Agent’s costs and expenses shall include, without
limitation, all appraisal fees, cost engineering and inspection fees, legal fees
and expenses, accounting fees, environmental consultant fees, auditor fees,
recording and filing fees, UCC filing fees and/or UCC vendor fees, flood
certification vendor fees, tax service vendor fees, and the cost to
Administrative Agent of any title insurance premiums, title surveys, mortgage
registration taxes (if applicable), release, reconveyance and notary fees. Each
of Borrower and Operating Lessee recognizes and agrees that formal written
Appraisals of the Property by a licensed independent appraiser may be required
by Administrative Agent’s internal procedures and/or federal regulatory
reporting requirements on an annual and/or specialized basis and that, if
Borrower elects to commence construction of the Expansion, Administrative Agent
may, at its option, require inspection of the Property by an independent
supervising architect and/or cost engineering specialist and/or Independent
Inspecting Architect: (i) prior to each advance; (ii) at least once each month
during the course of construction even though no disbursement is to be made for
that month; (iii) upon Completion of the Expansion; and (iv) at least
semi-annually thereafter. If any of the services described above are provided by
an employee of Administrative Agent, Administrative Agent’s costs and expenses
for such services shall be calculated in accordance with Administrative Agent’s
standard charge for such services and be at market rates.

9.2 ERISA COMPLIANCE.

Each of Borrower and Operating Lessee shall at all times comply with the
provisions of ERISA with respect to any retirement or other employee benefit
plan to which it is a party as employer, and as soon as possible after Borrower
or Operating Lessee knows, or has reason to know, that any Reportable Event (as
defined in ERISA) with respect to any such plan of Borrower or Operating Lessee
has occurred, it shall furnish to Administrative Agent a written statement
setting forth details as to such Reportable Event and the action, if any, which
Borrower or Operating Lessee proposes to take with respect thereto, together
with a copy of the notice of such Reportable Event furnished to the Pension
Benefit Guaranty Corporation. Notwithstanding anything in this section to the
contrary, neither Borrower nor Operating Lessee shall hire any employees or
maintain any retirement or other employee benefit plans without Administrative
Agent’s prior written consent.

 

Page 61



--------------------------------------------------------------------------------

Loan No. 1013851

 

9.3 LEASING.

Except with respect to any guest rooms or conference space within the Property,
and without limiting Manager’s rights under the Management Agreement, each of
Borrower and Operating Lessee shall use its reasonable efforts to maintain all
leasable space in the Property leased at no less than fair market rental rates.

9.4 APPROVAL OF LEASES.

All material leases (which shall not include rentals, licenses or other similar
arrangements of the Property banquet space, meeting space or exhibition space to
hotel guests or other group bookings of Property banquet space, meeting space or
exhibition space) and all amendments to any material lease or converting any
lease into a material lease (other than any amendment or modifications expressly
contemplated by such lease), in each case, for any portion of the Property shall
be upon terms and with tenants approved in writing by Administrative Agent prior
to Borrower’s, Operating Lessee’s or Manager’s, as applicable, execution of any
such lease, amendment or modification. All leases for any portion of the
Property shall include estoppel, subordination, attornment and mortgagee
protection provisions reasonably satisfactory to Administrative Agent. For the
purposes of this Section, a lease will be deemed to be “material” if (a) the
area covered by such lease equals or exceeds 2,500 square feet, and (b) the
total term of such lease, license or concession is not cancelable without
penalty on thirty (30) days’ notice by Borrower, Operating Lessee or Manager, as
applicable, or will exceed one (1) calendar year (either based on the stated
term, or as a result of an automatic renewal provision that is not cancelable by
Manager, Operating Lessee or Borrower, as applicable). Neither Borrower nor
Operating Lessee shall assign or sublease its interest (or any portion thereof)
under the Operating Lease without the prior written consent of Administrative
Agent.

9.5 EXISTENCE AND ORGANIZATIONAL DOCUMENTS.

Each of Borrower and Operating Lessee shall preserve and maintain its existence
and all of its rights, privileges and franchises necessary or desirable to
conduct its business. Neither Borrower nor Operating Lessee shall amend, modify
or otherwise alter its operating agreement or any other organizational documents
without Administrative Agent’s prior written consent, such consent not to be
unreasonably withheld, delayed or conditioned. Each of Borrower and Operating
Lessee shall immediately provide Administrative Agent with copies of any
amendments or modifications of its formation or organizational documents.

Notwithstanding anything to the contrary contained herein, Administrative Agent
and Lenders hereby approve (without the need of Borrower or Operating Lessee
obtaining written consent of the same) (i) the Transfer of all the limited
liability company membership interests in Borrower to PropCo; (ii) the Transfer
of all the limited liability company membership interests in Operating Lessee to
OpCo; (iii) the elimination of Aurora Convention Center Hotel Mezz, LLC, Aurora
Convention Center Hotel Member, LLC, Aurora Convention Center Hotel Lessee MidCo
Member, LLC and Aurora Convention Center Hotel Lessee MidCo, LLC by dissolution
or merger into their owners; and (iv) PropCo entering into that certain Second
Amended and Restated Limited Liability Company Agreement of Borrower and OpCo
entering into that certain Amended and Restated Limited Liability Company
Agreement of Operating Lessee, with respect to this clause (iv), copies of which
were previously delivered to Administrative Agent, together with all other such
documents to effectuate the re-organization contemplated in this sentence,
subject to each Lender’s successful completion of all requirements of the
PATRIOT Act or any other Anti-Money Laundering Laws to which each Lender is
subject. In connection with the foregoing, Borrower and Operating Lessee shall
(a) provide to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent and Lenders in order to
comply with requirements of any Anti-Money Laundering Laws, including, without
limitation, the PATRIOT Act and any applicable “know your customer” rules and
regulations, and (b) each Loan Party or subsidiary thereof that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall deliver,
after the request of Administrative Agent or any Lender, a Beneficial Ownership
Certification in relation to such Loan Party or such subsidiary.

 

Page 62



--------------------------------------------------------------------------------

Loan No. 1013851

 

9.6 SUBDIVISION MAPS.

Prior to recording any final map, plat, parcel map, lot line adjustment or other
subdivision map of any kind covering any portion of the Property (collectively,
“Subdivision Map”), Borrower shall submit such Subdivision Map to Administrative
Agent for Administrative Agent’s review and approval, which approval shall not
be unreasonably withheld, conditioned or delayed. Within five (5) Business Days
after Administrative Agent’s request, each of Borrower and Operating Lessee
shall execute, acknowledge and deliver to Administrative Agent such amendments
to the Loan Documents as Administrative Agent may reasonably require to reflect
the change in the legal description of the Property resulting from the
recordation of any Subdivision Map. In connection with and promptly after the
recordation of any amendment or other modification to the Security Instrument
recorded in connection with such amendments, Borrower shall deliver to
Administrative Agent, for the benefit of Lenders, at Borrower’s sole expense, a
title endorsement to the Title Policy in form and substance reasonably
satisfactory to Administrative Agent insuring the continued first priority lien
of the Security Instrument. Subject to the execution and delivery by Borrower
and Operating Lessee of any documents required under this Section,
Administrative Agent, on behalf of Lenders, shall, if required by applicable
law, sign any Subdivision Map approved by Administrative Agent pursuant to this
Section.

9.7 OPINION OF LEGAL COUNSEL.

Borrower shall provide, at Borrower’s expense, an opinion of legal counsel in
form and content satisfactory to Administrative Agent to the effect that:
(a) upon due authorization, execution and recordation or filing as may be
specified in the opinion, each of the Loan Documents and Other Related Documents
shall be legal, valid and binding instruments, enforceable against Borrower,
Operating Lessee, Guarantor or any applicable Affiliates thereof in accordance
with their respective terms; (b) Borrower, Operating Lessee and Guarantor are
duly formed and have all requisite authority to enter into the Loan Documents
and Other Related Documents; and (c) such other matters, incident to the
transactions contemplated hereby, as Administrative Agent may reasonably
request.

9.8 FURTHER ASSURANCES; CORRECTION OF DEFECTS.

(a) Borrower shall, if any Note is mutilated, destroyed, lost, or stolen,
promptly deliver to Administrative Agent, in substitution therefore, a new
promissory note containing the identical terms and conditions as the Note with a
notation thereon of the unpaid principal and accrued and unpaid interest;

(b) Each of Borrower and Operating Lessee shall, upon Administrative Agent’s
reasonable request, execute, deliver, record and furnish such documents as
Administrative Agent may reasonably deem necessary or desirable solely to
(i) perfect and maintain perfected as valid liens upon the Collateral and all
other collateral given for the Loan the liens granted by Borrower and Operating
Lessee to Administrative Agent for the benefit of Lenders under the Loan
Documents, (ii) correct any errors of a typographical nature or inconsistencies
which may be contained in any of the Loan Documents, and (iii) consummate fully
the transaction contemplated under this Agreement; provided however, that such
documentation shall not increase the duties, liabilities or obligations of
Borrower or Operating Lessee hereunder or reduce the rights of Borrower or
Operating Lessee hereunder.

(c) Intentionally omitted; and

 

Page 63



--------------------------------------------------------------------------------

Loan No. 1013851

 

(d) Within a commercially reasonable period of time after Borrower or Operating
Lessee acquires actual knowledge of or is given written notice of a material
defect in the Collateral, Borrower shall and/or shall cause Operating Lessee to
commence and continue with diligence to correct all such defects and departures
(including, without limitation, any corrective action necessary to perfect and
maintain perfected as valid liens upon the Collateral and all other collateral
given for the Loan the liens granted by Borrower and Operating Lessee to
Administrative Agent for the benefit of Lenders under the Loan Documents).
Borrower or Operating Lessee, as applicable, shall complete such corrections
within thirty (30) days after Borrower or Operating Lessee acquires such
knowledge or is given such notice, or, if such corrections cannot reasonably be
completed within thirty (30) days then within ninety (90) days in total so long
as Borrower or Operating Lessee, as applicable, shall diligently pursue such
correction and no material default beyond applicable notice and cure periods
shall exist under any Project Document. Upon Borrower or Operating Lessee
acquiring knowledge of such defect (other than as a result of written notice to
Borrower or Operating Lessee from Administrative Agent), Borrower or Operating
Lessee, as applicable, shall promptly advise Administrative Agent in writing of
such matter and the measures being taken to make such corrections, along with an
estimate of the time of completion.

9.9 ASSIGNMENT.

Without the prior written consent of Lenders, none of Operating Lessee, Borrower
or Lender shall assign its interest under any of the Loan Documents, or in any
monies due or to become due thereunder, and any assignment without such consent
shall be void. In this regard, each of Borrower and Operating Lessee
acknowledges that Lenders would not make this Loan except in reliance on
Borrower’s expertise, reputation, prior experience in developing, operating and
constructing commercial real property, Lenders’ knowledge of Borrower, and
Lenders’ understanding that this Agreement is more in the nature of an agreement
involving personal services than a standard loan where Lenders would rely on
security which already exists.

9.10 MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT.

(a) Neither Borrower nor Operating Lessee shall, without Requisite Lenders’
prior written consent (which may be withheld in Requisite Lenders’ sole
discretion), surrender, terminate or cancel the Management Agreement or any
Franchise Agreement, or otherwise replace the Manager or any Franchisor.

(b) Neither Borrower nor Operating Lessee shall, without Requisite Lenders’
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed), enter into any operating lease or franchise or management agreement
with respect to the Property except the Management Agreement and the Operating
Lease.

(c) Neither Borrower nor Operating Lessee shall reduce or consent to the
reduction of or extension of the term of the Management Agreement or any
Franchise Agreement, without Requisite Lenders’ prior written consent.

(d) Except as provided in the Management Agreement, neither Borrower nor
Operating Lessee shall increase or consent (to the extent either has the right
to consent) to the increase by any material amount of the amount of any fees
under the Management Agreement or any Franchise Agreement, without
Administrative Agent’s prior written consent, in each case to the extent
periodic increases are not expressly contemplated by the Management Agreement or
any Franchise Agreement, as applicable.

 

Page 64



--------------------------------------------------------------------------------

Loan No. 1013851

 

(e) Neither Borrower nor Operating Lessee shall otherwise modify, change,
supplement, alter or amend, or waive or release any of its material rights and
remedies under the Management Agreement or any Franchise Agreement, in any
material respect without Requisite Lenders’ prior written consent or in any
other respects without Administrative Agent’s prior written consent.

(f) Each of Borrower and Operating Lessee shall duly perform and observe in all
material respects all of the terms and conditions on its respective part, as
applicable, to be performed and observed under the Management Agreement and any
Franchise Agreement.

(g) Each of Borrower and Operating Lessee shall use commercially reasonable
efforts to cause the Manager and any Franchisor to manage and operate the
Property substantially in accordance with the Management Agreement and any
Franchise Agreement, respectively, to the extent Borrower and/or Operating
Lessee is a party to the Management Agreement and/or Franchise Agreement.

(h) Each of Borrower and Operating Lessee shall pay all management fees and
other amounts required to be paid by Borrower and Operating Lessee,
respectively, under (i) the Management Agreement in accordance with the
Management Agreement and (ii) under the Franchise Agreement in accordance with
any Franchise Agreement.

(i) Each of Borrower and Operating Lessee shall deliver to Administrative Agent
a copy of each financial statement, business plan, capital expenditures plan,
other material notices and material reports received by it under the Management
Agreement together with the other monthly reports delivered by Borrower to
Lender pursuant to the terms hereof.

(j) Borrower shall and/or shall cause Operating Lessee to cause any new Manager
to enter into such agreements with Administrative Agent as Administrative Agent
may reasonably request to subordinate the Management Agreement to the Loan.

(k) [Intentionally Omitted].

(l) Each of Borrower and Operating Lessee shall, and shall enforce its rights
under the Management Agreement to cause Manager to: (i) keep all material
Licenses in full force and effect and promptly comply in all material respects
with all conditions thereof; and (ii) perform and use commercially reasonably
efforts to cause Manager to perform, if applicable, all obligations of Borrower
and/or Operating Lessee under the Liquor License, keep the Liquor License in
full force and effect and to timely comply with all conditions thereof.

(m) Neither Borrower nor Operating Lessee shall enter into any Franchise
Agreement without the prior written consent of Requisite Lenders’ in Requisite
Lenders’ sole discretion. Upon Requisite Lenders’ consent and concurrently with
the execution of any Franchise Agreement, Borrower shall deliver to
Administrative Agent an executed Franchisor Comfort Letter acceptable to
Administrative Agent. Additionally, while any Franchise Agreement exists, each
of Borrower and Operating Lessee shall cause the Property to be operated in
accordance with such Franchise Agreement and shall, or shall enforce its rights
under the Management Agreement to cause Manager to,:

(i) pay all franchise fees and other amounts due to Franchisor under such
Franchise Agreement in accordance with the Franchise Agreement;

 

Page 65



--------------------------------------------------------------------------------

Loan No. 1013851

 

(ii) promptly perform and/or observe (or cause to be performed and/or observed)
all of the covenants and agreements required to be performed and observed by it
under such Franchise Agreement (including, without limitation, the requirements
of any property improvement plan, as applicable) and do all things necessary to
preserve and to keep unimpaired its rights thereunder;

(iii) promptly notify Administrative Agent of any written notice of default or
written notice of non-compliance received or delivered in connection with such
Franchise Agreement;

(iv) promptly deliver to Administrative Agent a copy of each financial
statement, business plan, capital expenditures plan, property improvement plan
and any notice of default or non-compliance and any other material notice,
report and estimate delivered or received by it or Manager under such Franchise
Agreement; and

(v) indemnify and hold Indemnitees harmless from and against all claims or
liabilities in any way arising in connection with any termination payments under
such Franchise Agreement, and costs or fees relating to any property improvement
plan and liquidated damages, payable under such Franchise Agreement.

9.11 REQUIREMENTS OF LAW.

Each of Borrower and Operating Lessee shall, and shall use commercially
reasonable efforts to cause the Manager to, comply and cause the Property and
other Collateral to comply with all Requirements of Law and shall use
commercially reasonable and good faith efforts to cause other persons or
entities to comply with same in a timely manner.

9.12 SPECIAL COVENANTS; SINGLE PURPOSE ENTITY.

Each of Borrower and Operating Lessee hereby represents, warrants and covenants
with regard to Borrower and Operating Lessee, respectively, as follows:

(a) Limited Purpose.

(i) The sole purpose to be conducted or promoted by Borrower since its
organization and through the date the Loan is repaid in full is to engage in the
following activities: (i) to acquire, own, hold, lease, maintain, develop and
improve the Property and other Collateral and construct the Improvements, and,
if applicable, construct the Expansion; (ii) to enter into and perform its
obligations under the Loan Documents and the Project Documents and the prior
Loan Documents; (iii) to sell, transfer, service, convey, dispose of, pledge,
assign, borrow money against, finance, refinance or otherwise deal with the
Property in accordance with the Loan Documents; and (iv) to engage in any lawful
act or activity and to exercise any powers permitted to limited liability
companies organized under the laws of Delaware that are related or incidental to
and necessary, convenient or advisable for the accomplishment of the above
mentioned purposes.

(ii) The sole purpose to be conducted or promoted by Operating Lessee since its
organization and through the date the Loan is repaid in full is to engage in the
following activities: (i) to acquire substantially all of the FF&E; (ii) to
lease the Property pursuant to the Operating Lease; (iii) to enter into and
perform its obligations under the Loan Documents and the prior Loan Documents;
(iv) to accept and assume from Borrower, by assignment, all of Borrower’s rights
and obligations under the Management Agreement; and (v) to engage in any lawful
act or activity and to exercise any powers permitted to limited liability
companies organized under the laws of Delaware that are related or incidental to
and necessary, convenient or advisable for the accomplishment of the above
mentioned purposes.

 

Page 66



--------------------------------------------------------------------------------

Loan No. 1013851

 

(b) Limitations on Debt, Actions. Notwithstanding anything to the contrary in
the Loan Documents or in any other document governing the formation, management
or operation of Borrower and Operating Lessee, neither Borrower nor Operating
Lessee shall:

(i) Except as between Borrower and Operating Lessee, guarantee any obligation of
any person or entity, including any Affiliate, or become obligated for the debts
of any other person or entity or hold out its credit as being available to pay
the obligations of any other person or entity;

(ii) engage, directly or indirectly, in any business other than as required or
permitted to be performed under this Section;

(iii) incur, create or assume any indebtedness or liabilities, secured or
unsecured, direct or contingent, other than the Loan, the Interest Rate
Protection Agreement, under the Operating Lease Documents, unsecured trade
payables incurred in the ordinary course of its business (and if Borrower elects
to commence construction of the Expansion, not in connection with the
Construction Agreement) that are related to the ownership and operation of the
Property, and equipment leases not to exceed $2,500,000 at any time outstanding;

(iv) except as contemplated by this Agreement, make or permit to remain
outstanding any loan or advance to, or own or acquire any stock or securities
of, any person or entity;

(v) to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, sale or other transfer of any of its assets
outside the ordinary course of Borrower’s or Operating Lessee’s business except
as permitted by this Agreement;

(vi) buy or hold evidence of indebtedness issued by any other person or entity;

(vii) form, acquire or hold any subsidiary (whether corporate, partnership,
limited liability company or other) or own any equity interest in any other
entity;

(viii) own any asset or property other than the Property, the Operating Lease,
the FF&E and other incidental personal property necessary for the ownership or
operation of the Property; or

(ix) without the unanimous written approval of all members of Borrower and
Operating Lessee, file for voluntary bankruptcy, petition for the appointment of
a receiver for its property, make a general assignment for the benefit of its
creditors or file for dissolution.

No debt other than the Loan may be secured by any direct or indirect interest in
the Property, the Operating Lessee or the Borrower, whether senior, subordinate
or pari passu, provided, however, that any Swap Agreement that is a Secured
Interest Rate Protection Agreement shall be secured by the Security Instrument
on a pari passu basis with the other Secured Obligations (as defined in the
Security Instrument) pursuant to the terms therein.

 

Page 67



--------------------------------------------------------------------------------

Loan No. 1013851

 

(c) Separateness Covenants. In order to maintain its status as a separate entity
and with the intent to avoid consolidation with any Affiliate, each of Borrower
and Operating Lessee represents and warrants that in the conduct of its
operations since its organization it has and will continue through the date the
Loan is repaid in full to observe the following covenants (collectively, the
“Separateness Provisions”): (i) maintain books and records and bank accounts
separate from those of any other person or entity; (ii) maintain its assets in
such a manner that it is not costly or difficult to segregate, identify or
ascertain such assets; (iii) comply with all organizational formalities
necessary to maintain its separate existence; (iv) hold itself out to creditors
and the public as a legal entity separate and distinct from any other entity;
(v) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other person or entity except that Borrower’s
or Operating Lessee’s assets may be included in a consolidated financial
statement of its’ Affiliate so long as appropriate notation is made on such
consolidated financial statements to indicate the separateness of Borrower or
Operating Lessee, as applicable, from such Affiliate and to indicate that
Borrower’s or Operating Lessee’s assets and credit are not available to satisfy
the debts and other obligations of such Affiliate or any other person or entity;
(vi) prepare and file its own tax returns separate from those of any person or
entity to the extent required by applicable law, and pay any taxes required to
be paid by applicable law; (vii) allocate and charge fairly and reasonably any
common employee or overhead shared with Affiliates; (viii) not enter into any
transaction with any Affiliate, except on an arm’s-length basis on terms which
are intrinsically fair and no less favorable than would be available for
unaffiliated third parties (which for the avoidance of doubt shall include the
Operating Lease); (ix) conduct business in its own name, and use separate
stationery, invoices and checks bearing its own name; (x) not commingle its
assets or funds with those of any other person or entity except in accordance
with the Management Agreement; (xi) not assume, guarantee or pay the debts or
obligations of any other person or entity other than debts or obligations
arising under the Loan Documents; (xii) use commercially reasonable efforts to
correct any known misunderstanding as to its separate identity; (xiii) not
permit any Affiliate to guarantee or pay its obligations (other than limited
guarantees and indemnities pursuant to the Loan Documents); (xiv) not make loans
or advances to any other person or entity; (xv) pay its liabilities and expenses
out of and to the extent of its own funds; (xvi) [intentionally omitted]; (xvii)
maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities; provided, however, that the foregoing shall not
require any equity owner to make additional capital contributions to Borrower or
Operating Lessee nor shall the breach thereof create any liability for the
Guarantors; and (xviii) use commercially reasonable efforts to cause the
managers, officers, employees, agents and other representatives of Borrower and
Operating Lessee to act with respect to Borrower and Operating Lessee,
respectively, consistently and in furtherance of the foregoing.

(d) Delaware Division. Neither Borrower nor Operating Lessee shall (i) create or
adopt a Plan of Division, or file a Certificate of Division with the Secretary
of State of Delaware, or otherwise effectuate a Delaware LLC Division of any
Person; (ii) be liquidated, terminated, dissolved, or merged or consolidated
into another entity (including, in each case, without limitation, pursuant to a
Delaware LLC Division); (iii) be divided into two or more Persons, including,
without limitation, becoming a Delaware Divided LLC (whether or not the original
Person survives such division); or (iv) be created, or reorganized into, one or
more series pursuant to a Delaware LLC Division or otherwise.

Failure of Borrower or Operating Lessee to comply with any of the covenants
contained in this Section or any other covenants contained in this Agreement
shall not affect the status of Borrower or Operating Lessee as a separate legal
entity.

 

Page 68



--------------------------------------------------------------------------------

Loan No. 1013851

 

9.13 LIMITATIONS ON DISTRIBUTIONS, ETC.

For so long as a Default exists, neither Borrower nor Operating Lessee shall
distribute any money or other property to any member of Borrower or Operating
Lessee or any other Person, whether in the form of earnings, income, payments
under the Operating Lease or other proceeds from the Property, nor shall
Borrower or Operating Lessee repay any principal or interest on any loan or
other advance made to Borrower or Operating Lessee by any member, nor shall
Borrower or Operating Lessee loan or advance any funds to any such member;
provided, however, that Operating Lessee shall not be prohibited from making any
payment from funds otherwise available to Operating Lessee to Borrower that is
due to Borrower under the Operating Lease. So long as no Default exists at the
time of the proposed distribution, and no Default will result therefrom, and
Borrower and Operating Lessee have made, to the extent applicable, all Monthly
FF&E Deposits required under Section 3.7, Borrower and Operating Lessee may make
distributions (i) to the extent permitted pursuant to the Cash Management
Agreement and Operating Lessee Cash Management Agreement and (ii) of “Key Money”
(as defined in the Management Agreement). Notwithstanding anything in this
Agreement or in the Cash Management Agreement to the contrary and provided no
Default exists, Borrower shall be permitted to convey the FF&E (or substantially
all of the FF&E) and any working capital required under Section 4.09 of the
Management Agreement to Operating Lessee. If a Default shall occur and be
continuing, Operating Lessee shall not accept payment from Borrower of any fees
owing under the Operating Lease for any period after the occurrence of such
Default, and any such payments received by Operating Lessee shall be held by
Operating Lessee as trustee for Administrative Agent and paid over to Agent on
account of the indebtedness of Borrower to Administrative Agent under the Note,
the Mortgage or the other Loan Documents.

9.14 MERGER, CONSOLIDATION AND TRANSFER OF ASSETS.

Neither Borrower nor Operating Lessee shall: (a) merge or consolidate with any
other entity; (b) make any substantial change in the nature of Borrower’s or
Operating Lessee’s business or structure; (c) acquire all or substantially all
of the assets of any other entity; or (d) sell, lease, assign, encumber, pledge,
hypothecate, mortgage or transfer or otherwise dispose of any of Borrower’s or
Operating Lessee’s assets (except for non-real estate assets not critical to the
operation of the Property disposed or replaced in the normal course of
business), except with the prior written consent of Administrative Agent or as
otherwise expressly permitted under this Agreement, including, without
limitation Section 9.15 below.

9.15 PROHIBITED TRANSFERS.

(a) Prohibited Property Transfers. Neither Borrower nor Operating Lessee shall
cause or permit any Transfer of all or any part of the Property (collectively, a
“Prohibited Property Transfer”), including, without limitation, the Transfer of
all or any part of Borrower’s or Operating Lessee’s right, title and interest in
and to any revenue from the Property. Notwithstanding the foregoing, the
following shall not be deemed a Prohibited Property Transfer: (i) a Transfer
that is expressly permitted under Section 9.15(d) below, (ii) agreements with
the Architect, Contractor, Manager and all other contractors performing services
or providing materials in connection with the Improvements and/or Expansion,
(iii) Permitted Liens, (iv) agreement with any transient persons or entities or
groups for use of the hotel, (v) Leases in accordance with Section 9.4, (vi) the
Operating Lease and (viii) such other matters with respect to the Property
permitted pursuant to this Agreement or otherwise approved by Administrative
Agent in writing.

 

Page 69



--------------------------------------------------------------------------------

Loan No. 1013851

 

(b) Prohibited Equity Transfers. Except as permitted below, without the prior
written consent of Requisite Lenders which may be withheld in Requisite Lenders’
sole discretion, neither Borrower nor Operating Lessee shall cause or permit any
Transfers of any direct or indirect legal or beneficial interest in any of
Borrower, Operating Lessee, Rida Guarantor and Ryman Guarantor (each, a
“Restricted Party”) (collectively, a “Prohibited Equity Transfer”), including,
without limitation the following Transfers:

(i) if a Restricted Party is a limited liability company, any merger or
consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or any
profits or proceeds relating to such membership interest, or the Transfer of a
non-managing membership interest or the creation or issuance of new non-managing
membership interests, or

(ii) if a Restricted Party is a corporation, any merger, consolidation or other
Transfer of such corporation’s stock or the creation or issuance of new stock in
one or a series of transactions, or

(iii) if a Restricted Party is a partnership, any merger or consolidation or the
change, removal, resignation or addition of a general partner (or if no general
partner, any partner) or any profits or proceeds relating to such partnership
interest, or the Transfer of a non-general partnership interest or the creation
or issuance of new non-general partnership interests.

(c) Permitted Equity Transfers; General Requirements. Notwithstanding anything
to the contrary herein, so long as no Default exists, the transfers in
Section 9.15(d) below may be consummated without the consent of Requisite
Lenders (provided, however, to the extent Administrative Agent is provided
notice of such Transfer from Borrower or Operating Lessee, Administrative Agent
will provide such notice to Lenders) and without payment of any transfer fee,
provided, that:

(i) after giving effect to such sale or transfer none of the transferees shall
be a Sanctioned Person; and

(ii) Borrower and Operating Lessee shall be directly or indirectly managed and
Controlled by any one or more of Rida Guarantor and/or the Immediate Family of
Rida Guarantor, a Transfer Affiliate of Rida Guarantor, Ryman Guarantor or a
Transfer Affiliate of Ryman Guarantor (or, to the extent permitted by subsection
(d)(viii) below, a Qualified Transferee), and after giving effect to such sale
or transfer, one or more of Rida Guarantor and/or the Immediate Family of Rida
Guarantor, Ryman Guarantor and/or the respective Transfer Affiliates of any of
the foregoing (or, to the extent permitted by subsection (d)(viii) below, a
Qualified Transferee) shall collectively own at least fifty and one-tenth
percent (50.1%) of the direct and/or indirect interests in each of Borrower and
Operating Lessee; and

(iii) at all times when Borrower and Operating Lessee are directly or indirectly
managed and Controlled by Ryman Guarantor or a Transfer Affiliate of Ryman
Guarantor, there shall be no “Change in Control” of RHP Hotel Properties, LP as
the borrower under (and as defined in) its principal bank credit facility
referenced in Section 12 of the Ryman Guaranty, unless in connection with the
acquisition of Ryman or its Transfer Affiliate by a Qualified Transferee.

 

Page 70



--------------------------------------------------------------------------------

Loan No. 1013851

 

(d) Permitted Equity Transfer. Subject to compliance with Section 9.15(c) above
and Section 9.15(g) below, so long as no Default exists the transfers in this
subsection (d) may be consummated without the consent of Requisite Lenders,
provided, that after giving effect to such sale or transfer none of the
transferees shall be a Sanctioned Person:

(i) Transfers of up to forty-nine and nine tenths percent (49.9%) of the direct
or indirect non-managing member interests (but subject to customary major
decision approval rights) in the Borrower and Operating Lessee so long as:

(A) Ryman (or, to the extent permitted by subsection (viii) below, a Qualified
Transferee) and Rida Member both remain direct or indirect owners of the
Borrower and Operating Lessee and there are no changes to the Guarantors or
Guaranties;

(B) Ryman (or, to the extent permitted by subsection (viii) below, a Qualified
Transferee) and/or Rida Member collectively own at least fifty and one-tenth
percent (50.1%) of the direct or indirect interests in the Borrower and the
Operating Lessee;

(C) either or both of Rida Member and/or Ryman Member Control Borrower and the
Operating Lessee; and

(D) any transferee that acquires more than twenty-five percent (25%) of the
direct or indirect interests in the Borrower or Operating Lessee is a Customer
in Good Standing.

(ii) In connection with a buy-out of Ryman’s interest in the Borrower and/or
Operating Lessee, the acquisition by any Person (other than through Rida Member
or a Transfer Affiliate of Rida Member), of up to forty-nine and nine tenths
percent (49.9%) of the direct or indirect non-managing member interests (but
subject to customary major decision approval rights) in the Borrower and
Operating Lessee so long as:

(A) Rida Guarantor shall assume one hundred percent (100%) of the obligations
under the repayment and carry obligations set forth in Section 1.1 and
Section 1.2 of the Ryman Guaranty;

(B) Rida Guarantor and/or the Immediate Family of Rida Guarantor, collectively
retains not less than the greater of (I) a twenty-five and one tenth percent
(25.1%) ownership interest, directly or indirectly, in the Borrower and the
Operating Lessee and (II) a fifty and one-tenth percent (50.1%) ownership
interest on a combined basis, directly or indirectly, in the Rida Member and any
Transfer Affiliate of Rida Guarantor (and/or the Immediate Family of Rida
Guarantor);

(C) Rida Member and/or a Transfer Affiliate of Rida Guarantor (and/or the
Immediate Family of Rida Guarantor) own, collectively, not less than a fifty and
one-tenth percent (50.1%) ownership interest, directly or indirectly, in the
Borrower and the Operating Lessee;

(D) Rida Member Controls Borrower and the Operating Lessee; and

(E) any transferee that acquires more than twenty-five percent (25%) of the
direct or indirect interests in the Borrower or Operating Lessee is a Customer
in Good Standing.

 

Page 71



--------------------------------------------------------------------------------

Loan No. 1013851

 

(iii) In connection with a buy-out of Rida’s interest in the Borrower and/or
Operating Lessee, the acquisition by any Person (other than through Ryman or a
Transfer Affiliate of Ryman), of up to forty-nine and nine tenths percent
(49.9%) direct or indirect non-managing member interests (but subject to
customary major decision approval rights) in the Borrower and Operating Lessee
so long as:

(A) Ryman Guarantor shall assume one hundred percent (100%) of the obligations
under the repayment and carry obligations set forth in Section 1.1 and
Section 1.2 of the Rida Guaranty;

(B) Ryman and/or a Transfer Affiliate of Ryman (or, to the extent permitted by
subsection (viii) below, a Qualified Transferee) own, collectively, not less
than a fifty and one-tenth percent (50.1%) ownership interest, directly or
indirectly, in the Borrower and the Operating Lessee;

(C) Ryman Member Controls Borrower and the Operating Lessee; and

(D) any transferee that acquires more than twenty-five percent (25%) of the
direct or indirect interests in the Borrower or Operating Lessee is a Customer
in Good Standing.

(iv) Transfers of direct or indirect interests in Rida Member and/or a Transfer
Affiliate of Rida Guarantor (and/or the Immediate Family of Rida Guarantor) to
any Person so long as (A) such Person does not acquire greater than a ten
percent (10%) direct or indirect interest in Rida Member and/or the Transfer
Affiliate of Rida Guarantor (and/or the Immediate Family of Rida Guarantor), (B)
the Immediate Family of Ira Mitzner and/or Ira Mitzner, collectively, retain at
least a thirty-five percent (35%) ownership interest, directly or indirectly, in
Rida Member (and, if applicable, the Transfer Affiliate of Rida Guarantor
(and/or the Immediate Family of Rida Guarantor)) and Control Rida Member (and,
if applicable, the Transfer Affiliate of Rida Guarantor (and/or the Immediate
Family of Rida Guarantor)) (C) Ryman (or, to the extent permitted by subsection
(viii) below, a Qualified Transferee) and the Rida Member (and, if applicable,
the Transfer Affiliate of Rida Guarantor (and/or the Immediate Family of Rida
Guarantor)), collectively owns at least fifty and one-tenth percent (50.1%) of
the direct or indirect interests in the Borrower and the Operating Lessee and
(D) either or both of Rida Member and/or Ryman Member Control Borrower and the
Operating Lessee;

(v) either (i) a Transfer of any or all of Rida Member’s direct or indirect
interest in Borrower and Operating Lessee to Ryman or a Transfer Affiliate of
Ryman (or, to the extent permitted by subsection (viii) below, a Qualified
Transferee) or (ii) a Transfer of any or all of Ryman’s direct or indirect
interest in Borrower and Operating Lessee to Rida Member or a Transfer Affiliate
of Rida Guarantor (and/or the Immediate Family of Rida Guarantor) or Rida
Member;

(vi) a Transfer or sale of all (but not less than all) of Ryman’s direct or
indirect interest in the Borrower and Operating Lessee to a Transfer Affiliate
of RHP Hotel Properties, LP that is Controlled by RHP Hotel Properties, LP and
is otherwise reasonably acceptable to Administrative Agent;

 

Page 72



--------------------------------------------------------------------------------

Loan No. 1013851

 

(vii) a Transfer or sale of any or all of RHP Hotel Properties, LP’s direct or
indirect interest in the Borrower or Operating Lessee to a direct or indirect
wholly owned subsidiary of RHP Hotel Properties, LP;

(viii) a Transfer of any or all direct or indirect interests in Ryman Member or
Ryman Member’s or Ryman’s Transfer Affiliate(s)’s Transfer of any or all direct
or indirect interest in the Borrower or Operating Lessee, as part of a sale of
substantially all of the hotel assets of Ryman and/or its subsidiaries to a
Qualified Transferee;

(ix) a Transfer of any or all of any Ares Member’s (or any of its Affiliates’)
direct or indirect interests (including those held jointly with Rida Guarantor
or any Transfer Affiliate of the foregoing, if any) in Borrower and Operating
Lessee, and/or a Transfer of any or all direct or indirect interests in Ares
Entity Member or its Affiliates to (i) an Affiliate of any Ares Member,
(ii) Ryman, an Affiliate of Ryman, any Transfer Affiliate of the foregoing
(iii) Rida Guarantor, an Affiliate of Rida Guarantor or its Transfer Affiliates
or (iv) a family trust or other estate-planning vehicle established by an Ares
Rolling Member or any individual holding any direct and/or indirect interest in
Ares Entity Member.

(x) a change in any non-member manager of a Person who is an indirect owner of
Borrower to any Person who is (i) a Transfer Affiliate of such Person, or
(ii) an employee or manager of a Transfer Affiliate of such Person.

No transfer fee shall be due in connection with a transfer permitted pursuant to
this Section 9.15(d). Notwithstanding the foregoing, no consent shall be
required as a result of any Transfer that involves the transfer or issuance of
securities in an entity with a class of securities listed on the New York Stock
Exchange or another recognized exchange, provided that no affected entity shall
become a publicly traded entity for the first time without Requisite Lenders’
prior written consent in their reasonable discretion.

If, as a result of any transfer under subparagraphs (ii), (iii) or (v) of this
Section 9.15(d), Rida Guarantor and its Affiliates, on the one hand, and Ryman
Guarantor and its Affiliates, on the other hand, would no longer own, directly
or indirectly, the respective percentage ownership interests in each of Borrower
and Operating Lessee owned by each such Guarantor and its Affiliates prior to
such transfer then concurrently therewith at the request of Ryman and Rida, the
repayment and carry guaranty obligations as described in Section 1.1 and
Section 1.2 of each of the Ryman Guaranty and Rida Guaranty (collectively, the
“Repayment and Carry Guaranty Obligations”) shall (with the consent of each of
Ryman Guarantor and Rida Guarantor in the case of a Transfer pursuant to
subparagraphs (ii) and (iii) above) be amended to reflect the respective
percentage ownership interests of Rida Guarantor and its Affiliates and Ryman
Guarantor and its Affiliates following such transfer (and if such amendment
would result in either Guarantor being responsible for 100% of the Repayment and
Carry Guaranty Obligations, then the other Guarantor’s Guaranty shall be
terminated, provided, that with respect to the nonrecourse carve out obligations
as described in Sections 2 and 3 of each of the Rida Guaranty and the Ryman
Guaranty, such termination shall be effective solely with respect to liabilities
accruing thereafter). In no event shall such amendments (or termination, if
applicable) reduce the aggregate amount of the Repayment and Carry Guaranty
Obligations by and between Ryman Guarantor and Rida Guarantor on a combined
basis. For purposes of clarity, if a new third party equity owner is brought
into the ownership as permitted above, with the consent of Ryman and Rida their
respective several percentage shares of the guaranty liability may be adjusted
as between Rida and Ryman so long as the aggregate liability amongst Rida and
Ryman shall not be reduced and shall, on a combined

 

Page 73



--------------------------------------------------------------------------------

Loan No. 1013851

 

basis, continue to equal one hundred percent (100%) of the total liability (and
if such adjustment would result in either Guarantor being responsible for one
hundred percent (100%) of the guaranty liability, then the other Guarantor’s
Guaranties shall be terminated). In no event shall Administrative Agent and
Lenders be obligated to accept a new replacement or supplemental Guarantor in
connection with a permitted transfer under subparagraphs (ii), (iii) or (v) of
this Section 9.15(d).

A Transfer Affiliate permitted under this Section 9.15(d) shall be permitted to
Transfer to the same extent as its transferor.

(e) Compliance Checks. Notwithstanding anything to the contrary in Section 9.15
above, if, after giving effect to one transfer or a series of transfers, any
person (together with its Affiliates), would own ten percent (10%) or more of
the direct or indirect interests in Borrower or Operating Lessee and such person
(together with its Affiliates) owned less than ten percent (10%) of the direct
or indirect interests in Borrower and/or Operating Lessee prior to such transfer
or series of transfers, such transfers shall be subject to Administrative
Agent’s prior written consent (provided that no transfer fee shall be due),
which consent shall not be denied (so long as such transfer is otherwise
permitted pursuant to Section 9.15 above) unless such person (or its Affiliates)
does not satisfy Administrative Agent’s or any Lender’s customary KYC,
background, criminal, OFAC or Patriot Act checks.

(f) Intentionally Omitted.

(g) Operating Lease.

(i) Full Force and Effect. Borrower and Operating Lessee have provided to
Administrative Agent a correct and complete copy of the Operating Lease and the
other Operating Lease Documents, all of which are in effect on and as of the
Effective Date. As of the Effective Date, the Operating Lease has not been
amended or modified (except as has been previously disclosed to Administrative
Agent) and is in full force and effect and no default exists thereunder (nor has
any event occurred that after the giving of notice or the passage of time (or
both) would constitute a default).

(ii) Subordination. Each of Borrower and Operating Lessee hereby agree that the
Operating Lease and the other Operating Lease Documents and all right, title and
interest of Borrower and Operating Lessee thereunder are and shall be subject
and subordinate to the lien of the Security Instrument and the Loan, including,
without limitation, any and all fees and reimbursable expenses and other sums
payable to Borrower or Operating Lessee under the Operating Lease or the other
Operating Lease Documents.

(iii) Termination. Upon (i) a Default, (ii) the foreclosure by Administrative
Agent of the Security Instrument (or the closing of a deed-in-lieu thereof); or
(iii) the appointment of a receiver with respect to the Property, Administrative
Agent, any purchaser in a foreclosure or any transferee in lieu thereof may, in
its sole and absolute discretion, elect to terminate the Operating Lease and
Operating Lessee agrees that such termination may be made without payment of any
termination fees, liquidated damages or other fees and charges under the
Operating Lease, provided, however, if Administrative Agent terminates the
Operating Lease in accordance with the foregoing but prior to a foreclosure by
Administrative Agent of the Security Instrument (or the closing of a
deed-in-lieu thereof), Borrower may enter into a new operating lease with a
replacement operating lessee (under the same terms as set forth in the Operating
Lease) acceptable to

 

Page 74



--------------------------------------------------------------------------------

Loan No. 1013851

 

Administrative Agent if Borrower reasonably determines it to be necessary to
satisfy any REIT tax rules applicable to Borrower or Operating Lessee or its
direct or indirect owners. Upon any such termination of the Operating Lease by
Administrative Agent (or its successor), Operating Lessee shall promptly remit
to Administrative Agent (or its successor) an accounting of, and all sums then
held in, any accounts maintained by Operating Lessee under the Operating Lease.
Operating Lessee hereby acknowledges that none of such sums shall be delivered
to Borrower upon any such termination of the Operating Lease by Administrative
Agent (or its successor). Upon any such termination, Operating Lessee shall
afford to Administrative Agent (or its successor) all rights and benefits
provided to Operating Lessee under the Operating Lease, including, without
limitation, cooperating with and assisting Administrative Agent (or its
successor) to effect a smooth transition of operational control, and assigning
to Administrative Agent (or its successor) all operating licenses and permits
for the Property then issued in Operating Lessee’s name and which may be
assigned or transferred. If such assignment of licenses and permits is not
permitted under applicable law, Operating Lessee shall cooperate with, and
provide assistance to, Administrative Agent (or its successor) in its efforts to
obtain food, liquor and other licenses and permits for the normal use and
operation of the Property. Upon the written request of Administrative Agent (or
its successor), Operating Lessee shall periodically execute and deliver a
statement, in a form reasonably satisfactory to Administrative Agent (or its
successor), reaffirming Operating Lessee’s obligation as set forth in this
Section 9.15(g)(iii). Upon any termination, cancellation or invalidation of the
Operating Lease (whether pursuant to the operation of this Section 9.15(g) or
otherwise), Operating Lessee shall promptly transfer any and all FF&E owned by
Operating Lessee to Borrower, the Lenders, or the purchaser at any foreclosure
sale or transfer in lieu of foreclosure, as applicable.

(iv) Attornment. To the extent Operating Lessee’s interest in the Operating
Lease is not terminated or merged with title to the Property at foreclosure or
otherwise, Operating Lessee agrees that, upon a foreclosure of the Security
Instrument or the acceptance by Administrative Agent of a deed in lieu of
foreclosure, provided that the Operating Lease has not expired or otherwise been
earlier terminated in accordance with its terms for reasons other than such
foreclosure, Operating Lessee shall attorn to Administrative Agent (or its
successor), as the case may be, and shall remain bound by all of the terms,
covenants and conditions of the Operating Lease, for the balance of the
remaining term thereof (and any renewals thereof which may be effected in
accordance with the Operating Lease) with the same force and effect as if
Administrative Agent (or its successor) were the landlord under the Operating
Lease and without the payment by Administrative Agent (or its successor) of any
fees arising from such succession to the interests of Borrower. Such attornment
shall be effective and self-operative as an agreement between Operating Lessee
and Administrative Agent (or its successor) without the execution of any further
instruments on the part of any party; provided, however, that at Administrative
Agent’s (or its successor’s) request, Operating Lessee shall execute an
instrument confirming such attornment.

(v) Release. Upon termination of the Operating Lease in accordance with the
terms of this Agreement, Administrative Agent shall unilaterally, without the
need for further action, agreement or consent by Borrower or Operating Lessee,
release Operating Lessee from all Loan Documents and its obligations thereunder
provided Operating Lessee has satisfied all of its obligations under the Loan
Documents at such time. Following such release, Operating Lessee shall not be
deemed a party to any Loan Document, shall have no rights or obligations with
respect to the Loan or any Loan Document, shall have no

 

Page 75



--------------------------------------------------------------------------------

Loan No. 1013851

 

standing to bring any action or claim with respect to the Loan or under any Loan
Document, and Operating Lessee’s agreement or consent shall not be required for
any action taken by Borrower and/or Administrative Agent with respect to the
Loan or any Loan Document, including, without limitation, any modification,
amendment, termination or cancellation thereof. For the avoidance of doubt, the
termination of the Operating Lease shall have no effect on any rights or
obligations of the Borrower in respect of the Loan, and Borrower shall be
responsible for the performance of any obligations of Operating Lessee under the
Loan Documents.

(vi) Amendments. Upon request of Administrative Agent, Borrower and Operating
Lessee will reasonably consider amendments to the Operating Lease provided that
such requested amendments would not, other than to a de minimis extent, increase
the obligations and liabilities or diminish the rights of Borrower or Operating
Lessee (either under the Loan Documents or the Operating Lease) and could not
alter either the tax accounting treatment of Ryman or RHP Hotel Properties, LP,
or the conclusions of any tax opinion received by Ryman or RHP Hotel Properties,
LP relating to the Operating Lease Documents.

(h) Certain Other Transfers. Notwithstanding anything to the contrary contained
herein, Transfers or issuances (i) of direct and/or indirect interests in Ryman
shall be permitted (including during a Default) and (ii) of direct and/or
indirect interests in RHP Hotel Properties, LP shall be permitted (including
during a Default) so long as at least seventy-five percent (75%) of the limited
partnership interests in RHP Hotel Properties, LP are held directly or
indirectly by Ryman or its successor by operation of law and Ryman or its
successor maintains Control of RHP Hotel Properties, LP; provided, however,
unless otherwise approved by all Lenders, it shall be a Default if there is a
“Change in Control” of Ryman under and as defined in its principal bank credit
facility referenced in Section 12 of the Ryman Guaranty at a time when Borrower
and Operating Lessee are directly or indirectly managed and Controlled by Ryman
Guarantor or a Transfer Affiliate of Ryman Guarantor, unless in connection with
the acquisition of Ryman by a Qualified Transferee; and no fee or consent is
required with respect to the foregoing transfers.

9.16 INTEREST RATE PROTECTION AGREEMENTS.

(a) Within twenty-four (24) hours of the Effective Date, Borrower shall enter
into (and promptly execute and deliver to Administrative Agent copies of all
documents evidencing) and maintain an Interest Rate Protection Agreement with an
Acceptable Counterparty covering a notional amount not less than the Term
Tranche, with a term of three (3) years commencing on the Effective Date and a
strike rate of no greater than four percent (4.00%) (the “Initial Interest Rate
Protection Agreement”).

(b) On or before January 2, 2022, Borrower shall enter into (and promptly
execute and deliver to Administrative Agent copies of all documents evidencing)
and maintain an Interest Rate Protection Agreement (which may include a
modification or amendment of the Initial Interest Rate Protection Agreement)
with an Acceptable Counterparty covering a notional amount not less than the
Term Tranche with a term of one (1) year commencing on July 2, 2022 (which term
shall end no earlier than the Original Maturity Date) and a strike rate of no
greater than four percent (4.00%)(the “Follow-On Interest Rate Protection
Agreement”).

 

Page 76



--------------------------------------------------------------------------------

Loan No. 1013851

 

(c) If Borrower exercises any Option to Extend pursuant to Section 2.10, then
prior to the expiration of the Follow-On Interest Rate Protection Agreement or
any replacement Interest Rate Protection agreement then in effect, Borrower
shall enter into (and promptly execute and deliver to Administrative Agent
copies of all documents evidencing) and maintain an Interest Rate Protection
Agreement with an Acceptable Counterparty covering a notional amount of at least
the outstanding principal balance of the Loan as of the then applicable Maturity
Date, with a term of a least one (1) year and a strike rate (or fixed rate, as
applicable) of no greater than four and one-half percent (4.50%).

(d) Borrower shall assign its rights to payment under each Interest Rate
Protection Agreement entered into in connection with the Loan to Administrative
Agent, for the benefit of Lenders, as additional security for the Loan pursuant
to a collateral assignment of interest rate protection agreement in form and
content acceptable to Administrative Agent. No Interest Rate Protection
Agreement (other than a Secured Interest Rate Protection Agreement which will be
secured by the Security Instrument pursuant to the terms therein) may be secured
by the Collateral, or any direct or indirect interest therein.

9.17 TAXES AND OTHER LIABILITIES.

Unless escrows are established for the payment thereof or the proceeds of the
Loan are to be used for the payment thereof, Borrower shall and/or shall cause
Operating Lessee to pay prior to delinquency all property taxes on all or part
of the Collateral or any interest in it, or which may cause any decrease in the
value of the Collateral or any part of it. Neither Borrower nor Operating Lessee
shall permit, and shall immediately discharge, any property tax (other than
liens in favor of Administrative Agent for the benefit of Lenders created by the
Loan Documents) on the Collateral which is not a property tax that has been
approved by Administrative Agent in writing, and shall also pay before
delinquent each obligation secured by or reducible to a property tax which now
or hereafter encumbers or appears to encumber all or part of the Collateral,
whether the property tax is or would be senior or subordinate to the Security
Instrument. Notwithstanding the preceding sentence, Borrower or Operating
Lessee, as applicable, shall have the right to contest in good faith and with
due diligence the validity of any such Tax provided that such Tax is first paid
to the applicable Governmental Authority or, if not paid prior to instituting
such contest, upon furnishing to Administrative Agent a bond covering such
contested Tax in form, scope and substance satisfactory to Administrative Agent
(and from a bonding company reasonably approved by Administrative Agent) or by
furnishing the Title Company such security or indemnity as it may require to
induce the Title Company to issue an endorsement to the Title Policy insuring
against all applicable claims, liens or proceedings.

9.18 PERSONAL PROPERTY.

(a) All of the Personal Property located on or used in connection with the
Property shall always be located at the Property except to the extent
temporarily stored offsite (provided that Administrative Agent is notified as to
the items stored offsite), returned to the vendor temporarily with respect to
leased or rented Personal Property, temporarily sent offsite for refurbishment
or otherwise periodically and temporarily removed from the Property in the
ordinary course of business (and except with respect to intangible Personal
Property which is deemed to be located elsewhere pursuant to applicable law and
the limited liability company books and records of Borrower) and shall also be
kept free and clear of all liens; (b) subject to Section 9.17 and Section 13.7
of this Agreement, Borrower or Operating Lessee, as applicable, shall pay all
taxes, levies, charges and assessments on the Personal Property located on or
used in connection with the Property prior to such taxes, levies, charges or
assessments becoming delinquent subject to Borrower’s right to contest the same
in accordance with Section 9.17 and Section 13.7; and (c) Borrower shall and/or
shall cause Operating Lessee to, from time to time upon the reasonable request
by Administrative Agent, furnish Administrative Agent with evidence of
compliance with this Section, including searches of applicable public records.

 

Page 77



--------------------------------------------------------------------------------

Loan No. 1013851

 

9.19 FF&E AND INVENTORY.

(a) Borrower shall and/or shall cause Operating Lessee to, or shall enforce such
party’s rights under the Management Agreement and/or any Franchise Agreement to
the extent Borrower or Operating Lessee is a party to such agreement, to ensure
that the FF&E and the Inventory are at all times adequate and sufficient for the
use, occupancy, operation and maintenance of the Property in a manner sufficient
to operate the property as a first-class hotel, in a manner sufficient to meet
the brand standards as set forth in such Management Agreement or Franchise
Agreement, as applicable.

(b) If at any time a Franchise Agreement is in effect with respect to the
Property, Borrower shall and/or shall cause Operating Lessee to, or shall
enforce such party’s rights under the Management Agreement to cause Manager to,
complete any property improvement plan, in a good and workmanlike manner with
materials of high quality, free and clear of defects and liens, and in
accordance with all applicable laws, regulations and requirements and the
requirements of any Franchise Agreement.

(c) Borrower shall and/or shall cause Operating Lessee to, or shall enforce such
party’s rights under the Management Agreement to cause Manager to, complete all
FF&E replacements and other work related to FF&E in a good and workmanlike
manner with materials of high quality consistent with a four diamond convention
hotel, free and clear of defects and liens, and in compliance in all material
respects with all applicable laws, regulations and requirements and the
requirements of any Franchise Agreement, and the Management Agreement.

(d) Borrower shall and/or shall cause Operating Lessee to, or shall enforce any
rights such party has under the Management Agreement to cause Manager to, make
all renovations and capital improvements to the Property in a good and
workmanlike manner with materials of high quality consistent with a four diamond
convention hotel, free of defects and liens, in accordance with the applicable
plans and specifications and in compliance in all material respects with all
applicable laws, regulations and requirements;

(e) Borrower shall and/or shall cause Operating Lessee to complete, or shall
cause to be completed, any capital improvements at any time begun, in a good and
workmanlike manner with materials of high quality consistent with a four diamond
convention hotel, free and clear of defects and liens, and in compliance in all
material respects with all applicable laws, regulations and requirements and the
requirements of any Franchise Agreement, and the Management Agreement.

9.20 CONSTRUCTION.

Neither Borrower nor Operating Lessee shall commence the construction of any
other improvements (not including FF&E, maintenance and repair conducted in the
ordinary course of business, and any maintenance performed by Manager pursuant
to the Management Agreement) which exceeds (i) $5,000,000 for any individual
project or (ii) $15,000,000 in the aggregate, except for the Expansion as set
forth in the Plans and Specifications, without Administrative Agent’s prior
written consent.

9.21 MANAGER FF&E CONTROL AGREEMENT.

Prior to or concurrently with the opening of the FF&E Reserve (as defined in the
Management Agreement), Operating Lessee shall cause Manager to execute and
deliver an account control agreement for such FF&E Reserve in accordance with
Section 5.02 of the Management Agreement, which control agreement shall be
mutually acceptable to Manager, Borrower and Administrative Agent, provided,
however, that for so long as Operating Lessee and Manager agree to utilize the
FF&E Reserve Account as a depository account for all FF&E Reserve funds under
the Management Agreement, Operating Lessee shall have no obligation to deliver
such account control agreement under this Section.

 

Page 78



--------------------------------------------------------------------------------

Loan No. 1013851

 

9.22 INTENTIONALLY OMITTED.

9.23 MANAGER’S PAYMENTS TO OPERATING LESSEE & BORROWER.

Borrower and Operating Lessee shall use commercially reasonable efforts to cause
Manager to deposit all funds payable to Operating Lessee pursuant to the
Management Agreement into the Operating Lessee’s Depository Account, subject to
application pursuant to the Operating Lessee Cash Management Agreement;
provided, however, that so long as no Default exists for which written notice
has been given, Manager may pay the Key Money (as defined in the Management
Agreement) to Borrower or Operating Lessee pursuant to the Management Agreement
without depositing such Key Money into the Operating Account or Operating
Lessee’s Account (and the Key Money may be distributed by Borrower or Operating
Lessee to the extent permitted pursuant to Section 9.13).

9.24 LITIGATION.

Borrower and Operating Lessee shall, or shall use commercially reasonable
efforts to cause Manager to, diligently defend any material litigation against
Borrower or Operating Lessee, or against Manager with respect to Manager’s
operation of the Property or any portion thereof, or otherwise affecting the
Property and to promptly make an insurance claim with respect thereto. Borrower
and Operating Lessee shall deliver to Administrative Agent all evidence of and
all correspondence with respect to insurance coverage of any such material
litigation.

9.25 PROJECT DOCUMENTS.

(a) Neither Borrower nor Operating Lessee shall, without Administrative Agent’s
prior written consent, not to be unreasonably delayed or withheld, surrender,
terminate or cancel any of the Project Documents, except for any termination or
expiration expressly contemplated by the terms of a Project Document on the
Effective Date.

(b) Neither Borrower nor Operating Lessee shall materially modify, change,
supplement, alter or amend, or waive or release any of its material rights and
remedies under any of the Project Documents, without Requisite Lender’s prior
written consent. If Administrative Agent has not responded to any written
request for consent under this subsection (d) within ten (10) Business Days of
receipt of such request by email and nationally recognized overnight courier
(signature confirmation required), then Borrower shall deliver a second notice
(in the same manner of delivery) to Administrative Agent that states prominently
in bold letters: “FAILURE TO RESPOND TO THIS REQUEST WITHIN FIVE (5) BUSINESS
DAYS OF RECEIPT SHALL CONSTITUTE DEEMED CONSENT TO THE ACTION FOR WHICH CONSENT
WAS ORIGINALLY REQUESTED”. If Administrative Agent fails to respond to such
second notice within five (5) Business Days following receipt, Requisite Lenders
will be deemed to have consented to the action for which consent was originally
requested. Notwithstanding the foregoing, if at any time prior to the expiration
of the period described above, Administrative Agent delivers written notice to
Borrower or Operating Lessee (by email or otherwise) that Requisite Lenders
require additional time to consider such request, Administrative Agent shall be
afforded an additional ten (10) Business Days to respond to such request prior
to any deemed consent or second notice, as applicable.

 

Page 79



--------------------------------------------------------------------------------

Loan No. 1013851

 

(c) Each of Borrower and Operating Lessee shall duly perform and observe all of
the material terms and conditions on its respective part, as applicable, to be
performed and observed under each of the Project Documents.

(d) Each of Borrower and Operating Lessee shall, and shall enforce its rights
under the Project Documents to cause counterparties thereto to perform their
respective material obligations thereunder.

(e) While a Default exists, in the event a material default exists under any of
the Project Documents (notwithstanding the availability of any remaining notice
and cure period under any such Project Documents), upon five (5) days’ notice by
Administrative Agent to Borrower or Operating Lessee which notice shall contain
a description of the concern and the requested action to be taken by Borrower or
Operating Lessee (unless, in Administrative Agent’s reasonable discretion sooner
action must be taken to preserve Borrower’s or Operating Lessee’s rights under
each such Project Document, and/or Borrower’s, Operating Lessee’s or Lenders’
rights under each such Project Document or Lenders’ interest in the Collateral,
in which case no notice shall be required), each of Operating Lessee and
Borrower agrees that Administrative Agent (and any receiver appointed in
connection with an exercise of remedies by Administrative Agent) has the right,
but not the obligation, at any time prior to termination of any of the Project
Documents to do or cause to be done anything reasonably necessary to prevent the
termination of each Project Document. Borrower or Operating Lessee, as
applicable, shall promptly provide to Administrative Agent any notices of
default received by Borrower or Operating Lessee with respect to any Project
Document.

9.26 LIQUOR LICENSE.

Borrower has delivered to Administrative Agent a true and correct copy of the
Liquor License. In the event Administrative Agent or its successors or assigns,
including, but not limited to, purchasers at a judicial or non-judicial sale or
other transfer (collectively, the “Acquirer”) acquires title to the Property
from Borrower in connection with a Post-Default Transfer (as defined below) at a
time when Borrower, Operating Lessee or Manager holds the Liquor License,
Borrower and Operating Lessee, as applicable, shall use commercially reasonable
efforts to cooperate with Acquirer in obtaining the transfer of the Liquor
License to such Acquirer, or the issuance of a new Liquor License in favor of
Acquirer as applicable pursuant to local law. This cooperation shall include
Borrower’s or Operating Lessee’s, as applicable, execution of applications and
other documents required by the governmental authorities. For purposes of this
Section 9.26, the term “Post-Default Transfer” means a transfer of the Property
by foreclosure of any of the Loan Documents, power of sale or other similar
proceedings brought to enforce the rights of the holder thereof, by conveyance
in lieu of foreclosure or by any other similar method following the occurrence
and during the continuance of a Default under the Loan Agreement or any other
Loan Document.

9.27 BROKERS.

The fees, commissions and other compensation payable to all brokers, if any,
involved in this transaction shall be paid by Borrower at or prior to the
disbursement of the initial advance under this Agreement. BORROWER HEREBY AGREES
TO INDEMNIFY AND HOLD HARMLESS INDEMNITEES FOR, FROM AND AGAINST ANY LOSS,
DAMAGE, EXPENSE OR CLAIMS OF BROKERS ARISING BY REASON OF THE EXECUTION HEREOF
OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING BUT NOT
LIMITED TO, ANY TRANSACTIONS INVOLVING OR RELATING TO THE PROPERTY AND/OR
IMPROVEMENTS. Each of Borrower, Operating Lessee and each Lender hereby
represents that it has not engaged a broker in connection with the Loan.

 

Page 80



--------------------------------------------------------------------------------

Loan No. 1013851

 

9.28 DEVELOPMENT AGREEMENT.

To the extent Administrative Agent approves an Expansion Development Agreement
in connection with the Expansion, Borrower shall not, without Requisite Lenders’
prior written consent (which may be withheld in Requisite Lenders’ sole
discretion), amend or modify such Expansion Development Agreement in any manner
which results in an increase in the amount of fees paid thereunder, which
accelerates the schedule for payment of such fees or which materially changes
the scope or nature of the agreement. The fees payable under the Expansion
Development Agreement shall be paid in accordance with the project budget
approved by Administrative Agent.

9.29 INCENTIVE AGREEMENT.

Notwithstanding anything to the contrary contained herein, in no event shall
Borrower (i) pledge, assign, transfer or convey any of Borrower’s rights the
under the Incentive Agreement, (ii) amend, modify or waive any rights under the
Incentive Agreement without the prior written approval of Administrative Agent,
not to be unreasonably withheld or (iii) exercise any material rights or make
any material elections, in each case, that are not in the ordinary course to
enforce performance of the applicable counterparty, under the Incentive
Agreement.

9.30 SANCTIONS.

(a) No Person specifically included in the definition of Borrowing Group shall:
(a) use any of the Loan proceeds for the purpose of: (i) providing financing to
or otherwise making funds directly or indirectly available to any Sanctioned
Person; or (ii) providing financing to or otherwise funding any transaction
which would be prohibited by Sanctions or would otherwise cause Administrative
Agent, any Lender or Borrower, or any entity affiliated with Administrative
Agent, any Lender, Operating Lessee or Borrower, to be in breach of any
Sanction; (b) fund any repayment of the Loan with proceeds derived from any
transaction that would be prohibited by Sanctions or would otherwise cause
Administrative Agent, any Lender, Operating Lessee or Borrower, or any entity
affiliated with Administrative Agent, any Lender, Operating Lessee or Borrower,
to be in breach of any Sanction; or (c) use any of the Loan proceeds in any
other manner (i) that would result in a violation of Sanctions by any Person or
cause any Person to be in violation of Sanctions or (ii) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any
Anti-Corruption Laws. Borrower and Operating Lessee shall notify Administrative
Agent and any affected Lender in writing not more than one (1) Business Day
after becoming aware of any breach of this Section.

(b) Each of Borrower and Operating Lessee will (i) maintain in effect and
enforce policies and procedures designed to ensure compliance by each of
Borrower, Operating Lessee, their respective Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, (ii) notify Administrative Agent and each Lender that
previously received a Beneficial Ownership Certification of any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified therein and
(iii) promptly upon the reasonable request of Administrative Agent or any
Lender, provide Administrative Agent or such Lender, as the case may be, any
information or documentation requested by it for purposes of complying with the
Beneficial Ownership Regulation.

 

Page 81



--------------------------------------------------------------------------------

Loan No. 1013851

 

9.31 BORROWER’S FUNDS ACCOUNT.

All proceeds, if any, deposited by Administrative Agent into the Borrower’s
Funds Account shall be applied by Borrower solely to the costs of constructing
the Expansion incurred in accordance with the Expansion Budget.

9.32 NO DELAWARE DIVISION.

No Loan Party shall: (i) create or adopt a Plan of Division, or file a
Certificate of Division with the Secretary of State of Delaware, or otherwise
effectuate a Delaware LLC Division of any Person; (ii) be liquidated,
terminated, dissolved, or merged or consolidated into another entity (including,
in each case, without limitation, pursuant to a Delaware LLC Division); (iii) be
divided into two or more Persons, including, without limitation, becoming a
Delaware Divided LLC (whether or not the original Person survives such
division); or (iv) be created, or reorganized into, one or more series pursuant
to a Delaware LLC Division or otherwise.

9.33 DSCR AND DEBT YIELD REPORTING; CASH SWEEP.

(a) Commencing on the DSCR Start Date, on or before each DSCR Reporting Date,
Borrower shall and/or shall cause Operating Lessee to provide Administrative
Agent a calculation and certification of the DSCR for the applicable calculation
period in the form attached hereto as Schedule 9.33, together with reasonable
supporting information (including, without limitation, historical operating
statements and the amounts and sources of Gross Operating Revenue and Gross
Operating Expenses) reasonably required by Administrative Agent to confirm the
DSCR as of the immediately preceding DSCR Test Date. In the event of a dispute
with respect to the determination of Adjusted NOI for the calculation of DSCR or
otherwise, Administrative Agent shall have the right to audit Adjusted NOI and
(i) prior to a Default, if Adjusted NOI is more than five percent (5%) less than
Adjusted NOI certified by Borrower, such audit shall be at Borrower’s expense,
(ii) while a Default exists, such audit shall be at Borrower’s expense.

(b) In the event of a DSCR Failure or failure by Borrower to deliver a DSCR
Compliance Certificate to Administrative Agent as and when required pursuant to
Section 9.33(a), then commencing on the twenty-fifth (25th) day of the month
immediately following the DSCR Reporting Date on which such DSCR Failure was
reported, or on which Borrower failed to deliver such DSCR Compliance
Certificate, as applicable, and continuing on the twenty-fifth (25th) day of
each succeeding month thereafter until the occurrence of a Cash Flow Sweep
Termination Event (a “Cash Sweep Period”), all Excess Cash Flow for the
preceding month, as certified by Borrower in the applicable Cash Sweep
Reconciliation (as defined below), shall be deposited into the applicable DSCR
Reserve Account (pursuant to the Cash Management Agreement and Operating Lessee
Cash Management Agreement), in each such case, to be held as additional
collateral for the Loan (the “Cash Sweep Requirement”). Upon the occurrence of a
Cash Flow Sweep Release Event, all funds on deposit in the DSCR Reserve Account
shall be promptly disbursed to Borrower or Operating Lessee, or, at the election
of Borrower and/or Operating Lessee, as applicable, shall be applied against the
outstanding principal balance of the Loan, it being agreed that, if such
application occurs on a date (i) on or prior to the expiration of the Spread
Maintenance Period, Borrower shall pay the Spread Maintenance Fee and (ii) after
the expiration of the Spread Maintenance Period, there shall be no prepayment
fee or penalty (including, without limitation, the Spread Maintenance Fee) in
connection therewith.

(c) Following the end of each calendar month during a Cash Sweep Period, a
reconciliation (each a “Cash Sweep Reconciliation”) of cash flows from the
Property for the immediately preceding calendar month period shall be provided
to Administrative Agent concurrently with the delivery of Excess Cash Flow from
the prior month when required by subsection (b) above, which Cash Sweep
Reconciliation shall be in form and detail reasonably satisfactory to
Administrative Agent.

 

Page 82



--------------------------------------------------------------------------------

Loan No. 1013851

 

(d) Without limiting any of the provisions of this Section 9.33, in the event of
a DSCR Failure, Borrower may, in order to cure such DSCR Failure, either:

(i) prepay the principal amount of the Loan in an amount required to achieve the
required Minimum DSCR Hurdle, which prepayment shall not be subject to (or give
rise to) any prepayment fee or penalty (including, without limitation, the
Spread Maintenance Fee); provided, however, that in the event of a prepayment of
any Benchmark Loan, Borrower shall concurrently pay any applicable Benchmark
Price Adjustment payable in respect thereof;

(ii) provide a Letter of Credit to Administrative Agent, for the benefit of
Lenders, in an amount which, if applied to the then outstanding principal amount
of the Loan, would be sufficient to achieve the required Minimum DSCR Hurdle; or

(iii) deposit cash with Administrative Agent into a blocked, pledged collateral
account with Administrative Agent in an amount which, if applied to the then
outstanding principal amount of the Loan, would be sufficient to achieve the
required Minimum DSCR Hurdle.

If either a Letter of Credit or cash is deposited with Administrative Agent in
accordance with this subsection (d), such Letter of Credit or cash shall be held
as collateral for Borrower’s obligations hereunder and under the other Loan
Documents. During the continuance of a Default, such cash may be applied, and/or
such Letter of Credit may be drawn in full and applied, to Borrower’s
obligations hereunder. Borrower shall deliver such deposit account agreements,
pledge agreements, UCC Financing Statements and other agreements with respect to
any Letter of Credit or cash deposit as Administrative Agent may reasonably
request in order to perfect Administrative Agent’s security interest therein.
If, on any two consecutive DSCR Test Dates following a deposit of a Letter of
Credit or cash with Administrative Agent in accordance with the terms of this
subsection (d), the Minimum DSCR Hurdle is achieved, then, provided no Default
then exists or would result therefrom, such Letter of Credit or cash shall be
promptly returned or disbursed, as applicable, to Borrower. Otherwise, upon the
repayment in full of the Loan, such Letter of Credit or cash shall be promptly
returned or disbursed, as applicable, to Borrower.

(e) Notwithstanding anything to the contrary in this Agreement, during the
continuance of a Default, Administrative Agent may, in its sole discretion,
apply any funds on deposit in the DSCR Reserve Account to the outstanding
principal amount of the Loan, it being agreed that, if such application occurs
(i) on or prior to the expiration of the Spread Maintenance Period, Borrower
shall pay the Spread Maintenance Fee and (ii) after the expiration of the Spread
Maintenance Period, there shall be no prepayment fee or penalty (including,
without limitation, the Spread Maintenance Fee) in connection therewith.

(f) Upon repayment of the Loan in full, any amounts remaining on deposit in the
DSCR Reserve Account (to the extent not credited toward the final payoff amount)
shall be promptly disbursed to Borrower and/or Operating Lessee, as applicable.

 

Page 83



--------------------------------------------------------------------------------

Loan No. 1013851

 

ARTICLE 10 REPORTING COVENANTS.

10.1 FINANCIAL INFORMATION.

(a) Borrower shall deliver to Administrative Agent, as soon as available, but in
no event later than ninety (90) days, with respect to Ryman Guarantor, and one
hundred twenty (120) days, with respect to Borrower, Operating Lessee and Rida
Guarantor, after (i) the end of each fiscal year of Borrower, Operating Lessee
and Ryman Guarantor, a copy of the audited Financial Statements of Borrower,
Operating Lessee and Ryman Guarantor, as applicable, as of the end of such
fiscal year, together with all supporting information and property schedules as
Administrative Agent may reasonably request, accompanied by an opinion of a
nationally recognized independent certified public accountant which report shall
state that such Financial Statements present fairly, in all material respects,
the financial position of Borrower, Operating Lessee or Ryman Guarantor, as
applicable, as of the last day of such entity’s fiscal year; and (ii) the end of
each calendar year, a copy of the certified Financial Statements of Rida
Guarantor as at the end of such calendar year, together with all supporting
information and property schedules as Administrative Agent may reasonably
request.

(b) Borrower shall deliver to Administrative Agent, as soon as available, but in
no event later than (i) forty-five (45) days after the end of each of the first
three fiscal quarters of the fiscal year of Ryman Guarantor, a copy of the
unaudited Financial Statements of Ryman Guarantor as of the end of such fiscal
quarter, together with all supporting information and property schedules as
Administrative Agent may reasonably request; and (ii) each February 1 and
August 1, a copy of the unaudited, semi-annual Financial Statements of Rida
Guarantor, together with all supporting information and property schedules as
Administrative Agent may reasonably request.

10.2 BOOKS AND RECORDS.

Borrower and Operating Lessee shall maintain complete books of account and other
records for the Property and for disbursement and use of the proceeds of the
Loan and Borrower’s Funds, and the same shall be available for inspection and
copying by Administrative Agent and each Lender upon reasonable prior notice and
during reasonable business hours. Except as otherwise agreed to by Lenders, all
such financial information shall be prepared in accordance with GAAP or on an
income tax basis, in each case, consistently applied.

10.3 ANNUAL BUDGET.

(a) Borrower shall and/or shall cause Operating Lessee to deliver to
Administrative Agent, within ten (10) days of receipt from Manager of the
business plan and budget required to be prepared by Manager in accordance with
Section 4.08 of the Management Agreement, but in any event, no less than thirty
(30) days prior to the then applicable calendar year end, an estimated annual
capital and operating budget for the Property. Administrative Agent shall have
the right to review and, while a Default exists, approve Borrower’s or Operating
Lessee’s response to Manager in respect of the proposed business plan and budget
for the next succeeding calendar year within twenty (20) days of receipt. In the
event a proposed business plan and budget provided to Administrative Agent and
requiring Administrative Agent’s approval as described in the immediately
preceding sentence is not approved by Administrative Agent within such time
period, then Borrower shall and/or shall cause Operating Lessee to provide such
disapproval to Manager (to the extent permitted under the Management Agreement),
and the budget discussion and dispute resolution provisions of the Management
Agreement shall apply with respect to the applicable disapproved matters. While
a Default exists, to the extent Borrower or Operating Lessee is permitted to
approve changes to any previously approved business plan and budget, neither
Borrower nor Operating Lessee shall approve any such change to a previously
approved business plan or budget, without Administrative Agent’s prior written
approval pursuant to this Section 10.3.

(b) Borrower shall and/or shall cause Operating Lessee to deliver to
Administrative Agent, no later than February 15th of the then applicable
calendar year end, a final annual capital and operating budget for the Property.

 

Page 84



--------------------------------------------------------------------------------

Loan No. 1013851

 

10.4 MONTHLY REPORTING REQUIREMENTS.

Borrower shall and/or shall cause Operating Lessee to deliver to Administrative
Agent within twenty-five (25) days after each calendar month-end:

(a) detailed monthly operating statements (each, an “Operating Statement”),
including balance sheets and income statements, prepared in accordance with the
Uniform System of Accounts, which show the amounts and sources of Gross
Operating Revenue and Gross Operating Expenses accrued relating to the Property
and compares current month and year-to-date (month-by-month) actual performance
relative to the Annual Budget and prior year for the same periods (including,
without limitation, a Property segmentation report) and also contains a
(non-comparative) trailing twelve (12) month report (if available);

(b) budget reforecasts (expressed on a month-to-month, fiscal-year basis,
showing year-to-date actual and remainder of year budget) with respect to the
then-current Annual Budget;

(c) reconciliation of the FF&E Reserve Account, and any other blocked account of
Borrower described in any Loan Document;

(d) the Group Bookings Pace Report; and

(e) the most current Smith Travel Research Report available, which will include
the Property with its primary competitive set.

10.5 PROJECT AGREEMENT REPORTING.

Concurrently with the delivery of each report provided by Borrower or Operating
Lessee pursuant to Project Documents, Borrower or Operating Lessee, as
applicable, shall deliver a copy of same to Administrative Agent.

10.6 KNOWLEDGE OF DEFAULT; ETC.

Each of Borrower and Operating Lessee shall promptly, upon obtaining knowledge
thereof, report in writing to Administrative Agent the occurrence of any Default
or Potential Default. In the case of any Potential Default, such notice shall
include, as applicable, the affirmative steps which Borrower or Operating Lessee
has taken or intends to take during the applicable cure period in order to avoid
the occurrence of a Default with respect to the subject occurrence, circumstance
or condition.

10.7 LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION.

Each of Borrower and Operating Lessee shall promptly, upon obtaining knowledge
thereof, report in writing to Administrative Agent, (i) the institution of, or
threat of, any material proceeding against or affecting Borrower, Operating
Lessee or the Property, including any eminent domain or other condemnation
proceedings affecting the Property, or (ii) any material development in any
proceeding already disclosed, which in either case, is reasonably likely to have
a material adverse effect, which notice shall contain such information as may be
reasonably available to Borrower and Operating Lessee to enable Administrative
Agent and its counsel to evaluate such matters.

 

Page 85



--------------------------------------------------------------------------------

Loan No. 1013851

 

10.8 ENVIRONMENTAL NOTICES.

Each of Borrower and Operating Lessee shall notify Administrative Agent, in
writing, as soon as practicable, and in any event within ten (10) days after
Borrower’s or Operating Lessee’s, as applicable, learning thereof, of any notice
required pursuant to Section 7.2(c).

10.9 CERTIFICATE OF BORROWER.

Together with each delivery of any Operating Statement and/or Financial
Statement pursuant to this Article 10, Borrower shall provide the certificate of
its chief financial officer or other authorized signatory that such person, on
behalf of the Borrower and not in such person’s individual capacity, has
reviewed the terms of this Agreement and the other Loan Documents, and has made
a review in reasonable detail of the transactions and condition of Borrower and
Operating Lessee during the accounting period covered by such Operating
Statements or Financial Statements, and that such review has not disclosed the
existence during or at the end of such accounting period, and that such person
does not have knowledge of the existence as of the date of such certificate, of
any condition or event which constitutes a Default, or, if any such condition or
event existed or exists, specifying the nature and period of existence thereof
and what action has been taken, is being taken and is proposed to be taken with
respect thereto. Except for fraud, under no circumstances shall such authorized
signatory have any personal liability in connection with any such
certifications.

10.10 OTHER INFORMATION.

Each of Borrower and Operating Lessee shall provide to Administrative Agent such
other information as Administrative Agent may reasonably require, including, in
connection with Borrower, Operating Lessee, Ryman Guarantor, Rida Guarantor, the
Property, and/or the Improvements.

10.11 FORM; WARRANTY.

Each of Borrower and Operating Lessee agree that all financial statements to be
delivered to Administrative Agent pursuant to this Section 10.11 shall in all
material respects: (a) be complete and correct; (b) present fairly the financial
condition of the party; (c) disclose all liabilities that are required to be
reflected or reserved against; and (d) be prepared on an income tax basis or in
accordance with generally accepted accounting principles, in each case,
consistently applied. Notwithstanding the foregoing, the calculation of
liabilities shall NOT include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Therefore, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount. Each of Borrower and Operating Lessee
acknowledges and agrees that Administrative Agent may request and obtain
additional information from third parties regarding any of the above, including,
without limitation, credit reports. By Borrower’s and Operating Lessee’s
execution of this Agreement, each of Borrower and Operating Lessee shall be
deemed to warrant and represent that, as of the date of delivery of any such
financial statement, there has been no change in financial condition which would
have a material adverse change since the date of such financial statement,
except as disclosed by Borrower or Operating Lessee in writing delivered to
Administrative Agent. Each of Borrower and Operating Lessee agrees that no
statements or other information to be delivered to Administrative Agent pursuant
to this Article 10 shall contain any misrepresentation or omission of a material
fact that would render any other representation or warranty contained in this
Agreement, or any financial statement or other report delivered in connection
herewith, untrue or misleading in any respect.

 

Page 86



--------------------------------------------------------------------------------

Loan No. 1013851

 

ARTICLE 11 DEFAULTS AND REMEDIES.

11.1 DEFAULT.

The occurrence of any one or more of the following shall constitute an event of
default (“Default”) under this Agreement, the other Loan Documents and the Other
Related Documents:

(a) Monetary. Borrower’s (or Operating Lessee’s, as applicable) failure to pay
when due any sums payable under the Notes, the Fee Letter or any of the other
Loan Documents or, to the extent that Borrower has commenced construction of the
Expansion, Borrower’s failure to deposit any Borrower’s Funds as and when
required under this Agreement; or

(b) Performance of Obligations. Borrower’s, Operating Lessee’s, Rida Guarantor’s
or Ryman Guarantor’s failure to perform any other obligation under this
Agreement, the other Loan Documents or the Other Related Documents that is not
otherwise specifically addressed in this Section; provided, however, that (i) if
a cure period is provided for the remedy of such failure, the failure to perform
will not constitute a Default until such date as the specified cure period
expires or (ii) if no cure period is provided, then failure to perform within
thirty (30) days after the delivery of written notice from Administrative Agent
of such failure; or

(c) Intentionally Omitted.

(d) Liens, Attachment; Condemnation. (i) The condemnation, seizure or
appropriation of any material portion of the Property, or occurrence of an
uninsured casualty with respect to any material portion of the Property or
Improvements except same shall not be a Default if Borrower provides cash
collateral to be held by and pledged to Administrative Agent in an amount
reasonably determined by Administrative Agent necessary for the restoration of
the Improvements; (ii) the sequestration or attachment of, or any levy or
execution upon any material portion of the Property or Improvements, any other
material portion of the collateral provided by Borrower or Operating Lessee
under any of the Loan Documents, any monies in any Account or any substantial
portion of the other assets of Borrower or Operating Lessee, which
sequestration, attachment, levy or execution is not released, expunged or
dismissed prior to the earlier of thirty (30) days or the sale of the assets
affected thereby; or (iii) the recording of any claim of Lien or lien affidavit
against material portions of the Property or the Improvements or the giving to
Borrower or Operating Lessee of any bonded stop notice relating to the Property
or Improvements, the continuance of such claim of lien or bonded stop notice in
violation of Section 4.9; or

(e) Representations and Warranties. The material breach of any representation or
warranty of Borrower or Operating Lessee in any of the Loan Documents; or

(f) Voluntary Bankruptcy; Insolvency; Dissolution. (i) The filing of a petition
by Borrower or Operating Lessee for relief under the Bankruptcy Code, or under
any other present or future state or federal law regarding bankruptcy,
reorganization or other debtor relief law; (ii) the filing of any pleading or an
answer by Borrower or Operating Lessee in any involuntary proceeding under the
Bankruptcy Code or other debtor relief law which admits the jurisdiction of the
court or the petition’s material allegations regarding Borrower’s or Operating
Lessee’s insolvency; (iii) a general assignment by Borrower or Operating Lessee
for the benefit of creditors; or (iv) Borrower or Operating Lessee applying for,
or the appointment of, a receiver, trustee, custodian or liquidator of Borrower,
Operating Lessee or any of their property; or

 

Page 87



--------------------------------------------------------------------------------

Loan No. 1013851

 

(g) Involuntary Bankruptcy. The failure of Borrower or Operating Lessee to
effect a full dismissal of any involuntary petition under the Bankruptcy Code or
under any other debtor relief law that is filed against Borrower or Operating
Lessee or in any way restrains or limits Borrower, Operating Lessee,
Administrative Agent or Lenders regarding the Loan, the Property or the
Improvements, prior to the earlier of the entry of any court order granting
relief sought in such involuntary petition, or ninety (90) days after the date
of filing of such involuntary petition; or

(h) Guarantors. The occurrence of any of the events specified in Section 11.1(f)
or Section 11.1(g) as to any Guarantor, unless no other Default exists and
within thirty (30) days after written notice from Administrative Agent of such
default or failure (i) a replacement guarantor reasonably acceptable to the
Lenders is provided, such replacement guarantor executes a replacement guaranty
substantially similar to the Guaranty (and delivers, in addition to any other
materials required by Lenders, similar financial and corporate due diligence as
delivered by Guarantor and a legal opinion with respect to such guarantor and
Guaranty) or (ii) the non-defaulting Guarantor assumes in writing all
obligations of the defaulting Guarantor; or

(i) Change in Management or Control. The occurrence of any material management
or organizational change in Borrower or Operating Lessee or in the partners,
venturers or members of Borrower or Operating Lessee, except as permitted
pursuant to the terms hereof; or

(j) Loss of Priority. The failure at any time of the Security Instrument to be a
valid first lien upon the Property or any portion thereof (subject to Permitted
Liens), other than as a result of any release or reconveyance of the Security
Instrument with respect to all or any portion of the Property pursuant to the
terms and conditions of this Agreement; or

(k) Hazardous Materials. The discovery of any significant Hazardous Materials
in, on or about the Property or Improvements subsequent to the Effective Date,
provided that same shall not be a Default hereunder if Borrower or Operating
Lessee promptly commences to cure same, diligently pursues such cure, completes
the remediation of the Hazardous Materials within one hundred twenty (120) days
of such discovery and provides evidence reasonably satisfactory to
Administrative Agent that such remediation has been completed (excluding
governmental approvals or sign-offs, but Borrower or Operating Lessee shall
diligently pursue any applicable governmental approvals or sign-offs in
connection with such remediation), including but not limited to, a certification
from a licensed environmental remediation contractor and/or a phase I
environmental assessment acceptable to Administrative Agent within one hundred
fifty (150) days following such discovery. Any such Hazardous Materials shall be
“significant” for this purpose if said Hazardous Materials, in Administrative
Agent’s sole discretion, have a materially adverse impact on the value of the
Property; or

(l) Prohibited Transfers. Any Transfer in violation of Section 9.15; or

(m) Judgment. Borrower, Operating Lessee or Guarantor, as applicable, fails to
pay or discharge any final, non-appealable judgment in excess of (i) with
respect to Borrower or Operating Lessee, $500,000 or (ii) with respect to Rida
Guarantor and/or Ryman Guarantor, $10,000,000, against it within thirty
(30) days after the entry of such judgment, unless no other Default exists and
within thirty (30) days after written notice from Administrative Agent of such
default or failure (y) a replacement guarantor reasonably acceptable to the
Lenders is provided, such replacement guarantor executes a replacement guaranty
substantially similar to the Guaranty (and delivers, in addition to any other
materials required by Lenders, similar financial and corporate due diligence as
delivered by Guarantor and a legal opinion with respect to such guarantor and
Guaranty) or (z) the non-defaulting Guarantor assumes in writing all obligations
of the defaulting Guarantor;

 

Page 88



--------------------------------------------------------------------------------

Loan No. 1013851

 

(n) Manager. Any change of the Manager of the Property without Requisite
Lenders’ prior written consent, except as permitted in the Management Agreement
without Operating Lessee’s consent; or

(o) Default Under Franchise Agreement. The occurrence of a “default” or an
“event of default” by Borrower or Operating Lessee under any Franchise Agreement
that extends beyond any applicable cure period provided for therein; or

(p) Default Under Management Agreement. The occurrence of a material “Event of
Default” (as defined in the Management Agreement) by Borrower or Operating
Lessee under the Management Agreement that extends beyond any applicable cure
period provided for therein and Manager does not waive said default prior to the
expiration of such cure period; or

(q) Default Under the Project Documents. The occurrence of any material or
monetary default by Borrower or Operating Lessee under the Project Documents
(other than the Incentive Agreement, which are addressed in subclause (r) below)
that extends beyond any applicable cure period provided therein; or

(r) Default Under Incentive Agreement. The occurrence of any material or
monetary default by Borrower under the Incentive Agreement pursuant to which the
Base Rebates are provided to Borrower that extends beyond any applicable cure
period provided therein.

(s) Revocation of Liquor License. (i) The revocation, cancellation, termination
or suspension of any Liquor License for the sale of liquor at the Property that
is not reinstated or reissued within sixty (60) days following such revocation,
cancellation, termination or suspension (provided that if it is not possible to
reinstate or reissue the Liquor License within such initial sixty (60) day
period, an additional sixty (60) day period shall be afforded Borrower, for a
total period not to exceed one hundred twenty (120) days, so long as Borrower or
Operating Lessee, as applicable, is diligently pursuing such reinstatement or
reissuance); or (ii) the failure of Borrower, Operating Lessee or Manager to
have the right to serve alcohol under applicable law, for the Property for a
period of sixty (60) days or more (provided if it is not possible to correct
such failure within such initial sixty (60) day period, an additional sixty
(60) day period shall be afforded Borrower and/or Operating Lessee, for a total
period not to exceed one hundred twenty (120) days, so long as Borrower or
Operating Lessee, as applicable, is diligently pursuing correction of such
failure); or

(t) Default Under Interest Rate Protection Agreement. The occurrence of a
default by Borrower or a termination event with respect to Borrower under any
Interest Rate Protection Agreement that extends beyond any applicable cure
period provided for therein; or

(u) Default under Material Contract. The occurrence of a default or material
breach by Borrower or Operating Lessee beyond any applicable cure period
provided therein under any Material Contract (other than agreements specifically
identified in the other clauses of this Section 11.1), which, in Administrative
Agent’s reasonable discretion, will have a material adverse effect on the value,
utility, operation or legality of the Property; or

(v) Guaranty; Guarantor Financial Covenants. The occurrence of a default (beyond
any applicable notice or cure period contained therein) under any guaranty now
or hereafter executed in connection with the Loan, including, without
limitation, any Guarantor’s failure to perform any covenant, condition or
obligation thereunder, or any failure to comply with the Guarantor Financial
Covenants (as defined in any Guaranty), unless no other Default exists and

 

Page 89



--------------------------------------------------------------------------------

Loan No. 1013851

 

within thirty (30) days after written notice from Administrative Agent of such
default or failure (i) a replacement guarantor reasonably acceptable to the
Lenders is provided, such replacement guarantor executes a replacement guaranty
substantially similar to the Guaranty (and delivers, in addition to any other
materials required by Lenders, similar financial and corporate due diligence as
delivered by Guarantor and a legal opinion with respect to such guarantor and
Guaranty) or (ii) the non-defaulting Guarantor assumes in writing all
obligations of the defaulting Guarantor; or

(w) Intentionally Omitted.

(x) Default Under Operating Lease. The exercise of remedies by Borrower or
Operating Lessee under the Operating Lease as a result of the occurrence of a
default under any of the Operating Lease Documents; or

(y) Intentionally Omitted.

(z) Money Laundering. The conviction of any Person within the Borrowing Group,
on any charge of violating any Anti-Money Laundering Laws if the result thereof
is reasonably likely to be the forfeiture of the Property or any material
portion thereof; or

(aa) Breach of Sanctions Provisions. The failure of any representation or
warranty of Borrower or Operating Lessee, or Borrower’s or Operating Lessee’s
failure to perform or observe any covenant, contained in either of Section 6.31
or Section 9.30 of this Agreement.

11.2 ACCELERATION UPON DEFAULT; REMEDIES.

Upon the occurrence of any Default specified in this Article 11, Requisite
Lenders may, at their sole option, declare all sums owing to Lenders under the
Notes, this Agreement and the other Loan Documents immediately due and payable;
provided, however, that all sums owing to Administrative Agent and/or Lenders
under the Notes, this Agreement and the other Loan Documents shall automatically
become immediately due and payable upon the occurrence of any of the Defaults
listed in Section 11.1(f) or Section 11.1(g), after which, in each such case,
such sums shall bear interest at the Default Rate. Upon such acceleration,
Administrative Agent may, and at the direction of Requisite Lenders, shall, in
addition to all other remedies permitted under this Agreement and the other Loan
Documents and at law or equity, apply any sums in the Account to the sums owing
under the Loan Documents and any and all obligations of Lenders to fund further
disbursements under the Loan shall terminate.

11.3 DISBURSEMENTS TO THIRD PARTIES.

Upon the occurrence and during the continuation of a Default occasioned by
Borrower’s or Operating Lessee’s (as applicable) failure to pay money to a third
party as required by this Agreement, Administrative Agent may, but shall not be
obligated to, make such payment from the Loan proceeds, Borrower’s Funds, or
other funds of Lenders. If such payment is made from proceeds of the Loan or
from Borrower’s Funds, Borrower shall immediately deposit with Administrative
Agent, upon written demand, an amount equal to such payment. If such payment is
made from funds of Lenders, Borrower shall immediately repay such funds upon
written demand of Administrative Agent. In either case, the Default with respect
to which any such payment has been made by Administrative Agent or Lenders shall
not be deemed cured until such deposit or repayment (as the case may be) has
been made by Borrower to Administrative Agent.

 

Page 90



--------------------------------------------------------------------------------

Loan No. 1013851

 

11.4 ADMINISTRATIVE AGENT’S COMPLETION OF CONSTRUCTION.

If Borrower has elected to commence construction of the Expansion, then, upon
the occurrence and during the continuation of a Default, Administrative Agent
may, upon five (5) days prior written notice to Borrower, and with or without
legal process, take possession of the Property, remove Borrower, Operating
Lessee and all agents, employees and contractors of Borrower and Operating
Lessee from the Property, complete the work of construction substantially in
accordance with the Plans and Specifications and market and sell or lease the
Property and/or Improvements. For this purpose, to the maximum extent permitted
by law, each of Borrower and Operating Lessee irrevocably appoints
Administrative Agent as its attorney-in-fact, which agency is coupled with an
interest. As attorney-in-fact, Administrative Agent may, in Borrower’s or
Operating Lessee’s name, take or omit to take any action Administrative Agent
may deem appropriate, including, without limitation, exercising Borrower’s or
Operating Lessee’s rights under the Loan Documents and all contracts concerning
the Property and/or Improvements.

11.5 ADMINISTRATIVE AGENT’S CESSATION OF CONSTRUCTION.

If Borrower has elected to commence construction of the Expansion, then, upon
the occurrence and during the continuation of a Default, if Administrative Agent
determines at any time that the Expansion is not being constructed in accordance
with the Plans and Specifications and all governmental requirements,
Administrative Agent may immediately cause all construction to cease on any
portion of the Expansion affected by the condition of nonconformance. Neither
Borrower nor Operating Lessee shall thereafter allow any construction work,
other than corrective work, to be performed on any portion of the Expansion
affected by the condition of nonconformance until such time as Administrative
Agent notifies Borrower in writing that the nonconforming condition has been
corrected.

11.6 REPAYMENT OF FUNDS ADVANCED.

Any funds expended by Administrative Agent or any Lender in the exercise of its
rights or remedies under this Agreement and/or the other Loan Documents shall be
payable to Administrative Agent or such Lender upon demand, together with
interest at the rate applicable to the principal balance of the Loan from the
date the funds were expended.

11.7 RIGHTS CUMULATIVE, NO WAIVER.

All of Administrative Agent’s and Lenders’ rights and remedies provided in this
Agreement, the other Loan Documents and Other Related Documents, together with
those granted by law or at equity, are cumulative and may be exercised by
Administrative Agent or Lenders at any time, in accordance with the terms of
this Agreement. Administrative Agent’s or any Lender’s exercise of any right or
remedy shall not constitute a cure of any Default unless all sums then due and
payable to Lenders under the Loan Documents and Other Related Documents are
repaid and Borrower and Operating Lessee (as applicable) have cured all other
Defaults to Administrative Agent’s satisfaction (as confirmed in writing). No
waiver shall be implied from any failure of Administrative Agent or any Lender
to take, or any delay by Administrative Agent or any Lender in taking, action
concerning any Default or failure of condition under the Loan Documents and
Other Related Documents, or from any previous waiver of any similar or unrelated
Default or failure of condition. Any waiver or approval under any of the Loan
Documents must be in writing and shall be limited to its specific terms.

11.8 ALLOCATION OF PROCEEDS.

If a Default exists and maturity of any of the obligations of Borrower have been
accelerated or the Maturity Date has occurred, all payments received by
Administrative Agent under any of the Loan Documents (including pursuant to the
Cash Management Agreement and Operating Lessee Cash Management Agreement), in
respect of any principal of or interest on the obligations of Borrower or any
other amounts payable by Borrower or Operating Lessee hereunder or thereunder,
shall be applied in the following order and priority:

(a) amounts due to Administrative Agent and the Lenders in respect of expenses
due under Section 9.1 until paid in full, and then Fees;

 

Page 91



--------------------------------------------------------------------------------

Loan No. 1013851

 

(b) amounts due to Administrative Agent and the Lenders in respect of Protective
Advances;

(c) payments of interest (i) on the Loan and (ii) any Secured Interest Rate
Protection Agreement, in each case, to be applied for the ratable benefit of the
Lenders or the applicable counterparty to such Secured Interest Rate Protection
Agreement, in such order as the Lenders or such counterparty, as the case may
be, may determine in their sole discretion;

(d) payments of principal of the Loan and payments of any termination payment
required in respect of any and all Secured Interest Rate Protection Agreements,
to be applied for the ratable benefit of the Lenders or counterparty to such
Secured Interest Rate Protection Agreements, as the case may be, in such order
as the Lenders or such counterparty, as the case may be, may determine in their
sole discretion;

(e) amounts due to Administrative Agent and the Lenders pursuant to
Section 12.12 and Section 13.1;

(f) payments of all other amounts due under any of the Loan Documents and
Secured Interest Rate Protection Agreements, if any, to be applied for the
ratable benefit of the Lenders and the applicable counterparty to such Secured
Interest Rate Protection Agreements; and

(g) any amount remaining after application as provided above, shall be paid to
the Borrower or whoever else may be legally entitled thereto.

ARTICLE 12 ADMINISTRATIVE AGENT.

12.1 APPOINTMENT AND AUTHORIZATION; CO-LENDER PROVISIONS.

(a) Each Lender hereby irrevocably appoints and authorizes Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement, the other Loan Documents and the
Other Related Documents as are specifically delegated to Administrative Agent by
the terms hereof and thereof, together with such powers as are reasonably
incidental thereto. Not in limitation of the foregoing, each Lender authorizes
and directs Administrative Agent to enter into the Loan Documents and Other
Related Documents for the benefit of the Lenders.

(b) Each Lender hereby agrees that, except as otherwise set forth herein, any
action taken by the Requisite Lenders in accordance with the provisions of this
Agreement, the Loan Documents or the Other Related Documents, and the exercise
by the Requisite Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Lenders.

(c) Nothing herein shall be construed to deem Administrative Agent a trustee or
fiduciary for any Lender or to impose on Administrative Agent duties or
obligations other than those expressly provided for herein. Without limiting the
generality of the foregoing, the use of the terms “Administrative Agent”,
“Agent”, “agent” and similar terms in the Loan Documents or Other Related
Documents with reference to Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

Page 92



--------------------------------------------------------------------------------

Loan No. 1013851

 

(d) Administrative Agent shall deliver to each Lender, promptly upon receipt
thereof by Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to Administrative Agent
pursuant to Article 10. Administrative Agent will also furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to
Administrative Agent by the Borrower, Operating Lessee, any Loan Party or any
other Affiliate of the Borrower, pursuant to this Agreement or any other Loan
Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document.

(e) As to any matters not expressly provided for by the Loan Documents and Other
Related Documents (including, without limitation, enforcement or collection of
any of Borrower’s or Operating Lessee’s obligations hereunder), Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Requisite
Lenders (or all of the Lenders if explicitly required under any other provision
of this Agreement), and such instructions shall be binding upon all Lenders and
all holders of any of the obligations of Borrower; provided, however, that,
notwithstanding anything in this Agreement to the contrary, Administrative Agent
shall not be required to take any action which exposes Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Requirements of Law. Not in limitation of the foregoing,
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Potential Default or Default
unless the Requisite Lenders have directed Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Administrative Agent as a result of Administrative Agent
acting or refraining from acting under this Agreement, the other Loan Documents,
or the Other Related Documents in accordance with the instructions of the
Requisite Lenders, or where applicable, all the Lenders.

12.2 WELLS FARGO AS LENDER.

Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders. Further, Administrative Agent and any
Affiliate may accept fees and other consideration from the Borrower and
Operating Lessee for services in connection with this Agreement and otherwise
without having to account for the same to the other Lenders. The Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its Affiliates may
receive information regarding the Borrower, other loan parties, other
subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that
Administrative Agent shall be under no obligation to provide such information to
them.

 

Page 93



--------------------------------------------------------------------------------

Loan No. 1013851

 

12.3 LOAN DISBURSEMENTS.

(a) Promptly following Administrative Agent’s receipt of a complete Application
for Payment, Administrative Agent shall send a copy thereof by facsimile to each
other Lender (together with any supporting documents delivered in connection
therewith) and shall otherwise notify each Lender of the proposed disbursement
and the Funding Date. Each Lender shall make available to Administrative Agent
(or the funding bank or entity designated by Administrative Agent), the amount
of such Lender’s Pro Rata Share of such disbursement in immediately available
funds not later than the times designated in Section 12.3(b). Unless
Administrative Agent shall have been notified by any Lender not later than the
close of business (San Francisco time) on the Business Day immediately preceding
the Funding Date in respect of any disbursement that such Lender does not intend
to make available to Administrative Agent such Lender’s Pro Rata Share of such
disbursement, Administrative Agent may assume that such Lender shall make such
amount available to Administrative Agent. If any Lender does not notify
Administrative Agent of its intention not to make available its Pro Rata Share
of such disbursement as described above, but does not for any reason make
available to Administrative Agent such Lender’s Pro Rata Share of such
disbursement, such Lender shall pay to Administrative Agent forthwith on demand
such amount, together with interest thereon at the Federal Funds Rate. In any
case where a Lender does not for any reason make available to Administrative
Agent such Lender’s Pro Rata Share of such disbursement, Administrative Agent,
in its sole discretion, may, but shall not be obligated to, fund to Borrower
such Lender’s Pro Rata Share of such disbursement. If Administrative Agent funds
to Borrower such Lender’s Pro Rata Share of such disbursement and if such Lender
subsequently pays to Administrative Agent such corresponding amount, such amount
so paid shall constitute such Lender’s Pro Rata Share of such disbursement.
Nothing in this Section 12.3(a) shall alter the respective rights and
obligations of the parties hereunder in respect of a Defaulting Lender or a
Non-Pro Rata Advance.

(b) Requests by Administrative Agent for funding by Lenders of disbursements
will be made by telecopy at least three (3) Business Days prior to a Funding
Date. Each Lender shall make the amount of its disbursement available to
Administrative Agent in Dollars and in immediately available funds, to such bank
and account, in El Segundo, California (to such bank and account in such other
place) as Administrative Agent may designate, not later than 10:00 A.M. (San
Francisco time) on the Funding Date designated by Administrative Agent with
respect to such disbursement, but in no event earlier than two (2) Business Days
following such Lender’s receipt of the applicable Application for Payment.
Notwithstanding anything to the contrary contained herein, funds received from
all non-defaulting lenders shall be disbursed in accordance with this Agreement,
provided that all other conditions precedent for such funding have been
satisfied including without limitation Section 3.1(i).

(c) Nothing in this Section 12.3 shall be deemed to relieve any Lender of its
obligation hereunder to make its Pro Rata Share of disbursements on any Funding
Date, nor shall Administrative Agent or any Lender be responsible for the
failure of any other Lender to perform its obligations to make any disbursement
hereunder, and the Commitment of any Lender shall not be increased or decreased
as a result of the failure by any other Lender to perform its obligation to make
a disbursement.

12.4 DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS.

(a) Subject to Section 12.4(b) below, payments actually received by
Administrative Agent for the account of Lenders shall be paid to them promptly
after receipt thereof by Administrative Agent, but in any event within two
(2) Business Days, provided that Administrative Agent shall pay to Lenders
interest thereon, at the lesser of (i) the Federal Funds Rate and (ii) the rate
of interest applicable to the Loan, from the Business Day following receipt of
such funds by Administrative Agent until such funds are paid in immediately
available funds to Lenders. All

 

Page 94



--------------------------------------------------------------------------------

Loan No. 1013851

 

payments of principal, interest, and other payments under the Loan Documents or
Other Related Documents shall be allocated among such of Lenders as are entitled
thereto, in proportion to their respective Pro Rata Shares in the Loan or
otherwise as provided herein or as separately agreed by Administrative Agent and
any Lender. Administrative Agent shall promptly distribute, but in any event
within two (2) Business Days, to each Lender at its primary address set forth on
the appropriate signature page hereof or on the Assignment and Assumption
Agreement, or at such other address as a Lender may request in writing, such
funds as it may be entitled to receive, provided that Administrative Agent shall
in any event not be bound to inquire into or determine the validity, scope or
priority of any interest or entitlement of any Lender and may suspend all
payments and seek appropriate relief (including, without limitation,
instructions from Requisite Lenders or all Lenders, as applicable, or an action
in the nature of interpleader) in the event of any doubt or dispute as to any
apportionment or distribution contemplated hereby. The order of priority herein
is set forth solely to determine the rights and priorities of Lenders as among
themselves and may at any time or from time to time be changed by Lenders as
they may elect, in writing in accordance with this Agreement, without necessity
of notice to or consent of or approval by Borrower or any other Person. All
payments or other sums received by Administrative Agent for the account of
Lenders shall not constitute property or assets of Administrative Agent and
shall be held by Administrative Agent, solely in its capacity as agent for
itself and the other Lenders, subject to the Loan Documents and the Other
Related Documents.

(b) Notwithstanding any provision hereof to the contrary, until such time as a
Defaulting Lender has funded its Pro Rata Share of a Protective Advance or prior
Loan disbursements which was previously a Non-Pro Rata Advance, or all other
Lenders have received payment in full (whether by repayment or prepayment) of
the amounts due in respect of such Non-Pro Rata Advance, all of the indebtedness
and obligations owing to such Defaulting Lender hereunder shall be subordinated
in right of payment, as provided in the following sentence, to the prior payment
in full of all principal, interest and fees in respect of all Non-Pro Rata
Advances in which the Defaulting Lender has not funded its Pro Rata Share (such
principal, interest and fees being referred to as “Senior Loans”). All amounts
paid by Borrower and otherwise due to be applied to the indebtedness and
obligations owing to the Defaulting Lender (other than a Performing Defaulting
Pfandbrief Lender) pursuant to the terms hereof shall be distributed by
Administrative Agent to the other Lenders (including the Performing Defaulting
Pfandbrief Lender) in accordance with their respective Pro Rata Shares of the
Loan (recalculated for purposes hereof to exclude the Defaulting Lender’s (other
than a Performing Defaulting Pfandbrief Lender’s) Pro Rata Share of the Loan),
until all Senior Loans have been paid in full. This provision governs only the
relationship among Administrative Agent, each Defaulting Lender, and the other
Lenders; nothing hereunder shall limit the obligations of Borrower under this
Agreement. The provisions of this section shall apply and be effective
regardless of whether a Default occurs and is then continuing, and
notwithstanding (a) any other provision of this Agreement to the contrary,
(b) any instruction of Borrower as to its desired application of payments or
(c) the suspension of such Defaulting Lender’s (other than a Performing
Defaulting Pfandbrief Lender’s) right to vote on matters which are subject to
the consent or approval of Requisite Lenders or all Lenders. Administrative
Agent shall be entitled to (i) withhold or setoff, and to apply to the payment
of the defaulted amount and any related interest, any amounts to be paid to such
Defaulting Lender under this Agreement, and (ii) bring an action or suit against
such Defaulting Lender in a court of competent jurisdiction to recover the
defaulted amount and any related interest. In addition, the Defaulting Lender
shall indemnify, defend and hold Administrative Agent and each of the other
Lenders harmless from and against any and all liabilities and costs, plus
interest thereon at the Default Rate as set forth in the Notes, which they may
sustain or incur by reason of or as a direct consequence of the Defaulting
Lender’s failure or refusal to perform its obligations under this Agreement.
Administrative Agent shall use commercially reasonable and diligent efforts to
assist Borrower to procure a replacement lender to fund each Defaulting Lender’s
Pro Rata Share.

 

Page 95



--------------------------------------------------------------------------------

Loan No. 1013851

 

Notwithstanding anything to the contrary contained in this Section 12.4 or
elsewhere in this Agreement, including, without limitation, the definition of
“Requisite Lenders” or Section 13.12(b) of this Agreement:

(i) the rights of a Performing Defaulting Pfandbrief Lender to participate in
the administration of the Loan and the Loan Documents as set forth in this
Agreement with respect to actions requiring Requisite Lender or all Lender
approval shall not be suspended so long as such Performing Defaulting Pfandbrief
Lender responds to any written communication or request under the Loan Documents
within ten (10) Business Days after receipt thereof (or such lesser time as may
be required by the Loan Documents); and

(ii) any payments received or payable in respect of such Performing Defaulting
Pfandbrief Lender’s Pro-Rata Share in the Loans shall not be subject to any
subordination, escrow or holdback, and shall be distributed to such Performing
Defaulting Pfandbrief Lender in accordance with the terms of the Loan Documents
as if such Performing Defaulting Pfandbrief Lender was not a Defaulting Lender.

Notwithstanding the provisions of this Section 12.4(b), the rights provided to a
Performing Defaulting Pfandbrief Lender hereunder shall apply if, and only to
the extent that, such rights are necessary or required to maintain such
Performing Defaulting Pfandbrief’s Lender’s interest in the Loan that is subject
to a Pfandbrief Pledge (as shall be determined by such Performing Defaulting
Pfandbrief Lender in its sole discretion). Further, for avoidance of doubt,
except as expressly provided in this Section 12.4(b), a Performing Defaulting
Pfandbrief Lender shall remain a Defaulting Lender for all other purposes under
this Agreement and the Loan Documents, including, without limitation, under
Section 13.13(c) hereof.

12.5 PRO RATA TREATMENT.

Except to the extent otherwise provided herein: (a) each borrowing from Lenders
shall be made from the Lenders, each payment of the fees shall be made for the
account of the Lenders, and each termination or reduction of the amount of the
Commitments pursuant to this Agreement shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (b) each payment or prepayment of principal of the Loan
by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loan held by
them, provided that if immediately prior to giving effect to any such payment in
respect of the Loan the outstanding principal amount of the Loan shall not be
held by the Lenders pro rata in accordance with their respective Commitments in
effect at the time the Loan was made, then such payment shall be applied to the
Loan in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Loan being held by the Lenders pro rata in
accordance with their respective Commitments; and (c) each payment of interest
on the Loan by the Borrower shall be made for the account of the Lenders pro
rata in accordance with the amounts of interest on the Loan then due and payable
to the respective Lenders.

12.6 SHARING OF PAYMENTS, ETC.

Lenders agree among themselves that (i) with respect to all amounts received by
them which are applicable to the payment of the obligations of Borrower,
Operating Lessee or Guarantor under the Loan, equitable adjustment will be made
so that, in effect, all such amounts will be shared among them ratably in
accordance with their Pro Rata Shares in the Loan, whether received by voluntary
payment, by counterclaim or cross

 

Page 96



--------------------------------------------------------------------------------

Loan No. 1013851

 

action or by the enforcement of any or all of such obligations, (ii) if any of
them shall by voluntary payment or by the exercise of any right of counterclaim
or otherwise, receive payment of a proportion of the aggregate amount of such
obligations held by it which is greater than its Pro Rata Share in the Loan of
the payments on account of such obligations, the one receiving such excess
payment shall purchase, without recourse or warranty, an undivided interest and
participation (which it shall be deemed to have done simultaneously upon the
receipt of such payment) in such obligations owed to the others so that all such
recoveries with respect to such obligations shall be applied ratably in
accordance with such Pro Rata Shares; provided, that if all or part of such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to that party to the extent necessary to adjust
for such recovery, but without interest except to the extent the purchasing
party is required to pay interest in connection with such recovery. Borrower
agrees that any Lender so purchasing participation from another Lender pursuant
to this Section 12.6 may, to the fullest extent permitted by law, exercise all
its rights of payment with respect to such participation as fully as if such
Lender were the direct creditor of Borrower in the amount of such participation.

12.7 COLLATERAL MATTERS; PROTECTIVE ADVANCES.

(a) Each Lender hereby authorizes Administrative Agent, without the necessity of
any notice to or further consent from any Lender, from time to time prior to a
Default, to take any action with respect to any Collateral, Loan Documents or
Other Related Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to any of the Loan Documents or
Other Related Documents.

(b) The Lenders hereby authorize Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by Administrative Agent upon
any Collateral (i) upon termination of the Commitments and indefeasible payment
and satisfaction in full of all of obligations of Borrower and Operating Lessee
hereunder; (ii) as expressly permitted by, but only in accordance with, the
terms of the applicable Loan Document; or (iii) to the extent not covered in
clauses (i) and (ii) above, if approved, authorized or ratified in writing by
the Lenders. Upon request by Administrative Agent at any time, the Lenders will
confirm in writing Administrative Agent’s authority to release particular types
or items of Collateral pursuant to this Section.

(c) Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by the Borrower or Operating Lessee, Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to Administrative Agent for the benefit of the Lenders herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that
(i) Administrative Agent shall not be required to execute any such document on
terms which, in Administrative Agent’s opinion, would expose Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty and (ii) such release
shall not in any manner discharge, affect or impair the obligations of Borrower
or Operating Lessee or any Liens upon (or obligations of the Borrower, Operating
Lessee or any other Loan Party in respect of) all interests retained by the
Borrower, Operating Lessee or any other Loan Party, including, without
limitation, the proceeds of such sale or transfer, all of which shall continue
to constitute part of the Collateral. In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral,
Administrative Agent shall be authorized to deduct all of the expenses
reasonably incurred by Administrative Agent from the proceeds of any such sale,
transfer or foreclosure.

 

Page 97



--------------------------------------------------------------------------------

Loan No. 1013851

 

(d) Administrative Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by the
Borrower, Operating Lessee or any other Loan Party or is cared for, protected or
insured or that the Liens granted to Administrative Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Administrative Agent in this Section or in any of the Loan
Documents or Other Related Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto,
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, given Administrative Agent’s own interest in the Collateral as one
of the Lenders and that Administrative Agent shall have no duty or liability
whatsoever to the Lenders, except to the extent resulting from its gross
negligence or willful misconduct.

(e) Administrative Agent may make, and shall be reimbursed by the Lenders (in
accordance with their Pro Rata Shares) to the extent not reimbursed by the
Borrower or Operating Lessee for, advances for the purposes of preserving,
maintaining or protecting the Property and the Collateral during any one
calendar year up to the sum of (i) amounts expended to pay real estate taxes,
assessments and governmental charges or levies imposed upon such Property;
(ii) amounts expended to pay insurance premiums for policies of insurance
related to such Property; and (iii) $1,000,000.00. Protective Advances in excess
of said sum during any calendar year for any Property that is Collateral shall
require the consent of the Requisite Lenders. Borrower agrees to pay on demand
all Protective Advances.

(f) Each Lender agrees that it will not take any action, nor institute any
actions or proceedings, against Borrower, Operating Lessee or any other obligor
hereunder under the Loan Documents or the Other Related Documents with respect
to exercising claims against or rights in the Collateral without the written
consent of Requisite Lenders.

12.8 POST-FORECLOSURE PLANS.

If all or any portion of the Collateral is acquired by Administrative Agent as a
result of a foreclosure or the acceptance of a deed or assignment in lieu of
foreclosure, or is retained in satisfaction of all or any part of the
obligations of Borrower and/or Operating Lessee hereunder, the title to any such
Collateral, or any portion thereof, shall be held in the name of Administrative
Agent or a nominee or subsidiary of Administrative Agent, as agent, for the
ratable benefit of all Lenders. Administrative Agent shall prepare a recommended
course of action for such Collateral (a “Post-Foreclosure Plan”), which shall be
subject to the approval of the Requisite Lenders. In accordance with the
approved Post-Foreclosure Plan, Administrative Agent shall manage, operate,
repair, administer, complete, construct, restore or otherwise deal with the
Collateral acquired, and shall administer all transactions relating thereto,
including, without limitation, employing a management agent, leasing agent and
other agents, contractors and employees, including agents for the sale of such
Collateral, and the collecting of rents and other sums from such Collateral and
paying the expenses of such Collateral. Actions taken by Administrative Agent
with respect to the Collateral, which are not specifically provided for in the
approved Post-Foreclosure Plan or reasonably incidental thereto, shall require
the written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender will
contribute its share (based on its Pro Rata Share) of all reasonable costs and
expenses incurred by Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition,
Administrative Agent shall render or cause to be rendered to each Lender, on a
monthly basis, an income and expense statement for such Collateral, and each
Lender shall promptly contribute its Pro Rata Share of any operating

 

Page 98



--------------------------------------------------------------------------------

Loan No. 1013851

 

loss for such Collateral, and such other expenses and operating reserves as
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the approved Post-Foreclosure Plan. To the extent there is net
operating income from such Collateral, Administrative Agent shall, in accordance
with the approved Post-Foreclosure Plan, determine the amount and timing of
distributions to the Lenders. All such distributions shall be made to the
Lenders in accordance with their respective Pro Rata Shares. The Lenders
acknowledge and agree that if title to any Collateral is obtained by
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated as soon as practicable.
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders. Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Collateral in
accordance with the immediately preceding sentence shall name Administrative
Agent, as agent for the Lenders, as the beneficiary or mortgagee. In such case,
Administrative Agent and the Lenders shall enter into an agreement with respect
to such purchase money mortgage or deed of trust defining the rights of the
Lenders in the same Pro Rata Shares as provided hereunder, which agreement shall
be in all material respects similar to this Article insofar as the same is
appropriate or applicable.

12.9 APPROVALS OF LENDERS.

All communications from Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
Administrative Agent by the Borrower and Operating Lessee in respect of the
matter or issue to be resolved, and (d) shall include Administrative Agent’s
recommended course of action or determination in respect thereof. Unless a
Lender shall give written notice to Administrative Agent that it specifically
objects to the recommendation or determination of Administrative Agent within
ten (10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents or Other Related
Documents) of receipt of such communication, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

12.10 NOTICE OF DEFAULTS.

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Potential Default unless Administrative Agent has
received notice from a Lender or the Borrower or Operating Lessee referring to
this Agreement, describing with reasonable specificity such Default or Potential
Default and stating that such notice is a “notice of default”. If any Lender
(excluding the Lender which is also serving as Administrative Agent) becomes
aware of any Default or Potential Default, it shall promptly send to
Administrative Agent such a “notice of default”. Further, if Administrative
Agent receives such a “notice of default,” Administrative Agent shall give
prompt notice thereof to the Lenders.

12.11 ADMINISTRATIVE AGENT’S RELIANCE, ETC.

Notwithstanding any other provisions of this Agreement, any other Loan Documents
or the Other Related Documents, neither Administrative Agent nor any of its
directors, officers, agents, employees or counsel shall be liable for any action
taken or not taken by it under or in connection with this Agreement or any other
Loan Document, except for its or their own gross negligence or willful
misconduct in connection with its duties expressly set forth herein or therein.
Without limiting the generality of the foregoing, Administrative Agent: may
consult with legal counsel (including its own counsel or counsel for the
Borrower, Operating Lessee or any other Loan Party), independent public
accountants and other experts

 

Page 99



--------------------------------------------------------------------------------

Loan No. 1013851

 

selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts. Neither Administrative Agent nor any of its directors,
officers, agents, employees or counsel: (a) makes any warranty or representation
to any Lender or any other Person and shall be responsible to any Lender or any
other Person for any statement, warranty or representation made or deemed made
by the Borrower, Operating Lessee, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower, Operating Lessee or other Persons
or inspect the property, books or records of the Borrower, Operating Lessee or
any other Person; (c) shall be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any Collateral covered thereby or the perfection or priority
of any Lien in favor of Administrative Agent on behalf of the Lenders in any
such Collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or Other Related Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and
(e) shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. Administrative Agent may execute any of its duties under the Loan
Documents or Other Related Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

12.12 INDEMNIFICATION OF ADMINISTRATIVE AGENT.

Regardless of whether the transactions contemplated by this Agreement, the other
Loan Documents and Other Related Documents are consummated, each Lender agrees
to indemnify Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so pursuant to the
terms of this Agreement) pro rata in accordance with such Lender’s respective
Pro Rata Share, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by, or asserted against Administrative Agent (in its capacity as Administrative
Agent but not as a “Lender”) in any way relating to or arising out of the Loan
Documents or Other Related Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by Administrative Agent under the Loan
Documents and Other Related Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from Administrative Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment; provided, further, however,
that no action taken in accordance with the directions of the Requisite Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limiting the generality of the foregoing, each
Lender agrees to reimburse Administrative Agent (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so
pursuant to the terms of this Agreement) promptly upon demand for its ratable
share of any out-of-pocket expenses (including the reasonable fees and expenses
of the counsel to Administrative Agent) incurred by Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents and Other Related Documents, any suit or action
brought by Administrative Agent to enforce the terms of the Loan Documents and
Other Related Documents and/or collect any obligation of Borrower or Operating
Lessee hereunder, any “lender liability” suit or claim brought against
Administrative Agent and/or the Lenders, and any claim or suit brought against
Administrative Agent and/or the Lenders arising

 

Page 100



--------------------------------------------------------------------------------

Loan No. 1013851

 

under any Hazardous Materials Laws. Such out-of-pocket expenses (including
counsel fees) shall be advanced by the Lenders on the request of Administrative
Agent notwithstanding any claim or assertion that Administrative Agent is not
entitled to indemnification hereunder upon receipt of an undertaking by
Administrative Agent that Administrative Agent will reimburse the Lenders if it
is actually and finally determined by a court of competent jurisdiction that
Administrative Agent is not so entitled to indemnification. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents or Other Related Documents
and the termination of this Agreement. If the Borrower or Operating Lessee shall
reimburse Administrative Agent for any Indemnifiable Amount following payment by
any Lender to Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, Administrative Agent shall share such reimbursement on
a ratable basis with each Lender making any such payment.

12.13 LENDER CREDIT DECISION, ETC.

Each Lender expressly acknowledges and agrees that neither Administrative Agent
nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other Affiliates has made any representations or warranties
to such Lender and that no act by Administrative Agent hereafter taken,
including any review of the affairs of the Borrower, Operating Lessee, any other
Loan Party or Affiliate, shall be deemed to constitute any such representation
or warranty by Administrative Agent to any Lender. Each Lender acknowledges that
it has, independently and without reliance upon Administrative Agent, any other
Lender or counsel to Administrative Agent, or any of their respective officers,
directors, employees, agents or counsel, and based on the financial statements
of the Borrower, Operating Lessee, the other Loan Parties or Affiliates, and
inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties and other Persons, its review of
the Loan Documents and the Other Related Documents, the legal opinions required
to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby. Each Lender also acknowledges that it will, independently
and without reliance upon Administrative Agent, any other Lender or counsel to
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents or Other Related Documents.
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower, Operating Lessee or any other Loan
Party of the Loan Documents or Other Related Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, Operating Lessee or any other
Loan Party. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by Administrative Agent under
this Agreement, any of the other Loan Documents or Other Related Documents,
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower,
Operating Lessee, any other Loan Party or any other Affiliate thereof which may
come into possession of Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or other Affiliates. Each Lender
acknowledges that Administrative Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to
Administrative Agent and is not acting as counsel to such Lender.

12.14 SUCCESSOR ADMINISTRATIVE AGENT.

Administrative Agent may resign at any time as Administrative Agent under the
Loan Documents and Other Related Documents by giving written notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Potential Default exists, be subject
to the Borrower’s approval,

 

Page 101



--------------------------------------------------------------------------------

Loan No. 1013851

 

which approval shall not be unreasonably withheld or delayed (except that the
Borrower shall, in all events, be deemed to have approved each Lender and any of
its Affiliates as a successor Administrative Agent). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
thirty (30) days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the current Administrative Agent, and the current
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents and the Other Related Documents. After any Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article 12. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents and the Other Related Documents. Additionally, if (x) there is no
Default in existence and it is determined by Borrower, Lenders (other than any
Lender or its Affiliates acting as Administrative Agent) and a court of
competent jurisdiction in a non-appealable judgment, that Administrative Agent
has engaged in gross negligence or willful misconduct, the Lenders may remove
Administrative Agent from its role as Administrative Agent, without affecting
Administrative Agent’s rights or obligations as a Lender or (y) there is a
Default in existence, and it is determined by Lenders (other than any Lender or
its Affiliates acting as Administrative Agent) and a court of competent
jurisdiction in a non-appealable judgment, that Administrative Agent has engaged
in gross negligence or willful misconduct, the Lenders may remove Administrative
Agent from its role as Administrative Agent, without affecting Administrative
Agent’s rights or obligations as a Lender. Notwithstanding anything contained
herein to the contrary, Administrative Agent may assign its rights and duties
under the Loan Documents and the Other Related Documents to any of its
Affiliates by giving the Borrower and each Lender prior written notice.

12.15 TITLED AGENTS.

(i) Wells Fargo Securities, LLC, in its capacity as sole bookrunner and left
lead arranger, (ii) BofA Securities, Inc., as joint lead arranger; (iii) Bank of
America, N.A., as syndications agent, (iv) Credit Agricole Corporate and
Investment Bank, as joint lead arranger; (v) The Bank of Nova Scotia, as
document agent, and (vi) Sumitomo Mitsui Banking Corporation, as document agent
(collectively, the “Titled Agents”), assume no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of the Loan, nor any duties as an agent hereunder for the Lenders.
The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to Administrative
Agent, any Lender, the Borrower, Operating Lessee or any other Loan Party and
the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

12.16 FLOOD COMPLIANCE.

In the event the Property is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a “special flood hazard
area” with respect to which flood insurance has been made available under Flood
Insurance Laws, Borrower and/or Operating Lessee (A) has obtained and will
maintain, with financially sound and reputable insurance companies (except to
the extent that any insurance company insuring the Property ceases to be
financially sound and reputable after the Effective Date, in which case,
Borrower or Operating Lessee, as applicable, shall promptly replace such
insurance company with a financially sound and reputable insurance company),
such flood insurance in such reasonable total amount as the Administrative Agent
may from time to time reasonably require, and otherwise sufficient to

 

Page 102



--------------------------------------------------------------------------------

Loan No. 1013851

 

comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (B) promptly upon request of the Administrative Agent,
will deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

Notwithstanding the foregoing, the Administrative Agent shall not enter into any
additional mortgages or deeds of trust in respect of any real property, encumber
any additional real property, or approve any other MIRE event (i.e., any
modification resulting in an increase, renewal or extension of the Loan) (but
specifically excluding the extensions provided for pursuant to the First Option
to Extend, the Second Option to Extend and Third Option to Extend), after the
date hereof until (1) the date that occurs thirty (30) days after the
Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “special flood hazard area”, (A) a notification to
Borrower and Operating Lessee of that fact and (if applicable) notification to
Borrower and Operating Lessee that flood insurance coverage is not available and
(B) evidence of the receipt by Borrower and Operating Lessee of such notice; and
(iii) if such notice is required to be provided to the Borrower and/or Operating
Lessee and flood insurance is available in the community in which such real
property is located, evidence of required flood insurance and (2) the
Administrative Agent shall have received written confirmation from each Lender
that flood insurance due diligence and flood insurance compliance has been
completed by such Lender (such written confirmation not to be unreasonably
conditioned, withheld or delayed).

ARTICLE 13 MISCELLANEOUS PROVISIONS.

13.1 INDEMNITY.

BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS INDEMNITEES FROM
AND AGAINST ANY AND ALL ACTUAL LOSSES, ACTUAL DAMAGES (AS OPPOSED TO
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OR LOST PROFITS OTHER THAN
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OWED BY A LENDER TO A THIRD PARTY),
ACTUAL LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES
AND ANY EXPENSES INCURRED IN CONNECTION WITH LITIGATION WITH RESPECT TO THE BASE
REBATES AND/OR INCENTIVE AGREEMENT PURSUANT TO WHICH THE BASE REBATES ARE
PROVIDED TO BORROWER AND TO WHICH BORROWER OR AN AFFILIATE OF BORROWER IS A
PARTY, PROVIDED THE INDEMNITEES WILL USE COMMERCIALLY REASONABLE EFFORTS TO
MINIMIZE THE FEES AND EXPENSES OF LEGAL COUNSEL FOR THE INDEMNITEES WHICH ARE
SUBJECT TO REIMBURSEMENT BY THE BORROWER HEREUNDER BY CONSIDERING THE USAGE OF
ONE LAW FIRM TO REPRESENT THE INDEMNITEES, IF APPROPRIATE UNDER THE
CIRCUMSTANCES) WHICH INDEMNITEES MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE
OF: (A) THE PURPOSE TO WHICH BORROWER APPLIES THE LOAN PROCEEDS; (B) THE FAILURE
OF BORROWER OR OPERATING LESSEE TO PERFORM ANY OBLIGATIONS AS AND WHEN REQUIRED
BY THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY OTHER RELATED
DOCUMENT; (C) ANY FAILURE AT ANY TIME OF ANY OF BORROWER’S OR OPERATING LESSEE’S
REPRESENTATIONS OR WARRANTIES TO BE TRUE AND CORRECT; OR (D) ANY ACT OR OMISSION
BY BORROWER OR OPERATING LESSEE, CONSTITUENT PARTNER OR MEMBER OF BORROWER OR
OPERATING LESSEE, ANY CONTRACTOR, SUBCONTRACTOR OR MATERIAL SUPPLIER, ENGINEER,
ARCHITECT OR OTHER PERSON OR ENTITY WITH RESPECT TO ANY OF THE PROPERTY OR

 

Page 103



--------------------------------------------------------------------------------

Loan No. 1013851

 

IMPROVEMENTS, EVEN IF SUCH LOSS, DAMAGE, LIABILITY, CLAIM, ACTION, JUDGMENT,
COST OR EXPENSE RESULTS FROM THE NEGLIGENCE (BUT NOT THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) OF THE INDEMNITEE; PROVIDED, THAT THE FOREGOING
INDEMNIFICATION OBLIGATION SHALL NOT APPLY IF SUCH PERSON’S ACTION THAT IS THE
SUBJECT OF THIS INDEMNITY WAS SPECIFICALLY DONE AT THE WRITTEN DIRECTION OF
ADMINISTRATIVE AGENT OR ANY LENDER. BORROWER SHALL IMMEDIATELY PAY TO
ADMINISTRATIVE AGENT OR SUCH INDEMNITEE WITHIN TWELVE (12) BUSINESS DAYS AFTER
DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE
DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO
THE PRINCIPAL BALANCE OF THE LOAN. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH INDEMNITEE SHALL
SURVIVE CANCELLATION OF THE NOTES AND THE RELEASE, RECONVEYANCE OR PARTIAL
RECONVEYANCE OF THE SECURITY INSTRUMENT.

13.2 FORM OF DOCUMENTS.

The form and substance of all documents, instruments, and forms of evidence to
be delivered to Administrative Agent under the terms of this Agreement, any of
the other Loan Documents or Other Related Documents shall be subject to
Administrative Agent’s approval and shall not be modified, superseded or
terminated in any respect without Administrative Agent’s prior written approval,
which approval shall not be unreasonably withheld, conditioned or delayed.

13.3 NO THIRD PARTIES BENEFITED.

No person other than Administrative Agent, Lenders, Guarantors, Operating Lessee
and Borrower and their permitted successors and assigns shall have any right of
action under any of the Loan Documents or Other Related Documents. None of the
proceeds of the Loan shall constitute a fund for the benefit of any contractor,
subcontractor, laborer or material supplier.

13.4 NOTICES.

All notices, demands, or other communications under this Agreement, the other
Loan Documents or the Other Related Documents shall be in writing and shall be
delivered to the appropriate party at the address set forth on the signature
page of this Agreement with a copy to Sandra Wheeler, Shared Credit Manager,
Wells Fargo Bank, N.A., 171 17th Street, 4th Floor, Atlanta, GA 30363 (for all
such notices exclusive of any communications made in accordance with the
Disbursement Plan), and as specified in the Disbursement Plan (subject to change
from time to time by written notice to all other parties to this Agreement). All
communications shall be deemed served upon delivery of, or if mailed, upon the
first to occur of receipt or the expiration of three (3) Business Days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of Borrower (or Operating Lessee) or Administrative Agent and
Lenders at the address specified; provided, however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty
(30) days’ notice to the other party in the manner set forth hereinabove.
Borrower and Operating Lessee shall forward to Administrative Agent, without
delay, any notices, letters or other communications delivered to the Property or
to Borrower or Operating Lessee naming Administrative Agent or the “Construction
Lender” or any similar designation as addressee.

 

Page 104



--------------------------------------------------------------------------------

Loan No. 1013851

 

13.5 ATTORNEY-IN-FACT; POWERS OF ATTORNEY.

To the maximum extent permitted by law, each of Borrower and Operating Lessee
hereby irrevocably appoints and authorizes Administrative Agent, as Borrower’s
and Operating Lessee’s attorney-in-fact, which agency is coupled with an
interest, to execute and/or record in Administrative Agent’s, Operating Lessee’s
or Borrower’s name any notices, instruments or documents that Administrative
Agent deems appropriate to protect Lenders’ interest under any of the Loan
Documents or Other Related Documents. The powers of attorney granted by Borrower
and Operating Lessee to Administrative Agent in this Agreement shall be
unaffected by the disability of the principal so long as any portion of the Loan
remains unpaid or unperformed. Administrative Agent shall have no obligation to
exercise any of the foregoing rights and powers in any event. Each of Borrower
and Operating Lessee acknowledges that this power of attorney forms a part of a
contract (this Agreement) and is security for money or for the performance of a
valuable act. Administrative Agent hereby discloses that it may exercise the
foregoing power of attorney for Administrative Agent’s benefit, and such
authority need not be exercised for Borrower’s or Operating Lessee’s best
interest.

13.6 ACTIONS.

Each of Borrower and Operating Lessee agrees that Administrative Agent or any
Lender, in exercising the rights, duties or liabilities of Administrative Agent,
Lenders, Operating Lessee or Borrower under the Loan Documents or Other Related
Documents, may commence, appear in or defend any action or proceeding purporting
to affect the Property, the Improvements, the Loan Documents or the Other
Related Documents and Borrower and/or Operating Lessee shall immediately
reimburse Administrative Agent or such Lender within twelve (12) Business Days
after demand for all such expenses so incurred or paid by Administrative Agent
or such Lender, including, without limitation, reasonable attorneys’ fees and
expenses and court costs. Prior to a Default, the Lenders will use commercially
reasonable efforts to minimize the fees and expenses of legal counsel for the
Lenders which are subject to reimbursement by the Borrower and Operating Lessee
hereunder by considering the usage of one law firm to represent the Lenders and
Administrative Agent if appropriate under the circumstances. Prior to a Default,
Administrative Agent or any Lender, as applicable, shall provide Borrower with
prior written notice of its retention of counsel and its intention to appear in
any action or proceeding with respect to the Property and shall consult with
Borrower (but is not obligated to get Borrower’s consent or approval) in
connection therewith if appropriate under the circumstances.

13.7 RIGHT OF CONTEST.

Borrower may contest in good faith any claim, demand, levy or assessment (other
than Liens, lien affidavits and stop notices) by any person other than
Administrative Agent or Lenders which would constitute a Default if:
(a) Borrower pursues the contest diligently, in a manner which Administrative
Agent determines is not prejudicial to Administrative Agent or any Lender, and
does not impair the rights of Administrative Agent or any Lender under any of
the Loan Documents or Other Related Documents; and (b)(i) for any such claim,
demand, levy or assessment of $1,000,000 or less, Borrower shall have thirty
(30) days to contest same, unless such contest cannot be resolved in such thirty
(30) days then Borrower shall have an additional sixty (60) days to contest same
and thereafter Borrower shall deposit with Administrative Agent any funds or
other forms of assurance which Administrative Agent in good faith determines
from time to time appropriate to protect Administrative Agent and each Lender
from the consequences of the contest being unsuccessful or (ii) for any such
claim, demand, levy or assessment of more than $1,000,000, Borrower shall
deposit with Administrative Agent any funds or other forms of assurance which
Administrative Agent in good faith determines from time to time appropriate to
protect Administrative Agent and each Lender from the consequences of the
contest being unsuccessful. Borrower’s compliance with this Section shall
operate to prevent such claim, demand, levy or assessment from becoming a
Default.

 

Page 105



--------------------------------------------------------------------------------

Loan No. 1013851

 

13.8 RELATIONSHIP OF PARTIES.

The relationship of Borrower, Administrative Agent and Lenders under the Loan
Documents and Other Related Documents is, and shall at all times remain, solely
that of borrower and lender, and Administrative Agent and Lenders neither
undertake nor assume any responsibility or duty to Borrower, Operating Lessee or
to any third party with respect to the Property or Improvements, except as
expressly provided in this Agreement, the other Loan Documents and the Other
Related Documents.

13.9 DELAY OUTSIDE ADMINISTRATIVE AGENT’S AND LENDERS’ CONTROL.

No Lender or Administrative Agent shall be liable in any way to Borrower,
Operating Lessee or any third party for Administrative Agent’s or such Lender’s
failure to perform or delay in performing under the Loan Documents (and
Administrative Agent or any Lender may suspend or terminate all or any portion
of Administrative Agent’s or such Lender’s obligations under the Loan Documents)
if such failure to perform or delay in performing results directly or indirectly
from, or is based upon, the action, inaction, or purported action, of any
governmental or local authority, or because of war, rebellion, insurrection,
strike, lock-out, boycott or blockade (whether presently in effect, announced or
in the sole judgment of Administrative Agent or such Lender deemed probable), or
from any Act of God or other cause or event beyond Administrative Agent’s or
such Lender’s control.

13.10 ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT.

If any attorney is engaged by Administrative Agent or any Lender to enforce or
defend any provision of this Agreement, any of the other Loan Documents or Other
Related Documents, or as a consequence of any Default under the Loan Documents
or Other Related Documents, with or without the filing of any legal action or
proceeding, and including, without limitation, any fees and expenses incurred in
any bankruptcy proceeding or in connection with any appeal of a lower court
decision, then Borrower shall immediately pay to Administrative Agent or such
Lender, upon demand, the amount of all reasonable attorneys’ fees and expenses
and all costs incurred by Administrative Agent or such Lender in connection
therewith, including all trial and appellate proceedings in any legal action,
suit, bankruptcy or other proceeding, together with interest thereon from the
date of such demand until paid at the rate of interest applicable to the
principal balance of the Loan. Prior to a Default, the Lenders will use
commercially reasonable efforts to minimize the fees and expenses of legal
counsel for the Lenders which are subject to reimbursement by the Borrower
hereunder by considering the usage of one law firm to represent the Lenders and
Administrative Agent if appropriate under the circumstances.

13.11 IMMEDIATELY AVAILABLE FUNDS.

Unless otherwise expressly provided for in this Agreement, all amounts payable
by Borrower or Operating Lessee to Administrative Agent or any Lender shall be
payable only in United States Dollars, immediately available funds.

13.12 AMENDMENTS AND WAIVERS.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, Operating Lessee or any other Loan Party of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
existence of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or Administrative Agent at the written
direction of the Requisite Lenders), and, in the case of an amendment to any
Loan Document, the written consent of each Loan Party which is party thereto.
Notwithstanding the previous sentence, Administrative Agent, shall be authorized
on behalf of all the Lenders, without the necessity of any notice to, or further
consent from, any Lender, to waive the imposition of the late fees provided in
Section 2.6(c), up to a maximum of three (3) times per calendar year.

 

Page 106



--------------------------------------------------------------------------------

Loan No. 1013851

 

(b) Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders (or
Administrative Agent at the written direction of the Lenders), do any of the
following:

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 13.13) or subject the
Lenders to any additional obligations;

(ii) reduce the principal of, or interest that has accrued or interest rates
that will be charged on the outstanding principal amount of, the Loan;

(iii) reduce the amount of any fees payable to the Lenders hereunder;

(iv) postpone any date fixed for any payment of principal of, or interest on,
the Loan (including, without limitation, the Maturity Date) or for the payment
of fees or any other obligations of Borrower, Operating Lessee or Guarantor;

(v) change the Pro Rata Shares (excluding any change as a result of an
assignment of Commitments permitted under Section 13.13);

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release of any Guarantor from its obligations under the Guaranty or the
Hazardous Materials Indemnity or reduce any material obligations of any
Guarantor under the Guaranty or the Hazardous Materials Indemnity (except as
provided in Section 9.15(d));

(ix) release of Borrower from its obligations under the Loan Documents;

(x) waive a Default under Section 11.1(a);

(xi) release or dispose of any material portion of the Collateral unless
released or disposed of as permitted by, and in accordance with, Section 12.7;
or

(xii) permit additional indebtedness for borrowed money secured by the Property
of the Borrower.

(c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by Administrative Agent, in addition to the
Lenders required hereinabove to take such action, shall affect the rights or
duties of Administrative Agent under this Agreement, any of the other Loan
Documents or Other Related Documents. No waiver shall extend

 

Page 107



--------------------------------------------------------------------------------

Loan No. 1013851

 

to or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of Administrative Agent or any Lender
in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Default occurring hereunder shall continue to exist
until such time as such Default is waived in writing in accordance with the
terms of this Section, notwithstanding any attempted cure or other action by the
Borrower, Operating Lessee, any other Loan Party or any other Person subsequent
to the occurrence of such Default. Except as otherwise explicitly provided for
herein or in any other Loan Document, no notice to or demand upon the Borrower
or Operating Lessee shall entitle the Borrower or Operating Lessee to other or
further notice or demand in similar or other circumstances. Furthermore,
Borrower and Operating Lessee shall be entitled to rely on consents and
approvals executed by Administrative Agent without investigation as to the
existence of proper Lender authorization.

(d) Benchmark Replacement Amendment. The Administrative Agent may, without the
consent of any Lender but subject to Borrower’s consent (such consent not to be
unreasonably withheld, delayed or conditioned), enter into amendments or
modifications to this Agreement or any of the other Loan Documents or to enter
into additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to implement any Benchmark Replacement or otherwise
effectuate the terms of Exhibit J.

13.13 SUCCESSORS AND ASSIGNS.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except neither the Borrower nor Operating Lessee may assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all the Lenders (and any such assignment or transfer to which
all of the Lenders have not consented shall be void).

(b) Participations.

(i) Any Lender may at any time grant to an Affiliate of such Lender, or one or
more banks or other financial institutions (each a “Participant”) participating
interests in its Commitment or the obligations owing to such Lender hereunder.
Except as provided under Section 13.13(b)(ii), no Participant shall have any
rights or benefits under this Agreement or any other Loan Document. In the event
of any such grant by a Lender of a participating interest to a Participant, such
Lender shall remain responsible for the performance of its obligations
hereunder, and the Borrower and Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, however,
such Lender may agree with the Participant that it will not, without the consent
of the Participant, agree to (i) increase such Lender’s Commitment, (ii) extend
the date fixed for the payment of principal on the Loan or a portion thereof
owing to such Lender, or (iii) reduce the rate at which interest is payable
thereon. An assignment or other transfer which is not permitted by subsection
(c) below shall be given effect for purposes of this Agreement only to the
extent of a participating interest granted in accordance with this subsection
(b).

 

Page 108



--------------------------------------------------------------------------------

Loan No. 1013851

 

(ii) Each of the Borrower and Operating Lessee agrees that each Participant
shall be entitled to the benefits of Sections 13.14 and 13.18 (subject to the
requirements and limitations therein, including the requirements under
Section 13.18(g) (it being understood that the documentation required under
Section 13.18(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 13.14(i) as if it were an
assignee under paragraph (c) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 13.14 or 13.18 with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in applicable law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

(c) Assignments. Any Lender may with the prior written consent of Administrative
Agent and Borrower (which consent shall not be unreasonably withheld) at any
time assign to one or more Eligible Assignees (each an “Assignee”) all or a
portion of its rights and obligations under this Agreement and the Notes;
provided, however, (i) no such consent by the Borrower shall be required (x) if
a Default shall exist or (y) in the case of an assignment to another Lender or
an Affiliate of a Lender; (ii) any partial assignment shall be in an amount at
least equal to $20,000,000 and after giving effect to such assignment the
assigning Lender retains a Commitment, or if the Commitments have been
terminated, holds a Note having an outstanding principal balance, of at least
$20,000,000, (iii) Borrower’s consent shall be deemed granted, unless Borrower
specifically objects in writing within five (5) Business Days after
Administrative Agent provides a request for Borrower’s approval hereunder and
(iv) each such assignment shall be effected by means of an Assignment and
Assumption Agreement, a copy of which shall be delivered to both Administrative
Agent and the Borrower. Upon execution and delivery of such instrument and
payment by such Assignee to such transferor Lender of an amount equal to the
purchase price agreed between such transferor Lender and such Assignee, such
Assignee shall be deemed to be a Lender party to this Agreement and shall have
all the rights and obligations of a Lender with a Commitment as set forth in
such Assignment and Assumption Agreement, and the transferor Lender shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this subsection (c), the transferor Lender,
Administrative Agent and the Borrower shall make appropriate arrangement so the
new Notes are issued to the Assignee and such transferor Lender, as appropriate.
In connection with any such assignment, the transferor Lender shall pay to
Administrative Agent an administrative fee for processing such assignment in the
amount of $4,500, unless the transferor Lender is a Defaulting Lender, then
$7,500. Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower or any Guarantor, or any of their respective Affiliates or
subsidiaries.

 

Page 109



--------------------------------------------------------------------------------

Loan No. 1013851

 

(d) Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower,
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(e) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section (other than the provisions of Section 13.13(d)), any Lender may at
any time and from time to time, pledge and assign all or any portion of its
rights under all or any of the Loan Documents and Other Related Documents to a
Federal Reserve Bank or a pledgee described in subsection (b) of the definition
of “Performing Defaulting Pfandbrief Lender” to support obligations of such
Lender; provided that no such pledge of assignment shall release such Lender
from its obligation thereunder.

(f) Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, Operating Lessee, any subsidiary or any other Loan
Party in the possession of such Lender from time to time to Assignees and
Participants (including prospective Assignees and Participants). In connection
with such negotiation, execution and delivery, each of Borrower and Operating
Lessee authorizes Administrative Agent and Lenders to communicate all
information and documentation related to the Loan (whether to Borrower, to
Operating Lessee or to any Participant, Assignee, legal counsel, appraiser or
other necessary party) directly by e-mail, fax, or other electronic means used
to transmit information. Information provided with respect to a Guarantor shall
be subject to the applicable Lender’s confidentiality restrictions as
customarily used in connection with transactions similar to this Loan.

(g) Affected Lenders. If a Lender is a Defaulting Lender then, so long as no
Default or Potential Default exists, Borrower may demand, within ten
(10) Business Days after Borrower receives notice that such Lender (the
“Affected Lender”) is a Defaulting Lender, that such Affected Lender assign its
Commitment to an Eligible Assignee in accordance with this Section 13.13. Upon
such demand by Borrower the Affected Lender shall promptly assign its Commitment
to an Eligible Assignee subject to and in accordance with the provisions of
Section 13.13 above for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee. Each of Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section and shall use commercially reasonable and
diligent efforts to assist Borrower to procure a replacement of such Affected
Lender, but at no time shall Administrative Agent, such Affected Lender nor any
other Lender nor any titled agent be obligated to initiate any such replacement.
The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to Administrative
Agent, the Affected

 

Page 110



--------------------------------------------------------------------------------

Loan No. 1013851

 

Lender or any of the other Lenders. The terms of this Section shall not in any
way limit the Borrower’s obligation to pay to any Affected Lender compensation
or Additional Costs owing to such Affected Lender pursuant to this Agreement
with respect to any period up to the date of replacement.

13.14 ADDITIONAL COSTS; CAPITAL ADEQUACY.

(a) Capital Adequacy. If any Lender or any Participant in the Loan determines
that compliance with any law or regulation or with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or such Participant, or any corporation
controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender’s or such Participant’s or such corporation’s
Commitments or its making or maintaining Loans below the rate which such Lender
or such Participant or such corporation controlling such Lender or such
Participant could have achieved but for such compliance (taking into account the
policies of such Lender or such Participant or corporation with regard to
capital), then the Borrower shall, from time to time, within thirty
(30) calendar days after written demand by such Lender or such Participant, pay
to such Lender or such Participant additional amounts sufficient to compensate
such Lender or such Participant or such corporation controlling such Lender or
such Participant to the extent that such Lender or such Participant determines
such increase in capital is allocable to such Lender’s or such Participant’s
obligations hereunder; provided that such amounts are charged to similarly
situated borrowers of such Lender. Conclusive evidence that such amounts are
charged to similarly situated borrowers shall be based on a certification from
such Lender that to the extent there are similarly situated borrowers, Borrower
is not being treated differently from any such similarly situated borrowers.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding clause (a), the Borrower shall promptly pay to Administrative Agent
within twelve (12) Business Days following written demand therefor for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary in good faith to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making, maintaining or
converting any Benchmark Loan or its obligation to make any Benchmark Loan or
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Benchmark
Loan or such obligation or the maintenance by such Lender of capital in respect
of its Benchmark Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that: (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Benchmark Loans or its Commitments (other
than Excluded Taxes), or (ii) imposes or modifies any reserve, special deposit
or similar requirements (including without limitation, Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on Benchmark
Loans are determined) relating to any extensions of credit or other assets of,
or any deposits with or other liabilities of, or other credit extended by, or
any other acquisition of funds by such Lender (or its parent corporation), or
any commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder) or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

 

Page 111



--------------------------------------------------------------------------------

Loan No. 1013851

 

(c) Lender’s Suspension of Benchmark Loans. Without limiting the effect of the
provisions of Section 13.14 (a) and (b), if by reason of any Regulatory Change,
any Lender either (i) incurs Additional Costs based on or measured by the excess
above a specified level of the amount of a category of deposits or other
liabilities of such Lender that includes deposits by reference to which the
interest rate on Benchmark Loans is determined as provided in this Agreement or
a category of extensions of credit or other assets of such Lender that includes
Benchmark Loans or (ii) becomes subject to restrictions on the amount of such a
category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to Administrative Agent), the
obligation of such Lender to make or continue Benchmark Loans, or to convert
Base Rate Loans into Benchmark Loans, shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 13.14(h)
shall apply).

(d) Intentionally Omitted.

(e) Notification and Determination of Additional Costs. Each of Administrative
Agent, each Lender, and each Participant, as the case may be, agrees to notify
the Borrower of any event occurring after the date hereof entitling
Administrative Agent, such Lender or such Participant to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, that the failure of Administrative Agent, any Lender or any
Participant to give such notice shall not release the Borrower or Operating
Lessee from any of its obligations hereunder. Administrative Agent, each Lender
and each Participant, as the case may be, agrees to furnish to the Borrower a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by Administrative Agent, such Lender, or such
Participant, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error.

(f) Suspension of Benchmark Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the Benchmark rate of
interest for any Interest Period, Administrative Agent reasonably determines
(which determination shall be conclusive absent manifest error) that:

(i) Dollar deposits are not being offered to banks in the applicable market or
at the applicable rate of the then Benchmark for the applicable amount and
Interest Period;

(ii) that reasonable and adequate means do not exist for the ascertaining the
Benchmark for such Interest Period; or

(iii) that the relevant rates of interest referred to in the definition of
Benchmark upon the basis of which the rate of interest for Benchmark Loans for
such Interest Period is to be determined are not likely to adequately cover the
cost to any Lender of making or maintaining Benchmark Loans for such Interest
Period,

then Administrative Agent shall give the Borrower and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to, and shall not, make additional Benchmark Loans, continue
Benchmark Loans or convert Base Rate Loans into Benchmark Loans and the Borrower
shall, on the last day of each current Interest Period for each outstanding
Benchmark Loan, either prepay such Loan or convert such Loan into a Base Rate
Loan. Lender shall as soon as practical after cessation of the conditions giving
rise to the termination of the Benchmark Loans, notify Borrower of the same and
unless otherwise directed by Borrower, all Base Rate Loans shall immediately be
converted to a Benchmark Loan.

 

Page 112



--------------------------------------------------------------------------------

Loan No. 1013851

 

(g) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender shall determine (which determination shall be conclusive and binding)
that it is unlawful for such Lender to honor its obligation to make or maintain
Benchmark Loans hereunder, then such Lender shall promptly notify the Borrower
thereof (with a copy of such notice to Administrative Agent) and such Lender’s
obligation to make or continue, or to convert Loans into Benchmark Loans shall
be suspended until such time as such Lender may again make and maintain
Benchmark Loans (in which case the provisions of Section 13.14(h) shall be
applicable).

(h) Treatment of Affected Loans. If the obligation of any Lender to make
Benchmark Loans or to continue Benchmark Loans, or to convert Base Rate Loans
into Benchmark Loans shall be suspended pursuant to Section 13.14(c),
Section 13.14(f), or Section 13.14(g) then such Lender’s Benchmark Loans shall
be automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for Benchmark Loans (or, in the case of a conversion
required by Section 13.14(c), Section 13.14(f), or Section 13.14(g), on such
earlier date as such Lender may specify to the Borrower with a copy to
Administrative Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in this Section that gave rise to such
conversion no longer exist:

(i) to the extent that such Lender’s Benchmark Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Benchmark Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued by such Lender as
Benchmark Loans shall be made or continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be converted into Benchmark
Loans shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to Administrative
Agent) that the circumstances specified in Section 13.14(c), Section 13.14(f),
or Section 13.14(g) that gave rise to the conversion of such Lender’s Benchmark
Loans pursuant to this Section no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Benchmark
Loans made by other Lenders are outstanding, then such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Benchmark Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Benchmark Loans and by such Lender are held pro rata (as to principal amounts
and Interest Periods) in accordance with their respective Commitments.

(i) Change of Lending Office. Each Lender agrees that it will use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate an alternate Lending Office with respect to any of
its Loans affected by the matters or circumstances described in
Section 13.14(a), Section 13.14(b), Section 13.14(c), Section 13.14(f),
Section 13.14(g) or Section 13.18(b) to reduce the liability of the Borrower or
avoid the results provided thereunder, so long as such designation is not
disadvantageous to such Lender as determined by such Lender in its sole
discretion, except that such Lender shall have no obligation to designate a
Lending Office located in the United States of America.

(j) Assumptions Concerning Funding Benchmark Loans. Calculation of all amounts
payable to a Lender under this Section 13.14 shall be made as though such Lender
had actually funded Benchmark Loans through the purchase of deposits in the
relevant market bearing interest at the rate applicable to such Benchmark Loans
in an amount equal to the amount of the Benchmark Loans; provided, however, that
each Lender may fund each of its Benchmark Loans in any manner it sees fit and
the foregoing assumption shall be used only for calculation of amounts payable
under this Article.

 

Page 113



--------------------------------------------------------------------------------

Loan No. 1013851

 

(k) Benchmark Replacement. Notwithstanding anything to the contrary set forth in
this Agreement or any of the other Loan Documents, the LIBO Rate and any
Benchmark Replacement shall be subject to replacement in accordance with the
terms of conditions of Exhibit J.

13.15 SIGNS.

Administrative Agent may place on the Property reasonable signs standard to
construction loan transactions in a location and in form reasonably approved by
Borrower stating that construction financing is being provided by Lenders;
provided, however that such signs conform to applicable zoning ordinances and
laws and are paid for by Administrative Agent.

13.16 LENDERS’ AGENTS.

Administrative Agent and/or any Lender may designate an agent or independent
contractor to exercise any of such Person’s rights under this Agreement, any of
the other Loan Documents and Other Related Documents. Any reference to
Administrative Agent or any Lender in any of the Loan Documents or Other Related
Documents shall include Administrative Agent’s and such Lender’s agents,
employees or independent contractors. Borrower shall pay the costs of such agent
or independent contractor either directly to such person or to Administrative
Agent or such Lender in reimbursement of such costs, as applicable.

13.17 TAX SERVICE.

Administrative Agent, on behalf of Lenders, is authorized to secure, at
Borrower’s expense, a tax service contract with a third party vendor which shall
provide tax information on the Property satisfactory to Administrative Agent.

13.18 TAXES.

(a) Applicable Law. For purposes of this Section, the term “applicable law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower, Operating Lessee or any other Loan Party to
Administrative Agent or any Lender under any Loan Document or Other Related
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower, Operating
Lessee or other applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower, Operating Lessee and
the other Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

Page 114



--------------------------------------------------------------------------------

Loan No. 1013851

 

(d) Indemnification by the Borrower. The Borrower, Operating Lessee and the
other Loan Parties shall jointly and severally indemnify each Recipient, within
twelve (12) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower or Operating Lessee by a
Lender (with a copy to Administrative Agent), or by Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
and the other Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with any provisions of Loan Documents relating to a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by Administrative Agent in connection
with any Loan Document or Other Related Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or Other
Related Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
subsection.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower, Operating Lessee or any other Loan Party to a Governmental
Authority pursuant to this Section, the Borrower, Operating Lessee or such other
Loan Party shall deliver to Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document or Other Related
Document shall deliver to the Borrower and Administrative Agent, at the time or
times reasonably requested by the Borrower or Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower or Administrative Agent as will enable the Borrower or Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and

 

Page 115



--------------------------------------------------------------------------------

Loan No. 1013851

 

submission of such documentation (other than such documentation set forth in the
immediately following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or Administrative Agent), two executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or Administrative Agent),
whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document or Other Related Document, executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document or Other Related Document, IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower or Operating
Lessee within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code,
or a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable,, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

Page 116



--------------------------------------------------------------------------------

Loan No. 1013851

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or Administrative Agent to determine
the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document or Other Related
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and
Administrative Agent at the time or times prescribed by applicable law and at
such time or times reasonably requested by the Borrower or Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or Administrative Agent as
may be necessary for the Borrower and Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and Administrative Agent
in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 13.18 (including by
the payment of additional amounts pursuant to this Section 13.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less

 

Page 117



--------------------------------------------------------------------------------

Loan No. 1013851

 

favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 13.18 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document or Other Related Document.

13.19 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN
DOCUMENTS OR OTHER RELATED DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT
OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO TRIAL BY JURY.

13.20 SEVERABILITY.

If any provision or obligation under this Agreement, the other Loan Documents or
Other Related Documents shall be determined by a court of competent jurisdiction
to be invalid, illegal or unenforceable, that provision shall be deemed severed
from the Loan Documents and the Other Related Documents and the validity,
legality and enforceability of the remaining provisions or obligations shall
remain in full force as though the invalid, illegal, or unenforceable provision
had never been a part of the Loan Documents or Other Related Documents;
provided, however, that if the rate of interest or any other amount payable
under the Notes or this Agreement or any other Loan Document, or the right of
collectability therefor, are declared to be or become invalid, illegal or
unenforceable, Lenders’ obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.

13.21 TIME.

Time is of the essence of each and every term of this Agreement.

13.22 HEADINGS.

All article, section or other headings appearing in this Agreement, the other
Loan Documents and Other Related Documents are for convenience of reference only
and shall be disregarded in construing this Agreement, any of the other Loan
Documents and Other Related Documents.

 

Page 118



--------------------------------------------------------------------------------

Loan No. 1013851

 

13.23 GOVERNING LAW.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WERE NEGOTIATED IN THE STATE OF
NEW YORK AND THE LOAN WAS MADE BY LENDERS AND ACCEPTED BY BORROWER IN THE STATE
OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY AND THEREBY, AND IN
ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (EXCEPT FOR THE SECURITY INSTRUMENT, WHICH IS GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH COLORADO LAW) AND THE OBLIGATIONS ARISING HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS WHICH GIVE EFFECT TO THE
LAWS OF ANOTHER JURISDICTION) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE JURISDICTION IN WHICH THE APPLICABLE PROPERTY THAT
IS SUBJECT TO SUCH LIENS AND SECURITY INTERESTS IS LOCATED. TO THE FULLEST
EXTENT PERMITTED BY LAW (AND SUBJECT TO THE FOREGOING EXCEPTION WITH RESPECT TO
THE CREATION, PERFECTION, AND ENFORCEMENT OF LIENS AND SECURITY INTERESTS),
ADMINISTRATIVE AGENT, EACH LENDER, OPERATING LESSEE AND BORROWER EACH HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS
(EXCLUSIVE OF THE SECURITY INSTRUMENT) AND THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (EXCLUSIVE OF THE SECURITY INSTRUMENT) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ADMINISTRATIVE AGENT, ANY
LENDER, OPERATING LESSEE OR BORROWER ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
ADMINISTRATIVE AGENT, EACH LENDER, OPERATING LESSEE AND BORROWER WAIVES ANY
OBJECTIONS WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND ADMINISTRATIVE
AGENT, EACH LENDER, OPERATING LESSEE AND BORROWER HEREBY IRREVOCABLY SUBMIT TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.

(c) SUBJECT TO THE REQUIREMENTS FOR A CASE TO BE HEARD IN THE COMMERCIAL
DIVISION OF THE NEW YORK SUPREME COURT, THE PARTIES AGREE TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COMMERCIAL DIVISION OF THE NEW YORK STATE SUPREME
COURT, AND TO THE APPLICATION OF SAID COURT’S ACCELERATED PROCEDURES PURSUANT TO
RULE 9 OF SECTION 202.70(G)

 

Page 119



--------------------------------------------------------------------------------

Loan No. 1013851

 

OF THE UNIFORM RULES FOR NEW YORK STATE TRIAL COURTS, IN CONNECTION WITH ANY
DISPUTE, CLAIM, CONTROVERSY, SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

13.24 USA PATRIOT ACT NOTICE; COMPLIANCE.

Administrative Agent and each Lender hereby notifies the Borrower and Operating
Lessee that pursuant to the requirements of the PATRIOT Act or any other
Anti-Money Laundering Laws, each of them is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the PATRIOT Act or
such Anti-Money Laundering Laws.

13.25 ELECTRONIC DOCUMENT DELIVERIES.

Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which Administrative Agent and each Lender have
access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by Administrative Agent
or the Borrower) provided that (A) the foregoing shall not apply to notices to
any Lender pursuant to Article 3 and (B) the Lender has not notified
Administrative Agent or Borrower that it cannot or does not want to receive
electronic communications. Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which Administrative Agent or Borrower posts such documents or the documents
become available on a commercial website and Administrative Agent or Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. on the opening of business on the next Business
Day for the recipient. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
certificate required by Section 10.10 to Administrative Agent and shall deliver
paper copies of any documents to Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by Administrative Agent or such Lender. Except for the
certificates required by Section 10.10, Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

13.26 INTEGRATION; INTERPRETATION.

THE LOAN DOCUMENTS AND OTHER RELATED DOCUMENTS CONTAIN OR EXPRESSLY INCORPORATE
BY REFERENCE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE MATTERS
CONTEMPLATED THEREIN AND SUPERSEDE ALL PRIOR NEGOTIATIONS OR AGREEMENTS, WRITTEN
OR ORAL. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THE LOAN
DOCUMENTS AND OTHER RELATED DOCUMENTS SHALL NOT BE MODIFIED EXCEPT BY WRITTEN
INSTRUMENT EXECUTED BY ALL PARTIES. ANY REFERENCE TO THE LOAN DOCUMENTS OR OTHER
RELATED DOCUMENTS INCLUDES ANY AMENDMENTS, RENEWALS OR EXTENSIONS NOW OR
HEREAFTER APPROVED BY ADMINISTRATIVE AGENT, OR REQUISITE LENDERS, IF APPLICABLE,
IN WRITING.

 

Page 120



--------------------------------------------------------------------------------

Loan No. 1013851

 

13.27 ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

13.28 ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Interest Rate Protection Agreements or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

Page 121



--------------------------------------------------------------------------------

Loan No. 1013851

 

(b) As used in this Section 13.28, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

13.29 COUNTERPARTS.

To facilitate execution, this document may be executed in as many counterparts
as may be convenient or required. It shall not be necessary that the signature
of, or on behalf of, each party, or that the signature of all persons required
to bind any party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto. Any signature page to any counterpart may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

13.30 NO WAIVER.

No previous waiver and no failure or delay by Administrative Agent or Lenders in
acting with respect to the terms of the Notes or this Agreement shall constitute
a waiver of any subsequent breach, default, or failure of condition under the
Note, this Agreement or the obligations secured thereby. A waiver of any term of
the Note, this Agreement or of any of the obligations secured thereby must be
made in writing and shall be limited to the express written terms of such
waiver.

13.31 ELECTRONIC TRANSMISSION OF DATA.

Each of Borrower and Operating Lessee agrees that certain data related to the
Loan (including confidential information, documents, applications and reports)
may be transmitted electronically, including transmission over the Internet.
This data may be transmitted to, received from or circulated among agents and
representatives of Borrower, Operating Lessee Administrative Agent and/or
Lenders and their respective Affiliates and other persons involved with the
subject matter of this Agreement. Each of Borrower and Operating Lessee
acknowledges and agrees that (a) there are risks associated with the use of
electronic

 

Page 122



--------------------------------------------------------------------------------

Loan No. 1013851

 

transmission and that Administrative Agent and Lenders do not control the method
of transmittal or service providers, (b) Administrative Agent and Lenders have
no obligation or responsibility whatsoever and assumes no duty or obligation for
the security, receipt or third party interception of any such transmission and
(c) EACH OF BORROWER AND OPERATING LESSEE RELEASE, HOLD HARMLESS AND INDEMNIFY
INDEMNITEES FOR, FROM AND AGAINST ANY CLAIM, DAMAGE OR LOSS, INCLUDING THAT
ARISING IN WHOLE OR PART FROM INDEMNITEES’ STRICT LIABILITY OR SOLE, COMPARATIVE
OR CONTRIBUTORY NEGLIGENCE, WHICH RESULTS FROM THE ELECTRONIC TRANSMISSION OF
DATA RELATED TO THE LOAN.

13.32 ADDITIONAL BORROWER AND OPERATING LESSEE WAIVERS.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND
OPERATING LESSEE HEREBY WAIVE ANY AND ALL RIGHTS AND DEFENSES BASED UPON OR
ARISING OUT OF (A) ANY LEGAL DISABILITY OR OTHER DEFENSE OF BORROWER, OPERATING
LESSEE, ANY OTHER GUARANTOR OR OTHER PERSON OR BY REASON OF THE CESSATION OR
LIMITATION OF THE LIABILITY OF BORROWER OR OPERATING LESSEE FROM ANY CAUSE OTHER
THAN FULL PAYMENT OF ALL SUMS PAYABLE UNDER THE LOAN DOCUMENTS; (B) ANY LACK OF
AUTHORITY OF THE OFFICERS, DIRECTORS, PARTNERS, MANAGERS, MEMBERS OR AGENTS
ACTING OR PURPORTING TO ACT ON BEHALF OF BORROWER OR OPERATING LESSEE OR ANY
PRINCIPAL OF BORROWER OR OPERATING LESSEE, OR ANY DEFECT IN THE FORMATION OF
BORROWER, OPERATING LESSEE OR ANY PRINCIPAL OF BORROWER OR OPERATING LESSEE;
(C) THE APPLICATION BY BORROWER OR OPERATING LESSEE OF THE PROCEEDS OF THE LOAN
FOR PURPOSES OTHER THAN THE PURPOSES REPRESENTED BY BORROWER OR OPERATING LESSEE
TO ADMINISTRATIVE AGENT OR INTENDED OR UNDERSTOOD BY ADMINISTRATIVE AGENT;
(D) ANY ACT OR OMISSION BY ADMINISTRATIVE AGENT OR LENDERS WHICH DIRECTLY OR
INDIRECTLY RESULTS IN, OR CONTRIBUTES TO, THE RELEASE OF BORROWER, OPERATING
LESSEE OR ANY OTHER PERSON OR ANY COLLATERAL FOR ANY OBLIGATION TO LENDERS IN
CONNECTION WITH THE LOAN; (E) THE UNENFORCEABILITY OR INVALIDITY OF ANY
COLLATERAL ASSIGNMENT OR GUARANTY WITH RESPECT TO ANY OBLIGATION TO
ADMINISTRATIVE AGENT OR LENDERS IN CONNECTION WITH THE LOAN, OR THE LACK OF
PERFECTION OR CONTINUING PERFECTION OR LACK OF PRIORITY OF ANY LIEN WHICH
SECURES ANY OBLIGATION TO LENDERS IN CONNECTION WITH THE LOAN; (F) ANY FAILURE
OF ADMINISTRATIVE AGENT OR LENDERS TO MARSHAL ASSETS IN FAVOR OF BORROWER,
OPERATING LESSEE OR ANY OTHER PERSON; (G) ANY MODIFICATION OF ANY OBLIGATION TO
ADMINISTRATIVE AGENT OR LENDERS IN CONNECTION WITH THE LOAN, INCLUDING, WITHOUT
LIMITATION, ANY RENEWAL, EXTENSION, ACCELERATION OR INCREASE IN INTEREST RATE;
(H) AN ELECTION OF REMEDIES BY ADMINISTRATIVE AGENT OR LENDERS, EVEN THOUGH THAT
ELECTION OF REMEDIES (SUCH AS A NON-JUDICIAL FORECLOSURE, IF AVAILABLE AND/OR
PERMITTED, WITH RESPECT TO SECURITY FOR A GUARANTEED OBLIGATION) HAS OR MAY HAVE
DESTROYED BORROWER’S AND/OR OPERATING LESSEE’S RIGHTS OF SUBROGATION,
REIMBURSEMENT AND CONTRIBUTION AGAINST THE PRINCIPAL BY OPERATION OF LAW OR
OTHERWISE; (I) ADMINISTRATIVE AGENT’S OR LENDERS’ FAILURE TO DISCLOSE TO
BORROWER AND/OR OPERATING LESSEE ANY INFORMATION CONCERNING BORROWER’S OR
OPERATING LESSEE’S FINANCIAL CONDITION OR ANY OTHER CIRCUMSTANCES BEARING ON
BORROWER’S ABILITY TO PAY AND PERFORM ITS OBLIGATIONS UNDER THE NOTES OR ANY OF
THE OTHER LOAN DOCUMENTS, OR UPON THE FAILURE OF ANY OTHER PRINCIPALS OF
BORROWER OR OPERATING LESSEE TO GUARANTY THE LOAN; (J) ANY STATUTE OR RULE OF
LAW WHICH PROVIDES THAT THE OBLIGATION OF A SURETY OR GUARANTOR MUST BE NEITHER
LARGER IN AMOUNT NOR IN ANY OTHER RESPECTS

 

Page 123



--------------------------------------------------------------------------------

Loan No. 1013851

 

MORE BURDENSOME THAN THAT OF A PRINCIPAL OR WHICH REDUCES A SURETY’S OR
GUARANTOR’S OBLIGATION IN PROPORTION TO THE PRINCIPAL OBLIGATION; (K) ANY
FAILURE OF ADMINISTRATIVE AGENT OR LENDERS TO FILE OR ENFORCE A CLAIM IN ANY
BANKRUPTCY OR OTHER PROCEEDING WITH RESPECT TO ANY PERSON; (L) ADMINISTRATIVE
AGENT’S OR LENDERS’ ELECTION, IN ANY PROCEEDING INSTITUTED UNDER THE FEDERAL
BANKRUPTCY CODE, OF THE APPLICATION OF SECTION 1111(B)(2) OF THE FEDERAL
BANKRUPTCY CODE OR ANY SUCCESSOR STATUTE; (M) ANY BORROWING OR ANY GRANT OF A
SECURITY INTEREST UNDER SECTION 364 OF THE FEDERAL BANKRUPTCY CODE; (N) ANY
RIGHT OF SUBROGATION, ANY RIGHT TO ENFORCE ANY REMEDY WHICH ADMINISTRATIVE AGENT
OR LENDERS MAY HAVE AGAINST BORROWER OR OPERATING LESSEE, AND ANY RIGHT TO
PARTICIPATE IN, OR BENEFIT FROM, ANY SECURITY FOR THE NOTES AND THE OTHER LOAN
DOCUMENTS; (O) PRESENTMENT, DEMAND, PROTEST AND NOTICE OF ANY KIND EXCEPT AS
EXPRESSLY PROVIDED FOR IN THE LOAN DOCUMENTS; (P) ANY STATUTE OF LIMITATIONS
AFFECTING THE LIABILITY OF BORROWER OR OPERATING LESSEE HEREUNDER OR THE
ENFORCEMENT HEREOF; (Q) USE OF CASH COLLATERAL UNDER SECTION 363 OF THE UNITED
STATES BANKRUPTCY CODE; AND (R) ANY AGREEMENT OR STIPULATION WITH RESPECT TO THE
PROVISION OF ADEQUATE PROTECTION IN ANY BANKRUPTCY PROCEEDING OF ANY PERSON.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING OR ANY OTHER PROVISION HEREOF,
EACH OF BORROWER AND OPERATING LESSEE FURTHER EXPRESSLY WAIVES, TO THE EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHTS OF SUBROGATION, REIMBURSEMENT,
INDEMNIFICATION AND CONTRIBUTION, WHICH MIGHT OTHERWISE BE AVAILABLE TO BORROWER
AND/OR OPERATING LESSEE UNDER APPLICABLE LAW WHILE THE LOAN IS OUTSTANDING. THIS
UNDERSTANDING AND WAIVER IS MADE IN ADDITION TO AND NOT IN LIMITATION OF ANY OF
THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT. EACH OF BORROWER AND OPERATING
LESSEE AGREES THAT THE PAYMENT OR PERFORMANCE OF ANY ACT WHICH TOLLS ANY STATUTE
OF LIMITATIONS APPLICABLE TO THE NOTES, ANY OF THE OTHER LOAN DOCUMENTS SHALL
SIMILARLY OPERATE TO TOLL THE STATUTE OF LIMITATIONS APPLICABLE TO BORROWER’S
AND OPERATING LESSEE’S LIABILITY HEREUNDER, AS APPLICABLE.

[Signatures Appear on Following Page]

 

Page 124



--------------------------------------------------------------------------------

Loan No. 1013851

 

IN WITNESS WHEREOF, Borrower, Operating Lessee, Administrative Agent and Lenders
have executed and delivered this Agreement as of the date appearing on the first
page of this Agreement.

“ADMINISTRATIVE AGENT”

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Thomas Day Name:   Thomas Day
Its:   Executive Vice President

Administrative Agent’s Address:

Wells Fargo Bank, National Association

301 S. College St. 4th Floor

Charlotte, NC 28202

Attention: Anand J. Jobanputra

[Signatures Continue on Following Page]

 

Signature Page to Second Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Loan No. 1013851

 

“BORROWER”

AURORA CONVENTION CENTER HOTEL, LLC,

a Delaware limited liability company By:   /s/ Mark Fioravanti Name:   Mark
Fioravanti Its:   President “OPERATING LESSEE”

AURORA CONVENTION CENTER HOTEL LESSEE, LLC,

a Delaware limited liability company By:   /s/ Mark Fioravanti Name:   Mark
Fioravanti Its:   President

 

Borrower:

 

Aurora Convention Center Hotel, LLC

c/o Ryman Hospitality Properties, Inc.

One Gaylord Drive

Nashville, TN 37214

Attn: Scott J. Lynn

 

With a copy to:

 

Rida Development Corporation

1777 Walker Street, Suite 501

Houston, TX 77010

Attn: Ira Mitzner

  

Operating Lessee:

 

Aurora Convention Center Hotel Lessee, LLC

c/o Ryman Hospitality Properties, Inc.

One Gaylord Drive

Nashville, TN 37214

Attn: Scott J. Lynn

 

With a copy to:

 

Rida Development Corporation

1777 Walker Street, Suite 501

Houston, TX 77010

Attn: Ira Mitzner

[Signatures Continue on Following Page]

 

Signature Page to Second Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Loan No. 1013851

 

“LENDER” WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   /s/ Thomas Day Name:   Thomas Day Its:   Executive Vice President

Lender’s Address:

Wells Fargo Bank, National Association

301 S. College St. 4th Floor

Charlotte, NC 28202

Attention: Anand J. Jobanputra

[Signatures Continue on Following Page]

 

Signature Page to Second Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Loan No. 1013851

 

“LENDER” AAREAL CAPITAL CORPORATION By:   /s/ Ralph C. Marra Jr. Name:   Ralph
C. Marra Jr. Its:   Managing Director By:   /s/ Alan L. Griffin Name:   Alan L.
Griffin Its:   General Counsel

Lender’s Address:

Aareal Capital Corporation

360 Madison Avenue, 18th Floor

New York, NY 10017

Attention: Asish Thallur

[Signatures Continue on Following Page]

 

Signature Page to Second Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Loan No. 1013851

 

“LENDER” BANK OF AMERICA, NA By:   /s/ Roger C. Davis Name:   Roger C. Davis
Its:   Senior Vice President

Lender’s Address:

Bank of America, NA

901 Main Street, 64th Floor

Dallas, TX 75202

Attention: Karenda Milburn

[Signatures Continue on Following Page]

 

Signature Page to Second Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Loan No. 1013851

 

“LENDER” THE BANK OF NOVA SCOTIA By:   /s/ Michelle Phillips Name:   Michelle
Phillips Its:   Managing Director

Lender’s Address:

The Bank of Nova Scotia

250 Vesey Street, 23rd Floor

New York, New York 10281

Attention: Ajit Goswami

[Signatures Continue on Following Page]

 

Signature Page to Second Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Loan No. 1013851

 

“LENDER” BMO HARRIS BANK N.A. By:   /s/ Michael Watson Name:   Michael Watson
Its:   Managing Director

Lender’s Address:

BMO Harris Bank N.A.

115 S. LaSalle Street, Floor 10W

Chicago, IL 60613

Attention: Daniel Wiest

[Signatures Continue on Following Page]

 

Signature Page to Second Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Loan No. 1013851

 

“LENDER”

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By:   /s/ Steven Jonassen Name:   Steven Jonassen Its:   Managing Director By:  
/s/ David Bowers Name:   David Bowers Its:   Managing Director

Lender’s Address:

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

Attention: Steven Jonassen

[Signatures Continue on Following Page]

 

Signature Page to Second Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Loan No. 1013851

 

“LENDER” FROST BANK By:   /s/ Anna Pawlik Name:   Anna Pawlik Its:   Market
President

Lender’s Address:

Frost Bank

1 BLVD Place

1700 Post Oak Blvd, Suite 300

Houston, TX 77056

Attention: Anna Pawlik

[Signatures Continue on Following Page]

 

Signature Page to Second Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Loan No. 1013851

 

“LENDER” MIDFIRST BANK By:   /s/ Todd Wright Name:   Todd Wright Its:   Senior
Vice President

Lender’s Address:

MidFirst Bank

501 NW Grand Blvd.

Oklahoma City, OK 73118

Attention: Todd Wright

[Signatures Continue on Following Page]

 

Signature Page to Second Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Loan No. 1013851

 

“LENDER” RAYMOND JAMES BANK, N.A. By:   /s/ Matt Stein Name:   Matt Stein Its:  
Senior Vice President

Lender’s Address:

Raymond James Bank, N.A.

710 Carillon Parkway

St. Petersburg, FL 33716

Attention: Matt Stein

[Signatures Continue on Following Page]

 

Signature Page to Second Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Loan No. 1013851

 

“LENDER” SUMITOMO MITSUI BANKING CORPORATION By:   /s/ Keith Connolly Name:  
Keith Connolly Its:   Managing Director

Lender’s Address:

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: John Corrigan

[Signatures Continue on Following Page]

 

Signature Page to Second Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Loan No. 1013851

 

SCHEDULE 1.1 – PRO RATA SHARES

Schedule 1.1 to Second Amended and Restated Loan Agreement among Aurora
Convention Center Hotel, LLC, a Delaware limited liability company, as Borrower,
Aurora Convention Center Hotel Lessee, LLC, a Delaware limited liability
company, as Operating Lessee, Wells Fargo Bank, National Association, as
Administrative Agent, and various lenders party thereto from time to time, as
Lenders, dated as of July 2, 2019.

 

Lender

   Term Tranche
Commitment      Expansion
Tranche
Commitment      Total Commitment      Pro Rata Share  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 136,363,636.36      $ 13,636,363.64      $ 150,000,000.00       
17.045454545455 % 

BANK OF AMERICA, NA

   $ 136,363,636.36      $ 13,636,363.64      $ 150,000,000.00       
17.045454545455 % 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

   $ 113,636,363.64      $ 11,363,636.36      $ 125,000,000.00       
14.204545454546 % 

SUMITOMO MITSUI BANKING CORPORATION

   $ 90,909,090.91      $ 9,090,909.09      $ 100,000,000.00       
11.363636363636 % 

THE BANK OF NOVA SCOTIA

   $ 90,909,090.91      $ 9,090,909.09      $ 100,000,000.00       
11.363636363636 % 

AAREAL CAPITAL CORPORATION

   $ 90,909,090.91      $ 9,090,909.09      $ 100,000,000.00       
11.363636363636 % 

BMO HARRIS BANK N.A.

   $ 45,454,545.45      $ 4,545,454.55      $ 50,000,000.00       
5.681818181818 % 

FROST BANK

   $ 45,454,545.45      $ 4,545,454.55      $ 50,000,000.00       
5.681818181818 % 

RAYMOND JAMES BANK, N.A.

   $ 27,272,727.27      $ 2,727,272.73      $ 30,000,000.00       
3.409090909091 % 

MIDFIRST BANK

   $ 22,727,272.73      $ 2,272,727.27      $ 25,000,000.00       
2.840909090909 %    

 

 

    

 

 

    

 

 

    

 

 

 

TOTALS

   $ 800,000,000.00      $ 80,000,000.00      $ 880,000,000.00        100 %    

 

 

    

 

 

    

 

 

    

 

 

 

 

Schedule 1.1



--------------------------------------------------------------------------------

Loan No. 1013851

 

SCHEDULE 9.33 – FORM DSCR COMPLIANCE CERTIFICATE

Schedule 9.33 to Second Amended and Restated Loan Agreement among Aurora
Convention Center Hotel, LLC, a Delaware limited liability company, as Borrower,
Aurora Convention Center Hotel Lessee, LLC, a Delaware limited liability
company, as Operating Lessee, Wells Fargo Bank, National Association, as
Administrative Agent, and various lenders party thereto from time to time, as
Lenders, dated as of July 2, 2019.

Certification of Debt Service Coverage Ratio

To: Wells Fargo Bank, National Association

This Certificate is furnished pursuant to that certain Second Amended and
Restated Loan Agreement among Aurora Convention Center Hotel, LLC, a Delaware
limited liability company, as Borrower, Aurora Convention Center Hotel Lessee,
LLC, a Delaware limited liability company, as Operating Lessee, Wells Fargo
Bank, National Association, as Administrative Agent, and various lenders party
thereto from time to time, as Lenders, dated as of July 2, 2019. Unless
otherwise defined herein, capitalized terms used in this DSCR Compliance
Certificate have the meanings given thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the ___________________ of Borrower, an officer qualified to execute
this DSCR Compliance Certificate on Borrower’s behalf.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a review of the operations of Borrower during the
period covered by the attached operating statements.

3. Schedule I attached hereto sets forth financial data and computations
required to establish the DSCR (as of the DSCR Test Date identified in
Schedule I) as set forth in the Agreement, all of which data and computations
are true, complete and correct in all material respects.

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the operating statements delivered with this DSCR
Compliance Certificate in support hereof, are made and delivered this      day
of                 ,         .

 

 

 

Schedule 9.33



--------------------------------------------------------------------------------

Loan No. 1013851

 

Schedule I

Debt Service Hurdle

Measurement Period Trailing 12 months (“TTM”) ending: Month Year

Gross Operating Revenues

Less: Gross Operating Expenses

Equals Net Operating Income

Plus Adjustments:

(a) Actual Base Management Fees

(b) Actual FF&E Reserves as provided for in Management Agreement

(c) Actual Franchise Fees

Equals Grossed up NOI

Less:

(1) Greater of:

(a) Actual Base Management Fees

(b) 3% of Gross Operating Revenues

Greater of (a) or (b)

(2) Actual FF&E Reserves as provided for in Management Agreement

Adjusted Net Operating Income (Gross Operating Revenues less Adjusted Gross
Operating Expenses)

Debt Service

(1) Greater of:

(a) Actual Debt Service

(b) 8% of outstanding principal loan amount

(c) Debt constant calculated using the 10-year prevailing Treasury rate plus
2.50% and a 30-year amortization schedule

Greater of (a) (b) or (c)

Debt Service Coverage Ratio

(Adjusted Net Operating Income divided by Debt Service)

Applicable DSCR Hurdle

Pass or Failed Test

Passed Test/Failed Test

 

Schedule 9.33



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT A—DESCRIPTION OF PROPERTY

Exhibit A to Second Amended and Restated Building Loan Agreement among Aurora
Convention Center Hotel, LLC, a Delaware limited liability company, as Borrower,
Aurora Convention Center Hotel Lessee, LLC, a Delaware limited liability
company, as Operating Lessee, Wells Fargo Bank, National Association, as
Administrative Agent, and various lenders party thereto from time to time, as
Lenders, dated as of July 2, 2019.

Parcel 1:

Lot 1, Block 1, Gaylord Subdivision Filing No. 2, County of Adams, State of
Colorado, recorded in Reception No. 2019000043819.

Parcel 2:

Non-exclusive easement for access and other related purposes, as more
particularly set forth in the Non-Exclusive Access Easement Agreement from LNR
CPI High Point, LLC, recorded December 23, 2015 at Reception No. 2015000106641,
County of Adams, State of Colorado.

Parcel 3:

Non-exclusive easement for landscaping purposes, as more particularly set forth
in the Landscape Easement recorded December 23, 2015 at Reception
No. 2015000106643, County of Adams, State of Colorado.

Parcel 4:

Non-exclusive easement for a View Corridor easement, as more particularly
described in the View Corridor Easement recorded December 23, 2015 at Reception
No. 2015000106642, County of Adams, State of Colorado.

Parcel 5:

Non-Exclusive easements for construction purposes, as more particularly
described in the Temporary Construction Easement Agreement recorded December 23,
2015 at Reception No. 201500106644, County of Adams, State of Colorado.

 

Exhibit A



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT B - DOCUMENTS

Exhibit B to Second Amended and Restated Loan Agreement among Aurora Convention
Center Hotel, LLC, a Delaware limited liability company, as Borrower, Aurora
Convention Center Hotel Lessee, LLC, a Delaware limited liability company, as
Operating Lessee, Wells Fargo Bank, National Association, as Administrative
Agent, and various lenders party thereto from time to time, as Lenders, dated as
of July 2, 2019.

1. Loan Documents. The documents listed below, and amendments, modifications and
supplements thereto which have received the prior written consent of Lender,
together with any documents executed in the future that are approved by Lender
and that recite that they are “Loan Documents” for purposes of this Agreement
are collectively referred to herein as the Loan Documents.

1.1 This Agreement.

1.2 The Amended and Restated Secured Promissory Notes and the Secured Promissory
Notes, initially dated as of the date hereof, collectively, in the original
principal amount of the Loan, each made by Borrower payable to the order of a
Lender, together with all replacements of any of the foregoing from time to
time.

1.3 Amended and Restated Deed of Trust with Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated as of the date hereof, and to be
recorded in the Recorder’s Office of Adams County, Colorado, executed by
Borrower and Operating Lessee, as Trustor, to the trustee named therein, for the
benefit of Administrative Agent, for its benefit and the benefit of Lenders, as
Beneficiary, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.

1.4 Second Amended and Restated Subordination, Attornment and Non-Disturbance
Agreement, dated as of the date hereof, by and among Borrower, Administrative
Agent and Manager in connection with the Loan.

1.5 Second Amended and Restated Hazardous Materials Indemnity Agreement, dated
as of the date hereof, executed by and between Ryman Guarantor and Rida
Guarantor, as Indemnitor, and Administrative Agent.

1.6 Limited liability company resolution and certificates of Borrower and
Operating Lessee delivered to Administrative Agent in connection with the
closing of the Loan, dated as of the date hereof.

1.7 Resolutions and certificates of each Guarantor delivered to Administrative
Agent in connection with the closing of the Loan, dated as of the date hereof.

1.8 Disbursement Instruction Agreement, dated as of the date hereof, executed by
Borrower.

1.9 Assignment of Interest Rate Protection Agreement, dated as of the date
hereof, by and between Borrower and Administrative Agent and consented to by
Counterparty.

1.10 Amended and Restated Collateral Assignment of Infrastructure Acquisition
and Reimbursement Agreement, dated as of the date hereof, executed by and
between Borrower and Administrative Agent.

 

Exhibit B



--------------------------------------------------------------------------------

Loan No. 1013851

 

1.11 Amended and Restated Assignment, Consent and Subordination of Asset
Management Agreement, dated as of the date hereof, executed by RHPA Management,
LLC, Borrower and Administrative Agent.

2. Other Related Documents (Which Are Not Loan Documents):

2.1 The Third Amended and Restated Guaranty Agreement, dated as of the date
hereof, executed by Rida Guarantor, as Guarantor, in favor of Administrative
Agent.

2.2 The Second Amended and Restated Guaranty Agreement, dated as of the date
hereof, executed by Ryman Guarantor, as Guarantor, in favor of Administrative
Agent.

2.3 Second Amended and Restated Cash Management Agreement (Senior Borrower),
dated as of the date hereof, by and among Borrower, Operating Lessee, Manager
and Administrative Agent.

2.4 Amended and Restated Cash Management Agreement (Operating Lessee), dated as
of the date hereof, by and among Borrower, Operating Lessee, Manager and
Administrative Agent

2.5 If Borrower elects to receive an advance of the Expansion Trance, the
Completion Guaranty Agreement, made by a Guarantor for the benefit of
Administrative Agent.

 

Exhibit B



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT C – INTENTIONALLY OMITTED

 

Exhibit C



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT D – INTENTIONALLY OMITTED

 

Exhibit D



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT E – FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

Exhibit E to Second Amended and Restated Loan Agreement among Aurora Convention
Center Hotel, LLC, a Delaware limited liability company, as Borrower, Aurora
Convention Center Hotel Lessee, LLC, a Delaware limited liability company, as
Operating Lessee, Wells Fargo Bank, National Association, as Administrative
Agent, and various lenders party thereto from time to time, as Lenders, dated as
of July 2, 2019.

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of
________ __, ____, between __________________ (“Assignor”) and _________________
(“Assignee”).

RECITALS:

A. Assignor is a Lender under the Second Amended and Restated Loan Agreement
dated, as of July 2, 2019 (as from time to time amended, supplemented or
restated, the “Loan Agreement”), by and among AURORA CONVENTION CENTER HOTEL,
LLC, a Delaware limited liability company (“Borrower”), Aurora Convention Center
Hotel Lessee, LLC, a Delaware limited liability company, as Operating Lessee,
the persons named therein as Lenders and such other Persons as may become
Lenders in accordance with the terms of the Loan Agreement, and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (“Administrative Agent”).
Capitalized terms used in this Agreement without definition have the same
meanings as in the Loan Agreement.

B. Currently, Assignor’s Pro Rata Share of the Loan is equal to __________% and
Assignee’s Pro Rata Share of the Loan is equal to _________%.

C. Assignor desires to assign to Assignee, and Assignee desires to accept and
assume, [all/a portion of] the rights and obligations of Assignor under the Loan
Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Assignment.

(a) Effective on the Assignment Effective Date (as defined in Section 3 below),
Assignor hereby assigns to Assignee the Assigned Share (as defined below) of
[all/a portion of] of Assignor’s rights, title, interest and obligations under
the Loan Agreement and other Loan Documents, including without limitation those
relating to Assignor’s Pro Rata Share of the Loan. The Assigned Share of all
such rights, title, interest and obligations is referred to collectively as the
“Assigned Rights and Obligations”.

(b) The “Assigned Share” means the portion of Assignor’s Pro Rata Share in the
Loan being assigned hereby, such portion being equal to _______% of the Loan (or
$__________ of Commitment). The new Pro Rata Share of Loan being held by
Assignee (after giving effect to the assignment hereunder), and the Pro Rata
Share in the Loan retained by Assignor, shall be as specified on the signature
pages of this Agreement

2. Assumption. Effective on the Assignment Effective Date, Assignee hereby
accepts the foregoing assignment of, and hereby assumes from Assignor, the
Assigned Rights and Obligations.

 

Exhibit E



--------------------------------------------------------------------------------

Loan No. 1013851

 

3. Effectiveness. This Agreement shall become effective on a date (the
“Assignment Effective Date”) selected by Assignor, which shall be on or as soon
as practicable after the execution and delivery of counterparts of this
Agreement by Assignor, Assignee, Administrative Agent, Operating Lessee and
Borrower. Assignor shall promptly notify Assignee, Administrative Agent,
Operating Lessee and Borrower in writing of the Assignment Effective Date.

4. Payments on Assignment Effective Date. In consideration of the assignment by
Assignor to Assignee, and the assumption by Assignee, of the Assigned Rights and
Obligations, on the Assignment Effective Date Assignee shall pay to Assignor
such amounts as are specified in any written agreement or exchange of letters
between them and additionally shall pay to Administrative Agent an assignment
processing fee of $________.

5. Allocation and Payment of Interest and Fees.

(a) Administrative Agent shall pay to Assignee all interest and other amounts
(including Fees, except as otherwise provided in the written agreement referred
to in Section 4 above) not constituting principal that are paid by or on behalf
of Borrower pursuant to the Loan Documents and are attributable to the Assigned
Rights and Obligations (“Borrower Amounts”), that accrue on and after the
Assignment Effective Date. If Assignor receives or collects any such Borrower
Amounts, Assignor shall promptly pay them to Assignee.

(b) Administrative Agent shall pay to Assignor all Borrower Amounts that accrue
before the Assignment Effective Date (or otherwise pursuant to the written
agreement referred to in Section 4 above) when and as the same are paid by
Administrative Agent to the other Lenders. If Assignee receives or collects any
such Borrower Amounts, Assignee shall promptly pay such amounts to Assignor.

(c) Unless specifically assumed by Assignee, Assignor shall be responsible and
liable for all reimbursable liabilities and costs and indemnification
obligations which accrue under Section 12.12 of the Loan Agreement prior to the
Assignment Effective Date, and such liability shall survive the Assignment
Effective Date.

6. Administrative Agent Liability. Administrative Agent shall not be liable for
any allocation or payment to either Assignor or Assignee subsequently determined
to be erroneous, unless resulting from Administrative Agent’s willful misconduct
or gross negligence.

7. Representations and Warranties.

(a) Each of Assignor and Assignee represents and warrants to the other and to
Administrative Agent as follows:

(i) It has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to fulfill its obligations under, and to
consummate the transactions contemplated by, this Agreement;

(ii) The making and performance of this Agreement and all documents required to
be executed and delivered by it hereunder do not and will not violate any law or
regulation applicable to it;

(iii) This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms; and

(iv) All approvals, authorizations or other actions by, or filings with, any
Governmental Authority necessary for the validity or enforceability of its
obligations under this Agreement have been made or obtained.

 

Exhibit E



--------------------------------------------------------------------------------

Loan No. 1013851

 

(b) Assignor represents and warrants to Assignee that Assignor owns the Assigned
Rights and Obligations free and clear of any Lien or other encumbrance.

(c) Assignee represents and warrants to Assignor as follows:

(i) Assignee is and shall continue to be an “Eligible Assignee” as defined in
the Loan Agreement;

(ii) Assignee has made and shall continue to make its own independent
investigation of the financial condition, affairs and creditworthiness of
Borrower, Operating Lessee and any other Loan Party; and

(iii) Assignee has received copies of the Loan Documents and such other
documents, financial statements and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement.

8. No Assignor Responsibility. Assignor makes no representation or warranty
regarding, and assumes no responsibility to Assignee for:

(a) the execution (by any party other than Assignor), effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of the Loan
Documents or any representations, warranties, recitals or statements made in the
Loan Documents or in any financial or other written or oral statement,
instrument, report, certificate or any other document made or furnished or made
available by Assignor to Assignee or by or on behalf of any Loan Party to
Assignor or Assignee in connection with the Loan Documents and the transactions
contemplated thereby;

(b) the performance or observance of any of the terms, covenants or agreements
contained in any of the Loan Documents or as to the existence or possible
existence of any Default or Potential Default under the Loan Documents; or

(c) the accuracy or completeness of any information provided to Assignee,
whether by Assignor or by or on behalf of any Loan Party.

Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of any of
the Loan Parties, in connection with the assignment of the Assigned Rights and
Obligations or to provide Assignee with any credit or other information with
respect thereto, whether coming into its possession before the date hereof or at
any time or times thereafter.

9. Assignee Bound by Loan Agreement. Effective on the Assignment Effective Date,
Assignee (a) shall be deemed to be a party to the Loan Agreement and as such,
shall be directly liable to Borrower for any failure by Assignee to comply with
Assignee’s assumed obligations thereunder, including, without limitation,
Assignee’s obligation to fund its Pro Rata Share of the Loan in accordance with
provisions of the Loan Agreement, (b) agrees to be bound by the Loan Agreement
to the same extent as it would have been if it had been an original Lender
thereunder, (c) agrees to perform in accordance with their respective terms all
of the obligations which are required under the Loan Documents to be performed
by it as a Lender, and (d) agrees to maintain its status as an Eligible
Assignee. Assignee appoints and authorizes Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.

 

Exhibit E



--------------------------------------------------------------------------------

Loan No. 1013851

 

10. Assignor Released From Loan Agreement. Effective on the Assignment Effective
Date, Assignor shall be released from the Assigned Rights and Obligations;
provided, however, that Assignor shall retain all of its rights to
indemnification under the Loan Agreement and the other Loan Documents for any
events, acts or omissions occurring before the Assignment Effective Date, and,
to the extent not assumed by Assignee, Assignor shall continue to be responsible
for the liabilities and obligations described in Section 5(c) of this Agreement.

11. New Notes. On or promptly after the Assignment Effective Date, Borrower,
Administrative Agent, Assignor and Assignee shall make appropriate arrangements
so that new Notes executed by Borrower, dated the Assignment Effective Date and
in the amount of the respective Pro Rata Shares of Assignor and Assignee in the
original Loan amount, after giving effect to this Agreement, are issued to
Assignor and Assignee, in exchange for the surrender by Assignor and Assignee to
Borrower of any applicable outstanding Notes, marked “Exchanged”.

12. General.

(a) No term or provision of this Agreement may be amended, waived or terminated
orally, but only by an instrument signed by the parties hereto.

(b) This Agreement may be executed in one or more counterparts. Each set of
executed counterparts shall be an original. Executed counterparts may be
delivered by facsimile transmission.

(c) If Assignor has not assigned its entire remaining Pro Rata Share of the Loan
to Assignee, Assignor may at any time and from time to time grant to others,
subject to applicable provisions in the Loan Agreement, assignments of or
participation in all of Assignor’s remaining Pro Rata Share of the Loan.

(d) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Neither Assignor nor
Assignee may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other and Administrative
Agent [and (subject to the provisions of Section 13.13) Borrower]. The preceding
sentence shall not limit the right of Assignee to grant to others a
participation in all or part of the Assigned Rights and Obligations subject to
the terms of the Loan Agreement.

(e) All payments to Assignor or Assignee hereunder shall, unless otherwise
specified by the party entitled thereto, be made in United States dollars, in
immediately available funds, and to the address or account specified on the
signature pages of this Agreement. The address of Assignee for notice purposes
under the Loan Agreement shall be as specified on the signature pages of this
Agreement.

(f) If any provision of this Agreement is held invalid, illegal or
unenforceable, the remaining provisions hereof will not be affected or impaired
in any way.

(g) Each party shall bear its own expenses in connection with the preparation
and execution of this Agreement.

(h) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

(i) On or before the Assignment Effective Date, Assignee shall comply with the
provisions of Section 13.18(g) of the Loan Agreement.

[Remainder of Page Intentionally Left Blank]

 

Exhibit E



--------------------------------------------------------------------------------

Loan No. 1013851

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

ASSIGNOR:

   

By:                    Name:       Its:      

  Pro Rata Share:                                                  %
Share of Original Loan:                   $                     
                   

 

Payment Instruction:

   

ABA No.:

   

Account No.:

   

Reference:

   

Loan No. :

   

Attn :

   

Telephone:

   

Facsimile:

   

 

ASSIGNEE:

   

By:                    Name:       Its:      

  Pro Rata Share:                                                  %
Share of Original Loan:                   $                     
                   

 

Payment Instruction:

   

ABA No.:

   

Account No.:

   

Reference:

   

Loan No. :

   

Attn :

   

Telephone:

   

Facsimile:

   

 

Exhibit E



--------------------------------------------------------------------------------

Loan No. 1013851

 

ACKNOWLEDGED AND AGREED:

ADMINISTRATIVE AGENT:WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:     Name:     Its:    

[AND, PROVIDED REQUIRED PURSUANT TO SECTION 13.13(c)]

 

BORROWER:   AURORA CONVENTION CENTER HOTEL, LLC, a Delaware limited liability
company

 

By:     Name:     Its:    

 

Exhibit E



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT F - FORM OF NOTE

Exhibit F to Second Amended and Restated Loan Agreement among Aurora Convention
Center Hotel, LLC, a Delaware limited liability company, as Borrower, Aurora
Convention Center Hotel Lessee, LLC, a Delaware limited liability company, as
Operating Lessee, Wells Fargo Bank, National Association, as Administrative
Agent, and various lenders party thereto from time to time, as Lenders, dated as
of July 2, 2019.

[AMENDED AND RESTATED] SECURED PROMISSORY NOTE

 

$                                                     , 20        

[This Amended and Restated Note (this “Note”) is issued in replacement of that
certain Secured Promissory Note (the “Original Note”) dated                     
in the principal amount of $                    , which Original Note was issued
by Borrower to Lender pursuant to that certain Loan Agreement dated as of
December 18, 2015 (the “Original Loan Agreement”), and shall evidence a Loan
made by Lender that is outstanding as of the date hereof, together with accrued
and unpaid interest thereon and other amounts payable with respect thereto, as
well as future advances hereunder. All obligations outstanding under the
Original Note shall remain outstanding under this Note. THIS NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER NOTE.]

FOR VALUE RECEIVED, AURORA CONVENTION CENTER HOTEL, LLC, a Delaware limited
liability company (“Borrower”), HEREBY PROMISES TO PAY to the order of
                             (“Lender”) the principal sum of
                                 Dollars ($                ), or if less, the
aggregate unpaid principal amount of all disbursements disbursed by Lender
pursuant to the requirements set forth in the Second Amended and Restated Loan
Agreement dated as of July 2, 2019 (as amended, supplemented or restated from
time to time the “Loan Agreement”), among Borrower, Aurora Convention Center
Hotel Lessee, LLC, a Delaware limited liability company (“Operating Lessee”),
Lender, certain other Lenders named therein or made parties thereto and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, together with
interest on the unpaid principal balance hereof at the rate (or rates)
determined in accordance with Section 2.6 of the Loan Agreement from the date
such principal is advanced until it is paid in full. It is contemplated that
there will be advances and payments under this [Secured Promissory Note (this
“Note”)][Note] from time to time, but no advances or payments under this Note
(including payment in full of the unpaid balance of principal hereof prior to
maturity) shall affect or impair the validity or enforceability of this Note as
to future advances hereunder.

This Note is one of the “Notes” referred to in and governed by the Loan
Agreement, which Loan Agreement, among other things, contains provisions for the
acceleration of the maturity hereof and for the payment of certain additional
sums to Lender upon the happening of certain stated events. Capitalized terms
used in this Note without definition have the same meanings as in the Loan
Agreement.

The principal amount of this Note, unless accelerated in accordance with Loan
Agreement as described below, if not sooner paid, will be due and payable,
together with all accrued and unpaid interest and other amounts due and unpaid
under the Loan Agreement, on the Maturity Date.

This Note is secured by, among other things, that certain Amended and Restated
Deed of Trust with Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated as of the Effective Date, and to be recorded in the
Recorder’s Office of Adams County, Colorado, executed by Borrower and Operating
Lessee, as Trustor, to the trustee named therein, for the benefit of
Administrative Agent, for its benefit and the benefit of Lenders, as Beneficiary
(as so amended, and as may be further amended, restated, supplemented, replaced
or otherwise modified from time to time the “Security Instrument”).

 

Exhibit F



--------------------------------------------------------------------------------

Loan No. 1013851

 

Interest on the Loans is payable in arrears on the first Business Day of each
month during the term of the Loan Agreement, commencing with the first Business
Day of the first calendar month to begin after the date of this Note. Interest
will be computed on the basis of the actual number of days elapsed in the period
during which interest accrues and a year of three hundred sixty (360) days. The
Loan Agreement provides for the payment by Borrower of various other charges and
fees, in addition to the interest charges described in the Loan Agreement, as
set forth more fully in the Loan Agreement. The usury and other interest rate
savings provisions set forth in Section 2.6(i) of the Loan Agreement are
incorporated herein by this reference.

All payments of any amount becoming due under this Note shall be made in the
manner provided in the Loan Agreement, in Dollars.

Upon and during the existence of a Default, unless such Default is waived as
provided in the Loan Agreement, this Note may, at the option of Requisite
Lenders and without further demand, notice or legal process of any kind, be
declared by Administrative Agent, and in such case immediately shall become, due
and payable. Upon and during the existence of certain Defaults, this Note shall,
without any action by Lenders and without demand, notice or legal process of any
kind, automatically and immediately become due and payable.

Demand, presentment, protest and notice of nonpayment and protest, notice of
intention to accelerate maturity, notice of acceleration of maturity and notice
of dishonor are hereby waived by Borrower. Subject to the terms of the Loan
Agreement, Lender may extend the time of payment of this Note, postpone the
enforcement hereof, grant any indulgences, release any party primarily or
secondarily liable hereon or agree to any subordination of Borrower’s
obligations hereunder without affecting or diminishing Lender’s right of
recourse against Borrower, which right is hereby expressly reserved.

This Note shall be governed, construed, applied and enforced in accordance with
Section 13.23 of the Loan Agreement.

All notices or other communications required or permitted to be given pursuant
to this Note shall be given to the Borrower or Lender at the address and in the
manner provided for in the Loan Agreement.

In no contingency or event whatsoever shall interest charged, contracted for or
received in respect of the Loan evidenced hereby, however such interest may be
characterized or computed, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. If such a court determines that Lender has received interest
hereunder in excess of the highest rate applicable hereto, Lender shall, at
Lender’s election, either (a) promptly refund such excess interest to Borrower
or (b) credit such excess to the principal balance hereof. This provision shall
control over every other provision of all agreements between Borrower and
Lender.

Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

 

Exhibit F



--------------------------------------------------------------------------------

Loan No. 1013851

 

This Note, amends, restates, replaces and supersedes the Original Note in its
entirety.

“BORROWER”

AURORA CONVENTION CENTER HOTEL, LLC,

a Delaware limited liability company

By:    

Name:

   

Its:

   

 

Exhibit F



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT G – DISBURSEMENT INSTRUCTION AGREEMENT

DISBURSEMENT INSTRUCTION AGREEMENT

 



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT H-1 - FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Loan Agreement among
Aurora Convention Center Hotel, LLC, a Delaware limited liability company, as
Borrower, Aurora Convention Center Hotel Lessee, LLC, a Delaware limited
liability company, as Operating Lessee, Wells Fargo Bank, National Association,
as Administrative Agent, and various lenders party thereto from time to time, as
Lenders, dated as of July 2, 2019 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Loan Agreement”).

Pursuant to the provisions of Section 13.18(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the interest in the Loan (as well as any Note evidencing such interest in the
Loan) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable,. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform Borrower and Administrative Agent, and (2) the undersigned
shall have at all times furnished Borrower and Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF LENDER]

 

By:     Name:     Title:     Date:                                         
                      , 20    

 

Exhibit H-1



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT H-2 - FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Loan Agreement among
Aurora Convention Center Hotel, LLC, a Delaware limited liability company, as
Borrower, Aurora Convention Center Hotel Lessee, LLC, a Delaware limited
liability company, as Operating Lessee, Wells Fargo Bank, National Association,
as Administrative Agent, and various lenders party thereto from time to time, as
Lenders, dated as of July 2, 2019 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Loan Agreement”).

Pursuant to the provisions of Section 13.18(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is not
a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF PARTICIPANT]

 

By:     Name:     Title:     Date:                                         
                      , 20    

 

Exhibit H-2



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT H-3 - FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Loan Agreement among
Aurora Convention Center Hotel, LLC, a Delaware limited liability company, as
Borrower, Aurora Convention Center Hotel Lessee, LLC, a Delaware limited
liability company, as Operating Lessee, Wells Fargo Bank, National Association,
as Administrative Agent, and various lenders party thereto from time to time, as
Lenders, dated as of July 2, 2019 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Loan Agreement”).

Pursuant to the provisions of Section 13.18(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF PARTICIPANT]

 

By:     Name:     Title:     Date:                                         
                      , 20    

 

Exhibit H-3



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT H-4 - FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Loan Agreement among
Aurora Convention Center Hotel, LLC, a Delaware limited liability company, as
Borrower, Aurora Convention Center Hotel Lessee, LLC, a Delaware limited
liability company, as Operating Lessee, Wells Fargo Bank, National Association,
as Administrative Agent, and various lenders party thereto from time to time, as
Lenders, dated as of July 2, 2019 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Loan Agreement”).

Pursuant to the provisions of Section 13.18(g) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
interest in the Loan (as well as any Note evidencing such interest in the Loan)
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such interest in the
Loan (as well as any Note evidencing such interest in the Loan), (iii) with
respect to the extension of credit pursuant to the Loan Agreement or any other
Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) the undersigned shall have
at all times furnished Borrower and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF LENDER]

 

By:     Name:     Title:     Date:                                         
                      , 20    

 

Exhibit H-4



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT I

Exhibit I to Second Amended and Restated Loan Agreement among Aurora Convention
Center Hotel, LLC, a Delaware limited liability company, as Borrower, Aurora
Convention Center Hotel Lessee, LLC, a Delaware limited liability company, as
Operating Lessee, Wells Fargo Bank, National Association, as Administrative
Agent, and various lenders party thereto from time to time, as Lenders, dated as
of July 2, 2019.

OPERATING LEASE DOCUMENTS

 

  1.

Credit Support Fee Agreement

 

  2.

Operating Lease

 

  3.

Owner’s Agreement

 

  4.

Assignment and Assumption of Management Agreement

 

Exhibit I



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT J – BENCHMARK REPLACEMENT PROVISIONS

Exhibit J to Second Amended and Restated Loan Agreement among Aurora Convention
Center Hotel, LLC, a Delaware limited liability company, as Borrower, Aurora
Convention Center Hotel Lessee, LLC, a Delaware limited liability company, as
Operating Lessee, Wells Fargo Bank, National Association, as Administrative
Agent, and various lenders party thereto from time to time, as Lenders, dated as
of July 2, 2019.

Notwithstanding anything to the contrary herein or in any other Loan Document or
Other Related Document, Borrower, Operating Lessee, Administrative Agent and
Lenders agree as follows:

 

(a)

Benchmark Replacement. Upon the occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, Administrative Agent, Borrower and
Operating Lessee may amend this Agreement to replace the LIBO Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as Administrative Agent has not received, by such time, written
notice of objection to such amendment from Lenders comprising the Requisite
Lenders, provided, however, as applied to this subsection (a) only and for no
other purposes, consent from the Lender acting as Administrative Agent is not
required for contesting the Benchmark Replacement, so long as all the other
Lenders objecting to such Benchmark Replacement otherwise satisfy the Requisite
Lender requirements. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Requisite Lenders
have delivered to Administrative Agent written notice that such Requisite
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this Exhibit J will occur prior to the applicable
Benchmark Transition Start Date.

 

(b)

Benchmark Replacement Conforming Changes. In connection with the implementation
of a Benchmark Replacement, Administrative Agent with the written consent of
Borrower (such consent not to be unreasonably withheld, delayed or conditioned)
shall have the right to make Benchmark Replacement Conforming Changes from time
to time and, notwithstanding anything to the contrary herein or in any other
Loan Document or Other Related Document, any amendments implementing such
Benchmark Replacement Conforming Changes shall become effective without any
further action or consent of any other party to this Agreement.

 

(c)

Notices; Standards for Decisions and Determinations. Administrative Agent shall
promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Administrative Agent or Lenders pursuant to this Exhibit J,
including any determination with respect to a tenor, comparable replacement rate
or adjustment or of the occurrence or non-occurrence of an event, circumstance
or date and any decision to take or refrain from taking any action, shall be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to the provision of this Exhibit J.

 

(d)

Certain Defined Terms. As used in this Agreement, each of the following
capitalized terms has the meaning given to such term below:

“Benchmark” – means, initially, the LIBO Rate; provided that if a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date have occurred with respect to the LIBO Rate, then
“Benchmark” means the applicable Benchmark Replacement to the extent that such
Benchmark Replacement has become effective pursuant to clause (a) of this
Exhibit J.

 

Exhibit J



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Benchmark Replacement” – means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement for the LIBO Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero percent (0%), the Benchmark Replacement shall
be deemed to be zero percent (0.00%) for the purposes of this Agreement, the
other Loan Documents and the Other Related Documents.

“Benchmark Replacement Adjustment” – means, with respect to any replacement of
the LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” – means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Interest Period,” timing and frequency
of determining rates and making payments of interest and other administrative
matters) that Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Administrative Agent in a manner substantially
consistent with market practice (or, if Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement and on a non-arbitrary
basis).

“Benchmark Replacement Date” – means the earlier to occur of the following
events with respect to the LIBO Rate:

 

(1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate;

 

(2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” – means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(1)

a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

 

(2)

a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBO Rate,
a resolution authority with jurisdiction over the administrator for the LIBO
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the Benchmark, which states that the administrator of
the LIBO Rate has ceased or will cease to provide the LIBO Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Rate; or

 

(3)

a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate announcing that the LIBO Rate is no
longer representative.

 



--------------------------------------------------------------------------------

Loan No. 1013851

 

“Benchmark Transition Start Date” – means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by Administrative Agent or the Requisite Lenders, as applicable, by
notice to the Borrower, Administrative Agent (in the case of such notice by the
Requisite Lenders) and the Lenders.

“Benchmark Unavailability Period” – means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the LIBO
Rate and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes under this Agreement or under any other
Loan Document or Other Related Document in accordance with the provisions of
this Exhibit J and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes under this Agreement or under any other
Loan Document or Other Related Document in accordance with the provisions of
this Exhibit J.

“Early Opt-in Election” – means the occurrence of:

 

(1)

(i) a determination by Administrative Agent or (ii) a notification by the
Requisite Lenders to Administrative Agent (with a copy to the Borrower) that the
Requisite Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in this Exhibit J are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate, and

 

(2)

(i) the election by Administrative Agent or (ii) the election by the Requisite
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by Administrative Agent of written notice of such election to the
Borrower and the Lenders or by the Requisite Lenders of written notice of such
election to Administrative Agent.

“Federal Reserve Bank of New York’s Website” – means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” – means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“SOFR” – means with respect to any day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” – means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” – means the Benchmark Replacement excluding
the Benchmark Replacement Adjustment.

 



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT K – MATERIAL CONTRACTS

Exhibit K to Second Amended and Restated Loan Agreement among Aurora Convention
Center Hotel, LLC, a Delaware limited liability company, as Borrower, Aurora
Convention Center Hotel Lessee, LLC, a Delaware limited liability company, as
Operating Lessee, Wells Fargo Bank, National Association, as Administrative
Agent, and various lenders party thereto from time to time, as Lenders, dated as
of July 2, 2019.

Those contracts listed in the definition of “Material Contracts.”

 

Exhibit K



--------------------------------------------------------------------------------

Loan No. 1013851

 

EXHIBIT L – FORM OF ITEMIZED REQUISITION

Exhibit L to Second Amended and Restated Loan Agreement among Aurora Convention
Center Hotel, LLC, a Delaware limited liability company, as Borrower, Aurora
Convention Center Hotel Lessee, LLC, a Delaware limited liability company, as
Operating Lessee, Wells Fargo Bank, National Association, as Administrative
Agent, and various lenders party thereto from time to time, as Lenders, dated as
of July 2, 2019.

 

Exhibit L



--------------------------------------------------------------------------------

Loan No. 1013851

 

Borrower Name

SCHEDULE OF TOTAL COSTS

 

DATE:    April      2010                                                        
                      

CAPITAL BUDGET

   BUDGET      FUNDED BY EQUITY      FUNDED BY COMPASS      Summary       
Original      Previously Adju      Current      Revised      Previously     
Current             Previously      Current      Total      Total     
Percentage      Balance to  

Submitted Detail

   Total      Budget      Adjustments      Budget      Drawn      Draw     
Total      Drawn      Draw      Draw      Completed      Completed      Finish  

Land Purchase

   $ —        $ —        $ —        $ —           $ —        $ —        $ —    
   $ —        $ —        $ —          —        $ —    

Acquisition Costs

   $ —        $ —        $ —        $ —           $ —        $ —              $
—        $ —          —        $ —    

Hard Costs

                                      

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

Soft Costs

                                      

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

—

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

Contingency

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

Financing Fee

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

Interest Reserve

   $ —        $ —        $ —        $ —           $ —        $ —           $ —  
     $ —        $ —          —        $ —    

Total

   $ —        $ —        $ —        $ —        $ —        $ —        $ —       
$ —        $ —        $ —        $ —          —        $ —    

Sources of Funds:

                                      

Equity

   $ —        $ —        $ —        $ —        $ —        $ —        $ —       
$ —        $ —        $ —        $ —          —        $ —    

Paydowns

   $ —        $ —        $ —        $ —                          $ —         
—        $ —    

Compass Loan

   $ —        $ —        $ —        $ —        $ —        $ —        $ —       
$ —        $ —        $ —        $ —          —        $ —    

Total

   $ —        $ —        $ —        $ —        $ —        $ —        $ —       
$ —        $ —        $ —        $ —          —        $ —    

Borrower Name hereby requests $0 be advanced from loan and deposited into
cooresponding BBVA Compass operating account.

Reviewed And Approved By:

 



--------------------------------------------------------------------------------

Loan No.: 1013851

 

EXHIBIT M - FORM OF COMPLETION GUARANTY

Exhibit M to Second Amended and Restated Loan Agreement among Aurora Convention
Center Hotel, LLC, a Delaware limited liability company, as Borrower, Aurora
Convention Center Hotel Lessee, LLC, a Delaware limited liability company, as
Operating Lessee, Wells Fargo Bank, National Association, as Administrative
Agent, and various lenders party thereto from time to time, as Lenders, dated as
of July 2, 2019.

COMPLETION GUARANTY AGREEMENT

THIS COMPLETION GUARANTY AGREEMENT (this “Guaranty”) is made as of
[______________], by [__________________________] ([individually and
collectively, jointly and severally, ]“Guarantor”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, as contractual representative of the Lenders (as
defined below)(collectively with its successors and assigns, “Administrative
Agent”).

R E C I T A L S

 

A.

Pursuant to the terms of that certain Second Amended and Restated Loan
Agreement, dated as of July 2, 2019 (as the same may be amended, restated,
supplemented replaced or otherwise modified from time to time, the “Loan
Agreement”), by and among Aurora Convention Center Hotel, LLC, a Delaware
limited liability company (“Borrower”), Aurora Convention Center Hotel Lessee,
LLC, a Delaware limited liability company (“Operating Lessee”), Administrative
Agent, and the Lenders, Lenders made a loan to Borrower the principal sum of up
to Eight Hundred Eighty Million Dollars ($880,000,000.00) (the “Loan”) for the
purposes specified in the Loan Agreement. The “Lenders” shall mean all of the
lenders that are a party to the Loan Agreement and their respective successors
and/or assigns as permitted pursuant to the Loan Agreement.

 

B.

The Loan is evidenced by those certain Amended and Restated Secured Promissory
Notes and Secured Promissory Notes, each dated as of July 2, 2019 each made by
Borrower and payable to the order of a Lender, collectively in the aggregate
principal amount of the Loan (as the same may be amended, restated, supplemented
replaced or otherwise modified from time to time, collectively, the “Notes”).
The Notes are secured by, among other things, that certain Amended and Restated
Deed of Trust with Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated as of July 2, 2019, executed by Borrower and Operating
Lessee, jointly and severally as grantor, to the Public Trustee of Adams County,
Colorado, as trustee, in favor of Administrative Agent, for the benefit of
Lenders, as beneficiary, and recorded [________], 2019, in the Recorder’s Office
of Adams County, Colorado, at Reception No. [____________] (as the same may be
amended, restated, supplemented replaced or otherwise modified from time to
time, the “Security Instrument”). The Security Instrument encumbers the real
property and any and all improvements now or hereafter located thereon more
particularly described on Exhibit A attached thereto (“Property”).

 

C.

The Loan Agreement, the Security Instrument, the Notes, and those other
documents described in the Loan Agreement as Loan Documents, together with all
modifications, extensions, renewals and amendments thereto, are collectively
referred to hereinafter as the “Loan Documents”. This Guaranty is not one of the
Loan Documents.

 

D.

Pursuant to Section 3.2 of the Loan Agreement, Borrower has provided written
notice to Administrative Agent that it intends to commence construction of the
Expansion and Guarantor has agreed to, and as a condition to Administrative
Agent’s and Lenders’ obligation to disburse the Expansion Tranche, enter into
this Guaranty and to be bound by the terms herein.

 

Page 1



--------------------------------------------------------------------------------

Loan No.: 1013851

 

E.

This Guaranty is not secured by the Security Instrument.

 

F.

[Each ]Guarantor is an indirect owner of Borrower and will benefit from the Loan
to be made by Lenders to Borrower.

 

G.

Contemporaneously herewith, Administrative Agent has received a Completion
Guaranty Agreement (the “[___________] Guaranty”) executed by [____________]
(“[__________] Guarantor”).

A G R E E M E N T:

NOW, THEREFORE, to induce Administrative Agent and Lenders to disburse the
Expansion Tranche, and in consideration thereof, Guarantor unconditionally,
absolutely and irrevocably guarantees and agrees as follows:

 

1.

COMPLETION GUARANTY.

 

  1.1

GUARANTY. Subject to the Completion Guaranty Limit (as defined below) and to the
terms of Section 1.2 and 7 below, Guarantor hereby guarantees Completion of the
Expansion (the “Expansion Improvements”). Without limiting the generality of the
foregoing, Guarantor guarantees that: (i) construction of the Expansion
Improvements shall commence and be completed within the time limits set forth in
the Loan Agreement (as the same may be extended pursuant to the Loan Agreement),
as renewed, extended or modified from time to time; (ii) the Expansion
Improvements shall be constructed and completed in accordance with the Plans and
Specifications and the other provisions of the Loan Documents, without
substantial deviation therefrom, except as permitted by the Loan Agreement,
unless approved by Administrative Agent in writing; (iii) the Expansion
Improvements shall be constructed and completed free and clear of any mechanic’s
liens, materialman’s liens, equitable liens and stop notices (as defined in the
Loan Agreement); (iv) all costs (including soft costs and hard costs) of
constructing the Expansion Improvements in accordance with the Loan Agreement
shall be paid when due. In the event of any condemnation or casualty, if
Administrative Agent decides to use insurance or condemnation proceeds to pay
down the Secured Obligations (as defined in the Security Instrument) pursuant to
Section 5.4 of the Security Instrument instead of disbursing same to Borrower,
then Guarantor shall be released from its obligations under this Guaranty.

 

  1.2

PAYMENT OPTION. Within sixty (60) days after any demand for performance by
Administrative Agent made under this Section 1, Guarantor[ and [__________]
Guarantor] ([each, a “Guarantor Party” and collectively, the “Guarantor
Parties”][“Guarantor Party”]) shall have the right to elect, by written notice
to Administrative Agent, in lieu of performance under Section 1.1 above, to pay
to Administrative Agent (for the benefit of Lenders) a sum equal to one hundred
percent (100%) of the amount (the “Completion Costs Amount”) equal to the
excess, if any, of (i) all construction and other soft costs (specifically
excluding any amounts guaranteed pursuant to that certain [_____________]
Guaranty Agreement, dated as of [__________], 2019, executed by Guarantor for
the benefit of Administrative Agent (the “Existing Guaranty”)) in connection
with the construction and development of the Expansion Improvements in
accordance with the Plans and

 

Page 2



--------------------------------------------------------------------------------

Loan No.: 1013851

 

  Specifications and Project Documents which relate to the Expansion
Improvements, including costs associated with stored materials, necessary for
such Completion of the Expansion Improvements (collectively, “Costs”) incurred
(but not yet paid) or to be incurred in connection with the Completion of the
Expansion Improvements as required of Borrower and/or Operating Lessee by the
Loan Agreement (irrespective of the amounts set forth in the approved Expansion
Budget delivered by Borrower pursuant to Section 3.2(g) of the Loan Agreement
(the “Expansion Budget”)) or the absence of any amount in the Expansion Budget
for a particular item of Costs, and as such Costs may vary at any time as the
result of change orders, cost over-runs, loan balancing or other events which
have occurred during development and construction of the Expansion Improvements,
or which have resulted, from any delay in Completion, including, without
limitation, delay resulting from force majeure or a Default (e.g.,
weatherization costs, increased costs of materials, costs incurred in resolving
liens filed against the Property, costs of compliance with legal requirements
and development conditions), over (ii) the undisbursed portion of the Expansion
Tranche and any balancing deposits that have not yet been applied toward
construction costs, if any, determined as of the date of Borrower’s election
made under the first sentence of this Section 1.2.

 

  1.3

CALCULATION OF COMPLETION COSTS AMOUNT.

(A) Not later than thirty (30) days after the date demand is made of Guarantor
under this Guaranty, Administrative Agent shall select an independent inspector
who meets the qualifications set forth below and notify Guarantor Parties of
that independent inspector’s name and address. If the independent inspector
selected by Administrative Agent is acceptable to the Guarantor Parties, then
that independent inspector shall be charged with making a written assessment of
the Completion Costs Amount and delivering a copy of said assessment to
Administrative Agent and Guarantor Parties within thirty (30) days after the
independent inspector’s appointment. The Completion Costs Amount estimated by
said independent inspector shall be deemed the Completion Costs Amount for
purposes hereof.

(B) If Guarantor Parties do not approve of Administrative Agent’s independent
inspector, then not later than fifteen (15) days after Guarantor was notified of
Administrative Agent’s choice of independent inspector, the Guarantor Parties
shall together select an independent inspector who meets the qualifications set
forth below and will notify Administrative Agent in writing of that independent
inspector’s name and address. Each independent inspector so selected will be
charged with making a written assessment of the Completion Costs Amount in
accordance with the provisions of this Guaranty and with delivering a copy
thereof to Administrative Agent and to Guarantor Parties as soon as possible
after selection, and in any event within forty five (45) days after the date
Administrative Agent notifies Guarantor of Administrative Agent’s independent
inspector. If such assessments differ by five percent (5%) or less (of the
larger assessment), the two assessments will be averaged, and the average
thereof will be the Completion Costs Amount for purposes of this Guaranty.

(C) If such assessments differ by more than five percent (5%), then not later
than ten (10) days after the completion of such assessments, the two independent
inspectors will jointly select and notify Administrative Agent and Guarantor
Parties of a third independent inspector who meets the qualifications set forth
herein. Such third independent inspector will be charged with making a written
assessment of the Completion Costs Amount in accordance with the provisions of
this Guaranty and delivering copies thereof to Administrative Agent, Guarantor
Parties, and to the other two independent inspectors as soon as possible
thereafter, and in any event within twenty (20) days after his or her selection.
The assessment that is closest to the third independent inspector’s assessment,
whether it be the Administrative Agent’s independent inspector’s assessment or
Guarantor Parties independent inspector’s assessment will be the Completion
Costs Amount for purposes of this Guaranty.

 

Page 3



--------------------------------------------------------------------------------

Loan No.: 1013851

 

(D) If Guarantor Parties fail or refuse to select an independent inspector when
required under this Section 1.3, or if Guarantor and [_________] Guarantor are
unable to agree on an independent inspector, or if Guarantor Parties’
independent inspector fails or refuses to deliver its assessment when required
under this Guaranty, then the determination of the Completion Costs Amount made
by Administrative Agent’s independent inspector shall be binding on Guarantor
and shall be the Completion Costs Amount for the purposes hereof. If the
independent inspectors selected by Administrative Agent and Guarantor Parties
shall fail or refuse to agree upon the appointment of a third independent
inspector when required under the provisions of this Guaranty, then
Administrative Agent and Guarantor Parties each will cause the independent
inspectors selected by it to provide the name of an independent inspector who
meets the qualifications set forth herein, and Guarantor (or its
representative), in the presence of Administrative Agent (or its
representative), shall make a blind draw of one name of the two so provided and
the independent inspector whose name is so drawn shall be the third independent
inspector. In the event only one of the independent inspectors selected by
Administrative Agent and Guarantor Parties supplies the name of an independent
inspector when required under the provisions of this Guaranty the independent
inspector so named shall be the third independent inspector.

(E) Each independent inspector selected pursuant hereto shall be a third-party
architect, engineer, consultant or other inspector (i) certified in the State of
Colorado, and (ii) with at least ten (10) years of active, current experience in
analyzing construction costs of commercial real estate of the general type and
approximate magnitude of the Expansion.

(F) Guarantor agrees that the Completion Costs Amount estimated as aforesaid
shall be conclusive for purposes of determining Guarantor’s liability hereunder.
Guarantor will bear the cost of each independent inspector selected under this
Guaranty.

(G) Guarantor covenants and agrees to furnish copies of and provide access to
Administrative Agent, Lenders and the independent inspector(s) of all drawings,
plans and specifications, construction materials and other information requested
by Administrative Agent, Lenders or any independent inspector in connection with
the estimate of the of the Completion Costs Amount, to the extent such
information is in Guarantor’s possession or control. Guarantor further covenants
and agrees to use commercially reasonable efforts to arrange for interviews with
any contractors and architects of the Expansion Improvements as reasonably
requested by Administrative Agent, Lenders or any independent inspector.

 

  1.4

TREATMENT OF PAYMENT. If Guarantor elects to make payment pursuant to
Section 1.2, any such payment shall be retained by Lenders as liquidated
damages. The parties acknowledge and agree that the actual damages of Lenders in
such event would be extremely difficult or impracticable to determine. After
negotiations, the parties have agreed that, considering all the circumstances
existing on the date of this Guaranty, the liquidated damages amount as
determined in accordance with the foregoing is a reasonable estimate of the
damages that Lenders would incur in the event that Borrower has not timely and
fully completed the construction of the Expansion Improvements in accordance
with the Loan Documents. The payment of the liquidated damages amount to
Administrative Agent (for the benefit of Lenders) under the circumstances
provided herein is not intended as a forfeiture or penalty, but is intended to
constitute liquidated damages to Lenders and constitute Lenders’ sole remedy
under this Section 1 (provided, for the avoidance of doubt, the acceptance of
such liquidated damages shall in no way limit Administrative Agent’s rights to
collect under any other Loan Documents or any other guaranty).

 

  1.5

EXERCISE OF REMEDIES. For the avoidance of doubt, if the Guarantor Parties fail
to make an election in accordance with Section 1.2, or elect not to proceed
under Section 1.2, Administrative Agent shall retain and may immediately
thereafter pursue all remedies available under this Guaranty, including under
Section 8 below.

 

Page 4



--------------------------------------------------------------------------------

Loan No.: 1013851

 

Notwithstanding the foregoing, (1) in no event shall the Lenders’ combined
recovery under Section 1 of this Guaranty and Section 1 of the [___________]
Guaranty exceed the full amount owed under such Sections 1 of this Guaranty and
(2) Guarantor’s liability under this Section 1 shall be limited (the “Completion
Guaranty Limit”) to a maximum amount equal to [________________] percent
([__]%)[NOTE: COMBINED RECOVERY AMONG GUARANTORS TO EQUAL 100% OF GUARANTIED
LIABILITIES] of the total amounts or obligations otherwise due by Guarantor
under this Section 1.

 

2.

[INTENTIONALLY OMITTED].

 

3.

[INTENTIONALLY OMITTED].

 

4.

NO WAIVER, RELEASE OR IMPAIRMENT. Nothing contained in this Guaranty shall be
deemed to waive, release, affect or impair the indebtedness evidenced by the
Loan Documents or the obligations of Borrower or Operating Lessee under the Loan
Documents, or the liens and security interests created by the Loan Documents, or
Administrative Agent’s rights to enforce its rights and remedies under the Loan
Documents and under this Guaranty or the indemnity provided herein, in the Loan
Documents or in connection with the Loan, or otherwise provided in equity or
under applicable law, including, without limitation, the right to pursue any
remedy for injunctive or other equitable relief, or any suit or action in
connection with the preservation, enforcement or foreclosure of the liens,
mortgages, assignments and security interests which are now or at any time
hereafter security for the payment and performance of all obligations under the
Loan Agreement or in the other Loan Documents. The provisions of Sections 1 and
4 of this Guaranty shall prevail and control over any contrary provisions
elsewhere in this Guaranty or the other Loan Documents.

 

5.

CERTAIN DEFINITIONS. For purposes of this Guaranty, the following capitalized
terms shall have the following meanings:

 

  5.1

“Affiliate” shall mean, as to any person or entity, any other person or entity
that, directly or indirectly, is in Control of, is Controlled by or is under
common ownership or Control with such person or entity, or is a director or
officer of such person or entity, or of an Affiliate of such person or entity.

 

  5.2

“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.

 

  5.3

“SPE Component Entity” shall mean, if Borrower is a limited partnership or a
limited liability company, each general partner or managing member of Borrower,
as applicable.

 

6.

[INTENTIONALLY OMITTED]

 

7.

OBLIGATIONS OF GUARANTOR UPON DEFAULT BY BORROWER. Subject in all respects to
the last paragraph of Section 1 hereof, if the Expansion Improvements are not
Completed in the manner and within the time required by the Loan Agreement, or
if, prior to the expiration of the time limits for said Completion set forth in
the Loan Agreement, construction of the Expansion Improvements should cease or
be halted prior to Completion and such cessation or halt constitutes a Default,
Guarantor shall, promptly upon demand of Administrative Agent: (a) diligently
proceed

 

Page 5



--------------------------------------------------------------------------------

Loan No.: 1013851

 

  to Complete construction of the Expansion Improvements at Guarantor’s sole
cost and expense; (b) fully pay and discharge all claims for labor performed and
material and services furnished (including soft costs and hard costs) in
connection with the construction of the Expansion Improvements in accordance
with the Loan Agreement; (c) release and discharge all stop notices, mechanic’s
liens, materialman’s liens and equitable liens that may arise in connection with
the construction of the Expansion Improvements; and (d) pay to Administrative
Agent the interest on the principal amount outstanding under the Loan for any
period of such delay which precedes the transfer of title to the Property to
Administrative Agent. Subject to the further provisions of this Section 7,
Administrative Agent shall make the undisbursed Expansion Tranche funds
available to Guarantor for the purposes of completing the Expansion Improvements
and fulfilling Guarantor’s other obligations under this Guaranty; provided,
however, that the obligation of Administrative Agent to make such undisbursed
Expansion Tranche funds available to Guarantor in accordance with the
disbursement procedures and subject to the disbursement conditions set forth in
the Loan Agreement (provided that the condition in Section 3.2(b) of the Loan
Agreement shall not be a condition to disbursement hereunder) is expressly
conditioned upon: (x) there being no continuing Default by Guarantor under this
Guaranty; and (y) Borrower, Operating Lessee and/or Guarantor having deposited
with Administrative Agent all sums required to be deposited into Borrower’s
Funds Account in accordance with the Loan Agreement.

 

8.

REMEDIES. If Guarantor fails to commence and pursue diligently its obligations
under this Guaranty, Administrative Agent and Lenders shall have the following
remedies:

 

  8.1

[Intentionally Omitted];

 

  8.2

From time to time, and without first requiring performance by Borrower or any
other guarantor or without exhausting any or all security (if any) for the Loan
or any Interest Rate Protection Agreement between Borrower and a Lender with
respect to the Loan, to bring any action at law or in equity or both to compel
Guarantor to perform its obligations hereunder, and (without limitation of the
amounts guaranteed under Section 1 above) to collect in any such action
compensation for all loss, cost, damage (as opposed to consequential, special or
punitive damages or lost profits other than consequential, special or punitive
damages owed by a Lender to a third party), injury and expense sustained or
incurred, by Administrative Agent and/or any Lender as a direct or indirect
consequence of the failure of Guarantor to perform its obligations hereunder,
together with interest thereon at the rate of interest applicable to the
principal balance of the Notes.

 

  8.3

[Intentionally Omitted].

 

9.

RIGHTS OF ADMINISTRATIVE AGENT AND LENDERS. Guarantor authorizes Administrative
Agent, without giving notice to Guarantor or obtaining Guarantor’s consent and
without affecting the liability of Guarantor, from time to time to: (a) approve
modifications to the Plans and Specifications so long as such modifications do
not materially increase the cost of constructing the Expansion Improvements nor
materially increase the time necessary to complete the Expansion Improvements;
(b) change the terms or conditions of disbursement of the Expansion Tranche so
long as such changes do not materially interfere with Borrower’s or Operating
Lessee’s ability to construct the Expansion Improvements as and when required
under the Loan Agreement; (c) renew, modify or extend all or any portion of
Borrower’s and/or Operating Lessee’s obligations under the Notes or any of the
other Loan Documents and any obligations under or in connection with any
Interest Rate Protection Agreement between Borrower and a Lender in connection
with the Loan; (d) declare all sums owing to Lenders under the Notes or any of
the other Loan Documents and any obligations under or in connection with any
Interest Rate Protection Agreement between Borrower and a Lender in connection
with the Loan, due and payable during the existence

 

Page 6



--------------------------------------------------------------------------------

Loan No.: 1013851

 

  of a Default under the Loan Documents or an Event of Default as defined in any
Interest Rate Protection Agreement between Borrower and a Lender in connection
with the Loan; (e) make non-material changes in the dates specified for payments
of any sums payable in periodic installments under the Notes or any of the other
Loan Documents; (f) otherwise modify the terms of any of the Loan Documents or
any Interest Rate Protection Agreement between Borrower and a Lender in
connection with the Loan, except for: (i) increases in the principal amount of
the Notes for or changes in the manner by which interest rates, fees or charges
are calculated under the Notes and the other Loan Documents (Guarantor
acknowledges that if the Notes or the other Loan Documents so provide, said
interest rates, fees and charges may vary from time to time) or (ii) advancement
of the Maturity Date (as defined in the Notes) of the Notes where no Default has
occurred and is continuing under the Loan; (g) take and hold security for the
performance of Borrower’s and/or Operating Lessee’s obligations under Notes or
the other Loan Documents and any obligations under or in connection with any
Interest Rate Protection Agreement between Borrower and a Lender in connection
with the Loan, and exchange, enforce, waive, subordinate and release any such
security in whole or part; (h) apply such security and direct the order or
manner of sale thereof as Administrative Agent in its discretion may determine;
(i) release, substitute or add any one or more endorsers of the Notes or
guarantors of Borrower’s and/or Operating Lessee’s obligations under the Notes
or the other Loan Documents or any obligations under or in connection with any
Interest Rate Protection Agreement between Borrower and a Lender in connection
with the Loan; (j) apply payments received by Administrative Agent and/or any
Lender from Borrower and/or Operating Lessee to any obligations of Borrower or
Operating Lessee to Administrative Agent and/or Lenders, in such order as
Administrative Agent shall determine in its sole discretion, whether or not any
such obligations are covered by this Guaranty; (k) assign this Guaranty in whole
or in part; and (l) assign, transfer or negotiate all or any part of the
indebtedness guaranteed by this Guaranty. Notwithstanding anything to the
contrary contained herein, the rights of Administrative Agent granted pursuant
to this Section 9 shall in no way amend, alter or supersede any of Borrower’s,
Operating Lessee’s or Administrative Agent’s rights under the Loan Agreement or
any other Loan Document.

 

10.

GUARANTOR’S WAIVERS. Guarantor waives, to the maximum extent permitted by law:
(a) any defense based upon any legal disability or other defense of Borrower,
any other guarantor or other person, or by reason of the cessation or limitation
of the liability of Borrower from any cause other than full payment and
performance of those obligations of Borrower which are guaranteed hereunder;
(b) any defense based upon any lack of authority of the officers, directors,
partners, managers, members or agents acting or purporting to act on behalf of
Borrower, Guarantor or any principal of Borrower or Guarantor, any defect in the
formation of Borrower, Guarantor or any principal of Borrower or Guarantor;
(c) any defense based upon the application by Borrower of the proceeds of the
Loan for purposes other than the purposes represented by Borrower to Lenders or
intended or understood by Lenders or Guarantor; (d) any and all rights and
defenses arising out of an election of remedies by Administrative Agent and/or
Lenders, even though that election of remedies, such as a nonjudicial
foreclosure, if available and/or permitted, with respect to security for a
guaranteed obligation, has or may have destroyed Guarantor’s rights of
subrogation and reimbursement against the principal by the operation of any
applicable state law or otherwise; (e) any defense based upon Administrative
Agent’s and/or any Lender’s failure to disclose to Guarantor any information
concerning Borrower’s financial condition or any other circumstances bearing on
Borrower’s ability to pay and perform its obligations under the Notes or any of
the other Loan Documents and any obligations under or in connection with any
Interest Rate Protection Agreement between Borrower and a Lender in connection
with the Loan, or upon the failure of any other principals of Borrower to
guaranty the Loan or any obligations under or in connection with any Interest
Rate Protection Agreement between Borrower and a Lender in connection with the
Loan; (f) any defense based upon any statute or rule of law which provides that
the obligation of a

 

Page 7



--------------------------------------------------------------------------------

Loan No.: 1013851

 

  surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (g) any defense based upon Administrative
Agent’s or Lenders’ election, in any proceeding instituted under the Federal
Bankruptcy Code, of the application of Section 1111(b)(2) of the Federal
Bankruptcy Code or any successor statute; (h) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the Federal
Bankruptcy Code; (i) any right of subrogation, any right to enforce any remedy
which Administrative Agent and/or Lenders may have against Borrower and any
right to participate in, or benefit from, any security for the Notes or the
other Loan Documents or any obligations under or in connection with any Interest
Rate Protection Agreement between Borrower and a Lender, now or hereafter held
by such Lender, in connection with the Loan; (j) presentment, demand, protest
and notice of any kind; (k) the benefit of any statute of limitations affecting
the liability of Guarantor hereunder or the enforcement hereof; (l) any right to
require Administrative Agent or Lenders to institute suit or exhaust remedies
against Borrower or others liable for any of such indebtedness, to enforce
Lenders’ rights against any collateral which shall have been given to secure the
Loan, to enforce Lenders’ rights against any other guarantors of such
indebtedness, to join Borrower or any others liable on such indebtedness in any
action seeking to enforce this Guaranty, to resort to any other means of
obtaining payment of such indebtedness; (m) notices of disbursement of Loan
proceeds, acceptance hereof, proof of non-payment, default under any of the Loan
Documents, notices and demands of any kind; and (n) the invalidity, illegality
or unenforceability of all or any portion of the indebtedness guaranteed hereby
or any of the Loan Documents for any reason whatsoever, including that interest
on such indebtedness violates applicable usury laws, that Borrower or others
liable for all or a portion thereof have valid defenses, claims or offsets to
all or a portion of such indebtedness, or that the Notes or other Loan Documents
have been forged or otherwise are irregular or not genuine or authentic (it
being agreed that Guarantor shall remain liable under this Guaranty regardless
of whether Borrower or any other person shall be found not liable for repayment
of all or a portion of such indebtedness. Guarantor further waives any and all
rights and defenses that Guarantor may have because Borrower’s debt is secured
by real property; this means, among other things, that: (1) Administrative Agent
and Lenders may collect from Guarantor without first foreclosing on any real or
personal property collateral pledged by Borrower; (2) if Administrative Agent
forecloses on any real property collateral pledged by Borrower, then (A) the
amount of the debt may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) Administrative Agent, for the benefit of Lenders, may collect
from Guarantor even if Administrative Agent, by foreclosing on the real property
collateral, has destroyed any right Guarantor may have to collect from Borrower.
The foregoing sentence is an unconditional and irrevocable waiver of any rights
and defenses Guarantor may have because Borrower’s debt is secured by real
property. These rights and defenses being waived by Guarantor include, but are
not limited to, any rights or defenses based upon deficiency limitation or
anti-deficiency, redemption or other similar rights, if any. Without limiting
the generality of the foregoing or any other provision hereof, Guarantor further
expressly waives, to the extent permitted by law until the Loan is paid or
satisfied in full, any and all rights and defenses, including without
limitation, any rights of subrogation, reimbursement, indemnification and
contribution, and which might otherwise be available to Guarantor under New York
law, Colorado law or otherwise. Finally, Guarantor agrees that the payment or
performance of any act which tolls any statute of limitations applicable to the
Notes or any of the other Loan Documents shall similarly operate to toll the
statute of limitations applicable to Guarantor’s liability hereunder.

 

11.

GUARANTOR’S WARRANTIES. Guarantor warrants, represents, covenants and
acknowledges to Administrative Agent and Lenders that: (a) Lenders would not
make the Loan nor enter into any Interest Rate Protection Agreement with the
Borrower but for this Guaranty; (b) Guarantor has reviewed all of the terms and
provisions of the Loan Agreement, any Interest Rate Protection Agreement between
Borrower and a Lender (as applicable) in connection with the Loan and the

 

Page 8



--------------------------------------------------------------------------------

Loan No.: 1013851

 

  other Loan Documents; (c) there are no conditions precedent to the
effectiveness of this Guaranty; (d) Guarantor has established adequate means of
obtaining from sources other than Administrative Agent and/or Lenders, on a
continuing basis, financial and other information pertaining to Borrower’s or
Operating Lessee’s financial condition, the Property and Borrower’s and
Operating Lessee’s activities relating thereto and the status of Borrower’s
performance of obligations under the Loan Documents and any Interest Rate
Protection Agreement with a Lender in connection with the Loan, and Guarantor
agrees to keep adequately informed from such means of any facts, events or
circumstances which might in any way affect Guarantor’s risks hereunder, and
Administrative Agent and Lenders have made no representation to Guarantor as to
any such matters; (e) the most recent financial statements of Guarantor
heretofore or hereafter delivered to Administrative Agent are true and correct
in all respects, have been prepared in accordance with generally accepted
accounting principles consistently applied (or other principles acceptable to
Administrative Agent) and fairly and accurately represent the financial
condition of Guarantor as of the respective dates thereof, and no material
adverse change has occurred in the financial condition of Guarantor since the
respective dates thereof; (f) Guarantor has not and will not, without the prior
written consent of Administrative Agent, sell, lease, assign, encumber, pledge,
hypothecate, mortgage, transfer or otherwise dispose of all or substantially all
of Guarantor’s assets, or any interest therein, other than in the ordinary
course of Guarantor’s business; (g) Guarantor has the requisite legal power and
authority to execute, deliver and perform this Guaranty, and the execution,
delivery and performance thereof, and the consummation of the transactions
contemplated thereby, have been duly authorized by all requisite action of
Guarantor and no other proceedings or authorizations on the part of Guarantor
are necessary to consummate such transactions; (h) this Guaranty has been duly
executed and delivered by Guarantor and constitutes the legal, valid and binding
obligation of Guarantor and is enforceable against Guarantor in accordance with
its terms, except as limited by bankruptcy, insolvency, reorganization or
similar law of general application affecting the rights and remedies of
creditors, and moratorium laws from time to time in effect, and except to the
extent the availability of equitable relief may be subject to the discretion of
the court for which any proceeding therefor may be brought; and (i) Guarantor is
not and will not be, as a consequence of the execution and delivery of this
Guaranty, impaired or rendered “insolvent”, as that term is defined in
Section 101 of the Federal Bankruptcy Code, or otherwise rendered unable to pay
Guarantor’s debts as the same mature and will not have thereby undertaken
liabilities in excess of the present fair value of Guarantor’s assets.
Notwithstanding the foregoing, the calculation of liabilities shall NOT include
any fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Therefore, the
amount of liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. Guarantor acknowledges and agrees that Administrative Agent may
request and obtain additional information from third parties regarding any of
the above, including, without limitation, credit reports.

 

12.

[INTENTIONALLY OMITTED].

 

13.

[INTENTIONALLY OMITTED].

 

14.

SUBORDINATION. Guarantor subordinates all present and future indebtedness owing
by Borrower or, during the existence of a Default, by any other guarantor under
any guaranty or indemnity of the Loan or an Event of Default under, and defined
in, any Interest Rate Protection Agreement between Borrower and a Lender with
respect to the Loan, to Guarantor to the obligations at any time owing by
Borrower to Lenders under the Notes and the other Loan

 

Page 9



--------------------------------------------------------------------------------

Loan No.: 1013851

 

  Documents or under or in connection with any Interest Rate Protection
Agreement between Borrower and a Lender with respect to the Loan. Guarantor
assigns all such indebtedness to Administrative Agent, for the benefit of
Lenders, as security for this Guaranty, the Notes and the other Loan Documents
and any obligations under or in connection with any Interest Rate Protection
Agreement between Borrower and a Lender with respect to the Loan. Guarantor
agrees to make no claim for such indebtedness until all obligations of Borrower
under the Notes and the other Loan Documents and under or in connection with any
Interest Rate Protection Agreement between Borrower and Administrative Agent
have been fully discharged. Guarantor further agrees not to assign all or any
part of such indebtedness unless Administrative Agent is given prior notice and
such assignment is expressly made subject to the terms of this Guaranty. If
Administrative Agent so requests, (a) all instruments evidencing such
indebtedness shall be duly endorsed and delivered to Administrative Agent,
(b) all security for such indebtedness shall be duly assigned and delivered to
Administrative Agent, (c) such indebtedness shall be enforced, collected and
held by Guarantor as trustee for Administrative Agent and Lenders and shall be
paid over to Administrative Agent on account of the Loan and under or in
connection with any Interest Rate Protection Agreement between Borrower and a
Lender with respect to the Loan, but without reducing or affecting in any manner
the liability of Guarantor under the other provisions of this Guaranty, and
(d) Guarantor shall execute, file and record such documents and instruments and
take such other action as Administrative Agent deems necessary or appropriate to
perfect, preserve and enforce Lenders’ rights in and to such indebtedness and
any security therefor. If Guarantor fails to take any such action,
Administrative Agent, as attorney-in-fact for Guarantor, to the extent permitted
by law, is hereby authorized to do so in the name of Guarantor. The foregoing
power of attorney is coupled with an interest and cannot be revoked.

 

15.

BANKRUPTCY OF BORROWER. In any bankruptcy or other proceeding in which the
filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Administrative Agent, for the benefit of Lenders,
all rights of Guarantor thereunder. If Guarantor does not file any such claim,
Administrative Agent, as attorney-in-fact for Guarantor, to the maximum extent
permitted by law, is hereby authorized to do so in the name of Guarantor or, in
Administrative Agent’s discretion, to assign the claim to a nominee and to cause
proof of claim to be filed in the name of Administrative Agent’s nominee. The
foregoing power of attorney is coupled with an interest and cannot be revoked.
Administrative Agent or Administrative Agent ‘s nominee shall have the right, in
its reasonable discretion, to accept or reject any plan proposed in such
proceeding and to take any other action which a party filing a claim is entitled
to do. In all such cases, whether in administration, bankruptcy or otherwise,
the person or persons authorized to pay such claim shall pay to Administrative
Agent the amount payable on such claim and, to the full extent necessary for
that purpose, Guarantor hereby assigns to Administrative Agent, for the benefit
of Lenders, all of Guarantor’s rights to any such payments or distributions;
provided, however, Guarantor’s obligations hereunder shall not be satisfied
except to the extent that Administrative Agent receives cash by reason of any
such payment or distribution. If Administrative Agent receives anything
hereunder other than cash, the same shall be held as collateral for amounts due
under this Guaranty. If all or any portion of the obligations guaranteed
hereunder are paid or performed, the obligations of Guarantor hereunder shall
continue and shall remain in full force and effect in the event that all or any
part of such payment or performance is avoided or recovered directly or
indirectly from Administrative Agent as a preference, fraudulent transfer or
otherwise under the Bankruptcy Code or other similar laws, irrespective of
(a) any notice of revocation given by Guarantor prior to such avoidance or
recovery, or (b) full payment and performance of all of the indebtedness and
obligations evidenced and secured by the Loan Documents and under or in
connection with any Interest Rate Protection Agreement between Borrower and a
Lender with respect to the Loan.

 

Page 10



--------------------------------------------------------------------------------

Loan No.: 1013851

 

16.

ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This Guaranty is a continuing
guaranty of performance and payment and not of collection and cannot be revoked
by Guarantor and shall continue to be effective with respect to any indebtedness
referenced in Section 1 hereof arising or created after any attempted revocation
hereof or after the death of Guarantor (if Guarantor is a natural person, in
which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs). The obligations of Guarantor
hereunder shall be in addition to and shall not limit or in any way affect the
obligations of Guarantor under any other existing or future guaranties unless
said other guaranties are expressly modified or revoked in writing. This
Guaranty is independent of the obligations of Borrower and Operating Lessee
under the Notes, the other Loan Documents and under or in connection with any
Interest Rate Protection Agreement between Borrower and a Lender with respect to
the Loan and the Security Instrument. Administrative Agent and Lenders may bring
a separate action to enforce the provisions hereof against Guarantor without
taking action against Borrower or any other party or joining Borrower or any
other party as a party to such action. Except as otherwise provided in this
Guaranty, this Guaranty is not secured and shall not be deemed to be secured by
any security instrument unless such security instrument expressly recites that
it secures this Guaranty.

 

17.

CREDIT REPORTS. Each legal entity and individual obligated on this Guaranty
hereby authorizes Administrative Agent to order and obtain, from a credit
reporting agency of Administrative Agent’s choice, a third party credit report
on such legal entity and individual.

 

18.

ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Lenders’ consideration for
entering into this transaction and any Interest Rate Protection Agreement
between Borrower and a Lender with respect to the Loan, Lenders have
specifically bargained for the waiver and relinquishment by Guarantor of all
such defenses, and (d) Guarantor has had the opportunity to seek and receive
legal advice from skilled legal counsel in the area of financial transactions of
the type contemplated herein. Given all of the above, Guarantor does hereby
represent and confirm to Administrative Agent and Lenders that Guarantor is
fully informed regarding, and that Guarantor does thoroughly understand: (i) the
nature of all such possible defenses, and (ii) the circumstances under which
such defenses may arise, and (iii) the benefits which such defenses might confer
upon Guarantor, and (iv) the legal consequences to Guarantor of waiving such
defenses. Guarantor acknowledges that Guarantor makes this Guaranty with the
intent that this Guaranty and all of the informed waivers herein shall each and
all be fully enforceable by Administrative Agent and Lenders, and that
Administrative Agent and Lenders are induced to enter into this transaction in
material reliance upon the presumed full enforceability thereof.

 

19.

MISCELLANEOUS.

 

  19.1

Notices. All notices, demands, or other communications under this Guaranty and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Guaranty). All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class United States Postal Service mail,
postage prepaid, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid, except that notice of Default may be sent by certified
mail, return receipt requested, charges prepaid. Notices so sent shall be
effective three (3) days after mailing, if mailed by first class mail, and
otherwise upon delivery or refusal; provided, however, that non-receipt of any
communication as the result of any

 

Page 11



--------------------------------------------------------------------------------

Loan No.: 1013851

 

  change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.
For purposes of notice, the address of the parties shall be:

 

Guarantor:

  

[_________________________]

[_________________________]

[_________________________]

[_________________________]

 

With a copy to:

  

[_________________________]

[_________________________]

[_________________________]

[_________________________]

 

Administrative Agent:

  

Wells Fargo Bank, National Association

Hospitality Finance Group

301 S. College St. 4th Floor
Charlotte, NC 28202

Attention: Anand J. Jobanputra

Loan No.: 1013851

 

With a copy to:

  

Wells Fargo Bank, National Association

Real Estate Group (AU #80703)

2030 Main Street, Suite 800

Irvine, CA 92614

Attention: Rhonda Friedly

Loan No.: 1013851

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty
(30) days notice to the other party in the manner set forth hereinabove.

 

  19.2

Attorneys’ Fees and Expenses; Enforcement. If any attorney is engaged by
Administrative Agent and/or any Lender to enforce or defend any provision of
this Guaranty, any of the other Loan Documents or Other Related Documents, or as
a consequence of any Default under the Loan Documents, or an Event of Default
under or in connection with, and as defined in, any Interest Rate Protection
Agreement between Borrower and a Lender with respect to the Loan, with or
without the filing of any legal action or proceeding, and including, without
limitation, any fees and expenses incurred in any bankruptcy proceeding or in
connection with any appeal of a lower court decision, then Guarantor shall
immediately pay to Administrative Agent, within ten (10) Business Days following
receipt of written demand, the amount of all attorneys’ fees and expenses and
all costs incurred in connection therewith, including all trial and appellate
proceedings in any legal action, suit, bankruptcy or other proceeding, together
with interest thereon from the date of such demand until paid at rate of
interest applicable to the principal balance of the Notes as specified therein.
In the event of any legal proceedings, court costs and attorneys’ fees shall be
set by the court and not by jury and shall be included in any judgment obtained
by Administrative Agent

 

Page 12



--------------------------------------------------------------------------------

Loan No.: 1013851

 

  19.3

No Waiver. No previous waiver and no failure or delay by Administrative Agent
and/or Lenders in acting with respect to the terms of this Guaranty shall
constitute a waiver of any breach, default, or failure of condition under this
Guaranty or the obligations secured thereby. A waiver of any term of this
Guaranty or of any of the obligations secured thereby must be made in writing
and shall be limited to the express written terms of such waiver.

 

  19.4

Loan Sales and Participation; Disclosure of Information. Guarantor agrees that
Lenders may elect, at any time, to sell, assign or grant participation in all or
any portion of such Lender’s rights and obligations under the Loan Documents and
this Guaranty, and that any such sale, assignment or participation may be to one
or more financial institutions, private investors, and/or other entities
(“Participant”), at such Lender’s sole discretion in accordance with the Loan
Agreement. Guarantor further agrees that Lenders may disseminate to any actual
or potential Participant all documents and information (including, without
limitation, all financial information) which has been or is hereafter provided
to or known to such Lender with respect to: (a) the Property and Improvements
and their operation; (b) any party connected with the Loan (including, without
limitation, Borrower, Operating Lessee, any partner, shareholder, joint
venturer, manager or member of Borrower or Operating Lessee, any constituent
partner, shareholder, joint venturer, manager or member of Borrower or Operating
Lessee, and any Guarantor, any other guarantor); and/or (c) any lending
relationship other than the Loan which Lenders may have with any party connected
with the Loan. In the event of any such sale, assignment or participation,
Lenders and Participants shall share in the rights and obligations of Lenders as
set forth in the Loan Documents only as and to the extent they agree among
themselves. In connection with any such sale, assignment or participation,
Guarantor further agrees that this Guaranty shall be sufficient evidence of the
obligations of Guarantor to each Participant, and upon written request by
Administrative Agent, Guarantor shall consent to such amendments or
modifications to the Loan Documents as may be reasonably required in order to
evidence any such sale, assignment or participation. Information provided with
respect to Guarantor shall be subject to Agent’s confidentiality restrictions as
customarily used in transactions similar to the Loan.

Anything in this Guaranty to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Guaranty,
including this Section, any Lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such Lender from its obligations thereunder.

 

  19.5

WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE STATE
LAW, EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION
THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS
(AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
IS NOW EXISTING OR HEREAFTER ARISING, AND

 

Page 13



--------------------------------------------------------------------------------

Loan No.: 1013851

 

  WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY
AGREES AND CONSENTS THAT ANY PARTY TO THIS GUARANTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO TRIAL BY JURY. THIS PROVISION IS A MATERIAL INDUCEMENT OF LENDERS TO
MAKE THE LOAN TO BORROWER.

 

  19.6

Severability. If any provision or obligation under this Guaranty shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from this Guaranty and the
validity, legality and enforceability of the remaining provisions or obligations
shall remain in full force as though the invalid, illegal, or unenforceable
provision had never been a part of this Guaranty.

 

  19.7

Heirs, Successors and Assigns. Except as otherwise expressly provided under the
terms and conditions herein, the terms of this Guaranty shall bind and inure to
the benefit of the heirs, executors, administrators, nominees, successors and
assigns of the parties hereto.

 

  19.8

Time. Time is of the essence of each and every term herein.

 

  19.9

Governing Law And Consent To Jurisdiction.

(a) THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS WHICH GIVE EFFECT TO THE LAWS OF ANOTHER JURISDICTION) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED
BY LAW, ADMINISTRATIVE AGENT, EACH LENDER AND GUARANTOR EACH HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS GUARANTY, AND THIS GUARANTY SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ADMINISTRATIVE AGENT, ANY
LENDER OR GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY SHALL BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND ADMINISTRATIVE AGENT
(BY ITS ACCEPTANCE HEREOF), EACH LENDER (BY ITS ACCEPTANCE HEREOF) AND GUARANTOR
WAIVE ANY OBJECTIONS WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
ADMINISTRATIVE AGENT (BY ITS ACCEPTANCE HEREOF), EACH LENDER (BY ITS ACCEPTANCE
HEREOF) AND GUARANTOR HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH
COURT IN ANY SUIT, ACTION OR PROCEEDING.

 

Page 14



--------------------------------------------------------------------------------

Loan No.: 1013851

 

(c) SUBJECT TO THE REQUIREMENTS FOR A CASE TO BE HEARD IN THE COMMERCIAL
DIVISION OF THE NEW YORK SUPREME COURT, THE PARTIES AGREE TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COMMERCIAL DIVISION OF THE NEW YORK STATE SUPREME
COURT, AND TO THE APPLICATION OF SAID COURT’S ACCELERATED PROCEDURES PURSUANT TO
RULE 9 OF SECTION 202.70(G) OF THE UNIFORM RULES FOR NEW YORK STATE TRIAL
COURTS, IN CONNECTION WITH ANY DISPUTE, CLAIM, CONTROVERSY, SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.

 

  19.10

Survival. This Guaranty shall be deemed to be continuing in nature and shall
remain in full force and effect and shall survive the exercise of any remedy by
Administrative Agent and/or any Lender under the Security Instrument or any of
the other Loan Documents, including without limitation any foreclosure or deed
in lieu thereof, except as otherwise set forth in this Guaranty.

 

  19.11

[intentionally omitted].

 

  19.12

Headings. All articles, section or other headings appearing in this Guaranty are
for convenience of reference only and shall be disregarded in construing this
Guaranty.

 

  19.13

Powers Of Attorney. The powers of attorney granted by Guarantor to
Administrative Agent in this Guaranty shall be unaffected by the disability of
the principal so long as any portion of the Loan remain unpaid or unperformed or
any obligations under or in connection with any Interest Rate Protection
Agreement between Borrower and a Lender in connection with the Loan remain
unpaid or unperformed. Administrative Agent shall have no obligation to exercise
any of the foregoing rights and powers in any event.

 

  19.14

Defined Terms. Unless otherwise defined herein, capitalized terms used in this
Guaranty shall have the meanings attributed to such terms in the Loan Agreement.

 

  19.15

Rules Of Construction. The word “Borrower” as used herein shall include both the
named Borrower and any other person at any time assuming or otherwise becoming
primarily liable for all or any part of the obligations of the named Borrower
under the Notes and the other Loan Documents. The term “person” as used herein
shall include any individual, company, trust or other legal entity of any kind
whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. The word “Lenders” as used herein
shall include Lenders and their respective successors, assigns and affiliates.
The word “Administrative Agent” as used herein shall include Administrative
Agent and their respective successors, assigns and affiliates.

 

  19.16

Use Of Singular And Plural; Gender. When the identity of the parties or other
circumstances make it appropriate, the singular number includes the plural, and
the masculine gender includes the feminine and/or neuter.

 

  19.17

Exhibits, Schedules And Riders. All exhibits, schedules, riders and other items
attached hereto are incorporated into this Guaranty by such attachment for all
purposes.

 

Page 15



--------------------------------------------------------------------------------

Loan No.: 1013851

 

  19.18

Community Property. If Guarantor is a natural person, this Guaranty shall be
binding against Guarantor’s sole and separate property and the property now or
hereafter owned by the marital community property of Guarantor.

 

  19.19

Integration; Interpretation. This Guaranty contains the entire agreement of the
parties with respect to the matters contemplated hereby and supersedes all prior
negotiations or agreements, written or oral. This Guaranty shall not be modified
except by written instrument executed by all parties.

 

  19.20

Electronic Document Deliveries. Documents required to be delivered pursuant to
this Guaranty shall be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
such as www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by
the Administrative Agent or the Borrower) provided that Lender has not notified
the Administrative Agent or Guarantor that it cannot or does not want to receive
electronic communications. The Administrative Agent or the Guarantor may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Administrative Agent or Guarantor posts such documents or the
documents become available on a commercial website and the Administrative Agent
or Guarantor notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 9:00 a.m. on the opening of business on the next
business day for the recipient. Notwithstanding anything contained herein,
Guarantor shall deliver paper copies of any documents to the Administrative
Agent or to any Lender that requests such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender. Administrative Agent shall have no obligation to request the delivery of
or to maintain paper copies of the documents delivered electronically, and in
any event shall have no responsibility to monitor compliance by the Guarantor
with any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

 

  19.21

Taxes. Taxes in respect of this Guaranty shall be paid by Guarantor as required
by Section 13.18 of the Loan Agreement (with the understanding and agreement of
Guarantor that, for purposes hereof, Guarantor shall have the same payment and
reimbursement obligations as the Borrower under Section 13.18 even though such
Guarantor is not specifically referenced in Section 13.18, and by accepting the
benefits hereof, each Lender agrees that it will comply with Section 13.18 of
the Loan Agreement.

[Remainder of Page Intentionally Left Blank]

 

Page 16



--------------------------------------------------------------------------------

Loan No.: 1013851

 

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date appearing on the first page of this Guaranty.

 

“GUARANTOR”                                                          ]

By:     Name:      Title:    

 

 

Signature Page Completion Guaranty Agreement



--------------------------------------------------------------------------------

Loan No.: 1013851

 

EXHIBIT A

DESCRIPTION OF PROPERTY

Exhibit A to Completion Guaranty Agreement, made by [_____________________]
([individually and collectively, jointly and severally, ]“Guarantor”), for the
benefit of Wells Fargo Bank, National Association, as Administrative Agent, on
behalf of itself and on behalf of Lenders, dated as of [______________].

All that certain real property located in the City of Aurora, County of Adams,
State of Colorado, described as follows:

Parcel 1:

Lot 1, Block 1, Gaylord Subdivision Filing No. 2, County of Adams, State of
Colorado, recorded in Reception No. 2019000043819.

Parcel 2:

Non-exclusive easement for access and other related purposes, as more
particularly set forth in the Non-Exclusive Access Easement Agreement from LNR
CPI High Point, LLC, recorded December 23, 2015 at Reception No. 2015000106641,
County of Adams, State of Colorado.

Parcel 3:

Non-exclusive easement for landscaping purposes, as more particularly set forth
in the Landscape Easement recorded December 23, 2015 at Reception
No. 2015000106643, County of Adams, State of Colorado.

Parcel 4:

Non-exclusive easement for a View Corridor easement, as more particularly
described in the View Corridor Easement recorded December 23, 2015 at Reception
No. 2015000106642, County of Adams, State of Colorado.

Parcel 5:

Non-Exclusive easements for construction purposes, as more particularly
described in the Temporary Construction Easement Agreement recorded December 23,
2015 at Reception No. 201500106644, County of Adams, State of Colorado.

 